Exhibit 10.1

 

EXECUTION VERSION

 

$1,500,000,000 REVOLVING LOAN FACILITY
CREDIT AGREEMENT

 

by and among

 

THE MACERICH PARTNERSHIP, L.P.,

as the Borrower

 

THE MACERICH COMPANY,
MACERICH WRLP CORP.,
MACERICH WRLP LLC,
MACERICH WRLP II CORP.,
MACERICH WRLP II L.P.,
MACERICH TWC II CORP.,

MACERICH TWC II LLC,

MACERICH WALLEYE LLC,

WALLEYE LLC,

and

WALLEYE RETAIL INVESTMENTS LLC,

as Guarantors

 

DEUTSCHE BANK TRUST COMPANY AMERICAS
and
THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO

as Lenders

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Administrative Agent for the Lenders and
as the Collateral Agent for the Secured Parties

 

DEUTSCHE BANK SECURITIES INC. and
J.P. MORGAN SECURITIES LLC,
as the Joint Lead Arrangers and Joint Bookrunning Managers

 

JPMORGAN CHASE BANK, N.A.
as the Syndication Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, THE ROYAL BANK OF SCOTLAND PLC and
BARCLAYS BANK PLC,
as Co-Documentation Agents

 

GOLDMAN SACHS BANK USA, CITIBANK, N.A., ROYAL BANK OF CANADA, ING REAL ESTATE
FINANCE (USA) LLC and U.S. BANK NATIONAL ASSOCIATION,
as Senior Managing Agents

 

Dated as of May 2, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

The Credits

2

 

 

 

1.1.

The Commitments

2

1.2.

Loans and Borrowings

2

1.3.

Requests for Borrowings

3

1.4.

Letters of Credit

3

1.5.

Funding of Borrowings

12

1.6.

Interest Elections

13

1.7.

Termination; Reduction and Extension of the Commitments

14

1.8.

Manner of Payment of Loans; Evidence of Debt

16

1.9.

Optional Prepayment of Loans

17

1.10.

Interest

17

1.11.

Presumptions of Payment

18

1.12.

Defaulting Lender Adjustments; Removal; Termination

18

 

 

 

ARTICLE 2.

General Provisions Regarding Payments

21

 

 

 

2.1.

Payments by the Borrower

21

2.2.

Pro Rata Treatment

21

2.3.

RESERVED

22

2.4.

Inability to Determine Rates

22

2.5.

Illegality

22

2.6.

Funding

22

2.7.

Increased Costs

23

2.8.

Obligation of Lenders to Mitigate; Replacement of Lenders

24

2.9.

Funding Indemnification

25

2.10.

Taxes

25

2.11.

Fees

28

2.12.

Default Interest

29

2.13.

Computation

29

2.14.

Application of Insufficient Payments

29

 

 

 

ARTICLE 3.

Incremental Facility

30

 

 

 

3.1.

Incremental Facility Request

30

3.2.

Facility Increase Arrangers

30

3.3.

Conditions to Effectiveness of Facility Increase

31

3.4.

Additional Facility Increase Matters

32

 

 

 

ARTICLE 4.

Credit Support

33

 

 

 

4.1.

REIT Guaranty

33

4.2.

Guaranties

33

 

ii

--------------------------------------------------------------------------------


 

4.3.

Pledge Agreements

34

 

 

 

ARTICLE 5.

Conditions Precedent

34

 

 

 

5.1.

Conditions to Effectiveness

34

5.2.

Each Credit Event

36

 

 

 

ARTICLE 6.

Representations and Warranties

37

 

 

 

6.1.

Financial Condition

37

6.2.

No Material Adverse Effect

37

6.3.

Compliance with Laws and Agreements

37

6.4.

Organization, Powers; Authorization; Enforceability

38

6.5.

No Conflict

39

6.6.

No Material Litigation

39

6.7.

Taxes

39

6.8.

Investment Company Act

39

6.9.

Subsidiary Entities

39

6.10.

Federal Reserve Board Regulations

40

6.11.

ERISA Compliance

40

6.12.

Assets and Liens

41

6.13.

Securities Acts

41

6.14.

Consents, Etc.

41

6.15.

Hazardous Materials

42

6.16.

Regulated Entities

42

6.17.

Copyrights, Patents, Trademarks and Licenses, etc.

42

6.18.

REIT Status

43

6.19.

Insurance

43

6.20.

Full Disclosure

43

6.21.

Indebtedness

43

6.22.

Real Property

43

6.23.

Brokers

43

6.24.

No Default

43

6.25.

Solvency

44

6.26.

Foreign Assets Control Regulations, etc.

44

 

 

 

ARTICLE 7.

Affirmative Covenants

44

 

 

 

7.1.

Financial Statements

44

7.2.

Certificates; Reports; Other Information

46

7.3.

Maintenance of Existence and Properties

46

7.4.

Inspection of Property; Books and Records; Discussions

47

7.5.

Notices

47

7.6.

Expenses

48

7.7.

Payment of Indemnified Taxes and Other Taxes and Charges

48

7.8.

Insurance

48

7.9.

Hazardous Materials

48

 

iii

--------------------------------------------------------------------------------


 

7.10.

Compliance with Laws and Contractual Obligations; Payment of Taxes

49

7.11.

Further Assurances

49

7.12.

Single Purpose Entities

50

7.13.

REIT Status

50

7.14.

Use of Proceeds

50

7.15.

Management of Projects

50

 

 

 

ARTICLE 8.

Negative Covenants

50

 

 

 

8.1.

Liens

51

8.2.

Indebtedness

51

8.3.

Fundamental Change

51

8.4.

Dispositions

52

8.5.

Investments

52

8.6.

Transactions with Partners and Affiliates

54

8.7.

Margin Regulations; Securities Laws

55

8.8.

Organizational Documents

55

8.9.

Fiscal Year

55

8.10.

[RESERVED]

55

8.11.

Distributions

55

8.12.

Financial Covenants of Borrower Parties

56

 

 

 

ARTICLE 9.

Events of Default

56

 

 

 

ARTICLE 10.

The Agents

60

 

 

 

10.1.

Appointment

60

10.2.

Delegation of Duties

60

10.3.

Exculpatory Provisions

60

10.4.

Reliance by the Agents

61

10.5.

Notice of Default

61

10.6.

Non-Reliance on Agents and Other Lenders

62

10.7.

Indemnification; Reimbursement

62

10.8.

Agents in Their Individual Capacity

63

10.9.

Successor Administrative Agent

63

10.10.

Successor Collateral Agent

64

10.11

Limitations on Agents’ Liability

64

 

 

 

ARTICLE 11.

Miscellaneous Provisions

64

 

 

 

11.1.

No Assignment by the Borrower

64

11.2.

Modification

65

11.3.

Cumulative Rights; No Waiver

66

11.4.

Entire Agreement

66

11.5.

Survival

66

11.6.

Notices

66

11.7.

Governing Law

68

 

iv

--------------------------------------------------------------------------------


 

11.8.

Assignments, Participations, Etc.

68

11.9.

Counterparts; Electronic Execution

70

11.10.

Sharing of Payments

70

11.11.

Confidentiality

71

11.12.

Consent to Jurisdiction

71

11.13.

Waiver of Jury Trial

72

11.14.

Indemnity

72

11.15.

Telephonic Instruction

73

11.16.

Marshalling; Payments Set Aside

73

11.17.

Set-off

74

11.18.

Severability

74

11.19.

No Third Parties Benefited

74

11.20.

No Fiduciary Duty

74

11.21.

PATRIOT Act

75

11.22.

Time

75

11.23.

Effectiveness of Agreement

75

 

v

--------------------------------------------------------------------------------


 

SCHEDULE OF ANNEXES, SCHEDULES AND EXHIBITS

 

ANNEXES:

 

 

 

 

 

Annex 1          Glossary

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 1.4

 

Existing Letters of Credit

Schedule 5.1(2)

 

Additional Closing Conditions

Schedule 6.6

 

Material Litigation

Schedule 6.9

 

Subsidiary Entities

Schedule 6.11

 

ERISA

Schedule 6.14

 

Consents

Schedule 6.15

 

Hazardous Materials

Schedule 6.19

 

Insurance

Schedule 6.21

 

Indebtedness

Schedule 6.22

 

Schedule of Properties

Schedule 7.15

 

Wholly-Owned Projects with Non-Standard Management Agreement

Schedule 8.1

 

Additional Permitted Liens

Schedule 8.5

 

Capital Stock of Joint Ventures

Schedule 8.6

 

Transactions with Affiliates

Schedule 11.6

 

Addresses for Notices, Etc.

Schedule G-1

 

Initial Commitments

Schedule G-2

 

Description of Guaranties

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

Form of Borrowing Request

Exhibit B

 

Form of Letter of Credit Request

Exhibit C

 

Form of Rate Request

Exhibit D

 

[Intentionally Omitted]

Exhibit E

 

Form of Assignment and Acceptance Agreement

Exhibit F

 

Form of Closing Certificate

Exhibit G

 

Form of Compliance Certificate

Exhibit H

 

Form of Master Management Agreement

Exhibit I

 

Form of Note

Exhibit J

 

Form of Pledge Agreement

Exhibit K

 

Form of Joinder Agreement

Exhibit L

 

Form of Swing Line Note

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (the “Agreement”) is made and dated as of May 2, 2011, by
and among THE MACERICH PARTNERSHIP, L.P., a limited partnership organized under
the laws of the state of Delaware (“Macerich Partnership”), AS BORROWER; THE
MACERICH COMPANY, a Maryland corporation (“MAC”); MACERICH WRLP II CORP., a
Delaware corporation (“Macerich WRLP II Corp.”); MACERICH WRLP II L.P., a
Delaware limited partnership (“Macerich WRLP II LP”); MACERICH WRLP CORP., a
Delaware corporation (“Macerich WRLP Corp.”); MACERICH WRLP LLC, a Delaware
limited liability company (“Macerich WRLP LLC”); MACERICH TWC II CORP., a
Delaware corporation (“Macerich TWC II Corp.”); MACERICH TWC II LLC, a Delaware
limited liability company (“Macerich TWC II LLC”); MACERICH WALLEYE LLC, a
Delaware limited liability company (“Macerich Walleye LLC”); WALLEYE LLC, a
Delaware limited liability company (“Walleye LLC”); and WALLEYE RETAIL
INVESTMENTS LLC, a Delaware limited liability company (“Walleye Investments
LLC”), jointly and severally as “GUARANTORS”; THE LENDERS FROM TIME TO TIME
PARTY HERETO (collectively and severally, the “Lenders”); DEUTSCHE BANK TRUST
COMPANY AMERICAS, a New York banking corporation, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and as collateral
agent for the Secured Parties; DEUTSCHE BANK SECURITIES INC. and J.P. MORGAN
SECURITIES LLC, as joint lead arrangers (in such capacity, the “Joint Lead
Arrangers”) and joint bookrunning managers; JPMORGAN CHASE BANK, N.A., as
syndication agent; WELLS FARGO BANK, NATIONAL ASSOCIATION, THE ROYAL BANK OF
SCOTLAND PLC and BARCLAYS BANK PLC, as co-documentation agents; and GOLDMAN
SACHS BANK USA, CITIBANK, N.A., ROYAL BANK OF CANADA, ING REAL ESTATE FINANCE
(USA) LLC and U.S. BANK NATIONAL ASSOCIATION, as senior managing agents.

 

RECITALS

 

A.            Capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in the Glossary attached hereto as Annex I.

 

B.            The Borrower has requested, and Lenders have agreed to make
available to the Borrower, a revolving credit facility consisting of up to
$1,500,000,000 aggregate principal amount of Commitments (as such aggregate
amount of Commitments may be increased pursuant to and in accordance with the
terms hereof).

 

C.            DBTCA has agreed to act as administrative agent on behalf of the
Lenders and as Collateral Agent on behalf of the Secured Parties on the terms
and subject to the conditions set forth herein and in the other Loan Documents.

 

D.            Borrower has agreed to secure all of its Obligations by granting
to Collateral Agent, for the benefit of the Secured Parties, a Lien on all of
its direct and indirect ownership interest in certain of the Guarantors (or
general partners thereof, as the case may be) as further specified in the
applicable Pledge Agreement.

 

1

--------------------------------------------------------------------------------


 

E.             Guarantors have agreed to guarantee the Obligations of Borrower
hereunder and certain Guarantors have agreed to secure their respective
Obligations by granting to Collateral Agent, for the benefit of the Secured
Parties, a Lien on certain of their Subsidiaries as further specified in the
applicable Pledge Agreement.

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

ARTICLE 1.           The Credits.

 

1.1.          The Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make one or more Loans to the Borrower
during the Availability Period in an aggregate principal amount that will not
result in, after giving effect thereto, (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the total Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and re-borrow Loans.

 

1.2.          Loans and Borrowings.

 

(1)           Obligations of Lenders.  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(2)           Types of Loans.  Subject to Section 2.4, each Borrowing shall be
constituted entirely of Base Rate Loans or LIBO Rate Loans as the Borrower may
request in accordance herewith.

 

(3)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any LIBO Rate Borrowing, such Borrowing
shall be in an aggregate amount of $1,000,000 or a larger multiple of
$1,000,000.  At the time that each Base Rate Borrowing is made, such Borrowing
shall be in an aggregate amount equal to $1,000,000 or a larger multiple of
$1,000,000; provided that a Base Rate Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or in an
amount that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 1.4(6).  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be LIBO
Rate Loans outstanding having more than twelve (12) different Interest Periods.

 

(4)           Limitations on Lengths of Interest Periods.  Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to

 

2

--------------------------------------------------------------------------------


 

convert to or continue as a LIBO Rate Borrowing, any Borrowing if the Interest
Period requested therefore would end after the Commitment Termination Date.

 

1.3.          Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent in writing (which notice may be by
facsimile) (a) in the case of a LIBO Rate Borrowing, not later than 2:00 p.m.
(New York time), three Business Days before the date of the proposed Borrowing
or (b) in the case of a Base Rate Borrowing, not later than 2:00 p.m. (New York
time) one Business Day before the date of the proposed Borrowing.  Each such
Borrowing Request shall be irrevocable, shall be signed by a Responsible Officer
and shall be in the form of Exhibit A hereto.  Each such Borrowing Request shall
specify the following information in compliance with Section 1.2:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be a Base Rate Borrowing or a LIBO
Rate Borrowing;

 

(iv)          in the case of a LIBO Rate Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” as it relates to LIBO Rate Loans; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 1.5.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing.  If no Interest Period is specified
with respect to any requested LIBO Rate Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

1.4.          Letters of Credit.

 

(1)           General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 1.1, the Borrower may request the
Issuing Lender to issue Letters of Credit for its own account or the account of
any Macerich Entity in such form as is acceptable to the Issuing Lender in its
reasonable determination at any time prior to the earlier of (i) the date that
is thirty (30) days prior to the Commitment Termination Date and (ii) the date
of termination of the Commitments.  Letters of Credit issued hereunder shall
constitute utilization of the Commitments.  All Letters of Credit issued
pursuant to this Agreement must be denominated in U.S. Dollars and must be
standby letters of credit.  The only drawings permitted on the Letters of Credit
issued pursuant to this Agreement shall be sight drawings.  It is hereby
acknowledged and agreed that each of the letters of credit listed on Schedule
1.4 hereto shall constitute a “Letter of Credit” for all purposes under this
Agreement and the other Loan Documents.

 

3

--------------------------------------------------------------------------------


 

(2)           Notice of Issuance, Amendment, Renewal or Extension.  Whenever it
requires that a Letter of Credit be issued, the Borrower shall give the
Administrative Agent and the Issuing Lender written notice thereof at least
three (3) Business Days (or such shorter period acceptable to the Issuing
Lender) in advance of the proposed date of issuance (which shall be a Business
Day), which notice shall be in the form of Exhibit B (each such notice being a
“Letter of Credit Request”).  Whenever the Borrower requires an amendment,
renewal or extension of any outstanding Letter of Credit, the Borrower shall, on
its letter head, give the Administrative Agent and the Issuing Lender written
notice thereof at least three (3) Business Days (or such shorter period
acceptable to the Issuing Lender) in advance of the proposed date of the
amendment (which shall be a Business Day).  Letter of Credit Requests and
amendment requests may be delivered by facsimile.  Promptly after the issuance
or amendment (including a renewal or extension) of a Letter of Credit, the
Issuing Lender shall notify the Borrower and the Administrative Agent, in
writing, of such issuance or amendment and such notice will be accompanied by a
copy of such issuance or amendment.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender of such issuance or
amendment and if requested to do so by any Lender, the Administrative Agent
shall provide such Lender with a copy of such issuance or amendment.

 

(3)           Limitations on Amounts.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Lender (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to Section 1.4(5) below) shall not exceed $75,000,000 and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the total
Commitments.  Each Letter of Credit shall be in an amount of $100,000 or larger.

 

(4)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date twelve months after the
date of the issuance of such Letter of Credit or, in the case of any renewal or
extension thereof (which renewals or extensions, subject to clause (ii) hereof,
may be automatic pursuant to the terms of such Letter of Credit), twelve months
after the then-current expiration date of such Letter of Credit and (ii) the
Outside L/C Maturity Date; provided that, if one or more Letters of Credit shall
have an expiry date that is later than the Commitment Termination Date, (x) the
Borrower shall provide cash collateral pursuant to and in accordance with
Section 1.4(11) with respect to such Letters of Credit on or prior to five days
before the Commitment Termination Date, (y) the obligations of the Borrower
under this Section 1.4 in respect of such Letters of Credit shall survive the
Commitment Termination Date and shall remain in effect until no such Letters of
Credit remain outstanding and (z) each Lender shall be reinstated hereunder, to
the extent any such cash collateral, the application thereof or reimbursement in
respect thereof is required to be returned to the Borrower by the Issuing Lender
after the Commitment Termination Date until no such Letters of Credit remain
outstanding.

 

(5)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Lender, and without any further action on the part of the Issuing Lender or the
Lenders, the Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Lender, an

 

4

--------------------------------------------------------------------------------


 

undivided interest and participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this section in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Potential Default or
Event of Default or reduction or termination of the Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the Issuing Lender, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Lender promptly upon the request of the
Issuing Lender at any time from the time of such LC Disbursement until such
LC Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any
reason.   Each such payment shall be made in the same manner as provided in
Section 1.5 with respect to Loans made by such Lender (and Section 1.5 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the Issuing Lender or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Lender, then to such Lenders
and the Issuing Lender as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Lender for any
LC Disbursement shall not constitute a Loan and shall not relieve the Borrower
of its obligation to reimburse such LC Disbursement.

 

(6)           Reimbursement.  If the Issuing Lender shall make any
LC Disbursement in respect of a Letter of Credit, the Borrower shall reimburse
the Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
1:00 p.m. (New York time) on (i) the Business Day that the Borrower receives
notice of such LC Disbursement, if such notice is received prior to 11:00 a.m.
(New York time) or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such
time; provided that, anything contained in this Agreement to the contrary
notwithstanding, (A) unless the Borrower shall have notified Administrative
Agent and such Issuing Lender prior to 1:00 p.m. (New York City time) on the
date on which the Borrower is obligated to reimburse such Issuing Lender in
respect of such LC Disbursement (the “Reimbursement Date”) that the Borrower
intends to reimburse such Issuing Lender for the amount of such payment with
funds other than the proceeds of a Base Rate Borrowing, the Borrower shall be
deemed to have delivered an irrevocable Borrowing Request to Administrative
Agent containing all of the representations set forth in Exhibit A requesting
Lenders to make Base Rate Loans on the Business Day following the Reimbursement
Date in an amount equal to the amount of the payment and (B) subject to
satisfaction or written waiver of the conditions specified in Section 1.1 and
5.3 in accordance with the terms thereof, Lenders shall, on the Reimbursement
Date, make Base Rate Loans in the amount of such payment, the proceeds of which
shall be applied directly by Administrative Agent to reimburse such Issuing
Lender for the amount of such payment; provided, further, that

 

5

--------------------------------------------------------------------------------


 

no Potential Default or Event of Default shall be deemed to exist by reason of a
failure of the Borrower to reimburse such Issuing Lender pending the making of
such Loans in accordance with the terms hereof, including the prior satisfaction
or written waiver of the conditions specified in Section 1.1 and 5.3 in
accordance with the terms thereof; and provided, further that, if for any reason
proceeds of Loans are not received by such Issuing Lender on the Reimbursement
Date in an amount equal to the amount of such payment, the Borrower shall
immediately reimburse such Issuing Lender, on demand, in an amount in same day
funds equal to the excess of the amount of such payment over the aggregate
amount of such Loans, if any, which are so received.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  The Issuing
Lender shall promptly notify the Administrative Agent upon the making of each LC
Disbursement.

 

(7)           Obligations Absolute.  The Borrower’s obligation to reimburse
LC Disbursements as provided in Section 1.4(6) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit, and (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or amendment of any Letter of Credit by the
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct (as determined by a
final and non-appealable judgment of a court of competent jurisdiction) when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that: 
(i) the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; (ii) the Issuing Lender shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict

 

6

--------------------------------------------------------------------------------


 

compliance with the terms of such Letter of Credit; and (iii) this sentence
shall establish the standard of care to be exercised by the Issuing Lender when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof (and the parties hereto hereby waive, to
the extent permitted by applicable law, any standard of care inconsistent with
the foregoing).

 

(8)           Disbursement Procedures.  The Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by facsimile) of such demand for payment and
whether the Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Lender and the
Lenders with respect to any such LC Disbursement.

 

(9)           Interim Interest.  If the Issuing Lender shall make any
LC Disbursement, then, unless the Borrower shall reimburse such LC Disbursement
in full on the date Borrower receives notice that such LC Disbursement was made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to Base Rate Loans; provided that, if the Borrower fails to reimburse such
LC Disbursement within three (3) days when due pursuant to Section 1.4(6), then
Section 9.1 shall apply.  Interest accrued pursuant to this section shall be for
account of the Issuing Lender, except that a pro rata portion of the interest
accrued on and after the date of payment by any Lender pursuant to
Section 1.4(5) of this Section to reimburse the Issuing Lender shall be for
account of such Lender to the extent of such payment.

 

(10)         Replacement of the Issuing Lender.  The Issuing Lender may be
replaced at any time by written agreement between the Borrower, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Lender.  From and after the effective date of any
such replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the replaced Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require.  After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.

 

(11)         Cash Collateralization.

 

(A)          On or prior to the Commitment Termination Date, the Borrower shall
deposit into an account (the “LC Collateral Account”) established by the
Administrative Agent an amount in cash equal to the LC Exposure with respect to
the Borrower

 

7

--------------------------------------------------------------------------------


 

as of such date plus any accrued and unpaid interest thereon (the “Commitment
Termination LC Exposure Deposit”).  In addition:

 

(i)            if an Event of Default shall occur and be continuing and the
Borrower receives notice from the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing more than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph the Borrower shall immediately
deposit into the LC Collateral Account an amount in cash equal to the
LC Exposure with respect to the Borrower as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower or any
Consolidated Entities described in Section 9.7; and

 

(ii)           if at any time that there shall exist a Defaulting Lender, within
one Business Day following the written request of the Administrative Agent or
the Issuing Lender (with a copy to the Administrative Agent) the Borrower shall
cash collateralize the Issuing Lender’s LC Exposure with respect to such
Defaulting Lender (only to the extent necessary as determined after giving
effect to Section 1.12(a)(4) and any cash collateral provided by such Defaulting
Lender) in an amount in cash equal to the LC Exposure with respect to such
Defaulting Lender as of such date plus any accrued and unpaid interest thereon.

 

Such deposits shall be held by the Administrative Agent, for the benefit of the
Lenders, the Issuing Lender and the Agents, in the LC Collateral Account as
collateral in the first instance for the LC Exposure with respect to the
Borrower under this Agreement and thereafter for the payment of the other
Obligations of the Borrower.

 

(B)           The LC Collateral Account shall be maintained in the name of the
Administrative Agent (on behalf of the Lenders, the Issuing Lender and the
Agents) and under its sole dominion and control at such place as shall be
designated by the Administrative Agent.  Interest shall accrue on the LC
Collateral Account at a rate equal to the Federal Funds Rate minus .15%.

 

(C)           The Borrower hereby pledges, assigns and grants to the
Administrative Agent, as administrative agent for its benefit and the ratable
benefit of the Lenders a lien on and a security interest in, the following
collateral (the “Letter of Credit Collateral”):

 

(i)            the LC Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the LC Collateral Account;

 

(ii)           all notes, certificates of deposit and other cash-equivalent
instruments from time to time hereafter delivered to or otherwise possessed by
the Administrative Agent for or on behalf of the Borrower in substitution for or
in respect of any or all of the then existing Letter of Credit Collateral;

 

8

--------------------------------------------------------------------------------


 

(iii)          all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Letter of Credit Collateral; and

 

(iv)          to the extent not covered by the above clauses, all proceeds of
any or all of the foregoing Letter of Credit Collateral.

 

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

 

(D)          Neither the Borrower nor any Person claiming or acting on behalf of
or through the Borrower shall have any right to withdraw any of the funds held
in the LC Collateral Account, except as provided in Section 1.4(11)(G).

 

(E)           The Borrower agrees that it will not (i) sell or otherwise dispose
of any interest in the Letter of Credit Collateral or (ii) create or permit to
exist any lien, security interest or other charge or encumbrance upon or with
respect to any of the Letter of Credit Collateral, except for the security
interest created by this Section 1.4(11).

 

(F)           At any time an Event of Default shall be continuing:

 

(i)            The Administrative Agent may, in its sole discretion, without
notice to the Borrower except as required by law and at any time from time to
time, charge, set off or otherwise apply all or any part of the LC Collateral
Account to first, the aggregate amount of LC Disbursements that have not been
reimbursed by the Borrower and second, any other unpaid Obligations then due and
payable, in such order as the Administrative Agent shall elect.  The rights of
the Administrative Agent under this Section 1.4(11) are in addition to any
rights and remedies which any Lender may have.

 

(ii)           The Administrative Agent may also exercise, in its sole
discretion, in respect of the LC Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the UCC in effect in the
State of New York at that time.

 

(G)           At such time prior to the Commitment Termination Date as all
Events of Default have been cured or waived in writing and there are no
unreimbursed LC Disbursements outstanding or, in the case of any cash collateral
provided as a result of the classification of a Lender as a Defaulting Lender,
the termination of the Defaulting Lender status of the applicable Lender, all
amounts remaining in the L/C Collateral Account shall be promptly returned to
the Borrower.  For avoidance of doubt, the preceding sentence shall not affect
Borrower’s obligation to make the Commitment Termination LC Exposure Deposit on
the Commitment Termination Date as otherwise provided in Section 1.4(11)(A). 
Any surplus of the funds held in the LC Collateral Account remaining after
payment in full of all of the Obligations, the termination of the Commitments
and the return of all outstanding Letters of Credit shall be paid to the
Borrower or to whomsoever may be lawfully entitled to receive such surplus.

 

9

--------------------------------------------------------------------------------


 

1.4-(A)    Swing Line Loans.

 

(1)           Swing Line Loans Commitments.  During the Availability Period,
subject to the terms and conditions hereof, Swing Line Lender shall, from time
to time make Swing Line Loans to Borrower in the aggregate amount up to but not
exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Revolving Credit Exposures
exceed the total Commitments then in effect.  Amounts borrowed pursuant to this
Section 1.4-(A) may be repaid and reborrowed during the Availability Period. 
Swing Line Lender’s Commitment shall expire on the Commitment Termination Date
and all Swing Line Loans and all other amounts owed hereunder with respect to
the Swing Line Loans and the Commitments shall be paid in full no later than
such date.

 

(2)           Borrowing Mechanics for Swing Line Loans.

 

(A)          Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.

 

(B)           Whenever Borrower desires that Swing Line Lender make a Swing Line
Loan, Borrower shall deliver to Administrative Agent a Borrowing Request no
later than 2:00 p.m. (New York City time) on the proposed date of the New
Borrowing.

 

(C)           Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 4:00 p.m.(New York time) on the
applicable date of the New Borrowing by wire transfer of same day funds in
Dollars, at Administrative Agent’s Contact Office.  Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable date of the New Borrowing by causing an amount of
same day funds in Dollars equal to the proceeds of all such Swing Line Loans
received by Administrative Agent from Swing Line Lender to be credited to the
account of Borrower at Administrative Agent’s Contact Office, or to such other
account as may be designated in writing to Administrative Agent by Borrower.

 

(D)          With respect to any Swing Line Loans which have not been
voluntarily prepaid by Borrower pursuant to Section 1.9, Swing Line Lender may
at any time in its sole and absolute discretion, deliver to Administrative Agent
(with a copy to Borrower), no later than 11:00 a.m. (New York time) at least one
Business Day in advance of the proposed date of the New Borrowing, a notice
(which shall be deemed to be a Borrowing Request given by Borrower) requesting
that each Lender holding a Commitment make Loans that are Base Rate Loans to
Borrower on such date of the New Borrowing in an amount equal to the amount of
such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date
such notice is given which Swing Line Lender requests Lenders to prepay. 
Anything contained in this Agreement to the contrary notwithstanding, (x) the
proceeds of such Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (y) on the day such Loans are made, Swing Line Lender’s pro rata
share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Loan made by Swing Line Lender to Borrower, and such portion of
the Swing Line Loans deemed to be so

 

10

--------------------------------------------------------------------------------


 

paid shall no longer be outstanding as Swing Line Loans and shall no longer be
due under the Swing Line Note of Swing Line Lender but shall instead constitute
part of Swing Line Lender’s outstanding Loans to Borrower and shall be due under
the Note evidencing such Loans issued by Borrower to Swing Line Lender in its
capacity as a Lender.  Borrower hereby authorizes Administrative Agent and Swing
Line Lender to charge Borrower’s accounts with Administrative Agent and Swing
Line Lender (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent the proceeds of such Loans made by Lenders, including the Loans
deemed to be made by Swing Line Lender, are not sufficient to repay in full the
Refunded Swing Line Loans.  If any portion of any such amount paid (or deemed to
be paid) to Swing Line Lender should be recovered by or on behalf of Borrower
from Swing Line Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Lenders in the manner contemplated by Section 2.2.

 

(E)           If for any reason Loans are not made pursuant to
Section 1.4-(A)(2)(D) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Commitment shall be deemed to, and hereby agrees to, have
purchased a participation in such outstanding Swing Line Loans, and in an amount
equal to its pro rata share of the applicable unpaid amount together with
accrued interest thereon.  Upon one Business Day’s notice from Swing Line
Lender, each Lender holding a Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Contact Office of Swing Line Lender. In order to evidence
such participation each Lender holding a Commitment agrees to enter into a
participation agreement at the request of Swing Line Lender in form and
substance reasonably satisfactory to Swing Line Lender.  In the event any Lender
holding a Commitment fails to make available to Swing Line Lender the amount of
such Lender’s participation as provided in this paragraph, Swing Line Lender
shall be entitled to recover such amount on demand from such Lender together
with interest thereon for three Business Days at the rate customarily used by
Swing Line Lender for the correction of errors among banks and thereafter at the
Base Rate, as applicable.

 

(F)           Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (v) any
set off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (w) the occurrence or continuation of a Potential Default or
Event of Default; (x) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (y) any breach of this Agreement or any other Loan Document by any
party thereto; or (z) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender had not
received prior notice from the Borrower or the Required Lenders that any of the
conditions under Section 5.2 to the making of the applicable Refunded Swing Line
Loans or other unpaid Swing Line Loans, were not satisfied at the time such
Refunded

 

11

--------------------------------------------------------------------------------


 

Swing Line Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender
shall not be obligated to make any Swing Line Loans (x) if it has elected not to
do so after the occurrence and during the continuation of a Potential Default or
Event of Default, (y) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swing Line Loan have been satisfied or
waived by the Required Lenders or (z) at a time when any Lender is a Defaulting
Lender unless either the Commitments of such Defaulting Lender have been
reallocated to other Lenders as contemplated by Section 1.12(a)(4) or Swing Line
Lender has entered into arrangements satisfactory to it and Borrower to
eliminate Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Ling Loan, including by cash collateralizing such
Defaulting Lender’s pro rata share of the outstanding Swing Line Loans.

 

(3)           Resignation and Removal of Swing Line Lender.  Swing Line Lender
may resign as Swing Line Lender upon 30 days prior written notice to
Administrative Agent, Lenders and Borrower.  Swing Line Lender may be replaced
at any time by written agreement among the Borrower, Administrative Agent, the
replaced Swing Line Lender (provided that no consent will be required if the
replaced Swing Line Lender has no Swing Line Loans outstanding) and the
successor Swing Line Lender.  Administrative Agent shall notify the Lenders of
any such replacement of Swing Line Lender.  At the time any such replacement or
resignation shall become effective, (i) Borrower shall prepay any outstanding
Swing Line Loans made by the resigning or removed Swing Line Lender, (ii) upon
such prepayment, the resigning or removed Swing Line Lender shall surrender any
Swing Line Note held by it to Borrower for cancellation, and (iii) Borrower
shall issue, if so requested by the successor Swing Line Lender, a new Swing
Line Note to the successor Swing Line Lender, in the principal amount of the
Swing Line Loan Sublimit then in effect and with other appropriate insertions.
From and after the effective date of any such replacement or resignation,
(x) any successor Swing Line Lender shall have all the rights and obligations of
a Swing Line Lender under this Agreement with respect to Swing Line Loans made
thereafter and (y) references herein to the term “Swing Line Lender” shall be
deemed to refer to such successor or to any previous Swing Line Lender, or to
such successor and all previous Swing Line Lenders, as the context shall
require.

 

1.5.          Funding of Borrowings.

 

(1)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds to the Administrative Agent at the Contact Office,
ABA 021-001-033 for the Administrative Agent’s Account No. 99-401-268, Ref: 
Macerich Partnership, no later than 12:00 p.m. (New York time).  The
Administrative Agent will make such Loans available to the Borrower pursuant to
the terms and conditions hereof by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City and designated by the Borrower in the applicable
Borrowing Request; provided that Base Rate Borrowings (x) made to finance the
reimbursement of an LC Disbursement as provided in Section 1.4(6) shall be
remitted by the Administrative Agent to the Issuing Lender and (y) made to repay
Refunded Swing Line Loans as provided in Section 1.4-(A)(2)(d) shall be remitted
by the Administrative Agent to the Swing Line Lender.

 

(2)           Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any

 

12

--------------------------------------------------------------------------------


 

Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 1.5(1) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Rate or (ii) in the
case of the Borrower, the interest rate applicable to Base Rate Loans (it being
intended that such interest payment shall be the only interest payment payable
by the Borrower with respect to any amount repaid by the Borrower to the
Administrative Agent in accordance with this paragraph, except that Section 2.12
shall apply if the Borrower fails to make such repayment within three (3) days
after the date of such payment as required hereunder).  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

1.6.          Interest Elections.

 

(1)           Elections by the Borrower for Borrowings.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a LIBO Rate Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request (which shall be a period contemplated by
the definition of the term “Interest Period”).  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a LIBO Rate Borrowing, may elect Interest Periods
therefor, all as provided in this Section; provided, however, any conversion or
continuation of LIBO Rate Loans shall be subject to the provisions of Sections
1.2(3) and (4).  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing in accordance with such Lender’s Applicable Percentage and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

(2)           Notice of Elections.  To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent in writing of such
election (which notice may be by facsimile) by the time that a Borrowing Request
would be required under Section 1.3 if the Borrower was requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election.  Each such Rate Request shall be irrevocable, shall be signed by
a Responsible Officer and shall be in the form of Exhibit C hereto.

 

(3)           Information in Interest Election Requests.  Each Rate Request
shall specify the following information in compliance with Section 1.2:

 

(i)            the Borrowing to which such Rate Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
section shall be specified for each resulting Borrowing);

 

13

--------------------------------------------------------------------------------


 

(ii)           the effective date of the election made pursuant to such Rate
Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be a Base Rate Borrowing or
a LIBO Rate Borrowing; and

 

(iv)          if the resulting Borrowing is a LIBO Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Rate Request requests a LIBO Rate Borrowing but does not specify an
Interest Period, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

(4)           Notice by the Administrative Agent to Lenders.  Promptly following
receipt of a Rate Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(5)           Failure to Elect; Potential Default and Events of Default.  If the
Borrower fails to deliver a timely Rate Request with respect to a LIBO Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a LIBO Rate Borrowing with a one
month Interest Period so long as no Potential Default or Event of Default is
continuing and otherwise to a Base Rate Borrowing.  Notwithstanding any contrary
provision hereof, if a Potential Default or an Event of Default has occurred and
is continuing on the day occurring three Eurodollar Business Days prior to the
date of, or on the date of, the requested funding, continuation or conversion,
then, so long as a Potential Default or an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a LIBO Rate Borrowing
and (ii) unless repaid, each LIBO Rate Borrowing shall be converted to a Base
Rate Borrowing at the end of the Interest Period applicable thereto.

 

1.7.          Termination; Reduction and Extension of the Commitments.

 

(1)           Scheduled Termination.  Unless previously terminated, or extended
pursuant to Section 1.7(5) below, the Commitments shall terminate at 5:00 p.m.,
New York City time, on the Commitment Termination Date.

 

(2)           Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $5,000,000 or a
larger multiple of $1,000,000 and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 1.9, the total Revolving Credit Exposures
would exceed the total Commitments.

 

(3)           Notice of Voluntary Termination or Reduction.  The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under Section 1.7(2) above at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the

 

14

--------------------------------------------------------------------------------


 

contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(4)           Effect of Termination or Reduction.  Any termination or reduction
of the Commitments shall be permanent; provided that any such termination or
reduction shall not reduce the Maximum Increase Amount.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

(5)           Extension of Commitment Termination Date.

 

(A)          Provided that no Potential Default or Event of Default shall have
occurred and be continuing, the Borrower shall have the option, to be exercised
by giving written notice to the Administrative Agent at least thirty (30) days
(but no more than ninety (90) days) prior to the Original Commitment Termination
Date, subject to the terms and conditions set forth in this Agreement, to extend
the Original Commitment Termination Date by twelve (12) months to May 2, 2016
(the “Extended Commitment Termination Date”).  The request by the Borrower for
the extension of the Original Commitment Termination Date shall constitute a
representation and warranty by the Borrower Parties that no Potential Default or
Event of Default then exists and that all of the conditions set forth in Section
1.7(5)(B) below shall have been satisfied on the Original Commitment Termination
Date.

 

(B)           The obligations of the Administrative Agent and the Lenders to
extend the Original Commitment Termination Date as provided in Section 1.7(5)(A)
shall be subject to the prior satisfaction of each of the following conditions
precedent as determined by the Administrative Agent in its good faith judgment: 
(A) on the Original Commitment Termination Date there shall exist no Potential
Default or Event of Default; (B) the Borrower shall have paid to the
Administrative Agent for the ratable benefit of the Lenders an extension fee
(the “Extension Fee”) equal to one-quarter of one percent (0. 25%) of the total
Commitments then outstanding (which fee the Borrower hereby agrees shall be
fully earned and nonrefundable under any circumstances when paid); (C) the
representations and warranties made by the Borrower Parties in the Loan
Documents shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Original
Commitment Termination Date (provided, however, that any factual matters
disclosed in the Schedules referenced in Article 6 shall be subject to update in
accordance with clause (D) below); (D) the Borrower Parties shall have delivered
updates to the Administrative Agent of all the Schedules set forth in Article 6
hereof and such updated Schedules shall be acceptable to Administrative Agent in
its reasonable judgment; (E) the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate demonstrating that MAC and the
Borrower are in compliance with the covenants set forth in Article 8; (F) the
Borrower shall have paid all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent and all reasonable fees and expenses paid
to third party consultants (including reasonable attorneys’ fees and expenses)
by Administrative Agent in connection with such extension; and (G) the
Guarantors shall have acknowledged and ratified that their obligations under the
Guaranties and

 

15

--------------------------------------------------------------------------------


 

Pledge Agreements remain in full force and effect, and continue to guaranty and
secure, as applicable, the Obligations under the Loan Documents, as extended.

 

(C)           The Administrative Agent shall notify each of the Lenders in the
event that the Borrower requests that the Original Commitment Termination Date
be extended as provided in this Section 1.7(5) and upon any such extension.

 

1.8.          Manner of Payment of Loans; Evidence of Debt.

 

(1)           Repayment.  Subject to any earlier acceleration of the Loans
following an Event of Default, the Borrower hereby unconditionally promises to
pay to the Administrative Agent for account of the Lenders the outstanding
principal amount of the Loans on the Commitment Termination Date.

 

(2)           Manner of Payment.  The Borrower shall notify the Administrative
Agent in writing (which notice may be by facsimile) of any repayment or
prepayment hereunder (i) in the case of repayment or prepayment of a LIBO Rate
Borrowing with an Interest Period not expiring on the date of payment, not later
than 2:00 p.m. (New York time) one Business Day before the date of repayment or
prepayment, or (ii) in the case of repayment or prepayment of a LIBO Rate
Borrowing with Interest Periods expiring on the date of repayment or prepayment
or a Base Rate Borrowing, not later than 1:00 p.m. (New York time) one Business
Day before the date of repayment or prepayment.  Each such notice shall be
irrevocable and shall specify the repayment or prepayment date and the principal
amount of each Borrowing or portion thereof to be repaid or prepaid; provided
that, if a notice of repayment or prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 1.7, then such notice of repayment or prepayment may be revoked if such
notice of termination is revoked in accordance with Section 1.7.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each repayment or
prepayment of a Borrowing shall be applied ratably to the Loans included in the
repaid or prepaid Borrowing.  Repayments and prepayments shall be accompanied by
(A) accrued interest to the extent required by Section 1.10 and (B) any payments
due pursuant to Section 2.9.  If the Borrower fails to make a timely selection
of the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding Base Rate Borrowings and, second, to
other Borrowings in the order of the remaining duration of their respective
Interest Periods (the Borrowing with the shortest remaining Interest Period to
be repaid first).

 

(3)           Maintenance of Loan Accounts by Lenders.  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(4)           Maintenance of Register by the Administrative Agent.  The
Administrative Agent shall maintain a register in which it shall record the
names and addresses of Lenders and the Commitments and Loans of each Lender from
time to time (the “Register”).  The Register shall be available for inspection
by Borrower or any Lender (with respect to any

 

16

--------------------------------------------------------------------------------


 

entry relating to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice.  Administrative Agent shall record, or shall
cause to be recorded, in the Register the Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Borrower’s Obligations
in respect of any Loan.  Borrower hereby designates Administrative Agent to
serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 1.8(4), and Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnified Persons.”

 

(5)           Effect of Entries.  The entries made in the accounts maintained
pursuant to Sections 1.8 (3) and (4) above shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(6)           Promissory Notes.  Upon the request of a Lender, the Borrower
shall promptly execute and deliver to such Lender a Note evidencing such
Lender’s Commitment.  Upon the request of the Swing Line Lender, the Borrower
shall promptly execute and deliver to the Swing Line Lender a Swing Line Note
evidencing such Swing Line Lender’s Swing Line Loans.

 

1.9.          Optional Prepayment of Loans.  The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section; provided, however, that voluntary
prepayments (other than a prepayment in whole) shall be in the minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof (or, in the case
of Swing Line Loans, in the minimum amount of $500,000).  Any prepayments
pursuant to this Section 1.9 shall be applied first to prepay outstanding Swing
Line Loans and second to prepay outstanding Loans (other than Swing Line Loans)
without a permanent reduction of the aggregate Commitments.

 

1.10.        Interest.

 

(1)           Base Rate Loans.  Swing Line Loans and the Loans comprising each
Base Rate Borrowing shall bear interest at a rate per annum equal to the
Applicable Base Rate.

 

(2)           LIBO Rate Loans.  The Loans (other than Swing Line Loans)
constituting each LIBO Rate Borrowing shall bear interest at a rate per annum
equal to the Applicable LIBO Rate for the Interest Period for such Borrowing.

 

(3)           Payment of Interest.

 

(A)          The Borrower shall pay interest on Base Rate Borrowings monthly, in
arrears, on the last Business Day of each calendar month, as set forth on an
interest

 

17

--------------------------------------------------------------------------------


 

billing delivered by the Administrative Agent to the Borrower (which delivery
may be by facsimile transmission) no later than 1:00 p.m. (New York time) on a
date at least one Business Day prior to the date such interest is due.

 

(B)           The Borrower shall pay interest on the LIBO Rate Borrowings on the
last day of the applicable Interest Period or, in the case of LIBO Rate
Borrowings with an Interest Period ending later than three months after the date
funded, converted or continued, at the end of each three month period from the
date funded, converted or continued and on the last day of the applicable
Interest Period, as set forth on an interest billing delivered by the
Administrative Agent to the Borrower (which delivery may be by facsimile
transmission) no later than 1:00 p.m. (New York time) on a date at least one
Business Day prior to the date such interest is due.

 

1.11.        Presumptions of Payment.  Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders, the Issuing
Lender or the Swing Line Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, the Issuing Lender or the Swing Line
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders, the Issuing Lender or
the Swing Line Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, the Issuing Lender or the Swing Line Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Rate.

 

1.12.        Defaulting Lender Adjustments; Removal; Termination.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(1)           Waivers and Amendments.  Such Defaulting Lender shall be deemed
not to be a “Lender” for purposes of any amendment, waiver or consent with
respect to any provision of the Credit Documents that requires the approval of
Required Lenders.

 

(2)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.17 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swing Line Lender
hereunder; third, to cash collateralize the Issuing Lender’s LC Exposure with
respect to such Defaulting Lender in accordance with Section 1.4(11); fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender

 

18

--------------------------------------------------------------------------------


 

has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Lender’s future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 1.4(11); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lender or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lender or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Disbursements and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to Section
1.12(a)(4). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 1.12(a)(2) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(3)           Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any Unused Line
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)           Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided cash collateral pursuant to Section
1.4(11).

 

(C)           With respect to any Unused Line Fee or Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LC Disbursements or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (4) below,
(y) pay to each Issuing Lender and Swing Line Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent

 

19

--------------------------------------------------------------------------------


 

allocable to such Issuing Lender’s LC Exposure to such Defaulting Lender or such
Swing Line Lender’s Applicable Percentage of outstanding Swing Line Loans made
by such Swing Line Lender other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders, and (z) not be required to pay the remaining amount of any such fee.

 

(4)           Reallocation of Participations to Reduce LC Exposure.  All or any
part of such Defaulting Lender’s participation in LC Disbursements and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(5)           Cash Collateral; Repayment of Swing Line Loans.  If the
reallocation described in clause (4) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lenders Applicable Percentage of outstanding Swing Line
Loans made by such Swing Line Lender other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders and (y) second, cash collateralize the Issuing Lender’s LC Exposure in
accordance with the procedures set forth in Section 1.4(11).

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and each Issuing Lender and Swing Line Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 1.12(a)(4)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)           New Swing Line Loans/Letters of Credit.  So long as any Lender is
a Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line

 

20

--------------------------------------------------------------------------------


 

Loans unless it is satisfied that it will have no fronting exposure after giving
effect to such Swing Line Loans and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no LC Exposure after giving effect thereto.

 

(d)           Removal of Defaulting Lender.  At the Borrower’s request, the
Administrative Agent or an Eligible Assignee reasonably acceptable to the
Administrative Agent shall have the right (but not the obligation) to purchase
from any Defaulting Lender, and each Defaulting Lender shall, upon such request,
sell and assign to the Administrative Agent or such Eligible Assignee, all of
the Defaulting Lender’s outstanding Commitments and Loans hereunder.  Such sale
shall be consummated promptly after the Administrative Agent has arranged for a
purchase by the Administrative Agent or an Eligible Assignee pursuant to an
Assignment and Acceptance, and at a price equal to the outstanding principal
balance of the Defaulting Lender’s Loans, plus accrued interest, without premium
or discount.

 

ARTICLE 2.           General Provisions Regarding Payments.

 

2.1.          Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees or
reimbursement of LC Disbursements, or under Section 2.7, 2.9 or 2.10, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 2:00 p.m. (New York time) (unless otherwise specified
in this Agreement), on the date when due, in immediately available funds,
without set-off or counterclaim; provided that if a new Loan is to be made by
any Lender on a date the Borrower is to repay any principal of an outstanding
Loan of such Lender, such Lender shall apply the proceeds of such new Loan to
the payment of the principal to be repaid and only an amount equal to the
difference between the principal to be borrowed and the principal to be repaid
shall be made available by such Lender to the Administrative Agent as provided
in Section 1.5 or paid by the Borrower to the Administrative Agent pursuant to
this paragraph, as the case may be.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be wired to the Administrative Agent
at the Contact Office, ABA 021-001-033 for the Administrative Agent’s Account
No. 99-401-268, Ref:  Macerich Partnership, except as otherwise expressly
provided in the relevant Loan Document, and except payments to be made directly
to the Issuing Lender or the Swing Line Lender as expressly provided herein and
except that payments pursuant to Sections 2.7, 2.9, 2.10 and 11.14 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder or under any other Loan Document (except
to the extent otherwise provided therein) shall be made in Dollars.

 

2.2.          Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Borrowing shall be made from the Lenders, each payment of the
Unused Line Fee under Section 2.11 shall be made for account of the Lenders, and
each termination or reduction of the amount of the Commitments under Section 1.7
shall be applied to the respective Commitments

 

21

--------------------------------------------------------------------------------


 

of the Lenders, pro rata according to the amounts of their respective
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Loans) or their respective Loans (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
by the Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them; and
(iv) each payment of interest on Loans by the Borrower shall be made for account
of the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders.

 

2.3.          RESERVED

 

2.4.          Inability to Determine Rates.  In the event that the
Administrative Agent shall have reasonably determined (which determination shall
be conclusive and binding upon the Borrower) that by reason of circumstances
affecting the interbank market adequate and reasonable means do not exist for
ascertaining the LIBO Rate for any Interest Period, the Administrative Agent
shall forthwith give telephonic notice of such determination to each Lender and
to the Borrower.  If such notice is given:  (1) no portion of the Loans may be
funded as a LIBO Rate Borrowing, (2) any Base Rate Borrowing that was to have
been converted to a LIBO Rate Borrowing shall, subject to the provisions hereof,
be continued as a Base Rate Borrowing, and (3) any outstanding LIBO Rate
Borrowing shall be converted, on the last day of the Interest Period applicable
thereto, to a Base Rate Borrowing.  Until such notice has been withdrawn by the
Administrative Agent, the Borrower shall not have the right to convert any Base
Rate Borrowing to a LIBO Rate Borrowing or to continue a LIBO Rate Borrowing as
such.  The Administrative Agent shall withdraw such notice in the event that the
circumstances giving rise thereto no longer pertain and that adequate and
reasonable means exist for ascertaining the LIBO Rate for the Interest Period
requested by the Borrower, and, following withdrawal of such notice by the
Administrative Agent, the Borrower shall have the right to convert any Base Rate
Borrowing to a LIBO Rate Borrowing and to continue any LIBO Rate Borrowing as
such in accordance with the terms and conditions of this Agreement.

 

2.5.          Illegality.  Notwithstanding any other provisions herein, if any
law, regulation, treaty or directive issued by any Governmental Authority or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender to maintain LIBO Rate Loans as contemplated by this
Agreement:  (1) the commitment of such Lender hereunder to continue LIBO Rate
Loans or to convert Base Rate Loans to LIBO Rate Loans shall forthwith be
cancelled, and (2) LIBO Rate Loans held by such Lender then outstanding, if any,
shall be converted automatically to Base Rate Loans at the end of their
respective Interest Periods or within such earlier period as may be required by
law.  In the event of a conversion of any LIBO Rate Loan prior to the end of its
applicable Interest Period, the Borrower hereby agrees promptly to pay any
Lender affected thereby, upon demand, the amounts required pursuant to Section
2.9 below, it being agreed and understood that such conversion shall constitute
a prepayment for all purposes of this Section 2.5.  The provisions hereof shall
survive the termination of this Agreement and payment of all other Obligations.

 

2.6.          Funding.  Each Lender shall be entitled to fund all or any portion
of its Commitment to make Loans in any manner it may determine in its sole
discretion, including,

 

22

--------------------------------------------------------------------------------


 

without limitation, in the Grand Cayman inter-bank market, the London inter-bank
market and within the United States, but all calculations and transactions
hereunder shall be conducted as though all Lenders actually fund all LIBO Rate
Loans through the purchase of offshore dollar deposits in the amount of such
Lender’s Commitment of the relevant LIBO Rate Loan with a maturity corresponding
to the applicable Interest Period.

 

2.7.          Increased Costs.

 

(1)           Subject to the provisions of Section 2.10 (which shall be
controlling with respect to the matters covered thereby), in the event that any
Change in Law:

 

(A)          Does or shall subject any Lender, the Issuing Lender or the Swing
Line Lender to any Taxes of any kind whatsoever with respect to this Agreement
or any Loan, or change the basis of determining the Taxes imposed on payments to
such Lender, the Issuing Lender or the Swing Line Lender of principal, fee,
interest or any other amount payable hereunder (except for Indemnified Taxes or
Other Taxes, which shall be governed by Section 2.10, or the imposition of, or
changes in the rate of, Excluded Taxes);

 

(B)           Does or shall impose, modify or hold applicable any reserve,
capital requirement, special deposit, compulsory loan or similar requirements
against assets held by, or deposits or other liabilities in or for the account
of, advances or loans by, or other credit extended by, or any other acquisition
of funds by, any office of such Lender, the Issuing Lender or the Swing Line
Lender which are not otherwise included in the determination of interest payable
on the Obligations;

 

(C)           Does or shall impose on any Lender, the Issuing Lender or the
Swing Line Lender any other condition; or

 

(D)          Does or shall impose on any Lender, the Issuing Lender or the Swing
Line Lender or the London interbank market any other condition, cost or expense
affecting this Agreement or LIBO Rate Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender,
the Issuing Lender or the Swing Line Lender of making, renewing or maintaining
its Commitment or its Revolving Credit Exposure or to increase the cost of such
Lender, the Issuing Lender or the Swing Line Lender of participating in, issuing
or maintaining any Letter of Credit or Swing Line Loan or to reduce any amount
receivable in respect thereof or the rate of return on the capital of such
Lender, the Issuing Lender or the Swing Line Lender or any corporation
controlling such Lender, the Issuing Lender or the Swing Line Lender, then, in
any such case, the Borrower shall, without duplication of amounts payable
pursuant to Section 2.10, promptly (and in any event no later than 10 Business
Days after receipt by the Borrower of notice from the applicable Lender, the
Issuing Lender or the Swing Line Lender pursuant to Section 2.7(2) below
claiming additional amounts pursuant to this Section 2.7) pay to such Lender,
the Issuing Lender or the Swing Line Lender, upon its written demand made
through the Administrative Agent, any additional amounts necessary to compensate
such Lender, the Issuing Lender or the Swing Line Lender for such additional
cost or reduced amounts receivable or rate of return as determined by

 

23

--------------------------------------------------------------------------------


 

such Lender or Issuing Lender with respect to this Agreement or such Lender’s,
the Issuing Lender’s or the Swing Line Lender’s Commitment, Revolving Credit
Exposure or Letter of Credit obligations.

 

(2)           If a Lender, the Issuing Lender or the Swing Line Lender become
entitled to claim any additional amounts pursuant to this Section 2.7, it shall
promptly notify the Borrower of the event by reason of which it has become so
entitled.  A certificate as to any additional amounts so claimed payable
containing the calculation thereof in reasonable detail submitted by a Lender,
the Issuing Lender or the Swing Line Lender to the Borrower, accompanied by a
certification that such Lender, the Issuing Lender or the Swing Line Lender has
required substantially all obligors under other commitments of this type made
available by such Lender, the Issuing Lender or the Swing Line Lender to
similarly so compensate such Lender, the Issuing Lender or the Swing Line
Lender, shall constitute prima facie evidence thereof; provided that the
Borrower shall not be required to compensate a Lender, the Issuing Lender or the
Swing Line Lender pursuant to this Section 2.7 for any increased cost or
reduction in respect of a period occurring more than six months prior to the
date that such Lender, the Issuing Lender or the Swing Line Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor unless the
circumstances giving rise to such increased cost or reduction became applicable
retroactively, in which case no such time limitation shall apply so long as such
Lender requests compensation within six months from the date such circumstances
become applicable.

 

(3)           Other than as set forth in this Section 2.7, the failure or delay
on the part of any Lender, the Issuing Lender or the Swing Line Lender to demand
compensation pursuant to this Section 2.7 shall not constitute a waiver of such
Lender’s, the Issuing Lender’s or the Swing Line Lender’s right to demand such
compensation.  The provisions of this Section 2.7 shall survive the termination
of this Agreement and payment of the Loans and all other Obligations.

 

2.8.          Obligation of Lenders to Mitigate; Replacement of Lenders.  Each
Lender agrees that:

 

(1)           As promptly as reasonably practicable after the officer of such
Lender responsible for administering such Lender’s Commitment becomes aware of
any event or condition that would entitle such Lender to receive payments under
Section 2.7 above or Section 2.10 below or to cease maintaining LIBO Rate Loans
under Section 2.5 above, such Lender will use reasonable efforts:  (i) to
maintain its Commitment and Revolving Credit Exposure through another lending
office of such Lender or (ii) take such other measures as such Lender may deem
reasonable, if as a result thereof the additional amounts which would otherwise
be required to be paid to such Lender pursuant to Section 2.7 above or pursuant
to Section 2.10 below would be materially reduced or eliminated or the
conditions rendering such Lender incapable of maintaining LIBO Rate Loans under
Section 2.5 above no longer would be applicable, and if, as determined by such
Lender in its sole discretion, the maintaining of such LIBO Rate Loans through
such other lending office or in accordance with such other measures, as the case
may be, would not otherwise materially adversely affect such LIBO Rate Loans or
the interests of such Lender.

 

24

--------------------------------------------------------------------------------


 

(2)           If the Borrower receives a notice pursuant to Section 2.7 above or
pursuant to Section 2.10 below or a notice pursuant to Section 2.5 above stating
that a Lender is unable to maintain LIBO Rate Loans (for reasons not generally
applicable to the Required Lenders), so long as (i) no Potential Default or
Event of Default shall have occurred and be continuing, (ii) the Borrower has
obtained a commitment from another Lender or an Eligible Assignee to purchase at
par such Lender’s Commitment, its Revolving Loan Exposure at such time and
accrued interest and fees and to assume all obligations of the Lender to be
replaced under the Loan Documents and (iii) such Lender to be replaced is
unwilling to withdraw the notice delivered to the Borrower, upon thirty (30)
days’ prior written notice to such Lender and the Administrative Agent, the
Borrower may require, at the Borrower’s expense, the Lender giving such notice
to assign, without recourse, all of its Commitment, Revolving Loan Exposure and
accrued interest and fees to such other Lender or Eligible Assignee pursuant to
the provisions of Section 11.8 below.

 

2.9.          Funding Indemnification.  In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 1.8(2) and is revoked in accordance herewith), or (d) the assignment of
any LIBO Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.8(2),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event.  In the case of a LIBO Rate Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of
(i) the amount of interest that such Lender would have accrued on the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Reserve Adjusted LIBO Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the eurodollar market at the
commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

2.10.        Taxes.

 

(1)           Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions

 

25

--------------------------------------------------------------------------------


 

(including deductions applicable to additional sums payable under this Section
2.10) the Administrative Agent, Lender, the Issuing Lender or the Swing Line
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(2)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(3)           The Borrower shall indemnify the Administrative Agent, each
Lender, the Issuing Lender and the Swing Line Lender, within ten (10) Business
Days after written demand therefore, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.10) paid by
the Administrative Agent, such Lender, such Issuing Lender or such Swing Line
Lender, as the case may be, and any penalties, interest (except to the extent
such penalties and/or interest arise as a result of a Lender’s, Issuing Lender’s
or the Swing Line Lender’s delay in dealing with any such Indemnified Tax) and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, the Issuing
Lender, the Swing Line Lender or by the Administrative Agent on its own behalf
or on behalf of a Lender, the Issuing Lender or the Swing Line Lender, shall be
conclusive absent manifest error.

 

(4)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(5)           Each Foreign Lender shall deliver to the Borrower (with copies to
the Administrative Agent) on or before the date hereof (or in the case of a
Foreign Lender who became a Lender by way of an assignment, on or before the
date of the assignment) or at least five (5) Business Days prior to the first
date for any payment herewith to such Lender, and from time to time as required
for renewal under applicable law, such certificates, documents or other
evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including, without limitation, Internal Revenue Service Form W-8BEN or
W-ECI, as appropriate, and any other certificate or statement of exemption
required by Section 871(h) or Section 881(c) of the Code or any subsequent
version thereof, properly completed and duly executed by such Lender
establishing that payments to such Lender hereunder are not subject to
withholding under the Code (“Evidence of No Withholding”).  Each Foreign Lender
shall promptly notify the Borrower and the Administrative Agent of any change in
its applicable lending office and upon written request of the Borrower or the
Administrative Agent shall, prior to the immediately following due date of any
payment by the Borrower hereunder or under any other Loan Document, deliver
Evidence of No Withholding to the Borrower and the Administrative Agent.  The
Borrower shall be entitled to rely on such forms in their possession until
receipt of any revised or successor form pursuant to this Section 2.10(5).  If a
Lender fails to provide Evidence of No Withholding as

 

26

--------------------------------------------------------------------------------


 

required pursuant to this Section 2.10(5), then (i) the Borrower (or the
Administrative Agent) shall be entitled to deduct or withhold from payments to
Administrative Agent or such Lender as a result of such failure, as required by
law, and (ii) the Borrower shall not be required to make payments of additional
amounts with respect to such withheld Taxes pursuant to Section 2.10(1) to the
extent such withholding is required solely by reason of the failure of such
Lender to provide the necessary Evidence of No Withholding.

 

(6)           Any Foreign Lender that does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Lender
under any of the Loan Documents (for example, in the case of a typical
participation by such Lender) shall deliver to the Borrower (with copies to the
Administrative Agent and in such number of copies as shall be requested by the
recipient), on or prior to the date such Foreign Lender becomes a Lender, or on
such later date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and from time to time
thereafter, required for renewal under applicable law:

 

(A)          duly executed and properly completed copies of the forms and
statements required to be provided by such Foreign Lender under Section 2.10(5),
to establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account and is providing Evidence of No
Withholding, and

 

(B)           copies of the Internal Revenue Service Form W 8IMY (or any
successor forms) properly completed and duly executed by such Foreign Lender,
together with any information, if any, such Foreign Lender chooses to transmit
with such form, and any other certificate or statement of exemption required
under the Internal Revenue Code or the regulations thereunder, to establish that
such Foreign Lender is not acting for its own account with respect to a portion
of any such sums payable to such Foreign Lender.

 

(7)           Any Lender, Issuing Lender or Swing Line Lender that is not a
Foreign Lender and has not otherwise established to the reasonable satisfaction
of the Borrower and the Administrative Agent that it is an exempt recipient (as
defined in section 6049(b)(4) of the Internal Revenue Code and the United States
Treasury Regulations thereunder) shall deliver to the Borrower (with copies to
the Administrative Agent and in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender, Issuing Lender or
Swing Line Lender becomes a Lender, Issuing Lender or Swing Line Lender under
this Agreement (and from time to time thereafter as prescribed by applicable law
or upon the request of the Borrower or the Administrative Agent), duly executed
and properly completed copies of Internal Revenue Service Form W 9.

 

(8)           If the Administrative Agent or any Lender, Issuing Lender or Swing
Line Lender determines, in its sole discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.10, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.10 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, Issuing
Lender or Swing Line

 

27

--------------------------------------------------------------------------------


 

Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, Issuing Lender or
Swing Line Lender, as the case may be, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender,
Issuing Lender or Swing Line Lender, in the event the Administrative Agent or
such Lender, Issuing Lender or Swing Line Lender, as applicable, is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent or any Lender, Issuing Lender or
Swing Line Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

(9)           If a payment made to or on behalf of a Lender, Issuing Lender or
Swing Line Lender hereunder or under any other Loan Document would be subject to
United States withholding Tax imposed by FATCA if such Lender, Issuing Lender or
Swing Line Lender fails to comply with the applicable reporting and other
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender, Issuing Lender or Swing Line Lender,
as the case may be, shall deliver to the Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such documentation reasonably requested by the
Borrower or the Administrative Agent sufficient for the Borrower and
Administrative Agent (i) to comply with their obligations under FATCA and (ii)
to determine that such Lender, Issuing Lender or Swing Line Lender, as
applicable, has complied with such applicable reporting and other requirements
of FATCA or to determine the amount to deduct and withhold from such payment.

 

2.11.        Fees.

 

(1)           Unused Line Fee.  Until the Obligations have been paid in full and
the Agreement terminated, the Borrower agrees to pay, on the first day of each
month and on the Commitment Termination Date, to the Administrative Agent, for
the ratable account of the Lenders, an unused line fee (the “Unused Line Fee”)
equal to 0.35% per annum on the average daily amount by which, during the
immediately preceding month or shorter period if calculated on the Commitment
Termination Date, the aggregate amount of the Lenders’ Commitments during such
period exceeded the sum of (i) the average daily outstanding amount of Loans
(excluding Swing Line Loans) and (ii) the undrawn face amount of all outstanding
Letters of Credit.  The unused line fee shall be computed on the basis of a
360-day year for the actual number of days elapsed.

 

(2)           Letter of Credit Fees and Costs.

 

(A)          The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender (based on their respective Applicable
Percentage) in U.S. Dollars, a fee in respect of each Letter of Credit issued
for the account of any Macerich Entity (the “Letter of Credit Fee”), in each
case for the period from and including the date of issuance of the respective
Letter of Credit to and including the date of termination of such Letter

 

28

--------------------------------------------------------------------------------


 

of Credit, computed at a rate per annum equal to the applicable “LIBO Spread” as
listed in the definition of Applicable LIBO Rate on the daily Stated Amount of
such Letter of Credit.  Accrued Letter of Credit Fees shall be due and payable
on the first Business Day of each August, November, February and May commencing
with August of 2011, and on the Commitment Termination Date or such earlier date
upon which the Commitments are terminated.

 

(B)           The Borrower agrees to pay the Issuing Lender, for its own
account, in U.S. Dollars, a facing fee in respect of each Letter of Credit
issued for the account of any Macerich Entity by such Issuing Lender (the
“Facing Fee”), for the period from and including the date of issuance of such
Letter of Credit to and including the date of the termination of such Letter of
Credit, computed at a rate equal to one-eighth of one percent (.125%) per annum
of the daily Stated Amount of such Letter of Credit; provided that in no event
shall the annual Facing Fee with respect to any Letter of Credit be less than
$500.  Accrued Facing Fees shall be due and payable in arrears on the first
Business Day of each August, November, February and May commencing with August
of 2011, and on the Commitment Termination Date or such earlier date upon which
the Commitments are terminated.

 

(C)           The Borrower shall pay, upon each payment under, issuance of, or
amendment to, any Letter of Credit, such amount as shall at the time of such
event be the administrative charge and the reasonable expenses which the
applicable Issuing Lender is generally imposing for payment under, issuance of,
or amendment to, Letters of Credit issued by it, not to exceed $500 per issuance
or amendment.

 

(3)           Administrative Agent Fee.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent in that certain Fee Letter dated as of the date hereof.

 

(4)           Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (except
the Facing Fee which shall be paid to the Issuing Lender) for distribution, in
the case of the Unused Line Fee and the Letter of Credit Fee, to the Lenders
entitled thereto.  Fees paid shall not be refundable under any circumstances.

 

2.12.        Default Interest.  During such time as there shall have occurred
and be continuing an Event of Default, all Obligations (including any accrued
and unpaid interest) outstanding, shall, at the election of the Administrative
Agent, bear interest at a per annum rate equal to two percent (2%) above the
applicable rate of interest in effect during the applicable calculation period.

 

2.13.        Computation.  All computations of interest and fees payable
hereunder shall be based upon a year of 360 days for the actual number of days
elapsed (which results in more interest being paid than if computed on the basis
of a 365-day year).

 

2.14.        Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be

 

29

--------------------------------------------------------------------------------


 

applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

ARTICLE 3.           Incremental Facility.

 

3.1.          Incremental Facility Request.  Borrower may, by written notice to
the Administrative Agent on one or more occasions prior to the Commitment
Termination Date, elect to request (A) an increase to the existing Commitments
(any such increase, the “New Revolving Loan Commitments”) and/or (B) the
establishment of one or more new term loan commitments (the “New Term Loan
Commitments”), by an amount that would result in the sum of all Commitments
(both existing and New Revolving Loan Commitments) plus all New Term Loan
Commitments, if any, not exceeding $2,000,000,000 in the aggregate (each such
amount in addition to the Commitments as of the Closing Date, a “Facility
Increase” and the maximum aggregate increase, the “Maximum Increase Amount”) and
not less than $25,000,000 per request (or such lesser amount which shall be
approved by Administrative Agent or such lesser amount that shall constitute the
difference between the Maximum Increase Amount and the sum of all such New
Revolving Loan Commitments plus New Term Loan Commitments obtained prior to such
date), and integral multiples of 5,000,000 in excess of that amount.  Each such
notice shall specify (A) the date (each, an “Increased Amount Date”) on which
the Borrower proposes that the New Revolving Loan Commitments or New Term Loan
Commitments, as applicable, shall be effective, which shall be a date not less
than 10 Business Days, nor more than 30 Business Days after the date on which
such notice is delivered to the Administrative Agent and (B) the identity of
each Lender or other Person that is an Eligible Assignee (each Lender or other
Eligible Assignee who agrees to provide all or a portion of the New Revolving
Loan Commitments being referred to herein as a “New Revolving Loan Lender” and
each Lender or other Eligible Assignee who agrees to provide all or a portion of
the New Term Loan Commitments being referred to herein as a “New Term Loan
Lender”, as applicable) to whom the Borrower proposes any portion of such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, be
allocated and the amounts of such allocations; provided that any Lender or other
Eligible Assignee approached to provide all or a portion of the New Revolving
Loan Commitments or New Term Loan Commitments, as applicable, may elect or
decline, in its sole discretion, to provide a New Revolving Loan Commitment or
New Term Loan Commitment, as applicable.

 

3.2.          Facility Increase Arrangers.  Except as provided in Section 3.1
above, the Administrative Agent and the Joint Lead Arrangers (in such capacity,
the “Facility Increase Arrangers”), unless any of them separately waives such
right, will manage all aspects of the syndication of the proposed New Revolving
Loan Commitments and New Term Loan Commitments in consultation with the
Borrower, including identifying each New Revolving Loan Lender or New Term Loan
Lender, as applicable, to whom any portion of any Facility Increase shall be
allocated, the timing of all offers to Lenders and other Eligible Assignees and
the acceptance of commitments, the amounts offered and the compensation
provided; provided, that (i) the Facility Increase Arrangers will consult with
the Borrower with respect to the syndication of the proposed Facility Increase,
(ii) any allocation to any Eligible Assignee that is

 

30

--------------------------------------------------------------------------------


 

not a Lender or an Affiliate of a Lender shall be subject to the consent of the
Borrower and the Administrative Agent (in each case, such consent not to be
unreasonably withheld or delayed) and (iii) in the event the Facility Increase
Arrangers are unable to fully syndicate the proposed Facility Increase by the
date which is 10 Business Days prior to the applicable Increased Amount Date,
the Borrower may identify Persons who are Eligible Assignees to whom the
Facility Increase Arrangers shall allocate any unsyndicated portion of the
Facility Increase, subject to the Administrative Agent’s consent right as set
forth in subclause (ii) above.  Subject to the immediately preceding sentence,
the Facility Increase Arrangers and each Lender shall have the ongoing right to
sell, assign, syndicate, participate, or transfer all or a portion of its
Commitment or Loans owing to it or other Obligations to one or more investors as
otherwise provided in Section 11.8.  Without limitation on the Facility Increase
Arrangers’ rights as set forth herein, in the event there are Lenders and
Eligible Assignees that have committed to New Revolving Loan Commitments or New
Term Loan Commitments, as applicable, in excess of the maximum amount requested
(or permitted), then the Facility Increase Arrangers shall have the right to
allocate such commitments, first to Lenders and then to Eligible Assignees, on
whatever basis the Facility Increase Arrangers determine is appropriate (except
that no such allocation to any Eligible Assignee that is not a Lender or an
Affiliate of any Lender shall be in an amount less than $20,000,000 and the
Facility Increase Arrangers will consult with the Borrower with respect to such
allocations).

 

3.3.          Conditions to Effectiveness of Facility Increase.  Such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, shall
become effective as of such Increased Amount Date, subject to the satisfaction
of each of the following conditions precedent, as determined by the
Administrative Agent in its good faith judgment:

 

(i)   no Potential Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Facility Increase;

 

(ii)   the Borrower Parties shall be in pro forma compliance with each of the
covenants set forth in Section 8.12 as of the last day of the most recently
ended Fiscal Quarter after giving effect to such Facility Increase;

 

(iii)   the New Revolving Loan Commitments and/or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the New Revolving Loan Lender and/or the
New Term Loan Lender, as applicable, and the Administrative Agent, each of which
shall be recorded in the Register, and each New Revolving Loan Lender and New
Term Loan Lender, as applicable, shall be subject to the requirements set forth
in Section 2.10(5) and Section 2.10(7), as applicable, and any New Revolving
Loan Lender and/or New Term Loan Lender who is not already a Lender shall become
a Lender hereunder;

 

(iv)   the Borrower shall make any payments required pursuant to Section 2.9 in
connection with the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable;

 

31

--------------------------------------------------------------------------------


 

(v)   the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction;

 

(vi)   as requested by the Administrative Agent, the Borrower Parties shall have
acknowledged and ratified that their obligations under the applicable Loan
Documents remain in full force and effect, and continue to guaranty and secure,
as applicable, the Obligations under the Loan Documents, as modified by the
applicable Facility Increase and the implementation thereof; and

 

(vii)   the Borrower shall have paid all reasonable costs and expenses incurred
by the Administrative Agent in connection with the applicable Facility Increase.

 

3.4.          Additional Facility Increase Matters.

 

(1)           On any Increased Amount Date on which New Revolving Loan
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) each of the Lenders shall assign to each of the New Revolving
Loan Lenders, and each of the New Revolving Loan Lenders shall purchase from
each of the Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Loans outstanding on such Increased Amount Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Loans will be held by existing Lenders and New Revolving
Loan Lenders ratably in accordance with their Commitments after giving effect to
the addition of such New Revolving Loan Commitments to the Commitments, (b) each
Lender shall automatically and without further act be deemed to have assigned to
each of the New Revolving Loan Lenders, and each such New Revolving Loan Lender
will automatically and without further act be deemed to have assumed, a portion
of such lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans will be held by existing Lenders and New Revolving Loan Lenders ratably in
accordance with their Commitments after giving effect to the addition of such
New Revolving Loan Commitments to the Commitments, (c) each New Revolving Loan
Commitment shall be deemed for all purposes a Commitment and each loan made
thereunder (a “New Revolving Loan”) shall be deemed, for all purposes, a Loan
and (d) each New Revolving Loan Lender shall become a Lender with respect to the
New Revolving Loan Commitment and all matters relating thereto.  The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to any of the transactions effected pursuant to this
Article 3.

 

(2)           On any Increased Amount Date on which any New Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each New Term Loan Lender of any Series
shall make a Loan to Borrower (a “New Term Loan”) in an amount equal to its New
Term Loan Commitment of such Series, and (ii) each New Term Loan Lender of any
Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made

 

32

--------------------------------------------------------------------------------


 

pursuant thereto.  Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.

 

(3)           The Administrative Agent shall notify Lenders promptly upon
receipt of the Borrower’s notice of each Increased Amount Date and in respect
thereof (y) the New Revolving Loan Commitments and the New Revolving Loan
Lenders or the Series of New Term Loan Commitments and the New Term Loan Lenders
of such Series, as applicable, and (z) in the case of each notice to any Lender
with a Commitment, the respective interests in such Lender’s Loans, in each case
subject to the assignments contemplated by this Section.

 

(4)           The terms and provisions of the New Revolving Loans shall be
identical to the existing revolving Loans.  Furthermore, (a) the terms of any
such New Term Loans of any Series shall not provide for any amortization
payments on or prior to the Commitment Termination Date of the existing
revolving Loans, (b) the applicable New Term Loan Maturity Date of each Series
shall be no earlier than the latest Commitment Termination Date of the existing
revolving Loans, (c) the Liens on and security interests in the collateral
securing such New Term Loans of any Series shall be held by the Collateral Agent
for the ratable benefit of all Secured Parties, (d) any guarantees provided in
respect of the New Term Loans shall also guarantee the other Obligations and (e)
the Weighted Average Yield applicable to the New Term Loans of each Series shall
be determined by Borrower and the applicable new Lenders and shall be set forth
in each applicable Joinder Agreement.

 

(5)           Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the good faith judgment of Administrative
Agent, to effect the provisions of this Article 3; provided however, that any
amendments to Articles 4 through 10, inclusive, that adversely affect a Lender
shall be subject to the provisions of Section 11.2.  All such amendments entered
into with the applicable Borrower Parties by the Agents shall be binding and
conclusive on all Lenders.

 

ARTICLE 4.           Credit Support.

 

4.1.          REIT Guaranty.  As credit support for the Obligations, on or
before the Closing Date, MAC shall execute and deliver to the Administrative
Agent, for the benefit of the Lenders, the REIT Guaranty.

 

4.2.          Guaranties.  As credit support for the Obligations, on or before
the Closing Date, the Westcor Guarantors, the Wilmorite Guarantors and the
Affiliate Guarantors shall each execute and deliver to the Administrative Agent,
for the benefit of the Lenders, a Subsidiary Guaranty.  Upon the acquisition of
any Project after the Closing Date by any Borrower Party or Wholly-Owned
Subsidiary thereof, in the event that, at the time of acquisition (i) the
principal Property comprising such Project is unencumbered by any Lien in
respect of Borrowed Indebtedness (an “Unencumbered Property”), (ii) there is no
Financing with respect to such Unencumbered Property within ninety (90) days of
its acquisition and (iii) the Supplemental Guaranty GAV Threshold with respect
to such Unencumbered Property has been exceeded, such Person, if such Person is
not already a Guarantor (each a “Supplemental Guarantor”), shall: (a) execute
and deliver to the Administrative Agent, for the benefit of the Lenders, Issuing
Lender,

 

33

--------------------------------------------------------------------------------


 

Swing Line Lender and Agents, a joinder to the Subsidiary Guaranty in the form
of Annex A thereto pursuant to which such Supplemental Guarantor will become a
party to the Subsidiary Guaranty and thereby unconditionally guarantee the
Obligations from time to time owing to the Lenders, Swing Line Lender, Issuing
Lender and Agents and (b) deliver copies of its Organizational Documents,
certified by the Secretary or an Assistant Secretary of such Supplemental
Guarantor (or if such Person is a limited partnership or limited liability
company, an authorized representative of its general partner or manager) as of
the date delivered as being accurate and complete.  Upon (i) the Disposition of
any Affiliate Guarantor or Supplemental Guarantor or (ii) the Disposition or
Financing of all Unencumbered Property owned by such Affiliate Guarantor or
Supplemental Guarantor, the Administrative Agent shall release the guaranty
executed by such Person pursuant to this Section 4.2.

 

4.3.          Pledge Agreements.  As credit support for the Aggregate
Obligations, on or before the Closing Date, Macerich Partnership, MAC, and the
other Pledgors shall each execute and deliver to the Collateral Agent, a Pledge
Agreement, pursuant to which each of them shall pledge to the Collateral Agent,
for the ratable benefit of the Secured Parties, all of its direct and indirect
ownership interest in the Subsidiary Entities identified therein.  Upon the
Disposition of the pledged equity of any Affiliate Guarantor or Supplemental
Guarantor by any Pledgor in accordance with the provisions of this Agreement and
the applicable Pledge Agreement or if such Person ceases to be an Affiliate
Guarantor or Supplemental Guarantor, the Collateral Agent shall release the
pledged equity of the Person subject to such disposition.

 

ARTICLE 5.           Conditions Precedent.

 

5.1.          Conditions to Effectiveness.  As conditions precedent to the
effectiveness of this Agreement:

 

(1)           The Borrower shall have delivered or shall have caused to be
delivered to the Administrative Agent, in form and substance satisfactory to the
Lenders and their counsel and duly executed by the appropriate Persons (with
sufficient copies for each of the Lenders), each of the following:

 

(A)          This Agreement;

 

(B)           To the extent requested by any Lender pursuant to Section 1.8(6)
above and not previously delivered, a Note payable to such Lender;

 

(C)           The REIT Guaranty and the Subsidiary Guaranty;

 

(D)          The Pledge Agreements;

 

(E)           A certificate of the Secretary or Assistant Secretary of the
limited liability company or general partner, managing member or other managing
Person or Persons, as applicable, of those Borrower Parties which are
partnerships or limited liability companies that do not have officers attaching
copies of resolutions duly adopted by the Board of Directors of such general
partner, managing member or other managing Person or Persons, as applicable,
approving the execution, delivery and performance of the Loan Documents on
behalf of such Borrower Parties and certifying the names and true signatures of
the officers of such

 

34

--------------------------------------------------------------------------------


 

limited liability company or, for partnerships or limited liability companies
that do not have officers, such general partner, managing member or other
managing Person or Persons, as applicable, authorized to sign the Loan Documents
to which such Borrower Parties are party;

 

(F)           A certificate or certificates of the Secretary or an Assistant
Secretary of those Borrower Parties which are corporations attaching copies of
resolutions duly adopted by the Board of Directors of such Borrower Parties
approving the execution, delivery and performance of the Loan Documents to which
such Borrower Parties are party and certifying the names and true signatures of
the officers of each of such Borrower Parties authorized to sign the Loan
Documents on behalf of such Borrower Parties;

 

(G)           An opinion of counsel for the Borrower Parties as of the Closing
Date, in form and substance reasonably acceptable to the Administrative Agent
and the Lenders;

 

(H)          Copies of the Certificate of Incorporation, Certificate of
Formation, or Certificate of Limited Partnership of each of the Borrower
Parties, certified by the Secretary of State of the state of formation of such
Person;

 

(I)            Copies of the Organizational Documents of each of the Borrower
Parties (unless delivered pursuant to clause (H) above) certified by the
Secretary or an Assistant Secretary of such Person (or if such Person is a
limited partnership or limited liability company, an authorized representative
of its general partner or manager) as of the date of this Agreement as being
accurate and complete;

 

(J)            A certificate of authority and good standing or analogous
documentation as of a recent date for each of the Borrower Parties for the state
in which such Person is organized, formed or incorporated, as applicable;

 

(K)          From a Responsible Officer of the Borrower, a Closing Certificate
dated as of the Closing Date;

 

(L)           Confirmation from the Administrative Agent and the Collateral
Agent (which may be oral) that all fees required to be paid by the Borrower on
or before the Closing Date have been, or will upon the initial funding of the
Loans be, paid in full;

 

(M)         Evidence satisfactory to the Administrative Agent and the Collateral
Agent that all reasonable costs and expenses of the Administrative Agent,
including, without limitation, fees of outside counsel and fees of third party
consultants and appraisers, required to be paid by the Borrower on or prior to
the Closing Date have been, or will upon the funding of the Loans be, paid in
full;

 

(N)          From a Responsible Financial Officer of MAC, a Compliance
Certificate in form and substance satisfactory to the Administrative Agent and
the Lenders, evidencing, as applicable, MAC’s compliance with the financial
covenants set forth under Section 8.12 below at and as of December 31, 2010; and

 

35

--------------------------------------------------------------------------------


 

(O)          Evidence satisfactory to the Administrative Agent and the
Collateral Agent that all amounts outstanding under the Existing Credit
Agreement shall have been paid in full, all commitments in respect thereof
terminated and all guarantees thereof and security therefor shall have been
discharged.

 

(2)           Each of the requirements set forth on Schedule 5.1(2) attached
hereto shall have been met to the satisfaction of the Administrative Agent and
the Lenders.

 

(3)           All representations and warranties of the Borrower Parties set
forth herein and in the other Loan Documents shall be accurate and complete in
all material respects as if made on and as of the Closing Date (unless any such
representation and warranty speaks as of a particular date, in which case it
shall be accurate and complete in all material respects as of such date).

 

(4)           There shall not have occurred and be continuing as of the Closing
Date any Event of Default or Potential Default.

 

(5)           All acts and conditions (including, without limitation, the
obtaining of any third party consents and necessary regulatory approvals and the
making of any required filings, recordings or registrations) required to be done
and performed and to have happened precedent to the execution, delivery and
performance of the Loan Documents by each of the Borrower Parties shall have
been done and performed.

 

(6)           There shall not have occurred any change, occurrence or
development that could reasonably be expected, in the good faith opinion of the
Lenders, to have a Material Adverse Effect.

 

(7)           All documentation, including, without limitation, documentation
for corporate and legal proceedings in connection with the transactions
contemplated by the Loan Documents shall be satisfactory in form and substance
to the Administrative Agent, the Lenders and their counsel.

 

5.2.          Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any New Borrowing (and with respect to subsection (2) below,
any LIBO Rate Borrowing), and of the Issuing Lender to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(1)           The representations and warranties of the Borrower set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (and in the event any exception or disclosure schedule
provided to Administrative Agent in connection with such representations and
warranties is proposed by Borrower to be updated, any such updates shall be
non-material and shall be approved by the Administrative Agent in its good faith
judgment) on and as of the date of such New Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date);

 

36

--------------------------------------------------------------------------------


 

(2)           At the time of the Borrower’s request for, and immediately after
giving effect to, a New Borrowing or any LIBO Rate Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Potential Default or Event of Default shall have occurred and be
continuing; and

 

(3)           At the time of each New Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, a
Responsible Officer shall certify that (i) no Potential Default or Event of
Default shall have occurred and be continuing and (ii) after giving effect to
such New Borrowing or issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, the Borrower Parties remain in compliance with the
covenants set forth in Article 8 after giving effect to such New Borrowing or
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, including supporting documentation reasonably satisfactory to the
Administrative Agent.

 

(4)           Each New Borrowing and each issuance, amendment, renewal or
extension of such Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in the preceding sentence.

 

ARTICLE 6.           Representations and Warranties.  As an inducement to the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender
to enter into this Agreement, each of the Borrower and MAC, collectively and
severally, represent and warrant as of the Closing Date (or such later date as
otherwise expressly provided in this Agreement), to the Administrative Agent,
the Issuing Lender, the Swing Line Lender and each Lender:

 

6.1.          Financial Condition.  Complete and accurate copies of the
following financial statements and materials have been delivered to the
Administrative Agent: (i) audited financial statements of MAC for 2009 and 2010
and (ii) unaudited financial statements of MAC for each fiscal quarter ending
after December 31, 2010 and more than 45 days prior to the Closing Date (the
materials described in clauses (i) and (ii) are referred to as the “Initial
Financial Statements”).  All financial statements included in the Initial
Financial Statements were prepared in all material respects in conformity with
GAAP, except as otherwise noted therein, and fairly present in all material
respects the respective consolidated financial positions, and the consolidated
results of operations and cash flows for each of the periods covered thereby of
MAC and its consolidated Subsidiaries as at the respective dates thereof.  None
of the Borrower Parties or any of their Subsidiaries has any Contingent
Obligation, contingent liability or liability for any taxes, long-term leases or
commitments, not reflected in its audited financial statements delivered to the
Administrative Agent on or prior to the Closing Date or otherwise disclosed to
the Administrative Agent and the Lenders in writing, which will have or is
reasonably likely to have a Material Adverse Effect.

 

6.2.          No Material Adverse Effect.  Since the Statement Date no event has
occurred which has resulted in, or is reasonably likely to have, a Material
Adverse Effect.

 

6.3.          Compliance with Laws and Agreements.  Each of the Borrower Parties
and the Macerich Core Entities is in compliance with all Requirements of Law and
Contractual Obligations, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

37

--------------------------------------------------------------------------------


 

6.4.          Organization, Powers; Authorization; Enforceability.

 

(1)           Macerich Partnership (A) is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(B) is duly qualified to do business and is in good standing under the laws of
each jurisdiction in which failure to be so qualified and in good standing will
have or is reasonably likely to have a Material Adverse Effect, (C) has all
requisite partnership power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted and as proposed to
be conducted in connection with and following the consummation of the
transactions contemplated by this Agreement and (D) is a partnership for
purposes of federal income taxation and for purposes of the tax laws of any
state or locality in which Macerich Partnership is subject to taxation based on
its income.

 

(2)           MAC (A) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland, (B) is duly authorized
and qualified to do business and is in good standing under the laws of each
jurisdiction in which failure to be so qualified and in good standing will have
or is reasonably likely to have a Material Adverse Effect, and (C) has all
requisite corporate power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted.

 

(3)           Each Westcor Guarantor, Wilmorite Guarantor and Affiliate
Guarantor (A) is either a corporation, a limited partnership or a limited
liability company duly incorporated, formed or organized, validly existing, and
in good standing under the laws of the State of its incorporation, organization
and/or formation, (B) is duly qualified to do business and is in good standing
under the laws of each jurisdiction in which failure to be so qualified and in
good standing will have or is reasonably expected to have a Material Adverse
Effect, and (C) has all requisite corporate, partnership or limited liability
company power and authority to own, operate and encumber its Property and to
conduct its business as presently conducted and as proposed to be conducted in
connection with and following the consummation of the transactions contemplated
by this Agreement.

 

(4)           True, correct and complete copies of the Organizational Documents
described in Section 5.1(1)(I) have been delivered to the Administrative Agent,
each of which is in full force and effect, has not been Modified except to the
extent indicated therein and, to the best knowledge of each of the Borrower
Parties party to this Agreement, there are no defaults under such Organizational
Documents and no events which, with the passage of time or giving of notice or
both, would constitute a default under such Organizational Documents.

 

(5)           The Borrower Parties have the requisite partnership, company or
corporate power and authority to execute, deliver and perform this Agreement and
each of the other Loan Documents which are required to be executed on their
behalf.  The execution, delivery and performance of each of the Loan Documents
which must be executed in connection with this Agreement by the Borrower Parties
and to which the Borrower Parties are a party and the consummation of the
transactions contemplated thereby are within their partnership, company, or
corporate powers, have been duly authorized by all necessary partnership,
company, or corporate action and such authorization has not been rescinded. No
other partnership,

 

38

--------------------------------------------------------------------------------


 

company, or corporate action or proceedings on the part of the Borrower Parties
is necessary to consummate such transactions.

 

(6)           Each of the Loan Documents to which each Borrower Party is a party
has been duly executed and delivered on behalf of such Borrower Party and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (subject to bankruptcy, insolvency, reorganization, or
other laws affecting creditors’ rights generally and to principles of equity,
regardless of whether considered in a proceeding in equity or at law), is in
full force and effect and all the terms, provisions, agreements and conditions
set forth therein and required to be performed or complied with by such Borrower
Party on or before the Closing Date have been performed or complied with, and no
Potential Default or Event of Default exists thereunder.

 

6.5.          No Conflict.  The execution, delivery and performance of the Loan
Documents, the borrowing hereunder and the use of the proceeds thereof, will not
violate any material Requirement of Law or any Organizational Document or any
material Contractual Obligation of any of the Borrower Parties or the Macerich
Core Entities; or, except as contemplated by the Pledge Agreements, create or
result in the creation of any Lien on any material assets of any of the Borrower
Parties.

 

6.6.          No Material Litigation.  Except as disclosed on Schedule 6.6
hereto, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of the Borrower
Parties party to this Agreement, threatened by or against the Borrower Parties
or the Macerich Core Entities or against any of such Persons’ Properties or
revenues which, could reasonably be expected to have a Material Adverse Effect.

 

6.7.          Taxes.  All federal and other material tax returns, reports and
similar statements or filings of the Borrower Parties and the Macerich Core
Entities have been timely filed.  Except for Permitted Encumbrances, all taxes,
assessments, fees and other charges of Governmental Authorities upon such
Persons and upon or relating to their respective Properties, assets, receipts,
sales, use, payroll, employment, income, licenses and franchises which are shown
in such returns or reports to be due and payable have been paid, except to the
extent (i) such taxes, assessments, fees and other charges of Governmental
Authorities are subject to a Good Faith Contest; or (ii) the non-payment of such
taxes, assessments, fees and other charges of Governmental Authorities would
not, individually or in the aggregate, result in a Material Adverse Effect.  The
Borrower Parties party to this Agreement have no knowledge of any proposed tax
assessment against the Borrower Parties or the Macerich Core Entities that will
have or is reasonably likely to have a Material Adverse Effect.

 

6.8.          Investment Company Act.  Neither the Borrower nor any Borrower
Party, nor any Person controlling such entities is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940 (as amended from time to time).

 

6.9.          Subsidiary Entities.  Schedule 6.9 (A) contains charts and
diagrams reflecting the corporate structure of the Borrower Parties and their
respective Subsidiary Entities indicating the nature of the corporate,
partnership, limited liability company or other equity

 

39

--------------------------------------------------------------------------------


 

interest in each Person included in such chart or diagram; and (B) accurately
sets forth (1) the correct legal name of such Person, the type of organization,
and the jurisdiction of its incorporation or organization, and (2) the
percentage thereof owned by the Borrower Parties and their Subsidiaries, in each
case, as of the Closing Date.  None of such issued and outstanding Capital Stock
or Securities owned by any Borrower Entity is subject to any vesting,
redemption, or repurchase agreement, and there are no warrants or options
outstanding with respect to such Securities, in each case, as of the Closing
Date, except as noted on Schedule 6.9. The outstanding Capital Stock of each
Subsidiary Entity shown on Schedule 6.9 as being owned by a Borrower Party or
its Subsidiary is duly authorized, validly issued, fully paid and
nonassessable.  Except where failure may not have a Material Adverse Effect,
each Subsidiary Entity of the Borrower Parties:  (A) is a corporation, limited
liability company, or partnership, as indicated on Schedule 6.9, duly organized,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its organization, (B) is duly qualified to do business and, if
applicable, is in good standing under the laws of each jurisdiction in which
failure to be so qualified and in good standing would limit its ability to use
the courts of such jurisdiction to enforce Contractual Obligations to which it
is a party, and (C) has all requisite partnership, company or corporate power
and authority to own, operate and encumber its Property and to conduct its
business as presently conducted and as proposed to be conducted hereafter.

 

6.10.        Federal Reserve Board Regulations.  Neither the Borrower nor any
other Borrower Party is engaged or will engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “Margin Stock” within the respective meanings of
such terms under Regulations U, T and X.  No part of the proceeds of the Loans
will be used for “purchasing” or “carrying” “Margin Stock” as so defined for any
purpose which violates, or which would be inconsistent with, the provisions of,
any Requirement of Law (including, without limitation, the Regulations of the
Board of Governors of the Federal Reserve System).

 

6.11.        ERISA Compliance.  Except as disclosed on Schedule 6.11:

 

(1)           Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state law, except where the failure to do
so individually or in the aggregate could not reasonably be expected to result
in a Material Adverse Effect.  Each Plan which is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS and to the best knowledge of the Borrower Parties party to this
Agreement, nothing has occurred which would cause the loss of such
qualification.

 

(2)           There are no pending or, to the best knowledge of Borrower Parties
party to this Agreement, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect.  There has been
no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(3)           No ERISA Event has occurred or is reasonably expected to occur
with respect to any Pension Plan or, to the best knowledge of the Borrower
Parties party to this

 

40

--------------------------------------------------------------------------------


 

Agreement, any Multiemployer Plan, which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(4)           No Pension Plan has any Unfunded Pension Liability, which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(5)           None of the Borrower Parties or their respective Subsidiaries, nor
any ERISA Affiliate has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA), which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(6)           None of the Borrower Parties or their respective Subsidiaries, nor
any ERISA Affiliate has incurred nor reasonably expects to incur any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan, which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(7)           None of the Borrower Parties or their respective Subsidiaries, nor
any ERISA Affiliate has transferred any Unfunded Pension Liability to any person
or otherwise engaged in a transaction that is subject to Section 4069 or
4212(c) of ERISA, which has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

6.12.        Assets and Liens.  Each of the Borrower Parties and their
respective Subsidiary Entities has good and marketable fee or leasehold title to
all Property and assets reflected in the financial statements referred to in
Section 6.1 above in all material respects, except Property and assets sold or
otherwise disposed of in the ordinary course of business subsequent to the
respective dates thereof.  None of the Borrower Parties, nor their respective
Subsidiary Entities, has outstanding Liens on any of its Properties or assets
nor are there any security agreements to which it is a party, except for Liens
permitted in accordance with Section 8.1.

 

6.13.        Securities Acts.  None of the Borrower Parties or their respective
Subsidiary Entities has issued any unregistered securities in violation of the
registration requirements of Section 5 of the Securities Act of 1933, (as
amended from time to time, the “Act”) or any other law, nor are they in
violation of any rule, regulation or requirement under the Act, or the
Securities Exchange Act of 1934, (as amended from time to time) other than
violations which could not reasonably be expected to have a Material Adverse
Effect.  None of the Borrower Parties is required to qualify an indenture under
the Trust Indenture Act of 1939, (as amended from time to time) in connection
with its execution and delivery of this Agreement or the incurrence of
Indebtedness hereunder.

 

6.14.        Consents, Etc.  Except as disclosed in Schedule 6.14, no consent,
approval or authorization of, or registration, declaration or filing with any
Governmental Authority or any other Person is required on the part of the
Borrower Parties or the Macerich Core Entities in connection with the execution
and delivery of the Loan Documents by the Borrower Parties, or the performance
of or compliance with the terms, provisions and conditions thereof by such

 

41

--------------------------------------------------------------------------------


 

Persons, other than those that have been obtained or will be obtained by the
legally required time.

 

6.15.        Hazardous Materials.  The Borrower Parties and the Macerich Core
Entities have caused Phase I and the other environmental assessments as set
forth in Schedule 6.15 to be conducted or have taken other steps to investigate
the past and present environmental condition and use of their Retail Properties
(as used in this Section 6.15 and Section 7.9, the “Designated Environmental
Properties”).  Based on such investigation, except as otherwise disclosed in the
reports listed on Schedule 6.15, to the best knowledge of the Borrower and MAC: 
(1) no Hazardous Materials have been discharged, disposed of, or otherwise
released on, under, or from the Designated Environmental Properties so as to be
reasonably expected to result in a violation of Hazardous Materials Laws and a
material adverse effect to such Designated Environmental Property or the owner
thereof; (2) the owners of the Designated Environmental Properties have obtained
all material environmental, health and safety permits and licenses necessary for
their respective operations, and all such permits are in good standing and the
holder of each such permit is currently in compliance with all terms and
conditions of such permits, except to the extent the failure to obtain such
permits or comply therewith is not reasonably expected to result in a Material
Adverse Effect or in a material adverse effect to such Designated Environmental
Property or the owner thereof; (3) none of the Designated Environmental
Properties is listed or proposed for listing on the National Priorities List
(“NPL”) pursuant to CERCLA or on the Comprehensive Environmental Response
Compensation Liability Information System List (“CERCLIS”) or any similar
applicable state list of sites requiring remedial action under any Hazardous
Materials Laws; (4) none of the owners of the Designated Environmental
Properties has sent or directly arranged for the transport of any hazardous
waste to any site listed or proposed for listing on the NPL, CERCLIS or any
similar state list; (5) there is not now on or in any Designated Environmental
Property:  (a) any landfill or surface impoundment; (b) any underground storage
tanks; (c) any asbestos-containing material; or (d) any polychlorinated
biphenyls (PCB), which in the case of any of clauses (a) through (d) could
reasonably result in a violation of any Hazardous Materials Laws and a material
adverse effect to such Designated Environmental Property or the owner thereof;
(6) no environmental Lien has attached to any Designated Environmental
Properties; and (7) no other event has occurred with respect to the presence of
Hazardous Materials on or under any of the Properties of the Borrower Parties or
the Macerich Core Entities, which would reasonably be expected to result in a
Material Adverse Effect.  Notwithstanding the foregoing, on the Closing Date all
of the representations set forth above shall be true and correct with respect to
all Properties of the Borrower Parties and the Macerich Core Entities (and not
only the Designated Environmental Properties).

 

6.16.        Regulated Entities.  None of the Borrower Parties or the Macerich
Core Entities:  (1) is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other Federal
or state statute or regulation limiting its ability to incur Indebtedness, or
(2) is a “foreign person” within the meaning of Section 1445 of the Code.

 

6.17.        Copyrights, Patents, Trademarks and Licenses, etc.  To the best
knowledge of the Borrower Parties party to this Agreement, the Borrower Parties
and the Macerich Core Entities own or are licensed or otherwise have the right
to use all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and

 

42

--------------------------------------------------------------------------------


 

other rights that are necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except to the
extent that individually or in the aggregate, would not result, or be expected
to result, in a Material Adverse Effect.  To the best knowledge of the Borrower
Parties party to this Agreement, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower Parties or the Macerich Core
Entities infringes upon any rights held by any other Person, except for any
infringements, individually or in the aggregate, which would not result, or be
expected to result, in a Material Adverse Effect.

 

6.18.        REIT Status.  MAC:  (1) is a REIT, (2) has not revoked its election
to be a REIT, (3) has not engaged in any “prohibited transactions” as defined in
Section 856(b)(6)(iii) of the Code (or any successor provision thereto), and
(4) for its current “tax year” as defined in the Code is and for all prior tax
years subsequent to its election to be a REIT has been entitled to a dividends
paid deduction which meets the requirements of Section 857 of the Code.

 

6.19.        Insurance.  Schedule 6.19 accurately sets forth as of the Closing
Date all insurance policies currently in effect with respect to the respective
Property and assets and business of the Borrower Parties and the Macerich Core
Entities, specifying for each such policy, (i) the amount thereof, (ii) the
general risks insured against thereby, (iii) the name of the insurer and each
insured party thereunder, (iv) the policy or other identification number
thereof, and (v) the expiration date thereof.  Such insurance policies are in
full force and effect as of the Closing Date, in compliance with the
requirements of Section 7.8 hereof.

 

6.20.        Full Disclosure.  None of the representations or warranties made by
the Borrower Parties in the Loan Documents as of the date such representations
and warranties are made or deemed made contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading.

 

6.21.        Indebtedness.  Schedule 6.21 sets forth, as of December 31, 2010,
all Indebtedness for borrowed money of each of the Borrower Parties and the
Macerich Core Entities, and, except as set forth on such Schedule 6.21, as of
the Closing Date, there are no defaults in the payment of principal or interest
on any such Indebtedness, and no payments thereunder have been deferred or
extended beyond their stated maturity, and there has been no material change in
the type or amount of such Indebtedness since December 31, 2010.

 

6.22.        Real Property.  Set forth on Schedule 6.22 is a list, as of the
date of this Agreement, of all of the Projects of the Borrower Parties and the
Macerich Core Entities, indicating in each case whether the respective property
is owned or ground leased by such Persons, the identity of the owner or lessee
and the location of the respective property.

 

6.23.        Brokers.  The Borrower Parties have not dealt with any broker or
finder with respect to the transactions embodied in this Agreement and the other
Loan Documents.

 

6.24.        No Default.  No Default or Potential Default has occurred and is
continuing.

 

43

--------------------------------------------------------------------------------


 

6.25.        Solvency.  On the Closing Date and after giving effect to all loans
made on the Closing Date, each Borrowing and each issuance, amendment, renewal
or extension of any Letter of Credit, each Borrower Party is and shall be
Solvent.

 

6.26.        Foreign Assets Control Regulations, etc.  None of the Macerich
Entities or their Affiliates:  (i) is or will be in violation of any Laws
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed.  Reg.  49079 (2001)) (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (“Patriot Act”), or any other
applicable requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”); (ii) is or will
become a “blocked” person listed in or subject to the Annex to the Executive
Order; (iii) has been or will be designated as a Specially Designated National
on any publicly available lists maintained by OFAC or any other publicly
available list of terrorists or terrorist organizations maintained pursuant to
the Patriot Act (any person regulated pursuant to clauses (ii) and (iii), a
“Prohibited Person”); or (iv) conducts or will conduct any business or engages
or will engage in any transactions or dealings with any Prohibited Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person; or any transactions
involving any property or interests in property blocked pursuant to the
Executive Order.

 

ARTICLE 7.           Affirmative Covenants.  As an inducement to the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender
to enter into this Agreement, each of the Borrower and MAC, collectively and
severally, hereby covenants and agrees with the Administrative Agent, the
Issuing Lender, the Swing Line Lender and each Lender that, as long as any
Obligations (excluding indemnification or similar contingent Obligations for
which no claim has been made) remain unpaid:

 

7.1.          Financial Statements.  The Borrower Parties shall maintain, for
themselves, and shall cause each of the Macerich Core Entities to maintain a
system of accounting established and administered in accordance with sound
business practices to permit preparation of consolidated financial statements in
conformity with GAAP.  Each of the financial statements and reports described
below shall be prepared from such system and records and in form reasonably
satisfactory to the Administrative Agent, and shall be provided to
Administrative Agent (and Administrative Agent shall provide a copy to each
requesting Lender):

 

(1)           As soon as practicable, and in any event within ninety (90) days
after the close of each fiscal year of MAC, the consolidated balance sheet of
MAC and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, stockholders’ equity and cash flow of MAC and
its Subsidiaries for such fiscal year, setting forth in each case in comparative
form the consolidated or combined figures, as the case may be, for the previous
fiscal year, all in reasonable detail and accompanied by a report thereon of
KPMG LLP or other independent certified public accountants of recognized
national standing selected by the Borrower and reasonably satisfactory to the
Administrative Agent, which report shall be unqualified (except for
qualifications that the Required Lenders do not, in their discretion,

 

44

--------------------------------------------------------------------------------


 

consider material) and shall state that such consolidated financial statements
fairly present in all material respects the financial position of MAC and its
Subsidiaries as at the date indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP (except as otherwise
stated therein) and that the examination by such accountants in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(2)           As soon as practicable, and in any event within fifty (50) days
after the close of each of the first three fiscal quarters of each fiscal year
of MAC, for MAC and its Subsidiaries, unaudited balance sheets as at the close
of each such period and the related combined statements of income and cash flow
of MAC and its Subsidiaries for such quarter and the portion of the fiscal year
ended at the end of such quarter, setting forth in each case in comparative form
the consolidated or combined figures, as the case may be, for the corresponding
periods of the prior fiscal year, all in reasonable detail and in conformity
with GAAP (except as otherwise stated therein), together with a representation
by a Responsible Financial Officer, as of the date of such financial statements,
that such financial statements have been prepared in accordance with GAAP
(provided, however, that such financial statements may not include all of the
information and footnotes required by GAAP for complete financial information)
and reflect all adjustments that are, in the opinion of management, necessary
for a fair presentation in all material respects of the financial information
contained therein;

 

(3)           Together with each delivery of any quarterly or annual report
pursuant to paragraphs (1) through (2) of this Section 7.1, MAC shall deliver a
Compliance Certificate signed by MAC’s Responsible Financial Officer
representing and certifying (1) that the Responsible Financial Officer signatory
thereto has reviewed the terms of the Loan Documents, and has made, or caused to
be made under his/her supervision, a review in reasonable detail of the
transactions and consolidated financial condition of MAC and its Subsidiaries,
during the fiscal quarter covered by such reports, that such review has not
disclosed the existence during or at the end of such fiscal quarter, and that
such officer does not have knowledge of the existence as at the date of such
Compliance Certificate, of any condition or event which constitutes an Event of
Default or Potential Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Borrower, MAC or their Subsidiaries have taken, are taking and propose to
take with respect thereto, (2) the calculations (with such specificity as the
Administrative Agent may reasonably request) for the period then ended which
demonstrate compliance with the covenants and financial ratios set forth in
Article 8, (3) a schedule of Total Liabilities in respect of borrowed money in
the level of detail disclosed in MAC’s Form 10-Q filings with the Securities and
Exchange Commission, as well as such other information regarding such
Indebtedness as may be reasonably requested by the Administrative Agent, and
(4) a schedule of EBITDA.

 

(4)           To the extent not otherwise delivered pursuant to this
Section 7.1, copies of all financial statements and financial information
delivered by the Borrower and MAC (or, upon Administrative Agent’s request, any
Subsidiaries of such Persons) from time to time to the holders of any
Indebtedness for borrowed money of such Persons; and

 

(5)           Copies of all proxy statements, financial statements, and reports
which the Borrower or MAC send to their respective stockholders or limited
partners, and copies

 

45

--------------------------------------------------------------------------------


 

of all regular, periodic and special reports, and all registration statements
under the Act which the Borrower or MAC file with the Securities and Exchange
Commission or any Governmental Authority which may be substituted therefore, or
with any national securities exchange; provided, however, that there shall not
be required to be delivered hereunder such copies for any Lender of prospectuses
relating to future series of offerings under registration statements filed under
Rule 415 under the Act or other items which such Lender has indicated in writing
to the Borrower or MAC from time to time need not be delivered to such Lender.

 

(6)           Notwithstanding the foregoing, it is understood and agreed that to
the extent MAC files documents with the Securities and Exchange Commission and
such documents contain the same information as required by subsections (1), (2),
(3) (only with respect to subclause (3)), (4) and (5) above, the Borrower may
deliver copies, which copies may be delivered electronically, of such forms with
respect to the relevant time periods in lieu of the deliveries specified in such
clauses.

 

7.2.          Certificates; Reports; Other Information.  The Borrower Parties
shall furnish or cause to be furnished to the Administrative Agent, the Issuing
Lender, the Swing Line Lender and each of the Lenders directly:

 

(1)           From time to time upon reasonable request by the Administrative
Agent, a rent roll, tenant sales report and income statement with respect to any
Project;

 

(2)           As soon as practicable and in any event by January 1st of each
calendar year, (i) a report in form and substance reasonably satisfactory to the
Administrative Agent outlining all insurance coverage maintained as of the date
of such report by the Borrower Parties and the Macerich Core Entities and the
duration of such coverage and (ii) evidence that all premiums with respect to
such coverage have been paid when due.

 

(3)           Promptly, such additional financial and other information,
including, without limitation, information regarding the Borrower Parties, the
Macerich Core Entities, any of such entities’ assets and Properties as
Administrative Agent or any Lender may from time to time reasonably request,
including, without limitation, such information as is necessary for any Lender
to participate out any of its interests in the Obligations.

 

7.3.          Maintenance of Existence and Properties. The Borrower and MAC
shall, and shall cause each of the Macerich Core Entities to, and the other
Borrower Parties shall at all times: (1) maintain its corporate existence or
existence as a limited partnership or limited liability company, as applicable;
provided that a Macerich Core Entity (other than the Borrower, MAC, the Westcor
Principal Entities or the Wilmorite Principal Entity) (A) may change its form of
organization from one type of legal entity to another to the extent otherwise
permitted in this Agreement; (B) may effect a dissolution if such actions are
taken subsequent to a Disposition of substantially all of its assets as
otherwise permitted under this Agreement (including Section 8.4); and (C) may
merge or consolidate with any Person as otherwise not prohibited by this
Agreement (including Section 8.3); (2) maintain in full force and effect all
rights, privileges, licenses, approvals, franchises, Properties and assets
material to the conduct of its business; (3) remain qualified to do business and
maintain its good standing in each jurisdiction in which failure to be so
qualified and in good standing will have a Material Adverse Effect; and (4) not

 

46

--------------------------------------------------------------------------------


 

permit, commit or suffer any waste or abandonment of any Project that will have
a Material Adverse Effect.

 

7.4.          Inspection of Property; Books and Records; Discussions. The
Borrower and MAC shall, and shall cause each of the Macerich Core Entities to,
and the other Borrower Parties shall keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and all material
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities, and shall permit representatives of the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any Lender to
visit and inspect any of its properties and examine and make copies or abstracts
from any of its books and records at any reasonable time during normal business
hours and as often as may reasonably be desired by the Administrative Agent, the
Issuing Lender, the Swing Line Lender or any Lender, and to discuss the
business, operations, properties and financial and other condition of Borrower
Parties and the Macerich Core Entities with officers and employees of such
Persons, and with their independent certified public accountants (provided that
representatives of such Persons may be present at and participate in any such
discussion).

 

7.5.          Notices. The Borrower shall promptly, but in any event within five
Business Days after a Responsible Officer of Borrower obtains knowledge thereof,
give written notice to the Administrative Agent, the Issuing Lender, the Swing
Line Lender and each Lender directly of:

 

(1)           The occurrence of any Potential Default or Event of Default and
what action the Borrower has taken, is taking, or is proposing to take in
response thereto;

 

(2)           The institution of, or written threat of, any action, suit,
proceeding, governmental investigation or arbitration against or affecting the
Borrower Parties or the Macerich Core Entities and not previously disclosed,
which action, suit, proceeding, governmental investigation or arbitration
(i) exposes, or in the case of multiple actions, suits, proceedings,
governmental investigations or arbitrations arising out of the same general
allegations or circumstances expose, such Persons, in the Borrower’s reasonable
judgment, to liability in an amount aggregating $25,000,000 or more and is or
are not covered by insurance, or (ii) seeks injunctive or other relief which, if
obtained, may have a Material Adverse Effect providing such other information as
may be reasonably available to enable Administrative Agent and its counsel to
evaluate such matters.  The Borrower, upon request of the Administrative Agent,
shall promptly give written notice of the status of any action, suit,
proceeding, governmental investigation or arbitration;

 

(3)           Any labor dispute to which the Borrower Parties or any of the
Macerich Core Entities may become a party (including, without limitation, any
strikes, lockouts or other disputes relating to any Property of such Persons’
and other facilities) which could result in a Material Adverse Effect;

 

(4)           The bankruptcy or cessation of operations of any tenant to which
greater than 5% of either the Macerich Partnership’s or MAC’s share of
consolidated minimum rent is attributable;

 

47

--------------------------------------------------------------------------------


 

(5)           The occurrence of any ERISA Event, specifying the nature thereof,
what action any Consolidated Entity or any ERISA Affiliate has taken, is taking
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; or

 

(6)           Any event not disclosed pursuant to paragraphs (1) through (5)
above which could reasonably be expected to result in a Material Adverse Effect.

 

7.6.          Expenses.  The Borrower shall pay all reasonable out-of-pocket
expenses (including reasonable fees and disbursements of outside counsel): 
(1) of the Administrative Agent incident to the preparation, negotiation and
administration of the Loan Documents, including any proposed Modifications or
waivers with respect thereto, the syndication of the Commitments (but such
expenses shall not include any fees paid to the syndicate members), and the
preservation and protection of the rights of the Lenders, the Issuing Lender,
the Swing Line Lender and the Administrative Agent under the Loan Documents, and
(2) of the Administrative Agent, the Issuing Lender, the Swing Line Lender and
each of the Lenders incident to the enforcement of payment of the Obligations,
whether by judicial proceedings or otherwise, including, without limitation, in
connection with bankruptcy, insolvency, liquidation, reorganization, moratorium
or other similar proceedings involving any Borrower Party or a “workout” of the
Obligations; provided that only one property inspection or site visit performed
pursuant to Section 7.4 shall be paid for by the Borrower each year, unless a
Potential Default or Event of Default has occurred and is continuing, in which
case there shall be no limit to property inspections or site visits performed
pursuant to Section 7.4, and the Borrower shall pay the costs associated with
each such inspection and visit performed during such periods.  The obligations
of the Borrower under this Section 7.6 shall survive payment of all other
Obligations.

 

7.7.          Payment of Indemnified Taxes and Other Taxes and Charges.  The
Borrower Parties shall, and shall cause each of the Macerich Core Entities to,
file all federal and other material tax returns required to be filed in any
jurisdiction and, if applicable, with respect to such federal and other material
tax returns, except with respect to taxes subject to any Good Faith Contest, pay
and discharge all Indemnified Taxes and Other Taxes imposed upon it or any of
its Properties or in respect of any of its franchises, business, income or
property before any material penalty shall be incurred with respect to such
Indemnified Taxes and Other Taxes.

 

7.8.          Insurance.  The Borrower Parties shall, and shall cause each of
the Macerich Core Entities, to maintain, to the extent commercially available,
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks (including, without limitation, fire,
extended coverage, vandalism, malicious mischief, flood, earthquake, public
liability, product liability, business interruption and terrorism) as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower Parties or the Macerich Core
Entities engage in business or own properties.

 

7.9.          Hazardous Materials. The Borrower Parties shall, and shall cause
each of the Macerich Core Entities to, do the following:

 

48

--------------------------------------------------------------------------------


 

(1)           Keep and maintain all Designated Environmental Properties in
material compliance with any Hazardous Materials Laws unless the failure to so
comply would not be reasonably expected to result in a material adverse effect
to such Designated Environmental Property or the owner thereof.

 

(2)           Promptly cause the removal of any Hazardous Materials discharged,
disposed of, or otherwise released in, on or under any Designated Environmental
Properties that are in violation of any Hazardous Materials Laws and which would
be reasonably expected to result in a material adverse effect to such Designated
Environmental Property or the owner thereof, and cause any remediation required
by any Hazardous Material Laws or Governmental Authority to be performed, though
no such action shall be required if any action is subject to a good faith
contest.  In the course of carrying out such actions, the Borrower shall provide
the Administrative Agent with such periodic information and notices regarding
the status of investigation, removal, and remediation, as the Administrative
Agent may reasonably require.

 

(3)           Promptly advise the Administrative Agent, the Issuing Lender, the
Swing Line Lender and each Lender in writing of any of the following:  (i) any
Hazardous Material Claims known to the Borrower which would be reasonably
expected to result in a material adverse effect to an Environmental Property or
the owner thereof; (ii) the receipt of any notice of any alleged violation of
Hazardous Materials Laws with respect to an Environmental Property (and the
Borrower shall promptly provide the Administrative Agent, the Issuing Lender,
the Swing Line Lender and Lenders with a copy of such notice of violation),
provided that such alleged violation, if true (and if any release of the
Hazardous Materials alleged therein were not promptly remediated), would result
in a breach of subsections (1) or (2) above; and (iii) the discovery of any
occurrence or condition on any Designated Environmental Properties that could
reasonably be expected to cause such Designated Environmental Properties or any
part thereof to be in violation of clauses (1) or, if not promptly remediated,
(2) above.  If the Administrative Agent, the Issuing Lender, the Swing Line
Lender and/or any Lender shall be joined in any legal proceedings or actions
initiated in connection with any Hazardous Materials Claims, each Borrower Party
shall indemnify, defend, and hold harmless such Person with respect to any
liabilities and out-of-pocket expenses arising with respect thereto, including
reasonable attorneys’ fees and disbursements.

 

(4)           Comply with each of the covenants set forth in subsections (1),
(2) and (3) of this Section 7.9 with respect to all other Properties of the
Borrower and Macerich Core Entities unless the failure to so comply would not
reasonably be expected to result in a Material Adverse Effect.

 

7.10.        Compliance with Laws and Contractual Obligations; Payment of
Taxes.  The Borrower Parties shall, and shall cause each of the Macerich Core
Entities to:  (1) comply, in all material respects, with all material
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business, and (2) comply, in all material respects, with all material
Contractual Obligations.

 

7.11.        Further Assurances.  The Borrower Parties shall, and shall cause
each of their respective Subsidiaries to, promptly upon request by the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any Lender,
do any acts or, execute, acknowledge, deliver,

 

49

--------------------------------------------------------------------------------


 

record, re-record, file, re-file, register and re-register, any and all such
further deeds, conveyances, security agreements, mortgages, assignments,
estoppel certificates, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments the Administrative Agent, the Issuing Lender,
the Swing Line Lender or such Lender, as the case may be, may reasonably require
from time to time in order (i) to carry out more effectively the purposes of
this Agreement or any other Loan Document, and (ii) to assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Administrative Agent, the
Issuing Lender, the Swing Line Lender and Lenders the rights granted or now or
hereafter intended to be granted to the Issuing Lender, the Swing Line Lender or
Lenders under any Loan Document or under any other document executed in
connection therewith.

 

7.12.        Single Purpose Entities.  The Westcor Guarantors shall maintain
themselves as Single Purpose Entities.  The Wilmorite Guarantors shall maintain
themselves as Single Purpose Entities.

 

7.13.        REIT Status.  MAC shall maintain its status as a REIT and (i) all
of the representations and warranties set forth in clauses (1), (2) and (4) of
Section 6.18 shall remain true and correct at all times and (ii) all of the
representations and warranties set forth in clause (3) of Section 6.18 shall
remain true and correct in all material respects.  MAC will do or cause to be
done all things necessary to maintain the listing of its Capital Stock on the
New York Stock Exchange, the American Stock Exchange or the Nasdaq National
Market System (or any successor thereof), and the Macerich Partnership will do
or cause to be done all things necessary to cause it to be treated as a
partnership for purposes of federal income taxation and the tax laws of any
state or locality in which the Macerich Partnership is subject to taxation based
on its income.

 

7.14.        Use of Proceeds.  The proceeds of the Loans will be used to
re-finance sums outstanding under the Existing Credit Agreement, and for general
corporate purposes, including the financing of working capital needs.

 

7.15.        Management of Projects.  Except as set forth on Schedule 7.15, all
Wholly-Owned Projects shall be managed by Subsidiaries of MAC pursuant to Master
Management Agreements or, with respect to Wholly-Owned Projects of Westcor or
Wilmorite, pursuant to agreements in place on the date hereof.

 

ARTICLE 8.           Negative Covenants.  As an inducement to the Administrative
Agent, the Issuing Lender, the Swing Line Lender and each Lender to enter into
this Agreement, each of the Borrower  and MAC, jointly and severally, hereby
covenants and agrees with the Administrative Agent, the Issuing Lender, the
Swing Line Lender and each Lender that, as long as any Obligations (excluding
indemnification or similar contingent Obligations for which no claim has been
made) remain unpaid:

 

50

--------------------------------------------------------------------------------


 

8.1.          Liens.

 

(1)           The Borrower Parties shall not, and shall not permit any of the
Macerich Core Entities to, create, incur, assume or suffer to exist, any Lien
upon any of its Property except:

 

(A)  Liens that secure Secured Indebtedness otherwise permitted under this
Agreement;

 

(B)   Permitted Encumbrances;

 

(C)   Other Liens which are the subject of a Good Faith Contest;

 

(D)  Liens created pursuant to the Pledge Agreements; and

 

(E)   Liens listed on Schedule 8.1.

 

(2)           No Liens on the Capital Stock held by MAC or any other Pledgor in
any of the Borrower Parties shall be created or suffered to exist (other than
Liens pursuant to the Pledge Agreements).  If any of the Borrower Parties or any
of the Macerich Core Entities creates or suffers to exist any Lien upon the
Capital Stock of any other Subsidiary Entity (other than Liens pursuant to the
Pledge Agreements or in the case of a Macerich Core Entity that is not a
Borrower Party, Liens securing Property Indebtedness), as a condition to
creating or permitting such Lien, the Borrower shall:   (i) cause the
Obligations to be secured by a Lien that is equal and ratable with any and all
other Indebtedness thereby secured, (ii) enter into valid and binding security
agreements and execute and deliver such other documents (including UCC-1
financing statements) and instruments as the Administrative Agent deems
appropriate in its sole good faith judgment to effect the rights set forth in
subpart (i) above, and (iii) cause the holder of such Indebtedness secured by
such Lien to enter into intercreditor arrangements with the Administrative
Agent, for the benefit of the Lenders, in a form satisfactory to the
Administrative Agent in its sole good faith judgment, to effect the rights set
forth in subpart (i) above; provided that, notwithstanding the foregoing, this
covenant shall not be construed as a consent by the Administrative Agent or any
Lender to any creation or assumption of any such Lien not permitted by the
provisions of Section 8.1(1) above.

 

8.2.          Indebtedness.  The Borrower Parties may only incur, and permit the
Macerich Core Entities to incur Indebtedness to the extent such Borrower Parties
maintain compliance with the financial covenants set forth in Sections 8.12
below.  Without limiting the foregoing, the Borrower Parties shall not incur
Secured Recourse Indebtedness in excess of 10% of Gross Asset Value at any time;
provided, however that the Property at Queens Center shall be excluded from such
calculation.  The terms and conditions of any unsecured Indebtedness that is
recourse to any Borrower Party may not be more restrictive in any material
respect than the terms and conditions under this Agreement and the other Loan
Documents.

 

8.3.          Fundamental Change.

 

(1)           None of MAC, the Borrower, the Westcor Principal Entities or the
Wilmorite Principal Entity shall do any or all of the following: merge or
consolidate with any

 

51

--------------------------------------------------------------------------------


 

Person, or sell, assign, lease or otherwise effect a Disposition, whether in one
transaction or in a series of transactions, of all or substantially all of its
Properties and assets, whether now owned or hereafter acquired, or enter into
any agreement to do any of the foregoing, unless, in the case of (i) a Westcor
Principal Entity or the Wilmorite Principal Entity, a Macerich Core Entity is
the surviving entity or the acquirer in any such merger, consolidation or sale
of assets, and (ii) MAC or the Borrower, MAC or the Borrower, as applicable, is
the surviving Person in any such merger or consolidation.

 

(2)           None of the Borrower Parties shall, nor shall they permit any
Macerich Core Entities to, engage to any material extent in any business other
than such Person’s business as conducted on the date hereof and businesses which
are substantially similar, related or incidental thereto or other additional
businesses that would not have a Material Adverse Effect.

 

8.4.          Dispositions.  The Borrower Parties shall not permit any of the
following to occur:

 

(1)           Any Disposition by MAC of any of the Capital Stock of Macerich
Partnership or any of the Westcor Guarantors or a Wilmorite Guarantor; provided
that the forgoing shall not prohibit Macerich Partnership from issuing (i)
partnership units as consideration for the acquisition of a Project otherwise
permitted under this Agreement or (ii) profit participation units in connection
with an employee ownership or similar plan;

 

(2)           Any Disposition by Macerich Partnership of any of the Capital
Stock of any Westcor Guarantor or the Wilmorite Guarantor;

 

(3)           Any Disposition by any Westcor Guarantor of any of the Capital
Stock of any Westcor Principal Entity; and

 

(4)           Any Disposition by any Wilmorite Guarantor of any of the Capital
Stock of the Wilmorite Principal Entity; provided that, so long as no Potential
Default or Event of Default shall have occurred and be continuing, MACWH may
make cash distributions in accordance with Article 8 of the MACWH Partnership
Agreement, provided that the Borrower Parties would be in compliance with the
covenants in Section 8.12, calculated as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 7.1(1) or 7.1(2) and on a pro forma basis as if such cash distribution
had occurred, and any Indebtedness incurred in connection therewith had been
incurred, on the last day of such fiscal quarter (any such distribution, a
“Permitted MACWH Cash Distribution”);

 

(5)           Any Disposition by any Borrower Party or its Subsidiary Entities
of any of its respective Properties if such Disposition would cause the Borrower
Parties to be in violation of any of (a) the covenants set forth in Section 8.12
or (b) the limitations on Investments set forth in Section 8.5.

 

8.5.          Investments.  The Borrower Parties shall not, and shall not permit
any of the Macerich Core Entities to, directly or indirectly make any
Investment, except that such Persons may make an Investment in the following,
subject to the limitations set forth below:

 

52

--------------------------------------------------------------------------------


 

Permitted Investment

 

Limitations

Wholly-Owned Raw Land

 

No Wholly-Owned Raw Land shall be acquired if the Aggregate Investment Value of
such Wholly-Owned Raw Land, together with all Wholly-Owned Raw Land then owned
by the Borrower Parties and their Subsidiary Entities, exceeds 5% of the Gross
Asset Value

 

 

 

Individual Projects

 

No individual Project or Capital Stock in a Person owning an individual Project
shall be acquired without the consent of the Administrative Agent and the
Required Lenders if the Aggregate Investment Value of such Project exceeds 10%
of the Gross Asset Value

 

 

 

Portfolio of Projects

 

Multiple Projects or Capital Stock in Persons owning multiple Projects shall not
be acquired in a single transaction or series of related transactions without
the consent of the Administrative Agent and the Required Lenders if the
Aggregate Investment Value of such Projects exceeds 25% of the Gross Asset Value

 

 

 

Capital Stock of Joint Ventures in which the Macerich Partnership, MAC or any
Wholly-Owned Subsidiary is not a general partner or a managing member

 

All such Capital Stock owned as of the Closing Date and set forth on Schedule
8.5 hereto shall be permitted.  No such Capital Stock shall be acquired without
the consent of the Administrative Agent and the Required Lenders if the
Aggregate Investment Value of such Capital Stock and all other such Capital
Stock then owned by the Borrower Parties and their Subsidiary Entities and
acquired after the Closing Date exceeds 5% of the Gross Asset Value

 

53

--------------------------------------------------------------------------------


 

Permitted Investment

 

Limitations

Capital Stock of Joint Ventures in which the Macerich Partnership, MAC or any
Wholly-Owned Subsidiary is a general partner or a managing member

 

No such Capital Stock shall be acquired without the consent of the
Administrative Agent and the Required Lenders if the Aggregate Investment Value
of such Capital Stock and all other such Capital Stock then owned by the
Borrower Parties and their Subsidiary Entities exceeds 55% of Gross Asset Value

 

 

 

Real Property Under Construction

 

The Aggregate Investment Value of all Real Property Under Construction shall not
exceed 15% of the Gross Asset Value

 

 

 

MAC’s redemption of partnership units in Macerich Partnership in accordance with
its Organizational Documents

 

Unlimited, so long as (solely with respect to redemptions that are not required
to be made under the applicable Organizational Documents or other contractual
obligations of such entity), no Potential Default or Event of Default has
occurred and is continuing

 

 

 

First lien priority Mortgage Loans acquired by Macerich Partnership, MAC or any
Wholly-Owned Subsidiary

 

The Aggregate Investment Value of all such Mortgage Loans shall not exceed 10%
of the Gross Asset Value

 

 

 

Capital Stock of Management Companies

 

The Aggregate Investment Value of such Capital Stock shall not exceed 5% of
Gross Asset Value

 

 

 

Cash and Cash Equivalents

 

Unlimited

 

 

 

Other Investments (exclusive of the other permitted Investment categories set
forth in this Section 8.5)

 

The Aggregate Investment Value of such other Investments shall not exceed 3% of
Gross Asset Value

 

8.6.          Transactions with Partners and Affiliates.  The Borrower Parties
shall not, and shall not permit any of the Macerich Core Entities to directly or
indirectly enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with a holder or holders of more than

 

54

--------------------------------------------------------------------------------


 

five percent (5%) of any class of equity Securities of MAC, or with any
Affiliate of MAC which is not its Subsidiary (a “Transactional Affiliate”),
except as set forth on Schedule 8.6 or except, as reasonably determined by the
Administrative Agent, upon fair and reasonable terms no less favorable to the
Borrower Parties than would be obtained in a comparable arm’s-length transaction
with a Person not a Transactional Affiliate; provided that any management
agreement substantially in the form of the Master Management Agreements shall be
deemed to satisfy the criteria set forth in this Section 8.6.

 

8.7.          Margin Regulations; Securities Laws.  Neither the Borrower nor any
Macerich Core Entities shall use all or any portion of the proceeds of any
credit extended under this Agreement to purchase or carry Margin Stock for any
purpose which violates, or which would be inconsistent with, any Requirements of
Law (including, without limitation, the provisions of the regulations of the
Board of Governors of the Federal Reserve System).

 

8.8.          Organizational Documents.  Without the prior written consent of
Administrative Agent, which shall not be unreasonably withheld, MAC and the
Borrower shall not, and shall not permit the Westcor Principal Entities or the
Wilmorite Principal Entity to, Modify any of the terms or provisions in any of
their respective Organizational Documents as in effect as of the Closing Date
which would change in any material manner the rights and obligations of the
parties to such Organizational Documents, except (a) any Modifications necessary
for Macerich Partnership or MAC to issue more Capital Stock (provided such
issuance does not otherwise violate the terms of this Agreement); (b) any
Modifications which would not have an adverse effect on the Borrower Parties or
their Subsidiaries or (c) Modifications which would have no adverse, substantive
effect on the rights or interests of the Lenders in conjunction with the Loans
or under the Loan Documents.

 

8.9.          Fiscal Year.  None of the Borrower Parties shall change its Fiscal
Year for accounting or tax purposes from a period consisting of the 12-month
period ending on December 31 of each calendar year.

 

8.10.        [RESERVED].

 

8.11.        Distributions.

 

(1)           MAC and Macerich Partnership shall not make (i) Distributions in
any Fiscal Year in excess of the sum of (x) 95% of FFO plus (y) any realized
gain resulting from Dispositions in such Fiscal Year; (ii) Distributions to
acquire the Capital Stock of MAC during any period while a Potential Default or
an Event of Default has occurred and is continuing; (iii) Distributions during
any period while an Event of Default under Section 9.1 has occurred and is
continuing as a result of the Borrower’s failure to pay any principal or
interest due under this Agreement; or (iv) Distributions during any period that
any other material non-monetary Event of Default, has occurred and is
continuing, unless after taking into account all available funds of MAC from all
other sources, such Distributions are required in order to enable MAC to
continue to qualify as a REIT.

 

(2)           MACWH shall not make Distributions in any Fiscal Year other than
distributions of Available Cash (as defined in the MACWH Partnership Agreement)
under

 

55

--------------------------------------------------------------------------------


 

and in accordance with the provisions of the MACWH Partnership Agreement except
for any Permitted MACWH Cash Distribution.

 

8.12.        Financial Covenants of Borrower Parties.

 

(1)           Minimum Net Worth. As of the last day of any Fiscal Quarter
occurring after the Closing Date, Net Worth shall not be less than
$4,500,000,000.

 

(2)           Maximum Total Liabilities to Gross Asset Value. The ratio of Total
Liabilities to Gross Asset Value (expressed as a percentage) shall not at any
time be more than 65%.

 

(3)           Minimum Interest Coverage Ratio. As of the last day of any Fiscal
Quarter occurring after the Closing Date, the Interest Coverage Ratio shall not
be less than 1.75 to 1.

 

(4)           Minimum Fixed Charge Coverage Ratio. As of the last day of any
Fiscal Quarter occurring after the Closing Date, the Fixed Charge Coverage Ratio
shall not be less than 1.50 to 1.

 

(5)           Secured Debt to Gross Asset Value.  At any time from and after the
Closing Date, the Secured Indebtedness Ratio (expressed as a percentage) shall
not exceed 52.5%.

 

(6)           Maximum Floating Rate Debt.  The Borrower Parties shall maintain
Hedging Obligations on a notional amount of Total Liabilities in respect of
Borrowed Indebtedness so that such notional amount, when added to the aggregate
principal amount of such Total Liabilities which bears interest at a fixed rate,
equals or exceeds 65% of the aggregate principal amount of all Total Liabilities
in respect of Borrowed Indebtedness.

 

ARTICLE 9.           Events of Default.  Upon the occurrence of any of the
following events (an “Event of Default”):

 

9.1.          The Borrower shall fail to make any payment of principal or
interest on the  Loans or pay any reimbursement obligation in respect of any LC
Disbursement on the date when due or shall fail to pay any other Obligation
within three days of the date when due; or

 

9.2.          Any representation or warranty made by the Borrower Parties in any
Loan Document or in connection with any Loan Document shall be inaccurate or
incomplete in any material respect on or as of the date made or deemed made; or

 

9.3.          Any of the Borrower Parties shall default in the observance or
performance of any covenant or agreement contained in Section 1.4(11), Article 8
or Sections 7.3(1) (with respect only to the Borrower Parties), 7.5(1), 7.13,
and 7.14; or

 

9.4.          Any of the Borrower Parties shall fail to observe or perform any
other term or provision contained in the Loan Documents and such failure shall
continue for thirty (30)

 

56

--------------------------------------------------------------------------------


 

days following the date a Responsible Officer of such Borrower Party knew of
such failure or Borrower Party received notice thereof from Administrative
Agent; or

 

9.5.          Any of the Borrower Parties, or any Macerich Core Entities, shall
default in any payment of principal of or interest on any recourse Indebtedness
(other than the Obligations) in an aggregate unpaid amount for all such Persons
in excess of $50,000,000, and, prior to the election of the Lenders to
accelerate the Obligations hereunder, such recourse Indebtedness is not paid or
the payment thereof waived or cured in accordance with the terms of the
documents, instruments and agreements evidencing the same; or

 

9.6.          [RESERVED]; or

 

9.7.          (1) Any of the Borrower Parties or any Consolidated Entities
(other than a De Minimis Subsidiary), shall commence any case, proceeding or
other action (i) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (ii) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or making a general assignment for the benefit
of its creditors; or (2) there shall be commenced against any of the Borrower
Parties or any Consolidated Entities (other than a De Minimis Subsidiary) any
case, proceeding or other action of a nature referred to in clause (1) above
which (i) results in the entry of an order for relief or any such adjudication
or appointment, or (ii) remains undismissed, undischarged or unbonded for a
period of ninety (90) days; or (3) there shall be commenced against any of the
Borrower Parties or any Consolidated Entities (other than a De Minimis
Subsidiary)  any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or
substantially all of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, stayed, satisfied or
bonded pending appeal within ninety (90) days from the entry thereof; or (4) any
of the Borrower Parties or any Consolidated Entities (other than a De Minimis
Subsidiary) shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in (other than in connection with a final
settlement), any of the acts set forth in clause (1), (2) or (3) above; or
(5) any of the Borrower Parties or any Consolidated Entities (other than a De
Minimis Subsidiary) shall generally not, or shall be unable to, or shall admit
in writing its inability to pay its debts as they become due; or

 

9.8.          (1) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any of the Borrower Parties in an aggregate amount in excess of
$20,000,000, (2) the commencement or increase of contributions to, or the
adoption of or the amendment of a Pension Plan by any of the Borrower Parties or
an ERISA Affiliate which has resulted or could reasonably be expected to result
in an increase in Unfunded Pension Liability among all Pension Plans in an
aggregate amount in excess of $50,000,000 or (3) any of the Borrower Parties or
an ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, which has
resulted or could reasonably be expected to result in a Material Adverse Effect;
or

 

57

--------------------------------------------------------------------------------


 

9.9.          One or more judgments or decrees in an aggregate amount in excess
of $50,000,000 (excluding judgments and decrees covered by insurance, without
giving effect to self-insurance or deductibles) shall be entered and be
outstanding at any date against any of the Borrower Parties or any Consolidated
Entities (other than a De Minimis Subsidiary) and all such judgments or decrees
shall not have been vacated, discharged, stayed, satisfied or bonded pending
appeal (or otherwise secured in a manner satisfactory to Administrative Agent in
its reasonable judgment) within sixty (60) days from the entry thereof or in any
event later than five days prior to the date of any proposed sale thereunder; or

 

9.10.        Any Guarantor shall attempt to rescind or revoke its Guaranty, with
respect to future transactions or otherwise, or shall fail to observe or perform
any term or provision of the Guaranties; or

 

9.11.        MAC shall fail to maintain its status as a REIT; or

 

9.12.        The Capital Stock of MAC is no longer listed on the NYSE, American
Stock Exchange or Nasdaq National Market System; or

 

9.13.        Any Event of Default shall occur under any of the other Loan
Documents; or

 

9.14.        There shall occur a Change of Control;

 

THEN,

 

automatically upon the occurrence of an Event of Default under Section 9.7
above, and in all other cases at the option of the Administrative Agent or at
the request or with the consent of the Required Lenders:  (i) the Commitments
shall terminate; (ii) the Administrative Agent may exercise, on behalf of the
Lenders, all rights and remedies under the Guaranties and any other collateral
documents entered into with respect to the Loans; (iii) the outstanding
principal balance of the Loans and interest accrued but unpaid thereon and all
other Obligations shall become immediately due and payable, without demand upon
or presentment to any of the Borrower Parties, which are expressly waived by the
Borrower Parties, and (iv) the Administrative Agent and the Lenders may
immediately exercise all rights, powers and remedies available to them at law,
in equity or otherwise, including, without limitation, under the other Loan
Documents, all of which rights, powers and remedies are cumulative and not
exclusive.

 

Following the occurrence of an Event of Default and acceleration of the
Obligations, all amounts received by the Administrative Agent and/or the
Collateral Agent (including any amounts received by any other Secured Party that
have been delivered to the Collateral Agent pursuant to Section 7.3 of any
Pledge Agreement) on account of the Obligations, shall be promptly disbursed by
the Administrative Agent or Collateral Agent, as applicable, as follows:

 

(1)           first, to the payment of (x) any and all sums advanced by the
Collateral Agent in order to preserve the Collateral (or any other security or
collateral for the Obligations) or preserve its security interest in the
Collateral (or any other security or collateral for the Obligations); and (y)
the reasonable expenses incurred by the Collateral Agent in connection with the
retaking, holding, preparing for sale or lease, selling or otherwise disposing

 

58

--------------------------------------------------------------------------------


 

or realizing on the Collateral or any other collateral or security for the
Obligations, or in connection with the exercise by the Collateral Agent of any
of its rights or remedies hereunder or under any other Loan Document, together
with attorneys’ fees and court costs;

 

(2)           second, to the extent proceeds remain after the application
pursuant to the preceding clause (1), to the payment of (x) any and all sums
advanced by the Administrative Agent in order to preserve the Collateral (or any
other security or collateral for the Obligations) or preserve its security
interest in the Collateral (or any other security or collateral for the
Obligations) and (ii) the reasonable expenses incurred by the Administrative
Agent in connection with the retaking, holding, preparing for sale or lease,
selling or otherwise disposing or realizing on the Collateral or any other
collateral or security for the Obligations, or in connection with the exercise
by the Administrative Agent of any of its rights or remedies hereunder or under
any other Loan Document, together with attorneys’ fees and court costs;

 

(3)           third, to the extent proceeds remain after the application
pursuant to the preceding clauses (1) and (2), to the payment of out-of-pocket
third party expenses incurred by the Administrative Agent in the performance of
its duties and the enforcement of the rights of the Lenders under the Loan
Documents, including, without limitation, all costs and expenses of collection,
“workout”, attorneys’ fees, court costs and other amounts payable as provided in
Section 10.7;

 

(4)           fourth, to the extent proceeds remain after the application
pursuant to the preceding clauses (1), (2) and (3), to the payment of any other
fees payable to the Collateral Agent, the Administrative Agent, the Issuing
Lender and the Swing Line Lender in accordance with this Agreement or under any
other Loan Document;

 

(5)           fifth, to the extent proceeds remain after the application
pursuant to the preceding clauses (1) through (4) inclusive, to the Lenders,
Issuing Lender and Swing Line Lender in payment of all outstanding accrued and
unpaid interest with respect to the Loans, Letters of Credit and Swing Line
Loans pro rata in accordance with their respective Revolving Credit Exposure,
until such interest has been paid in full; and

 

(6)           sixth, to the extent proceeds remain after the application
pursuant to the preceding clauses (1) through (5) inclusive, to the Lenders,
Issuing Lender and Swing Line Lender in payment of the outstanding principal
amount of all Loans, Letters of Credit and Swing Line Loans (or, in the case of
undrawn Letters of Credit, the amount that would be owing if such Letter of
Credit were drawn, which amount shall be held in accordance with the immediately
following paragraph of this Article 9) pro rata in accordance with their
respective Revolving Credit Exposure, until such principal amount has been paid
in full.

 

If the Issuing Lender is to receive a distribution in accordance with the
procedures set forth above in the immediately preceding paragraph on account of
undrawn amounts with respect to Letters of Credit issued hereunder, such amounts
shall be paid to the Collateral Agent as cash collateral, for the equal and
ratable benefit of the Secured Parties.

 

The order of priority set forth in Article 9 and the related provisions of this
Agreement are set forth solely to determine the rights and priorities of the
Agents, the Lenders,

 

59

--------------------------------------------------------------------------------


 

Swing Line Lender and the Issuing Lender as among themselves.  The order of
priority set forth in clauses (5) and (6) of this Article 9 may at any time and
from time to time be changed by the Required Lenders without necessity of notice
to or consent of or approval by the Borrower or any other Person.

 

ARTICLE 10.         The Agents.

 

10.1.        Appointment.  Each of the Lenders, the Issuing Lender and the Swing
Line Lender hereby irrevocably designates and appoints the Administrative Agent
and the Collateral Agent as the agents of such Lender under the Loan Documents
and each such Lender hereby irrevocably authorizes the Administrative Agent and
the Collateral Agent, as the agents for such Lender, to take such action on its
behalf under the provisions of the Loan Documents and to exercise such powers
and perform such duties as are expressly delegated to each such Agent by the
terms of the Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
the Loan Documents, neither the Administrative Agent nor the Collateral Agent
shall have any duties or responsibilities, except those expressly set forth
herein or therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into the Loan Documents or otherwise exist against any of the Agents. 
Each Lender acknowledges and agrees that it shall be bound by all terms and
conditions of the Pledge Agreements and the Guaranties.  No modifications of any
provision of the Loan Documents relating to the Collateral Agent shall be
effective without the written consent of the Collateral Agent.

 

10.2.        Delegation of Duties.  The Administrative Agent and the Collateral
Agent may execute any of their respective duties under the Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Neither the Administrative
Agent nor the Collateral Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

10.3.        Exculpatory Provisions.  None of the Administrative Agent, the
other Agents, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (1) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except for its or such Person’s own gross
negligence or willful misconduct), or (2) responsible in any manner to any of
the Lenders, the Issuing Lender or the Swing Line Lender for any recitals,
statements, representations or warranties made by the Borrower Parties or any
officer thereof contained in the Loan Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent or the Collateral Agent under or in connection with the
Loan Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Loan Documents or for any failure of the
Borrower Parties to perform their obligations hereunder.  The Administrative
Agent and all other Agents shall not be under any obligation to any Lender, the
Issuing Lender or the Swing Line Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, the Loan Documents or to inspect the properties, books or records of the
Borrower Parties.

 

60

--------------------------------------------------------------------------------


 

10.4.        Reliance by the Agents.  Each of the Agents shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certification, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrower), independent accountants and other experts selected by such
Agent.  As to the Lenders, the Issuing Lender and the Swing Line Lender:  (1)
the Administrative Agent shall be fully justified in failing or refusing to take
any action under the Loan Documents unless it shall first receive such advice or
concurrence of one hundred percent (100%) of the Lenders, the Issuing Lender and
the Swing Line Lender (or, if a provision of this Agreement expressly provides
that a lesser number of the Lenders may direct the action of the Administrative
Agent, such lesser number of Lenders) or it shall first be indemnified to its
satisfaction by the Lenders, the Issuing Lender and the Swing Line Lender
ratably in accordance with their respective Applicable Percentage against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any action (except for liabilities and expenses resulting
from the Administrative Agent’s gross negligence or willful misconduct); (2) the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under the Loan Documents in accordance with a request of
one hundred percent (100%) of the Lenders (or, if a provision of this Agreement
expressly provides that the Administrative Agent shall be required to act or
refrain from acting at the request of a lesser number of the Lenders, such
lesser number of Lenders), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders; (3) the Collateral
Agent shall be fully justified in failing or refusing to take any action under
the Loan Documents unless it shall first receive such advice or concurrence of
the Required Lenders (or, if a provision of any Loan Document expressly provides
that a greater percentage of Lenders are required to direct the action of the
Collateral Agent, such greater number of Lenders) or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any action (except for liabilities and expenses resulting from the Collateral
Agent’s gross negligence or willful misconduct), and (4) the Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under the Loan Documents in accordance with a request of the Required Lenders
(or, if a provision of any Loan Document expressly provides that a greater
percentage of Lenders are required to direct the action of the Collateral Agent,
such greater number of Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all Lenders.

 

10.5.        Notice of Default.  Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Potential Default or Event of Default hereunder unless the Administrative
Agent or the Collateral Agent, as the case may be, has received notice from a
Lender or the Borrower referring to the Loan Documents, describing such
Potential Default or Event of Default and stating that such notice is a “notice
of default.”  In the event that the Administrative Agent receives such a notice
and a Potential Default has occurred, the Administrative Agent shall promptly
give notice thereof to the Collateral Agent and the Lenders.  The Administrative
Agent shall take such action with respect to such Potential Default or Event of
Default as shall be reasonably directed by the Required Lenders; provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or

 

61

--------------------------------------------------------------------------------


 

refrain from taking such action, with respect to such Potential Default or Event
of Default as it shall deem advisable in the best interest of the Lenders
(except to the extent that this Agreement, the Pledge Agreements or the
Guaranties expressly require that such action be taken or not taken by the
Administrative Agent with the consent or upon the authorization of the Required
Lenders or such other group of Lenders, in which case such action will be taken
or not taken as directed by the Required Lenders or such other group of
Lenders).  The Collateral Agent shall take such action with respect to such
Potential Default or Event of Default as shall be reasonably directed by the
Required Lenders; provided that, unless and until the Collateral Agent shall
have received such directions, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Potential Default or Event of Default as it shall deem advisable in the
best interest of the Lenders (except to the extent that this Agreement, the
Pledge Agreements or the Guaranties expressly require that such action be taken
or not taken by the Collateral Agent with the consent or upon the authorization
of the Required Lenders, in which case such action will be taken or not taken as
directed by the Required Lenders).

 

10.6.        Non-Reliance on Agents and Other Lenders.  Each of the Lenders, the
Issuing Lender and the Swing Line Lender expressly acknowledges that none of the
Administrative Agent, the other Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
or the other Agents hereinafter taken, including any review of the affairs of
the Borrower Parties, shall be deemed to constitute any representation or
warranty by the Administrative Agent or the other Agents to any Lender, the
Issuing Lender or the Swing Line Lender.  Each of the Lenders, the Issuing
Lender and the Swing Line Lender represents to the Administrative Agent and the
other Agents that it has, independently and without reliance upon the
Administrative Agent, the other Agents or any other Lender, the Issuing Lender
or the Swing Line Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower Parties and made its own decision to make its
loans hereunder and enter into this Agreement.  Each Lender, the Issuing Lender
and the Swing Line Lender also represents that it will, independently and
without reliance upon the Administrative Agent, the other Agents or any other
Lender, the Issuing Lender or the Swing Line Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower Parties.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders,
the Issuing Lender and the Swing Line Lender by the Administrative Agent
hereunder, the Administrative Agent, the other Agents shall not have any duty or
responsibility to provide any Lender, the Issuing Lender or the Swing Line
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower or
other Borrower Parties which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

62

--------------------------------------------------------------------------------


 

10.7.        Indemnification; Reimbursement.

 

(1)           The Lenders, the Issuing Lender and the Swing Line Lender agree to
indemnify the Administrative Agent and the other Agents in their respective
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to its
Applicable Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or the other Agents in
any way relating to or arising out of the Loan Documents or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted by the Administrative Agent or the other Agents
under or in connection with any of the foregoing; provided that no Lender, nor
the Issuing Lender or the Swing Line Lender, shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or any other Agent’s gross negligence or willful
misconduct, respectively.  The provisions of this Section 10.7 shall survive the
indefeasible payment of the Obligations, the Commitment Termination Date and the
termination of this Agreement.

 

(2)           If Administrative Agent incurs any reasonable costs or expenses
(including, without limitation, those for legal services) after the date of this
Agreement and with respect to any actual or proposed Modification or waiver of
any term of the Loan Documents or restructuring or refinancing thereof or with
any effort to enforce or protect Lenders’, Issuing Lender’s or Swing Line
Lender’s rights or interests with respect thereto (including any protective
advances made in accordance with any Loan Document), or otherwise with respect
to the performance of its role as Administrative Agent under this Agreement,
each in accordance with the terms of this Agreement, then, if such costs are not
reimbursed by or on behalf of Borrower, Lenders shall reimburse Administrative
Agent for their Applicable Percentage of such costs promptly after request
therefor.  If Administrative Agent recovers any amounts for which Administrative
Agent has previously been reimbursed by Lenders hereunder, Administrative Agent
shall promptly distribute to Lenders their Applicable Percentage thereof.

 

10.8.        Agents in Their Individual Capacity.  The Administrative Agent, the
other Agents and their affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any of the Borrower Parties or any
of their respective Subsidiary Entities and Affiliates as though the
Administrative Agent and the other Agents were not, respectively, the
Administrative Agent, the Collateral Agent, a Syndication Agent or an Agent
hereunder.  With respect to such loans made or renewed by them and any Note
issued to them, the Administrative Agent and the other Agents shall have the
same rights and powers under the Loan Documents as any Lender and may exercise
the same as though it were not the Administrative Agent, the Collateral Agent, a
Syndication Agent or an Agent, respectively, and the terms “Lender” and
“Lenders” shall include the Administrative Agent, the Collateral Agent, each
Syndication Agent and each other Agent in its individual capacity.

 

10.9.        Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent under the Loan Documents upon thirty (30) days’
notice to the Lenders.  If the Administrative Agent shall resign, then the
Lenders, the Issuing Lender and Swing Line Lender (other than the Lender
resigning as Administrative Agent) shall (with, so long as there

 

63

--------------------------------------------------------------------------------


 

shall not exist and be continuing an Event of Default, the consent of the
Borrower, such consent not to be unreasonably withheld or delayed) appoint from
among the Lenders a successor agent or, if the Lenders, the Issuing Lender and
the Swing Line Lender are unable to agree on the appointment of a successor
agent, the Administrative Agent shall appoint a successor agent for the Lenders,
the Issuing Lender and the Swing Line Lender whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
its appointment, and the former Administrative Agent’s rights, powers and duties
as Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any of the Loan Documents or successors thereto.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of the Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.

 

10.10.      Successor Collateral Agent.  The Collateral Agent may resign as
Collateral Agent under the Loan Documents upon thirty (30) days’ notice to the
Lenders.  If the Collateral Agent shall resign, then the Required Lenders (as
determined by excluding the Lender resigning as the Collateral Agent) shall
(with, so long as there shall not exist and be continuing an Event of Default,
the consent of the Borrower, such consent not to be unreasonably withheld or
delayed) appoint a successor agent or, if such Required Lenders are unable to
agree on the appointment of a successor agent, the Collateral Agent shall
appoint a successor agent for the Lenders whereupon such successor agent shall
succeed to the rights, powers and duties of the Collateral Agent, and the term
“Collateral Agent” shall mean such successor agent effective upon its
appointment, and the former Collateral Agent’s rights, powers and duties as
Collateral Agent shall be terminated, without any other or further act or deed
on the part of such former Collateral Agent or any of the parties to this
Agreement or any of the Loan Documents or successors thereto.  After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of the Loan Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent under the Loan
Documents.

 

10.11       Limitations on Agents’ Liability.  None of the Co-Syndication
Agents, the Co-Documentation Agents, the Senior Managing Agents, or the Co-Lead
Arrangers, in such capacities, shall have any right, power, obligation,
liability, responsibility or duty under this Agreement.

 

ARTICLE 11.         Miscellaneous Provisions.

 

11.1.        No Assignment by the Borrower.  None of the Borrower Parties may
assign its rights or obligations under this Agreement or the other Loan
Documents without the prior written consent of the Administrative Agent and one
hundred percent (100%) of the Lenders, the Issuing Lender and the Swing Line
Lender.  Subject to the foregoing, all provisions contained in this Agreement
and the other Loan Documents and in any document or agreement referred to herein
or therein or relating hereto or thereto shall inure to the benefit of the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender,
their respective successors and assigns, and shall be binding upon each of the
Borrower Parties and such Person’s successors and assigns.

 

64

--------------------------------------------------------------------------------


 

11.2.        Modification.

 

(1)           Subject to the additional requirements of Section 11.2(2) and
11.2(3), neither this Agreement nor any other Loan Document may be Modified or
waived unless such Modification or waiver is in writing and signed by the
Administrative Agent, the Guarantors, the Borrower and the Required Lenders;
provided that Administrative Agent may, with the consent of the Borrower only,
(i) Modify this Agreement or any other Loan Document to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender, the Issuing
Lender or the Swing Line Lender and (ii) Modify this Agreement or any other Loan
Document to permit additional affiliates of the Borrower to guarantee the
Obligations and/or provide collateral therefor; provided further that this
Agreement may be amended by any Joinder Agreements as contemplated by Article 3
hereof.

 

(2)           Notwithstanding the foregoing, no such Modification or waiver
shall, without the prior written consent of each Lender that would be directly
and adversely affected thereby:  (i) reduce the principal of, or rate of
interest on, any Loan or any LC Disbursement or fees payable hereunder, (except
(x) in connection with the waiver or applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Required Lenders) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)),
(ii) except as expressly contemplated by this Section 11.2 and Section 11.8
below, modify the Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Potential Default or Event of
Default shall constitute an increase in any Commitment of any Lender,
(iii) Modify the definition of “Required Lenders” (provided that, with the
consent of Required Lenders, additional extensions of credit pursuant hereto may
be included in the determination of “Required Lenders” on substantially the same
basis as the Commitments and the revolving Loans are included on the Closing
Date), (iv) extend or waive any scheduled payment date for any principal,
interest or fees, (v) release MAC from its obligations under the REIT Guaranty,
release the Macerich Partnership from its obligation to repay the Loans and LC
Disbursements hereunder or release all or substantially all of the Collateral,
(vi) Modify this Section 11.2, or (vii) Modify any provision of the Loan
Documents which by its terms requires the consent or approval of all affected
Lenders; provided that, for the avoidance of doubt, all Lenders shall be deemed
directly and adversely affected thereby with respect to any amendment described
in clauses (iii), (v), and (vi).

 

(3)           No Modification of any provision of the Loan Documents, or consent
to any departure by any Borrower Party therefrom, shall: (i) Modify any
provision of the Loan Documents relating to the Administrative Agent without the
written consent of the Administrative Agent; or (ii) Modify or waive any
provision hereof relating to the Swing Line Sublimit or the Swing Line Loans
without the consent of Swing Line Lender; or (iii) Modify any obligation of
Lenders relating to the purchase of participations in Letters of Credit as
provided in Section 1.4 without the written consent of Administrative Agent and
the Issuing Lender.

 

(4)           Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, the Borrower may enter into Joinder Agreements in
accordance with

 

65

--------------------------------------------------------------------------------


 

Article 3 and such Joinder Agreements shall be effective to amend the terms of
this Agreement and the other applicable Loan Documents, in each case, without
any further action or consent of any other party to any Loan Document.

 

Further, it is expressly agreed and understood that the failure by the Required
Lenders to elect to accelerate amounts outstanding hereunder and/or to terminate
the Commitments of the Lenders, the Swing Line Lender and the Issuing Lender
hereunder shall not constitute a Modification or waiver of any term or provision
of this Agreement.

 

11.3.        Cumulative Rights; No Waiver.  The rights, powers and remedies of
the Administrative Agent, the Issuing Lender, the Swing Line Lender and the
Lenders hereunder and under the other Loan Documents are cumulative and in
addition to all rights, power and remedies provided under any and all agreements
among the Borrower Parties, the Administrative Agent, the Issuing Lender, the
Swing Line Lender and the Lenders relating hereto, at law, in equity or
otherwise.  Any delay or failure by Administrative Agent, the Issuing Lender,
the Swing Line Lender and the Lenders to exercise any right, power or remedy
shall not constitute a waiver thereof by the Administrative Agent, the Issuing
Lender, the Swing Line Lender or the Lenders, and no single or partial exercise
by the Administrative Agent, the Issuing Lender, the Swing Line Lender or the
Lenders of any right, power or remedy shall preclude other or further exercise
thereof or any exercise of any other rights, powers or remedies.

 

11.4.        Entire Agreement.  This Agreement, the other Loan Documents and the
schedules, appendices, documents and agreements referred to herein and therein
embody the entire agreement and understanding between the parties hereto and
supersede all prior agreements and understandings relating to the subject matter
hereof and thereof.

 

11.5.        Survival.  All representations, warranties, covenants and
agreements contained in this Agreement and the other Loan Documents on the part
of the Borrower Parties shall survive the termination of this Agreement and
shall be effective until the Obligations are paid and performed in full or
longer as expressly provided herein.

 

11.6.        Notices.

 

(1)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (2) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, in
each case, addressed to the party at the address set forth on Schedule 11.6
attached hereto.  Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications, to the
extent provided in paragraph (2) below, shall be effective as provided in said
paragraph (2).

 

66

--------------------------------------------------------------------------------


 

(2)           Electronic Communications.  Notices and other communications to
the Lenders, the Issuing Lender and the Swing Line Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, the Issuing Lender or the Swing Line Lender pursuant to Section 1.5
if such Lender, the Issuing Lender or the Swing Line Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) of this paragraph, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

(3)           Change of Address, etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.

 

(4)           Platform.

 

(i)            Each Borrower Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender, the Swing Line Lender and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

 

(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Borrower Parties, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s , any Borrower

 

67

--------------------------------------------------------------------------------


 

Party’s or the Administrative Agent’s transmission of Communications through the
Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Borrower Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender, the Swing Line Lender or the Issuing Lender by means of
electronic communications pursuant to this Section, including through the
Platform.

 

11.7.        Governing Law.  This Agreement and the other Loan Documents shall
be governed by and construed in accordance with the laws of the State of New
York without regard to conflict of laws of principles thereof that would result
in the application of any law other than the law of the State of New York..

 

11.8.        Assignments, Participations, Etc.

 

(1)           With the prior written consent of the Administrative Agent and,
but only if there has not occurred and is continuing an Event of Default or
Potential Default, MAC, in each case such consents not to be unreasonably
withheld or delayed, any Lender may at any time assign and delegate to one or
more Eligible Assignees (provided that no written consent of MAC or the
Administrative Agent shall be required in connection with any assignment and
delegation by a Lender to an Affiliate of such Lender or to another Lender or
its Affiliate) (each an “Assignee”) all or any part of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) and the other Obligations held by such
Lender hereunder, in a minimum amount of $5 million (or (A) if such Assignee is
another Lender or an Affiliate of a Lender, $1 million, or such lesser amount as
agreed by the Administrative Agent; and (B) if such Lender’s Commitment is less
than $5 million, one hundred percent (100%) thereof); provided, however, that
MAC, the Borrower, the Issuing Lender, the Swing Line Lender and the
Administrative Agent may continue to deal solely and directly with such Lender
in connection with the interest so assigned to an Assignee until (i) written
notice of such assignment, together with payment instructions, addresses and
related information with respect to the Assignee, shall have been given to the
Borrower, the Issuing Lender, the Swing Line Lender and the Administrative Agent
by such Lender and the Assignee and such assignment shall have been recorded in
the Register in accordance with Section 11.8(1)(B); (ii) such Lender and its
Assignee shall have delivered to the Borrower and the Administrative Agent an
Assignment and Acceptance Agreement and (iii) the Assignee has paid to the
Administrative Agent a processing fee in the amount of $3,500.

 

(A)          From and after the date that the Administrative Agent notifies the
assignor Lender and the Borrower that it has received an executed Assignment and
Acceptance Agreement and payment of the above-referenced processing fee: 
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned to it pursuant to such Assignment and Acceptance Agreement, shall have
the rights and obligations of a Lender under the Loan Documents, (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish its rights and be released from
its obligations under the Loan Documents (but shall be entitled to
indemnification as otherwise provided in this Agreement with respect to any
events occurring prior to the assignment) and (iii) this Agreement shall be

 

68

--------------------------------------------------------------------------------


 

deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Commitments
resulting therefrom.

 

(B)           Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until receipt by Administrative Agent of a fully executed
Assignment and Acceptance Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 11.8(1).  Each assignment shall be recorded in the Register
promptly following receipt by the Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment and
Acceptance Agreement shall be maintained, as applicable.  Any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding absent manifest error on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

(2)           Within five Business Days after its receipt of notice by the
Administrative Agent that it has received an executed Assignment and Acceptance
Agreement and payment of the processing fee (which notice shall also be sent by
the Administrative Agent to each Lender), the Borrower shall, if requested by
the Assignee, execute and deliver to the Administrative Agent, a new Note
evidencing such Assignee’s Applicable Percentage of the Commitments.

 

(3)           Any Lender may at any time, without notice to or the consent of
any other Person, sell to one or more commercial banks or other Persons not
Affiliates of the Borrower (a “Participant”) participating interests in all or
any portion of its rights and obligations under this Agreement and the other
Loan Documents (including all or a portion of its Commitments and the Loans
owing to it) (the “Originating Lender”); provided, however, that (i) the
originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, and (iii) the Borrower, the Issuing Lender, the Swing Line
Lender and the Administrative Agent shall continue to deal solely and directly
with the originating Lender in connection with the originating Lender’s rights
and obligations under this Agreement and the other Loan Documents.  In the case
of any such participation, the Participant shall be entitled to the benefit of
Sections 2.5, 2.6 and 2.7 (and subject to the burdens of Sections 2.8 and 11.8
above) as though it were also a Lender thereunder, and if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, and Section 11.10 of this Agreement shall apply to
such Participant as if it were a Lender party hereto.

 

69

--------------------------------------------------------------------------------


 

(4)           Notwithstanding any other provision contained in this Agreement or
any other Loan Document to the contrary, any Lender may assign all or any
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans owing to
it) to any Federal Reserve Bank or the United States Treasury as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any Operating Circular issued by such Federal Reserve Bank,
provided that any payment in respect of such assigned interests made by the
Borrower to or for the account of the assigning and/or pledging Lender in
accordance with the terms of this Agreement shall satisfy the Borrower’s
obligations hereunder in respect to such assigned interests to the extent of
such payment.  No such assignment shall release the assigning Lender from its
obligations hereunder.

 

(5)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain at one of its
offices a register on which it enters the names and addresses of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

11.9.        Counterparts; Electronic Execution.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

11.10.      Sharing of Payments.  If any Lender, the Issuing Lender or the Swing
Line Lender shall receive and retain any payment, whether by setoff, application
of deposit balance or security, or otherwise, in respect of the Obligations in
excess of such Lender’s, the Swing Line Lender’s or the Issuing Lender’s
Applicable Percentage, then such Lender, Swing Line Lender or Issuing Lender
shall purchase from the other Lenders for cash and at face value and without
recourse, such participation in the Obligations held by them as shall be
necessary to cause such excess payment to be shared ratably as aforesaid with
each of them; provided, that if such excess payment or part thereof is
thereafter recovered from such purchasing Lender, Swing Line Lender or Issuing
Lender, the related purchases from the other Lenders shall be rescinded ratably
and the purchase price restored as to the portion of such excess payment so
recovered, but without interest.  Each Lender, the Swing Line Lender and the
Issuing Lender are hereby authorized by the Borrower Parties to exercise any and
all rights of setoff, counterclaim or bankers’ lien against the full amount of
the Obligations, whether or not held by such Lender, the Swing Line Lender or
the Issuing Lender.  Each of the Lenders, the Swing Line Lender and the Issuing
Lender

 

70

--------------------------------------------------------------------------------


 

hereby agree to exercise any such rights first against the Obligations and only
then to any other Indebtedness of the Borrower to such Lender, the Swing Line
Lender or Issuing Lender.

 

11.11.      Confidentiality.  Each Lender, the Swing Line Lender and the Issuing
Lender agree to take normal and reasonable precautions and exercise due care to
maintain the confidentiality of all information provided to it by any of the
Borrower Parties or by the Administrative Agent on the Borrower Parties’ behalf,
in connection with this Agreement or any other Loan Document, and neither it nor
any of its Affiliates shall use any such information for any purpose or in any
manner other than pursuant to the terms contemplated by this Agreement, except
to the extent such information:  (1) was or becomes generally available to the
public other than as a result of a disclosure by any Lender, the Swing Line
Lender or the Issuing Lender or any prospective Lender, or (2) was or becomes
available from a source other than the Borrower Parties not known to the
Lenders, the Swing Line Lender or the Issuing Lender to be in breach of an
obligation of confidentiality to the Borrower Parties in the disclosure of such
information.  Nothing contained herein shall restrict any Lender, the Swing Line
Lender or the Issuing Lender from disclosing such information (i) at the request
or pursuant to any requirement of any Governmental Authority; (ii) pursuant to
subpoena or other court process; (iii) when required to do so in accordance with
the provisions of any applicable Requirement of Law; (iv) to the extent
reasonably required in connection with any litigation or proceeding to which the
Administrative Agent, the Swing Line Lender, the Issuing Lender, any Lender or
their respective Affiliates may be party; (v) to the extent reasonably required
in connection with the exercise of any remedy hereunder or under any other Loan
Document; (vi) to such Lender’s, Swing Line Lender’s or Issuing Lender’s
independent auditors and other professional advisors; and (vii) to any
Participant or Assignee and to any prospective Participant or Assignee, provided
that each Participant and Assignee or prospective Participant or Assignee first
agrees to be bound by the provisions of this Section 11.11 or to confidentiality
provisions that are at least as restrictive as this Section 11.11.

 

11.12.      Consent to Jurisdiction.  SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAW OTHER THAN THE LAWS OF THE
STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 11.6; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH

 

71

--------------------------------------------------------------------------------


 

COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY LOAN DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

11.13.      Waiver of Jury Trial.  EACH OF THE BORROWER, MAC, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER, THE SWING LINE LENDER AND THE LENDERS EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE.  EACH OF THE BORROWER, MAC, THE ADMINISTRATIVE AGENT,
THE ISSUING LENDER, THE SWING LINE LENDER AND THE LENDERS EACH AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. 
WITHOUT LIMITING THE FOREGOING, EACH OF SUCH PARTIES FURTHER AGREES THAT ITS
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

 

11.14.      Indemnity.  Whether or not the transactions contemplated hereby are
consummated, each of the Borrower Parties shall, jointly and severally,
indemnify and hold the Administrative Agent, the other Agents, the Issuing
Lender, the Swing Line Lender and each Lender and each of their respective
officers, directors, employees, counsel, agents and attorneys-in-fact (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including reasonable attorney’s fees and
expenses) of any kind or nature whatsoever which may at any time (including at
any time following the Commitment Termination Date and the termination,
resignation or replacement of the Administrative Agent, the Swing Line Lender,
the Issuing Lender or replacement of any Lender) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any insolvency
proceeding or appellate proceeding) related to or arising out of this Agreement
or the Loans or Letters of Credit (including any refusal by the Issuing Lender
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (all the foregoing,

 

72

--------------------------------------------------------------------------------


 

collectively, the “Indemnified Liabilities”); provided, however, that the
Borrower Parties shall have no obligation hereunder to any Indemnified Person
with respect to Indemnified Liabilities resulting solely from the gross
negligence or willful misconduct of such Indemnified Person.  To the extent
permitted by applicable law, no Borrower Party or, subject to the proviso at the
end of this sentence, no Indemnified Person shall assert, and each Borrower
Party hereby waives, any claim against each Indemnified Person, and each
Indemnified Person hereby waives, any claim against each Borrower Party, in each
case, in respect of any Punitive Damages and each Borrower Party and each
Indemnified Person hereby waives, releases and agrees not to sue upon any such
claim or any such Punitive Damages, whether or not accrued and whether or not
known or suspected to exist in its favor; provided, however, that the foregoing
is not in any way intended to affect the rights of the Indemnified Persons with
respect to Punitive Damages awarded to a third party that are otherwise subject
to indemnification pursuant to this Section 11.14.  The agreements in this
Section 11.14 shall survive payment of all other Obligations.

 

11.15.      Telephonic Instruction.  Any agreement of the Administrative Agent,
the Issuing Lender, the Swing Line Lender and the Lenders herein to receive
certain notices by telephone is solely for the convenience and at the request of
the Borrower.  The Administrative Agent, the Issuing Lender, the Swing Line
Lender and the Lenders shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Borrower to give such notice and the
Administrative Agent, the Issuing Lender, the Swing Line Lender and the Lenders
shall not have any liability to the Borrower or other Person on account of any
action taken or not taken by the Administrative Agent, the Issuing Lender, the
Swing Line Lender or the Lenders in reliance upon such telephonic notice.  The
obligation of the Borrower to repay the Loans and the LC Disbursements shall not
be affected in any way or to any extent by any failure by the Administrative
Agent, the Issuing Lender, the Swing Line Lender and the Lenders to receive
written confirmation of any telephonic notice or the receipt by the
Administrative Agent, the Issuing Lender, the Swing Line Lender and the Lenders
of a confirmation which is at variance with the terms understood by the
Administrative Agent, the Issuing Lender, the Swing Line Lender and the Lenders
to be contained in the telephonic notice.

 

11.16.      Marshalling; Payments Set Aside.  Neither the Administrative Agent,
the Collateral Agent, the Issuing Lender, the Swing Line Lender nor the Lenders
shall be under any obligation to marshal any assets in favor of any of the
Borrower Parties or any other Person or against or in payment of any or all of
the Obligations.  To the extent that any of the Borrower Parties makes a payment
or payments to the Administrative Agent, the Issuing Lender, the Swing Line
Lender or the Lenders, or the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swing Line Lender or the Lenders enforce their Liens or
exercise their rights of set-off, and such payment or payments or the proceeds
of such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any insolvency proceeding, or otherwise, then (1) to the extent of such
recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or set-off had not occurred, and (2) each
Lender, the Swing Line Lender and the Issuing Lender severally agrees to pay to
the Administrative Agent upon demand its ratable share of the total amount so
recovered from or repaid by the Administrative Agent.

 

73

--------------------------------------------------------------------------------


 

11.17.      Set-off.  In addition to any rights and remedies of the Lenders, the
Swing Line Lender and the Issuing Lender provided by law, if an Event of Default
exists, each Lender, the Swing Line Lender and the Issuing Lender is authorized
at any time and from time to time, without prior notice to the Borrower Parties,
any such notice being waived by the Borrower Parties to the fullest extent
permitted by law, to set off and apply in favor of the Secured Parties any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing to, such Lender, the
Swing Line Lender or the Issuing Lender to or for the credit or the account of
the Borrower Parties against any and all Aggregate Obligations owing to the
Secured Parties, now or hereafter existing, irrespective of whether or not the
Administrative Agent, the Collateral Agent or such Lender, the Swing Line Lender
or Issuing Lender shall have made demand under this Agreement or any Loan
Document and although such Aggregate Obligations may be contingent or
unmatured.  Each Lender, Swing Line Lender and Issuing Lender agrees promptly to
(i) notify the Borrower Parties, the Administrative Agent and the Collateral
Agent after any such set-off and application made by such Lender, Swing Line
Lender or Issuing Lender; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application and (ii)
pay such amounts that are set-off to the Collateral Agent for the ratable
benefit of the Secured Parties.

 

11.18.      Severability.  The illegality or unenforceability of any provision
of this Agreement or any other Loan Document or any instrument or agreement
required hereunder or thereunder shall not in any way affect or impair the
legality or enforceability of the remaining provisions hereof or thereof.

 

11.19.      No Third Parties Benefited.  This Agreement and the other Loan
Documents are made and entered into for the sole protection and legal benefit of
the Borrower Parties, the Lenders, the Issuing Lender, the Swing Line Lender and
the Agents, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.

 

11.20.      No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”), may
have economic interests that conflict with those of the Borrower Parties, their
stockholders and/or their affiliates.  Each Borrower Party agrees that nothing
in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender Party, on the one hand, and such Borrower Party, its stockholders or its
affiliates, on the other.  The Borrower Parties acknowledge and agree that (i)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Borrower Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender Party has advised, is currently advising or
will advise any Borrower Party, its stockholders or its Affiliates on other
matters) or any other obligation to any Borrower Party except the obligations
expressly set forth in the Loan Documents and (y) each Lender Party is acting
solely as principal and not as the agent or fiduciary of any Borrower Party,

 

74

--------------------------------------------------------------------------------


 

its management, stockholders, creditors or any other Person.  Each Borrower
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Borrower Party agrees that it will not claim that
any Lender Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to such Borrower Party, in connection with such
transaction or the process leading thereto.

 

11.21.      PATRIOT Act.  Each Lender, Swing Line Lender, Issuing Lender and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower Party that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Borrower Party, which information includes the name and address of each
Borrower Party and other information that will allow such Lender, Swing Line
Lender, Issuing Lender or Administrative Agent, as applicable, to identify such
Borrower Party in accordance with the Patriot Act.  Additionally, the Patriot
Act and federal regulations issued with respect thereto require all financial
institutions to obtain, verify and record certain information that identifies
individuals or business entities which open an “account” with such financial
institution.  Consequently, a Lender, Swing Line Lender, Issuing Lender or
Administrative Agent may from time-to-time request, and the Borrower Parties
shall provide to such Lender, Swing Line Lender, Issuing Lender or
Administrative Agent, as applicable, such Borrower Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender, Swing Line Lender, Issuing Lender or Administrative
Agent, as applicable, to comply with federal law.  An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

11.22.      Time.  Time is of the essence as to each term or provision of this
Agreement and each of the other Loan Documents.

 

11.23.      Effectiveness of Agreement.  This Agreement shall become effective
upon satisfaction of all of the conditions set forth in Section 5.1 of this
Agreement.

 

[Signature Pages Follow]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BORROWER:

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

THE MACERICH COMPANY,

 

a Maryland corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH TWC II CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH TWC II LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH WRLP CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MACERICH WRLP LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH WRLP II CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH WRLP II L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

Macerich WRLP II Corp.,

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

WALLEYE RETAIL INVESTMENTS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

Walleye LLC,

 

 

a Delaware limited liability company,

 

 

its member

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

By:

Macerich Walleye LLC,

 

 

a Delaware limited liability company,

 

 

its member

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

MACERICH WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDERS AND AGENTS:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent and a Lender

 

 

 

 

By:

/s/ George R. Reynolds

 

Name:

George R. Reynolds

 

Title:

Director

 

 

 

 

By:

/s/ James Rolison

 

Name:

James Rolison

 

Title:

Managing Director

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC.,

 

as a Joint Leader Arranger

 

 

 

 

 

 

 

By:

/s/ George R. Reynolds

 

Name:

George R. Reynolds

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ James Rolison

 

Name:

James Rolison

 

Title:

Managing Director

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES LLC,

 

as a Joint Leader Arranger

 

 

 

 

 

 

 

By:

/s/ James M. Reilly

 

Name:

James M. Reilly

 

Title:

Executive Director

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Marc Costantino

 

Name:

Marc Costantino

 

Title:

Executive Director

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Loewen

 

Name:

Mark Loewen

 

Title:

Senior Vice President

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

The Royal Bank of Scotland plc, as a Lender

 

 

 

 

 

 

 

By:

/s/ Brett Thompson

 

Name:

Brett Thompson

 

Title:

Senior Vice President

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Diane Rolfe

 

Name:

Diane Rolfe

 

Title:

Director

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ John Rowland

 

Name:

John Rowland

 

Title:

Vice President

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Royal Bank of Canada, as a Lender

 

 

 

 

 

 

 

By:

/s/ G. David Cole

 

Name:

G. David Cole

 

Title:

Authorized Signatory

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ING REAL ESTATE FINANCE (USA) LLC

 

 

 

 

 

 

 

By:

/s/ Christopher S. Godlewski

 

Name:

Christopher S. Godlewski

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Laura Lynton

 

Name:

Laura Lynton

 

Title:

Vice President

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a

 

Lender

 

 

 

 

 

 

 

By:

/s/ Rudy Kramer

 

Name:

Rudy Kramer

 

Title:

Senior Vice President

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Darin Mortimer

 

Name:

Darin Mortimer

 

Title:

Vice President

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Union Bank, NA as a Lender

 

 

 

 

 

 

 

By:

/s/ Katherine Brandt

 

Name:

Katherine Brandt

 

Title:

Vice President

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation, as a Lender

 

 

 

 

 

 

 

By:

/s/ Yuji Kozawa

 

Name:

Yuji Kozawa

 

Title:

Senior Vice President

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, a California

 

banking corporation, as a Lender

 

 

 

 

 

 

 

By:

/s/ Wendi Reed

 

 

Wendi Reed, Vice President

 

 

 

 

 

 

 

By:

/s/ Gary Seferian

 

 

Gary Seferian, Senior Vice President

 

 

& Regional Manager

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Sovereign Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ John Everly

 

Name:

John Everly

 

Title:

Vice President

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MIDFIRST BANK, a federally chartered savings
association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Todd G. Wright

 

Name:

Todd G. Wright

 

Title:

First Vice President

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Emigrant Realty Finance, LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ David Feingold

 

Name:

David Feingold

 

Title:

Managing Director

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Land Bank of Taiwan Los Angeles Branch, as a Lender

 

 

 

 

 

 

 

By:

/s/ Juifu Chien

 

Name:

Juifu Chien

 

Title:

Vice President & General Manager

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

The Bank of East Asia, Limited, Los Angeles

 

Branch, as a Lender

 

 

 

 

 

 

 

By:

/s/ Chong Tan

 

Name:

Chong Tan

 

Title:

VP & Credit Manager

 

 

 

 

 

 

 

By:

/s/ Victor Li

 

Name:

Victor Li

 

Title:

General Manager

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HUA NAN COMMERCIAL BANK, LTD.

 

NEW YORK AGENCY, as a Lender

 

 

 

 

 

 

 

By:

/s/ Henry Hsieh

 

Name:

Henry Hsieh

 

Title:

Assistant Vice President

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, LTD., NEW

 

YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason Lee

 

Name:

Jason Lee

 

Title:

V.P. & General Manager

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Mega International Commercial Bank Co., Ltd. Los Angeles Branch, as a Lender

 

 

 

 

 

 

By:

/s/ Chia Jang Liu

 

Name:

Chia Jang Liu

 

Title:

SVP & GM

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Taiwan Cooperative Bank, Los Angeles Branch,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Li Hua Huang

 

Name:

Li Hua Huang

 

Title:

VP & General Manager

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Bank of Taiwan, Los Angeles Branch, as a Lender

 

 

 

 

 

 

 

By:

/s/ Chwan-Ming Ho

 

Name:

Chwan-Ming Ho

 

Title:

Vice President and General Manager

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Chang Hwa Commercial Bank, Ltd., New York

 

Branch, as a Lender

 

 

 

 

 

 

 

By:

/s/ Eric Y.S. Tsai

 

Name:

Eric Y.S. Tsai

 

Title:

VP & General Manager

 

 

Signature Page to the $1,500,000,000 Revolving Loan Facility Credit Agreement

 

--------------------------------------------------------------------------------


 

Revolver Facility

 

ANNEX I:  GLOSSARY

 

--------------------------------------------------------------------------------


 

ANNEX I:  GLOSSARY

 

THIS GLOSSARY is attached to and made a part of that certain Credit Agreement
(the “Credit Agreement”) made and dated as of May 2, 2011, by and among THE
MACERICH PARTNERSHIP, L.P., a limited partnership organized under the laws of
the state of Delaware (“Macerich Partnership”), AS BORROWER; THE MACERICH
COMPANY, a Maryland corporation (“MAC”); MACERICH WRLP II CORP., a Delaware
corporation (“Macerich WRLP II Corp.”); MACERICH WRLP II L.P., a Delaware
limited partnership (“Macerich WRLP II LP”); MACERICH WRLP CORP., a Delaware
corporation (“Macerich WRLP Corp.”); MACERICH WRLP LLC, a Delaware limited
liability company (“Macerich WRLP LLC”); MACERICH TWC II CORP., a Delaware
corporation (“Macerich TWC II Corp.”); MACERICH TWC II LLC, a Delaware limited
liability company (“Macerich TWC II LLC”); MACERICH WALLEYE LLC, a Delaware
limited liability company (“Macerich Walleye LLC”); WALLEYE LLC, a Delaware
limited liability company (“Walleye LLC”); and WALLEYE RETAIL INVESTMENTS LLC, a
Delaware limited liability company (“Walleye Investments LLC”), jointly and
severally as “GUARANTORS”; THE LENDERS FROM TIME TO TIME PARTY HERETO
(collectively and severally, the “Lenders”) and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and as collateral agent
for the Secured Parties.  For purposes of the Credit Agreement and the other
Loan Documents, the terms set forth below shall have the following meanings:

 

“Act” shall have the meaning given such term in Section 6.13 of the Credit
Agreement.

 

“Administrative Agent” shall have the meaning given such term in the
introductory paragraph of the Credit Agreement and shall include any successor
to DBTCA as the initial “Administrative Agent” thereunder.

 

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person.  “Control” as used herein means the power to direct the
management and policies of such Person.  In the case of a Lender which is a fund
that invests in loans, any other fund that invests in loans which is managed by
the same investment advisor as such Lender, or by another Affiliate of such
Lender or such investment advisor, shall be deemed an Affiliate of such Lender.

 

“Affiliate Guarantors” shall mean, jointly and severally, Macerich Holdings LLC,
a Delaware limited liability company, Desert Sky Mall LLC, a Delaware limited
liability company, Macerich SCG Limited Partnership, a California limited
partnership, Macerich Panorama SPE LLC, a Delaware limited liability company,
Macerich Santa Monica Adjacent LLC, a Delaware limited liability company,
Macerich Santa Monica LLC, a Delaware limited liability company, Northridge
Fashion Center LLC, a California limited liability company, Rotterdam Square,
LLC, a Delaware limited liability company,

 

1

--------------------------------------------------------------------------------


 

Macerich Bristol Associates, a California general partnership, Macerich Carmel
Limited Partnership, a California limited partnership, and any other guarantors
executing Supplemental Guaranties in accordance with Section 4.2 of the Credit
Agreement.

 

“Agents” shall mean the Administrative Agent, the Collateral Agent, the Joint
Lead Arrangers, the Syndication Agent, the Co-Documentation Agents, the Senior
Managing Agents and any other Persons acting in the capacity of an agent for the
Lenders or the Secured Parties under the Credit Agreement, together with their
permitted successors and assigns.

 

“Aggregate Investment Value” shall mean for each permitted Investment identified
in Section 8.5 of the Credit Agreement (and any related Property referred to in
such Section), the greater of (i) the purchase price of such Investment (and
related Property); or (ii) that portion of the Gross Asset Value represented by
the relevant Investment (and related Property) as calculated in the most recent
Measuring Period; provided, however, that all Real Property Under Construction
shall be valued at the out-of-pocket costs incurred by the applicable Borrower
Parties or their Subsidiary Entities in respect of such Real Property Under
Construction.

 

“Aggregate Obligations” shall have the meaning given such term in the Pledge
Agreements.

 

“Anti-Terrorism Laws” shall have the meaning given such term in Section 6.26 of
the Credit Agreement.

 

“Applicable Base Rate” shall mean, with respect to any Base Rate Loan for the
Interest Period applicable to such Base Rate Loan, the floating rate per annum
equal to the daily average Base Rate in effect during the applicable calculation
period plus the percentage (per annum) set forth below which corresponds to the
applicable ratio of Total Liabilities to Gross Asset Value (expressed as a
percentage) as measured at the end of each Fiscal Quarter:

 

Ratio of Total Liabilities

 

 

 

to Gross Asset Value

 

Base Rate Spread

 

 

 

 

 

Less than 45%

 

0.75

%

 

 

 

 

Greater than or equal to 45% but less than 50%

 

1.00

%

 

 

 

 

Greater than or equal to 50% but less than 55%

 

1.25

%

 

 

 

 

Greater than or equal to 55% but less than 60%

 

1.50

%

 

 

 

 

Greater than or equal to 60%

 

2.00

%

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to the Credit Agreement for purposes of calculating the ratio of Total
Liabilities to Gross Asset Value (or if such calculation cannot be made for any
other reason), then the “Base Spread” above shall be 2.00% until such Compliance
Certificate is delivered and the calculations can be made, at which time the
“Base Rate Spread” shall be based on the ratio of Total Liabilities to Gross
Asset Value as set forth above.  Any change in the Applicable Base Rate
resulting from a change in the ratio of Total Liabilities to Gross Asset Value
shall not take effect until the fifth Business Day after the Compliance
Certificate with respect to a Fiscal Quarter is (or is required to be)
delivered.

 

“Applicable LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the
Interest Period applicable to such LIBO Rate Loan, the per annum rate equal to
the Reserve Adjusted LIBO Rate plus the percentage (per annum) set forth below
which corresponds to the applicable ratio of Total Liabilities to Gross Asset
Value (expressed as a percentage) as measured at the end of each Fiscal Quarter:

 

Ratio of Total Liabilities

 

 

 

to Gross Asset Value

 

LIBO Spread

 

 

 

 

 

Less than 45%

 

1.75

%

 

 

 

 

Greater than or equal to 45% but less than 50%

 

2.00

%

 

 

 

 

Greater than or equal to 50% but less than 55%

 

2.25

%

 

 

 

 

Greater than or equal to 55% but less than 60%

 

2.50

%

 

 

 

 

Greater than or equal to 60%

 

3.00

%

 

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to the Credit Agreement for purposes of calculating the ratio of Total
Liabilities to Gross Asset Value (or if such calculation cannot be made for any
other reason), then the “LIBO Spread” above shall be 3.00% until such Compliance
Certificate is delivered and the calculations can be made, at which time the
“LIBO Spread” shall be based on the ratio of Total Liabilities to Gross Asset
Value as set forth above.  Any change in the Applicable LIBO Rate resulting from
a change in the ratio of Total Liabilities to Gross Asset Value shall not take
effect until the fifth Business Day after the Compliance Certificate with
respect to a Fiscal Quarter is (or is required to be) delivered.

 

“Applicable Percentage” shall mean, with respect to any Lender, (i) prior to the
termination of the Commitments in accordance with the Credit Agreement, the
percentage obtained by dividing (x) the Commitment of that Lender by (y) the
aggregate Commitments of all Lenders and (ii) after the termination of
Commitments in accordance

 

3

--------------------------------------------------------------------------------


 

with the Credit Agreement, the percentage obtained by dividing (x) the Revolving
Credit Exposure of that Lender by (y) the aggregate Revolving Credit Exposure of
all Lenders.

 

“Assignee” shall have the meaning given such term in Section 11.8 of the Credit
Agreement.

 

“Assignment and Acceptance Agreement” shall mean an agreement in the form of
that attached to the Credit Agreement as Exhibit E.

 

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

 

“Base Rate” shall mean on any day the higher of:  (a) the Prime Rate in effect
on such day, (b) the sum of the Federal Funds Rate in effect on such day plus
one half of one percent (0.50%) and (c) the LIBO Rate calculated for each such
day based on an Interest Period of one month determined two (2) Business Days
prior to such day.

 

“Base Rate Borrowing”, when used in reference to any Borrowing, refers to
whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable Base Rate.

 

“Base Rate Loan”, when used in reference to any Loan, refers to whether the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable Base Rate.

 

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

 

“Book Value” shall mean the book value of such asset or property, without regard
to any related Indebtedness.

 

“Borrowed Indebtedness”  of any Person means, without duplication, (A) all
obligations for borrowed money of such Person, (B) all liabilities and
obligations, contingent or otherwise, evidenced by a letter of credit or a
reimbursement obligation of such Person with respect to any letter of credit,
(C) all obligations payable in cash (excluding obligations payable in cash or
Capital Stock, at the option of a Borrower Party) for the deferred purchase
price of real property acquired by such Person (excluding obligations arising in
the ordinary course of business but including all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to any real property acquired by such Person), (D) all obligations
for borrowed money secured by any Lien upon or in any real property owned by
such Person whether or not such Person has assumed or become liable for the
payment of such obligations for borrowed money and (E) all obligations of the
type described in any of clauses (A) through (D) above which are guaranteed,
directly or indirectly, or endorsed

 

4

--------------------------------------------------------------------------------


 

(otherwise than for collection or deposit in the ordinary course of business) or
discounted with recourse by such Person.  Borrowed Indebtedness shall not
include (i) Indebtedness incurred for the purpose of acquiring one or more items
of personal property, or (ii) guaranties or indemnities executed by the Borrower
Parties in respect of Indebtedness secured by a Permitted Mortgage to the extent
either: (A) such guaranty or indemnity has been incurred in respect of customary
exclusions from the non-recourse provisions of the applicable Permitted Mortgage
(including any customary exclusion in respect of environmental liabilities); or
(B) such Indebtedness has been incurred for the purpose of financing the
construction or development of Real Property owned by any Subsidiary of the
Borrower Parties.

 

“Borrower” shall mean the Macerich Partnership.

 

“Borrower Parties” shall mean, jointly and severally, each of the Borrower and
the Guarantors.

 

“Borrowing” shall mean (a) all Base Rate Loans made, converted or continued on
the same date, or (b) all LIBO Rate Loans of the same Interest Period.  For
purposes hereof, the date of a Borrowing comprising one or more Loans that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loan or Loans.

 

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 1.3 of the Credit Agreement.

 

“Broadway Plaza Property” shall mean Real Property and improvements located at
1275 Broadway Plaza, Walnut Creek, CA 94596, commonly referred to as “Broadway
Plaza” and owned by Macerich Northwestern Associates, a California general
partnership.

 

“Bullet Payment” shall mean any payment of the entire unpaid balance of any
Indebtedness at its final maturity other than the final payment with respect to
a loan that is fully amortized over its term.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Los Angeles, California or New York, New York are authorized or
obligated to close their regular banking business; provided that the term
“Business Day” as used with respect to the Letter of Credit provisions of the
Credit Agreement (including, without limitation, Section 1.4 of the Credit
Agreement) shall be defined as otherwise set forth above but shall not include
the reference to “Los Angeles, California”; provided, further, when the term
“Business Day” is used in connection with a LIBO Rate Loan or LIBO Rate
Borrowing (including the definition of “Interest Period” as it relates to LIBO
Rate Loans), the term “Business Day” shall also exclude any day on which
commercial banks in London, England and Frankfurt, Germany are not open for
domestic and international business.

 

5

--------------------------------------------------------------------------------


 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Capitalized Loan Fees” shall mean, with respect to the Macerich Entities, and
with respect to any period, any upfront, closing or similar fees paid by such
Person in connection with the incurrence or refinancing of Indebtedness during
such period that are capitalized on the balance sheet of such Person.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including, without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.

 

“Carry Over Basis Transaction”  shall mean any transaction in which the acquired
assets have a carry over basis and are not marked to market at the time of such
acquisition.

 

“Cash Equivalents” shall mean, with respect to any Person:  (a) securities
issued, guaranteed or insured by the United States of America or any of its
agencies with maturities of not more than one year from the date acquired;
(b) certificates of deposit with maturities of not more than one year from the
date acquired by a United States federal or state chartered commercial bank of
recognized standing, which has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short-term commercial
paper rating of at least A-2 or the equivalent by S&P or at least P-2 or
equivalent by Moody’s; (c) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof of Moody’s, in each case with maturities of not more
than one year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, which have net assets of at
least $500,000,000 and at least 85% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.

 

“CERCLIS” shall have the meaning given such term in Section 6.15 of the Credit
Agreement.

 

6

--------------------------------------------------------------------------------


 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of the Credit Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of the Credit Agreement or (c) compliance by any Lender, the
Swing Line Lender or the Issuing Lender (or by any lending office of such
Lender, the Swing Line Lender or Issuing Lender or by such Lender’s, Swing Line
Lender’s or Issuing Lender’s holding company, if any) with any guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of the Credit Agreement; provided, however, that
(i) no Change in Law shall be deemed to have occurred with respect to any
Assignee or Participant until after the date on which such Assignee or
Participant acquired its interest as an Assignee or Participant under this
Agreement and (ii) clause (i) of this proviso shall not apply to any Change in
Law with respect to (x) any Assignee to the extent such Change in Law was
applicable to the assignor Lender on the effective date of the Assignment and
Assumption Agreement pursuant to which such Assignee became a Lender or (y) any
Participant to the extent such Change in Law was applicable to the Originating
Lender on the effective date of the agreement pursuant to which such Participant
became a Participant; provided, further, however that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” shall mean, with respect to MAC, the occurrence of either of
the following:  (i) a change in the beneficial ownership within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934 of more than twenty-five percent (25%) of the Capital Stock
of MAC having general voting rights so that such Capital Stock is held by a
Person, or two (2) or more Persons acting in concert, unless the Administrative
Agent and the Required Lenders have approved in advance in writing the identity
of such Person or Persons or (ii) the resignation or removal from the Board of
Directors of fifty percent (50%) or more of the members of MAC’s Board of
Directors during any twelve (12) month period for any reason other than death,
disability or voluntary retirement or personal reasons, unless otherwise
approved in advance in writing by the Required Lenders.

 

“Closing Certificate” shall mean a certificate in the form of that attached to
the Credit Agreement as Exhibit F.

 

“Closing Date” shall mean the date as of which all conditions set forth in
Section 5.1 of the Credit Agreement shall have been satisfied or waived.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, as from time to time in effect.

 

“Co-Documentation Agents” shall mean Wells Fargo Bank, National Association, The
Royal Bank of Scotland plc and Barclays Bank plc, in their respective capacities
as co-documentation agents for the credit facility evidenced by the Credit
Agreement, together with their permitted successors and assigns.

 

7

--------------------------------------------------------------------------------


 

“Collateral” shall have the meaning given such term in the Pledge Agreements.

 

“Collateral Agent” shall mean DBTCA in its capacity as collateral agent for the
benefit of the Secured Parties, together with its permitted successors and
assigns.

 

“Commencement of Construction” shall mean with respect to any Real Property, the
commencement of material on-site work (including grading) or the commencement of
a work of improvement of such property.

 

“Commitment” shall mean, with respect to each Lender, the commitment, if any, of
such Lender to make Loans and to acquire participations in Letters of Credit and
Swing Line Loans hereunder, expressed as an amount representing the maximum
aggregate amount that such Lender’s Revolving Credit Exposure could be at any
time hereunder, as such commitment may be (a) reduced from time to time pursuant
to Section 1.7 of the Credit Agreement;  (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.8 of
the Credit Agreement; or (c) increased from time to time pursuant to a Joinder
Agreement delivered pursuant to Article 3 of the Credit Agreement.  The initial
amount of each Lender’s Commitment is set forth on Schedule G-1, or in the
Assignment and Acceptance Agreement or Joinder Agreement pursuant to which such
Lender shall have assumed its Commitment, as applicable.  The initial aggregate
amount of the Lenders’ Commitments is $1,500,000,000.

 

“Commitment Termination Date” shall mean initially the Original Commitment
Termination Date; provided that the “Commitment Termination Date” shall mean the
Extended Commitment Termination Date if the Borrower extends the Original
Commitment Termination Date in accordance with the terms and conditions of
Section 1.7(5) of the Credit Agreement.  The Commitment Termination Date shall
be subject to acceleration upon an Event of Default as otherwise provided in the
Credit Agreement.

 

“Commitment Termination LC Exposure Deposit” shall have the meaning given such
term in Section 1.4(11)(A) of the Credit Agreement.

 

“Compliance Certificate” shall mean a certificate in the form of that attached
to the Credit Agreement as Exhibit G.

 

“Construction-in-Process” means, with respect to any Real Property Under
Construction, the aggregate amount of expenditures classified as
“construction-in-process” on the balance sheet of the Consolidated Entities,
with respect thereto.

 

“Consolidated Entities” means, collectively, (i) the Borrower Parties,
(ii) MAC’s Subsidiaries and (iii) any other Person the accounts of which are
consolidated with those of MAC in the consolidated financial statements of MAC
in accordance with GAAP.

 

“Contact Office” shall mean (i) in the case of the Administrative Agent, the
office of DBTCA located at Deutsche Bank Trust Company Americas, 90 Hudson
Street Mail Stop:  JCY05-0511 Jersey City, NJ 07302, Attn:  Pam Wedenfeller,
Facsimile: 904-494-6811, or such other offices in New York, New York as the
Administrative Agent

 

8

--------------------------------------------------------------------------------


 

may notify the Borrower, the Lenders and the Issuing Lender from time to time in
writing and (ii) in the case of the Swing Line Lender, the office of DBTCA
located at Deutsche Bank Trust Company Americas, 90 Hudson Street Mail Stop: 
JCY05-0511 Jersey City, NJ 07302, Attn:  Pam Wedenfeller, Facsimile:
904-494-6811, or such other offices in New York, New York as the Swing Line
Lender may notify the Borrower and the Lenders from time to time in writing.

 

“Contingent Obligation” as to any Person shall mean, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements in
accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets), of
such Person or of any other Person.  The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the sum of all
payments required to be made thereunder (which in the case of an operating
income guaranty shall be deemed to be equal to the debt service for the note
secured thereby), calculated at the interest rate applicable to such
Indebtedness, through (1) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (2) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (b) with respect to all guarantees not covered by the preceding
clause (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
the applicable Person required to be delivered pursuant hereto.  Notwithstanding
anything contained herein to the contrary, guarantees of completion and
non-recourse carve outs in secured loans shall not be deemed to be Contingent
Obligations unless and until a claim for payment has been made thereunder, at
which time any such guaranty of completion shall be deemed to be a Contingent
Obligation in an amount equal to any such claim.  Subject to the preceding
sentence, (i) in the case of a joint and several guaranty given by such Person
and another Person (but only to the extent such guaranty is recourse, directly
or indirectly to the applicable Borrower Party or their respective
Subsidiaries), the amount of the guaranty shall be deemed to be 100% thereof
unless and only to the extent that (X) such other Person has delivered cash or
Cash Equivalents to secure all or any part of such Person’s guaranteed
obligations or (Y) such other Person holds an Investment Grade Credit Rating
from either Moody’s or S&P, and (ii) in the case of a guaranty (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such
Person.  Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn and shall not be
deemed to include a Co-Obligor’s Allocated Portion of any of the following:
(i) the existing

 

9

--------------------------------------------------------------------------------


 

guaranties of Indebtedness secured by the Queens Center, the Promenade at Casa
Grande Project and the Market at Estrella Falls Project, (ii) any guaranties by
a Borrower Party of Tysons Corner Indebtedness so long as the Alaska Permanent
Fund Corporation is the Unaffiliated Partner jointly and severally liable
(whether pursuant to a guaranty, an indemnification, or otherwise) with respect
to such Indebtedness; and (iii) any other guaranties by a Borrower Party of
Indebtedness of a Consolidated Entity that is not Wholly-Owned or of a Joint
Venture, in each case, secured by Real Property in an aggregate principal amount
(with respect to such other guaranties) not to exceed $100,000,000.

 

“Contractual Obligation” as to any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Co-Obligor’s Allocated Portion” means, in the event a Borrower Party and an
Unaffiliated Partner have guarantied or are otherwise obligated to pay, on a
joint and several basis (whether pursuant to a guaranty, an indemnification, or
otherwise), certain Indebtedness of a Consolidated Entity that is not
Wholly-Owned or of a Joint Venture, and such Unaffiliated Partner is obligated
under the applicable Organizational Documents of such Person or under other
contractual arrangements to contribute to such Borrower Party, reimburse such
Borrower Party or otherwise pay such Unaffiliated Partner’s pro rata share of
such Indebtedness, the amount of such Unaffiliated Partner’s pro rata share of
such Indebtedness, measured as a percentage of the total outstanding Capital
Stock held by such Person in the applicable Consolidated Entity or Joint
Venture.

 

“Credit Agreement” shall mean the Credit Agreement defined in the introductory
paragraph of this Glossary, as the same may be Modified, extended or replaced
from time to time.

 

“Credit Facility” shall mean this revolving credit facility which provides for
the extension of credit and the issuance of letters of credit from time to time
in an aggregate amount not to exceed $1,500,000,000 (as such aggregate amount of
commitments may be increased pursuant to and in accordance with Article 3 of the
Credit Agreement), as set forth, and subject to the terms of, the Credit
Agreement.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas.

 

“Defaulting Lender” means, subject to Section 1.12(b) of the Credit Agreement,
any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Lender, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has

 

10

--------------------------------------------------------------------------------


 

notified the Borrower, the Administrative Agent, the Swing Line Lender or the
Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under the Bankruptcy Code of the United
States of America, any  other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 1.12(b)) upon delivery of written notice
of such determination to the Borrower, the Issuing Lender, the Swing Line Lender
and each Lender.

 

“De Minimis Subsidiary” shall mean any Subsidiary or Subsidiaries which in the
aggregate represents less than one and one-half percent of Gross Asset Value of
the Consolidated Entities.

 

“Depreciation and Amortization Expense” shall mean (without duplication), for
any period, the sum for such period of (i) total depreciation and amortization
expense, whether paid or accrued, of the Consolidated Entities, plus (ii) any
Consolidated Entity’s pro rata share of depreciation and amortization expenses
of Joint Ventures. For purposes of this definition, MAC’s pro rata share of
depreciation and amortization expense of any Joint Venture shall be deemed equal
to the product of (i) the depreciation and amortization expense of such Joint
Venture, multiplied by (ii) the percentage of the total outstanding Capital
Stock of such Person held by any Consolidated Entity, expressed as a decimal.

 

11

--------------------------------------------------------------------------------


 

“Designated Environmental Properties” shall have the meaning given such term in
Section 6.15 of the Credit Agreement.

 

“Disposition” shall mean the sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
whether voluntary or involuntary, direct or indirect, of any legal or beneficial
interest in a Property, including any sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
at any tier, of any ownership interest in any Macerich Entity; provided,
however, that Disposition shall not include any Permitted Encumbrances or any
Distributions to another Macerich Entity; provided further that such exclusion
of Permitted Encumbrances shall not apply to the Dispositions described in
Sections 8.3, 8.4(1), 8.4(2), and 8.4(3) of the Credit Agreement.  “Disposition”
shall not include the sale of any ancillary building pad site within a Project
provided that the consideration received for such transaction does not exceed
$1,000,000 for any Project and $5,000,000 in the aggregate for all Projects and
shall not include any ground lease.

 

“Disqualified Capital Stock” shall mean with respect to any Person any Capital
Stock of such Person (other than preferred stock of MAC issued and outstanding
on the Closing Date) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or otherwise
(including upon the occurrence of any event), is required to be redeemed or is
redeemable for cash at the option of the holder thereof, in whole or in part
(including by operation of a sinking fund), or is exchangeable for Indebtedness
(other than at the option of such Person), in whole or in part, at any time.

 

“Distribution” shall mean with respect to MAC, Macerich Partnership or MACWH:
(i) any distribution of cash or Cash Equivalent, directly or indirectly, to the
partners or holders of Capital Stock of such Persons, or any other distribution
on or in respect of any partnership, company or equity interests of such
Persons; and (ii) the declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of such Persons, other than: (1)
dividends payable solely in shares of common stock by MAC; or (2) the purchase,
redemption, exchange, or other retirement of any shares of any class of Capital
Stock of such Persons, directly or indirectly through a Subsidiary of MAC or
otherwise, (A) to the extent such purchase, redemption, exchange, or other
retirement occurs in exchange for the issuance of Capital Stock of MAC or
Macerich Partnership or (B) with respect to MACWH, to the extent such purchase,
redemption, or other retirement occurs in exchange for the issuance of Capital
Stock of MACWH, MAC or Macerich Partnership in accordance with the provisions of
the MACWH Partnership Agreement.

 

“Dollar” shall mean lawful currency of the United States of America.

 

“EBITDA” shall mean, for the twelve months then most recently ended, solely with
respect to the Consolidated Entities, Net Income, plus (without duplication)
(A) Interest Expense, (B) Tax Expense, (C) Depreciation and Amortization Expense
and (D) noncash compensation charges, including any such charges arising from
stock

 

12

--------------------------------------------------------------------------------


 

options, restricted stock grants and other equity incentive programs, in each
case for such period.

 

“Eligible Assignee” shall mean any Person other than a natural Person that is:

 

(a)           a commercial bank organized under the laws of the United States,
or any state thereof, and having a combined capital and surplus of at least
$100,000,000;

 

(b)           a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(the “OECD”), or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000 (provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD);

 

(c)           a Person that is engaged in the business of commercial banking and
that is:  (1) an Affiliate of a Lender or the Issuing Lender or Swing Line
Lender, (2) an Affiliate of a Person of which a Lender, the Swing Line Lender or
the Issuing Lender is an Affiliate, or (3) a Person of which a Lender, the Swing
Line Lender or the Issuing Lender is a Subsidiary;

 

(d)           an insurance company, mutual fund or other financial institution
organized under the laws of the United States, any state thereof, any other
country which is a member of the OECD or a political subdivision of any such
country which in vests in bank loans and has a net worth of $500,000,000; or

 

(e)           a fund (other than a mutual fund) which invests in bank loans and
whose assets exceed $100,000,000;

 

provided, however, that (i) no Person shall be an “Eligible Assignee” unless at
the time of the proposed assignment to such Person:  (x) such Person is able to
make its Applicable Percentage of the Commitments in U.S. dollars, and (y) such
Person is exempt from withholding of tax on interest and is able to deliver the
documents related thereto pursuant to Section 2.10(5) of the Credit Agreement
and (ii) no Borrower Party nor any Affiliate of any Borrower Party shall be an
“Eligible Assignee”; provided, further, however, that no Defaulting Lender shall
be an “Eligible Assignee” so long as such Lender remains a Defaulting Lender.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
Modified, and the rules and regulations promulgated thereunder as from time to
time in effect.

 

“ERISA Affiliate” shall mean any entity, trade or business (whether or not
incorporated) that, together with any Consolidated Entity, would be deemed a
“single employer” within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

13

--------------------------------------------------------------------------------


 

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Consolidated Entity or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a “substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations which is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal (within the meanings of
Sections 4203 and 4205 of ERISA) by any Consolidated Entity or any ERISA
Affiliate from a Multiemployer Plan or receipt by any Consolidated Entity or any
ERISA Affiliate of notice from any Multiemployer Plan that it is in
“reorganization” (within the meaning of Section 4241 of ERISA), “insolvency”
(within the meaning of Section 4245 of ERISA), or “endangered or critical
status” (within the meaning of Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a plan amendment as a termination under
Section 4041 or 4041A of ERISA or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) a failure by any
Consolidated Entity or any ERISA Affiliate to meet the funding requirements of
Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA with respect
to any Pension Plan, whether or not waived, or the failure to make by its due
date a required installment under Section 430(j) of the Code or Section 303(j)
of ERISA with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (f) an event or condition which could
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Consolidated Entity or any ERISA Affiliate; or (h) the filing of
an application for a waiver of the minimum funding standard pursuant to Section
412(c) of the Code or Section 303(c) of ERISA with respect to any Pension Plan.

 

“Eurodollar Business Day” shall mean a Business Day on which commercial banks in
London, England and Frankfurt, Germany are open for domestic and international
business.

 

“Event of Default” shall have the meaning given such term in Section 9 of the
Credit Agreement.

 

“Evidence of No Withholding” shall have the meaning given such term in Section
2.10(5) of the Credit Agreement.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by any
state, locality or foreign jurisdiction under the laws of which such recipient
is organized or in which it maintains an office or permanent establishment,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any United States withholding Tax imposed under FATCA, and (d) any
withholding tax (in the case of a Foreign Lender) or backup withholding tax (in
the case of any Lender), that is imposed on amounts payable to such

 

14

--------------------------------------------------------------------------------


 

Lender at the time such Lender becomes a party to the Credit Agreement (or
designates a new lending office) or is attributable to such Lender’s failure to
comply with Section 2.10(5) or Section 2.10(6) of the Credit Agreement, except
to the extent any such withholding taxes were imposed on the Lender’s
predecessor in interest (or former lending office); provided, however, Excluded
Taxes shall not include any withholding tax resulting from any inability to
comply with Section 2.10(5) or Section 2.10(6) of the Credit Agreement solely by
reason of there having occurred a Change in Law.

 

“Executive Order” shall have the meaning given such term in Section 6.26 of the
Credit Agreement.

 

“Existing Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement, dated as of July 20, 2006, as amended or otherwise modified to
date, by and among the Borrower, MAC, the lenders from time to time party
thereto and DBTCA, as administrative agent.

 

“Extended Commitment Termination Date” shall have the meaning given such term in
Section 1.7(5) of the Credit Agreement.

 

“Extension Fee” shall have the meaning given such term in Section 1.7(5)(B) of
the Credit Agreement.

 

“Facility Increase” shall have the meaning given such term in Section 3.1 of the
Credit Agreement.

 

“Facility Increase Arrangers” shall have the meaning given such term in Section
3.2 of the Credit Agreement.

 

“Facing Fee” shall have the meaning given such term in Section 2.11(2)(B) of the
Credit Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable, but only if
the requirements in such amended or successor version for avoiding the
withholding are not materially more onerous than the requirements in the current
version), and any current or future regulations or official interpretations
thereof).

 

“Federal Funds Rate” shall mean for any day, an interest rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 1:00 p.m. (New York time) on such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

15

--------------------------------------------------------------------------------


 

“Fee Letter” shall mean that certain Fee Letter dated as of the Closing Date
entered into by the Borrower and the Administrative Agent.

 

“FFO” shall mean net income (loss) (computed in accordance with GAAP) excluding
gains (or losses) from debt restructurings and sales of property, plus real
estate related depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures, as set forth in more detail
under the definitions and interpretations thereof promulgated by the National
Association of Real Estate Investment Trusts or its successor as of the Closing
Date, but in any case excluding any write down due to impairment of assets.

 

“Financing” shall mean any transaction pursuant to which new Indebtedness is
incurred and secured by a Property.

 

 “Fiscal Quarter” or “fiscal quarter” means any three-month period ending on
March 31, June 30, September 30 or December 31 of any Fiscal Year.

 

“Fiscal Year” or “fiscal year” shall mean the 12-month period ending on December
31 in each year or such other period as MAC may designate and the Administrative
Agent may approve in writing.

 

“Fixed Charge Coverage Ratio” shall mean, at any time, the ratio of (i) EBITDA
for the twelve months then most recently ended (except that, with respect to any
Project that has not achieved Stabilization, EBITDA for such Project shall be
calculated for the most recent fiscal quarter and annualized), to (ii) Fixed
Charges for such period (except that, with respect to any Project that has not
achieved Stabilization, Fixed Charges for such Project shall be calculated for
the most recent fiscal quarter and annualized).

 

“Fixed Charges” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum of the amounts for such period of (i) scheduled
payments of principal of Indebtedness of the Consolidated Entities (other than
any Bullet Payment), (ii) the Consolidated Entities’ pro rata share of scheduled
payments of principal of Indebtedness of Joint Ventures (other than any Bullet
Payment) that does not otherwise constitute Indebtedness of and is not otherwise
recourse to the Consolidated Entities or their assets, (iii) Interest Expense,
(iv) payments of dividends in respect of Disqualified Capital Stock; and (v) to
the extent not otherwise included in Interest Expense, dividends and other
distributions paid during such period by the Borrower or MAC with respect to
preferred stock or preferred operating units (excluding distributions on
convertible preferred units of MACWH in accordance with the MACWH Partnership
Agreement).  For purposes of clauses (ii) and (v), the Consolidated Entities’
pro rata share of payments by any Joint Venture shall be deemed equal to the
product of (a) the payments made by such Joint Venture, multiplied by (b) the
percentage of the total outstanding Capital Stock of such Person held by any
Consolidated Entity, expressed as a decimal.

 

“Foreign Lender” shall mean any Lender, Issuing Lender or Swing Line Lender that
is organized under the laws of a jurisdiction other than that in which the
Borrower is

 

16

--------------------------------------------------------------------------------


 

located.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time; provided that for purposes of
calculating the covenants set forth in Section 8.12 of the Credit Agreement,
GAAP shall mean generally accepted accounting principles in the United States of
America in effect as of the Closing Date.

 

“Good Faith Contest” means the contest of an item if (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted,
(2) adequate reserves are established if required by, and in accordance with,
GAAP with respect to the contested item, (3) during the period of such contest,
the enforcement of any contested item is effectively stayed and (4) the failure
to pay or comply with the contested item during the period of the contest is not
likely to result in a Material Adverse Effect.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any court or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Gross Asset Value” shall mean, at any time, solely with respect to the
Consolidated Entities, the sum of (without duplication):

 

(i) for Retail/Other Properties that are Wholly-Owned the sum of, for each such
property, (a) such property’s Property NOI for the Measuring Period, divided by
(b) 6.75% (expressed as a decimal); plus

 

(ii) for Retail/Other Properties that are not Wholly-Owned, the sum of, for each
such property, (a) the Gross Asset Value of each such Retail/Other Property at
such time, as calculated pursuant to the foregoing clause (i), multiplied by (b)
the percentage of the total outstanding Capital Stock held by Consolidated
Entities in the owner of the subject Retail/Other Property, expressed as a
decimal; provided, notwithstanding anything to the contrary in this definition,
so long as 100% of the Indebtedness and other liabilities of the owner of the
Broadway Plaza Property reflected in the financial statements of such owner or
disclosed in the notes thereto (to the extent the same would constitute a
Contingent Obligation) is counted in the calculation of Total Liabilities
pursuant to subsection (ii) of the definition of “Total Liabilities”, the
Broadway Plaza Property, and the cash and Cash Equivalents and “Other GAV
Assets” (as defined below) with respect thereto, shall be deemed to be
Wholly-Owned and the Gross Asset Value with respect to the Broadway Plaza
Property shall be calculated in accordance with clause (i) of this definition;
plus

 

(iii) all cash and Cash Equivalents (other than, in either case, Restricted
Cash) held by the Consolidated Entity at such time, and, in the case of cash and
Cash Equivalents not Wholly-Owned, multiplied by a percentage (expressed as a
decimal) equal to the percentage of the total outstanding Capital Stock held by
the Consolidated Entity holding title to such cash and Cash Equivalents; plus

 

17

--------------------------------------------------------------------------------


 

(iv) all Mortgage Loans acquired for the purpose of acquiring the underlying
real property (as demonstrated by Borrower and confirmed in good faith by
Administrative Agent), valued by the Book Value of each such Mortgage Loan when
measured; plus

 

(v)(a) 100% of the Book Value of Construction-in-Process with respect to
Retail/Other Properties Under Construction that are Wholly-Owned and (b) the
product of (1) 100% of the Book Value of Construction-in-Process with respect to
Retail/Other Properties Under Construction that are not Wholly-Owned multiplied
by (2) a percentage (expressed as a decimal) equal to the percentage of the
total outstanding Capital Stock held by the Consolidated Entity holding title to
such Retail/Other Properties Under Construction; for avoidance of doubt,
whenever a Retail/Other Property has achieved Stabilization, the Gross Asset
Value shall be as determined pursuant to subsections (i) or (ii) of this
definition; plus

 

(vi) to the extent not otherwise included in the foregoing clauses, (a) the Book
Value of tenant receivables, deferred charges and other assets with respect to
Real Properties that are Wholly-Owned, and (b) the product of (1) the Book Value
of tenant receivables, deferred charges and other assets with respect to Real
Properties that are not Wholly-Owned multiplied by (2) a percentage (expressed
as a decimal) equal to the percentage of the total outstanding Capital Stock
held by a Consolidated Entity holding title to such Real Property (collectively,
“Other GAV Assets”), provided that the aggregate value of Other GAV Assets shall
not exceed five percent (5%) of the aggregate Gross Asset Value of all the
assets of the Consolidated Entities; plus

 

(vii) to the extent not otherwise included in the foregoing clauses, the Book
Value of land and other Properties not constituting Retail/Other Properties;
plus

 

(viii) the Book Value of the Investment in Northpark Mall; plus

 

(ix) the Book Value of up to three (3) Transitional Properties until
Transitional Stabilization; provided, however, that (x) if a Transitional
Property achieves Transitional Stabilization such Real Property shall be valued
as otherwise provided in subsections (i) or (ii) of this definition and (y) the
aggregate value of Transitional Properties for purposes of this clause (ix)
shall not exceed seven and one half percent (7.5%) of the aggregate Gross Asset
Value of all assets of the Consolidated Entities.

 

Provided further, however, that (A)(x) the determination of Gross Asset Value
for any period shall not include any Retail/Other Property (or any Property NOI
relating to any Retail/Other Property) that has been sold or otherwise disposed
of or is the subject of a Specified Change of Control Event at any time prior to
or during such period; and (y) any Retail/Other Property (whether acquired
before or after the Closing Date) shall be valued at Book Value for 24 months
after acquisition thereof and thereafter as otherwise provided in subsections
(i) or (ii) of this definition); (B) upon the sale, conveyance, or transfer of
all of a Real Property to a Person other than a Macerich Entity, the Gross Asset
Value with respect to such Real Property shall no longer be considered; and (C)
the determination of the NOI for any Retail/Other Property Under Construction
which is no

 

18

--------------------------------------------------------------------------------


 

longer classified as “construction-in-process” under GAAP shall be calculated
using an adjusted Measuring Period determined by annualizing the most recent
fiscal quarter until such Retail/Other Property Under Construction has achieved
Stabilization.

 

“Gross Leasable Area” shall mean the total leasable square footage of buildings
situated on Real Properties, excluding the square footage of any department
stores.

 

“Guarantors” shall mean, jointly and severally (i) any Initial Guarantor and
(ii) any Supplemental Guarantor.

 

“Guaranty” shall mean any unconditional guaranty executed by any Person in favor
of DBTCA (or a successor) in its capacity as Administrative Agent for the
Lenders pursuant to the terms of the Credit Agreement, in a form approved by the
Administrative Agent.  “Guaranty” shall include the Subsidiary Guaranty and the
REIT Guaranty.

 

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous wastes, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definitions of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” or “toxic substances” under any applicable federal, state, or local
laws or regulations.

 

“Hazardous Materials Claims” shall mean any enforcement, cleanup, removal or
other governmental or regulatory action or order with respect to the Property,
pursuant to any Hazardous Materials Laws, and/or any claim asserted in writing
by any third party relating to damage, contribution, cost recovery compensation,
loss or injury resulting from any Hazardous Materials.

 

“Hazardous Materials Laws” shall mean any applicable federal, state or local
laws, ordinances or regulations relating to Hazardous Materials.

 

“Hedging Obligations” of a Person means any and all obligations of such Person
or any of its Subsidiaries, whether absolute or contingent and howsoever and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.

 

“Increased Amount Date” shall have the meaning given such term in Section 3.1 of
the Credit Agreement.

 

“Indebtedness” of any Person shall mean without duplication, (a) all liabilities
and obligations of such Person, whether consolidated or representing the
proportionate

 

19

--------------------------------------------------------------------------------


 

interest in any other Person, (i) in respect of borrowed money (whether or not
the recourse of the lender is to the whole of the assets of such Person or only
to a portion thereof, and including construction loans), (ii) evidenced by
bonds, notes, debentures or similar instruments, (iii) representing the balance
deferred and unpaid of the purchase price of any property or services, except
those incurred in the ordinary course of its business that would constitute a
trade payable to trade creditors (but specifically excluding from such exception
the deferred purchase price of real property), (iv) evidenced by bankers’
acceptances, (v) consisting of obligations, whether or not assumed, secured by
Liens or payable out of the proceeds or production from property now or
hereafter owned or acquired by such Person (in an amount equal to the lesser of
the obligation so secured and the fair market value of such property),
(vi) consisting of Capitalized Lease Obligations (including any Capitalized
Leases entered into as a part of a sale/leaseback transaction), (vii) consisting
of liabilities and obligations under any receivable sales transactions,
(viii) consisting of a letter of credit or a reimbursement obligation of such
Person with respect to any letter of credit, or (ix) consisting of Net Hedging
Obligations; or (b) all Contingent Obligations and liabilities and obligations
of others of the kind described in the preceding clause (a) that such Person has
guaranteed or that is otherwise its legal liability and all obligations to
purchase, redeem or acquire for cash or non-cash consideration any Capital Stock
or other equity interests and (c) obligations of such Person to purchase for
cash or non-cash consideration Securities or other property arising out of or in
connection with the sale of the same or substantially similar securities or
property.  For the avoidance of doubt, Indebtedness of any water, sewer, or
other improvement district that is payable from assessments or taxes on property
located within such district shall not be deemed to be Indebtedness of any
Person owning property located within such district; provided that such Person
has not otherwise obligated itself in respect of the repayment of such
Indebtedness.

 

“Indemnified Liabilities” shall have the meaning given such term in Section
11.14 of the Credit Agreement.

 

“Indemnified Person” shall have the meaning given such term in Section 11.14 of
the Credit Agreement.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Financial Statements” shall have the meaning given such term in Section
6.1 of the Credit Agreement.

 

“Initial Guarantors” shall mean MAC, the Westcor Guarantors, the Wilmorite
Guarantors and the Affiliate Guarantors who enter into Guaranties on or as of
the date hereof.

 

“Interest Coverage Ratio” shall mean, at any time, the ratio of (i) EBITDA for
the twelve months then most recently ended (except that, with respect to any
Project that has not achieved Stabilization, EBITDA for such Project shall be
calculated for the most recent fiscal quarter and annualized), to (ii) Interest
Expense for such period (except that,

 

20

--------------------------------------------------------------------------------


 

with respect to any Project that has not achieved Stabilization, Interest
Expense for such Project shall be calculated for the most recent fiscal quarter
and annualized).

 

“Interest Expense” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum (without duplication) for such period of:  (i)
total interest expense, whether paid or accrued, of the Consolidated Entities,
including fees payable in connection with the Credit Agreement, charges in
respect of letters of credit and the portion of any Capitalized Lease
Obligations allocable to interest expense, including the Consolidated Entities’
share of interest expenses in Joint Ventures but excluding amortization or
write-off of debt discount and expense (except as provided in clause (ii)
below), (ii) amortization of costs related to interest rate protection contracts
and rate buydowns (other than the costs associated with the interest rate
buydowns completed in connection with the initial public offering of MAC), (iii)
capitalized interest, provided that capitalized interest may be excluded from
this clause (iii) to the extent (A) such interest is paid or reserved out of any
interest reserve established under a loan facility; or (B) consists of interest
imputed under GAAP in respect of ongoing construction activities, but only to
the extent such interest has not actually been paid, and the amount thereof does
not exceed $40,000,000, (iv) for purposes of determining Interest Expense as
used in the Fixed Charge Coverage Ratio (both numerator and denominator) only,
amortization of Capitalized Loan Fees, (v) to the extent not included in clauses
(i), (ii), (iii) and (iv), any Consolidated Entities’ pro rata share of interest
expense and other amounts of the type referred to in such clauses of the Joint
Ventures, and (vi) interest incurred on any liability or obligation that
constitutes a Contingent Obligation of any Consolidated Entity; provided that
during any period that a Retail/Other Property is subject to a Specified Change
of Control Event and thereby excluded from the calculation of Gross Asset Value,
the accrued and unpaid interest with respect to Indebtedness incurred in respect
of such Retail/Other Property shall also be excluded from Interest Expense.  For
purposes of clause (v), any Consolidated Entities’ pro rata share of interest
expense or other amount of any Joint Venture shall be deemed equal to the
product of (a) the interest expense or other relevant amount of such Joint
Venture, multiplied by (b) the percentage of the total outstanding Capital Stock
of such Person held by any Consolidated Entity, expressed as a decimal.

 

“Interest Period” shall mean:

 

(a)  for any Base Rate Borrowing, the period commencing on the date of such
borrowing and ending on the last day of the calendar month in which made;
provided, that if any Base Rate Borrowing is converted to a LIBO Rate Borrowing,
the applicable Base Rate Interest Period shall end on such date; and

 

(b)  for any LIBO Rate Loan, the period commencing on the date of such Loan and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or if all Lenders agree, twelve months) thereafter, as
specified in the applicable Borrowing Request or Rate Request;

 

provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the

 

21

--------------------------------------------------------------------------------


 

case of a LIBO Rate Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a LIBO
Rate Borrowing that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan.

 

“Investment” shall mean, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of a
Property or the assets of a business conducted by another Person, and (iii) any
loan (other than loans to employees), advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable, advances to employees and similar items made or incurred in
the ordinary course of business) or capital contribution by that Person to any
other Person, including, without limitation, all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business.  “Investment” shall not include (a) any promissory notes or
other consideration paid to it or by a tenant in connection with Project leasing
activities or (b) any purchase or other acquisition of Securities of, or a loan,
advance or capital contribution to, MAC or any Subsidiary of MAC by MAC or any
other Subsidiary of MAC.  The amount of any Investment shall be the original
cost of such Investment, plus the cost of all additions thereto less the amount
of any return of capital or principal to the extent such return is in cash with
respect to such Investment without any adjustments for increases or decreases in
value or write-ups, write-downs or write-offs with respect to such Investment. 
Notwithstanding the foregoing, Investments shall not include any promissory
notes received by a Person in connection with a Disposition.

 

“IRS” shall mean the Internal Revenue Service or any entity succeeding to any of
its principal functions under the Code.

 

“Issuing Lender” shall mean DBTCA, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 1.4(10) of the Credit Agreement.

 

“Joinder Agreement” shall mean a Joinder Agreement in the form of that attached
to the Credit Agreement as Exhibit K.

 

“Joint Lead Arrangers” shall mean Deutsche Bank Securities, Inc. and J.P. Morgan
Securities LLC, in their respective capacities as joint lead arrangers and joint
book runners for the credit facility evidenced by the Credit Agreement, together
with its permitted successors and assigns.

 

“Joint Venture” shall mean, as to any Person:  (i) any corporation fifty percent
(50%) or less of the outstanding securities having ordinary voting power of
which shall at

 

22

--------------------------------------------------------------------------------


 

the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization fifty percent (50%) or less of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled.  Notwithstanding the foregoing, a Joint Venture of
MAC shall include each Person, other than a Subsidiary, in which MAC owns a
direct or indirect equity interest.  Unless otherwise expressly provided, all
references in the Loan Documents to a “Joint Venture” shall mean a Joint Venture
of MAC.

 

“LC Collateral Account” shall have the meaning given such term in Section
1.4(11) of the Credit Agreement.

 

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.  The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” shall mean each of the lenders from time to time party to the Credit
Agreement, including any Assignee permitted pursuant to Section 11.8 of the
Credit Agreement.

 

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
the Credit Agreement.

 

“Letter of Credit Collateral” shall have the meaning given such term in Section
1.4(11) of the Credit Agreement.

 

“Letter of Credit Fee” shall have the meaning given such term in Section
2.11(2)(A) of the Credit Agreement.

 

“Letter of Credit Request” shall have the meaning given such term in Section
1.4(2) of the Credit Agreement.

 

“LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the Interest
Period applicable to such LIBO Rate Loan, the per annum rate for such Interest
Period and for an amount equal to the amount of such LIBO Rate Loan shown on Dow
Jones Telerate Page 3750 (or any equivalent successor page) at approximately
11:00 (London time) two Eurodollar Business Days prior to the first day of such
Interest Period or if such rate is not quoted, the arithmetic average as
determined by the Administrative Agent of the rates at which deposits in
immediately available U.S. dollars in an amount equal to the amount of such LIBO
Rate Loan having a maturity approximately equal to such Interest Period are
offered to four (4) reference banks to be selected by the

 

23

--------------------------------------------------------------------------------


 

Administrative Agent in the London interbank market, at approximately 11:00 a.m.
(London time) two Eurodollar Business Days prior to the first day of such
Interest Period.

 

“LIBO Rate Borrowing”, when used in reference to any Borrowing, refers to
whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable LIBO Rate.

 

“LIBO Rate Loan”, when used in reference to any Loan, refers to whether the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable LIBO Rate.

 

“LIBO Reserve Percentage” shall mean with respect to an Interest Period for a
LIBO Rate Loan, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves and taking into account any
transitional adjustments) which is imposed under Regulation D on eurocurrency
liabilities.

 

“Lien” shall mean any security interest, mortgage, pledge, lien, claim on
property, charge or encumbrance (including any conditional sale or other title
retention agreement), any lease in the nature thereof, and any agreement to give
any security interest.

 

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
Section 1.1 of the Credit Agreement and a Swing Line Loan.

 

“Loan Documents” shall mean the Credit Agreement, the Notes and each of the
following (but only to the extent evidencing, guaranteeing, supporting or
securing the obligations under the foregoing instruments and agreements), the
REIT Guaranty, each of the Subsidiary Guaranty, any Guaranty executed by any
other Guarantor, the Pledge Agreements, and each other instrument, certificate
or agreement executed by the Borrower, MAC or the other Borrower Parties in
connection herewith, as any of the same may be Modified from time to time.

 

“Loan Month” shall mean any full calendar month during the term of the Credit
Facility, with the first Loan Month being May, 2011, which first Loan Month
shall be deemed to include the partial month commencing on the Closing Date.

 

“MAC” shall have the meaning given such term in the preamble to the Credit
Agreement.

 

“Macerich Core Entities” shall mean collectively, (i) the Consolidated Entities,
and (ii) any Joint Venture in which any Consolidated Entity is a general partner
or in which any Consolidated Entity owns more than 50% of the Capital Stock.

 

“Macerich Entities” shall mean the Borrower Parties, and all Subsidiary Entities
of the Borrower Parties.  “Macerich Entity” shall mean any one of the Macerich
Entities.

 

“Macerich Partnership” shall have the meaning given such term in the preamble to
the Credit Agreement.

 

24

--------------------------------------------------------------------------------


 

“Macerich TWC II Corp.” shall mean Macerich TWC II Corp., a Delaware
corporation.

 

“Macerich TWC II LLC” shall mean Macerich TWC II LLC, a Delaware limited
liability company.

 

“Macerich Walleye LLC” shall mean Macerich Walleye LLC, a Delaware limited
liability company.

 

“Macerich WRLP Corp.” shall mean Macerich WRLP Corp., a Delaware corporation.

 

“Macerich WRLP LLC” shall mean Macerich WRLP LLC, a Delaware limited liability
company.

 

“Macerich WRLP II Corp.” shall mean Macerich WRLP II Corp., a Delaware
corporation.

 

“Macerich WRLP II LP” shall mean Macerich WRLP II LP, a Delaware limited
partnership.

 

“MACWH” shall mean MACWH, L.P., a Delaware limited partnership.

 

“MACWH Partnership Agreement” shall mean the 2005 Amended and Restated Agreement
of Limited Partnership of MACWH, between MACWH and the Borrower.

 

“Management Companies” shall mean Macerich Property Management Company, LLC a
Delaware limited liability company, Macerich Management Company, a California
corporation, Westcor Partners, L.L.C., an Arizona limited liability company,
Westcor Partners of Colorado LLC, a Colorado limited liability company, Macerich
Westcor Management LLC, a Delaware limited liability company, MACW Property
Management, LLC, a New York limited liability company, and MACW Mall Management,
Inc., a New York corporation, and includes their respective successors.

 

“Management Contracts” shall mean any contract between any Management Company,
on the one hand, and any other Macerich Entity, on the other hand, relating to
the management of any Macerich Entity or any Joint Venture or any of the
properties of such Person, as the same may be amended from time to time.

 

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

 

“Master Management Agreements” shall mean Management Contracts between a
Macerich Entity, as owner of a Project, and a Wholly Owned Subsidiary in the
form of Exhibit H attached hereto (or with respect to Subsidiaries of Westcor or
Subsidiaries of Wilmorite, in the form that exists as of the Closing Date) with
such Modifications to such form as may be made by the Macerich Entities in their
reasonable judgment so long as such Modifications are fair, reasonable, and no
less favorable to the owner than would be

 

25

--------------------------------------------------------------------------------


 

obtained in a comparable arm’s-length transaction with a Person not a
Transactional Affiliate.

 

“Material Adverse Effect” shall mean with respect to (a) MAC and its
Subsidiaries on a consolidated basis taken as a whole or (b) the Macerich
Partnership and its Subsidiaries on a consolidated basis taken as a whole, any
of the following (1) a material adverse change in, or a material adverse effect
upon, the operations, business, properties, condition (financial or otherwise)
or prospects of any of such Persons from and after the Statement Date, (2) a
material impairment of the ability of any of such Persons to otherwise perform
under any Loan Document; or (3) a material adverse effect upon the legality,
validity, binding effect or enforceability against any of such Persons of any
Loan Document.

 

“Maximum Increase Amount” shall have the meaning given such term in Section 3.1
of the Credit Agreement.

 

“Measuring Period” shall mean the period of four consecutive fiscal quarters
ended on the last day of the Fiscal Quarter most recently ended as to which
operating statements with respect to a Real Property have been delivered to the
Lenders.

 

“Minority Interest” shall mean all of the partnership units (as defined under
the Macerich Partnership’s partnership agreement) of the Macerich Partnership
held by any Person other than MAC.

 

“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify”, “Modified,” or related words
shall have meanings correlative thereto.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage Loans” shall mean all loans owned or held by any of the Macerich
Entities secured by mortgages or deeds of trust on Retail/Other Properties.

 

“Multiemployer Plan” shall mean a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) to which any Consolidated Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding five (5) plan years, has made, or been obligated to make,
contributions.

 

“Net Hedging Obligations” shall mean, as of any date of determination, the
excess (if any) of all “unrealized losses” over all “unrealized profits” of such
Person arising from Hedging Obligations as substantiated in writing by the
Borrower and approved by the Administrative Agent.  “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Hedging
Obligation as of the date of determination (assuming the Hedging Obligation were
to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Obligation as
of the date of determination (assuming such Hedging Obligation were to be
terminated as of that date).

 

26

--------------------------------------------------------------------------------


 

“Net Income” shall mean, for any period, the net income (or loss), after
provision for taxes, of the Consolidated Entities determined on a consolidated
basis for such period taken as a single accounting period as determined in
accordance with GAAP, and including the Consolidated Entities’ pro rata share of
the net income (or loss) of any Joint Venture for such period, but excluding (i)
any recorded losses and gains and other extraordinary items for such period and
any losses or gains in connection with the early extinguishment of debt or the
impairment of assets; (ii) other non-cash charges and expenses (including
non-cash charges resulting from accounting changes), (iii) any gains or losses
arising outside of the ordinary course of business, and (iv) any charges for
minority interests in the Macerich Partnership held by Unaffiliated Partners. 
For purposes hereof the Consolidated Entities’ pro rata share of the net income
(or loss) of any Joint Venture shall be deemed equal to the product of (i) the
income (or loss) of such Joint Venture, multiplied by (ii) the percentage of the
total outstanding Capital Stock of such Person held by any Consolidated Entity,
expressed as a decimal.

 

“Net Worth” means, at any date, the sum of (i) the aggregate Gross Asset Value;
minus (2) the Total Liabilities.

 

“New Borrowing” shall mean any new advance of funds by the Lenders to the
Borrower constituting either a Base Rate Loan or a LIBO Rate Loan.

 

“New Revolving Loan” shall have the meaning given such term in Section 3.4(1) of
the Credit Agreement.

 

“New Revolving Loan Commitments” shall have the meaning given such term in
Section 3.1 of the Credit Agreement.

 

“New Revolving Loan Lender” shall have the meaning given such term in Section
3.1 of the Credit Agreement.

 

“New Term Loan” shall have the meaning given such term in Section 3.4(2) of the
Credit Agreement.

 

“New Term Loan Commitments” shall have the meaning given such term in Section
3.1 of the Credit Agreement.

 

“New Term Loan Lender” shall have the meaning given such term in Section 3.1 of
the Credit Agreement.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Northpark Mall” shall mean Northpark Mall, a Retail/Other Property located in
Dallas, Texas.

 

“Note” shall mean a promissory note in the form of that attached to the Credit
Agreement as Exhibit I issued by the Borrower at the request of a Lender
pursuant to Section 1.8(6) of the Credit Agreement.

 

27

--------------------------------------------------------------------------------


 

“NPL” shall have the meaning given such term in Section 6.15 of the Credit
Agreement.

 

“Obligations” shall mean any and all debts, obligations and liabilities of the
Borrower or the other Borrower Parties to the Administrative Agent, the Swing
Line Lender, the Issuing Lender, the other Agents and the Lenders (whether now
existing or hereafter arising, voluntary or involuntary, whether or not jointly
owed with others, direct or indirect, absolute or contingent, liquidated or
unliquidated, and whether or not from time to time decreased or extinguished and
later increased, created or incurred), arising out of or related to the Loan
Documents.

 

“OFAC” shall have the meaning given such term in Section 6.26 of the Credit
Agreement.

 

“Organizational Documents” shall mean:  (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and all applicable resolutions of the Board of Directors (or any committee
thereof) of such corporation, (b) for any partnership, the partnership
agreement, any certificate of formation, and any other instrument or agreement
relating to the rights between the partners or pursuant to which such
partnership is formed, (c) for any limited liability company, the operating
agreement, any articles of organization or formation, and any other instrument
or agreement relating to the rights between the members, pertaining to the
manager, or pursuant to which such limited liability company is formed, and
(d) for any trust, the trust agreement and any other instrument or agreement
relating to the rights between the trustors, trustees and beneficiaries, or
pursuant to which such trust is formed.

 

“Original Commitment Termination Date” shall mean May 2, 2015.

 

“Originating Lender” shall have the meaning given such term in Section 11.8 of
the Credit Agreement.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies of a Governmental
Authority with respect to any payment made under any Loan Document or from the
execution, delivery or enforcement of any Loan Document.

 

“Outside L/C Maturity Date” means the date six calendar months after the
Commitment Termination Date; provided that at any time prior to the extension of
the Original Commitment Termination Date in accordance with the terms and
conditions of Section 1.7(5) of the Credit Agreement, if the Borrower has
notified the Administrative Agent in writing that it will exercise the option to
extend the Original Commitment Termination Date, until the Extended Commitment
Termination Date, such date shall be extended to twelve calendar months after
the Original Commitment Termination Date.

 

“Participant” shall have the meaning given such term in Section 11.8 of the
Credit Agreement.

 

28

--------------------------------------------------------------------------------


 

“Participant Register” shall have the meaning given such term in Section 11.8(5)
of the Credit Agreement.

 

“Patriot Act” shall have the meaning given such term in Section 6.26 of the
Credit Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA.

 

“Pension Plan” shall mean a “pension plan” (as defined in Section 3(2) of ERISA)
that is subject to Title IV of ERISA which any Consolidated Entity or any ERISA
Affiliate sponsors, maintains, or to which any Consolidated Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five (5)
plan years, but excluding any Multiemployer Plan.

 

“Permitted Encumbrances” shall mean any Liens with respect to the assets of the
Borrower Parties and Macerich Core Entities consisting of the following:

 

(a)           Liens (other than environmental Liens and Liens in favor of the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or which are being contested in good faith
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

 

(b)           Statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business for amounts which, if not resolved in favor of the
Borrower Parties or the Macerich Core Entities, could not reasonably be expected
to result in a Material Adverse Effect;

 

(c)           Liens securing the performance of bids, trade contracts (other
than borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(d)                              Other Liens, incidental to the conduct of the
business of the Borrower Parties or the Macerich Core Entities, including Liens
arising with respect to zoning restrictions, easements, licenses, reservations,
covenants, rights-of-way, easements, encroachments, building restrictions, minor
defects, irregularities in title and other similar charges or encumbrances on
the use of the assets of the Borrower Parties or the Macerich Core Entities
which do not interfere with the ordinary conduct of the business of the Borrower
Parties or the Macerich Core Entities and that are not incurred (i) in violation
of any terms and conditions of the Credit Agreement; (ii) in connection with the
borrowing of money or the obtaining of advances or credit, or (iii) in a manner
which could not reasonably be expected to result in a Material Adverse Effect;

 

29

--------------------------------------------------------------------------------


 

(e)           Liens incurred or deposits made in the ordinary course of business
in connection with worker’s compensation, unemployment insurance and other types
of social security;

 

(f)            Any attachment or judgment Lien not constituting an Event of
Default;

 

(g)           Licenses (with respect to intellectual property and other
property), leases or subleases granted to third parties;

 

(h)           any (i) interest or title of a lessor or sublessor under any lease
not prohibited by the Credit Agreement, (ii) Lien or restriction that the
interest or title of such lessor or sublessor may be subject to, or (iii)
subordination of the interest of the lessee or sublessee under such lease to any
Lien or restriction referred to in the preceding clause (ii), so long as the
holder of such Lien or restriction agrees to recognize the rights of such lessee
or sublessee under such lease;

 

(i)            Liens arising from filing UCC financing statements relating
solely to leases not prohibited by the Credit Agreement;

 

(j)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and

 

(k)           Liens on personal property.

 

“Permitted MACWH Cash Distribution” shall have the meaning given such term in
Section 8.4(4) of the Credit Agreement.

 

“Permitted Mortgages” shall mean those certain mortgages and/or deeds of trust
entered into by Subsidiaries of the Borrower Parties with respect to Real
Property directly owned by such Subsidiaries of the Borrower Parties to the
extent such mortgages and deeds of trust are otherwise permitted under the
Credit Agreement (including Section 8.1(1) of the Credit Agreement).

 

“Person” shall mean any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization, government or any department or
agency of any government.

 

“Plan” shall mean any “employee benefit plan” (as defined in Section 3(3) of
ERISA) which any Consolidated Entity or any ERISA Affiliate establishes,
sponsors or maintains or to which any Consolidated Entity or any ERISA Affiliate
makes, is making, or is obligated to make contributions, or with respect to
which any Consolidated Entity or any ERISA Affiliate may have any liability
(whether actual or contingent), but excluding any Multiemployer Plan.

 

“Platform” as defined in Section 11.6(4).

 

30

--------------------------------------------------------------------------------


 

“Pledge Agreements” shall mean, individually or collectively, each of the Pledge
Agreements dated as of even date herewith from Macerich Partnership, MAC and the
other Pledgors, each in substantially the form attached to the Credit Agreement
as Exhibit J, pursuant to which each of Macerich Partnership, MAC and the other
Pledgors shall pledge to the Collateral Agent, for the ratable benefit of the
Secured Parties, all of its direct and indirect ownership interest in certain
Guarantors (or general partners thereof, as the case may be) as further
specified therein.

 

“Pledgors” shall mean Macerich Partnership, MAC and Macerich WRLP II Corp.

 

“Potential Default” shall mean an event which but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

 

“Prime Rate” shall mean the fluctuating per annum rate announced from time to
time by DBTCA or any successor Administrative Agent at its principal office in
New York, New York as its “prime rate”.  The Prime Rate is a rate set by DBTCA
as one of its base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as DBTCA may designate.  The Prime Rate is not tied
to any external index and does not necessarily represent the lowest or best rate
of interest actually charged to any class or category of customers.  Each change
in the Prime Rate will be effective on the day the change is announced within
DBTCA.

 

“Prohibited Person” shall have the meaning given such term in Section 6.26 of
the Credit Agreement.

 

“Project” shall mean any shopping center, retail property, office building,
mixed use property or other income producing project owned or controlled,
directly or indirectly by a Macerich Entity.  “Project” shall include the
redevelopment, or reconstruction of any existing Project.

 

“Property” shall mean, collectively and severally, any and all Real Property and
all personal property owned or occupied by the subject Person.  “Property” shall
include all Capital Stock owned by the subject Person in a Subsidiary Entity.

 

“Property Expense” shall mean, for any Retail/Other Property, all operating
expenses relating to such Retail/Other Property, including the following items
(provided, however, that Property Expenses shall not include debt service,
tenant improvement costs, leasing commissions, capital improvements,
Depreciation and Amortization Expenses and any extraordinary items not
considered operating expenses under GAAP):  (i) all expenses for the operation
of such Retail/Other Property, including any management fees payable under the
Management Contracts and all insurance expenses, but not including any expenses
incurred in connection with a sale or other capital or interim capital
transaction; (ii) water charges, property taxes, sewer rents and other
impositions, other than fines, penalties, interest or such impositions (or
portions thereof) that are payable by reason of the failure to pay an imposition
timely; and (iii) the cost of

 

31

--------------------------------------------------------------------------------


 

routine maintenance, repairs and minor alterations, to the extent they can be
expensed under GAAP.

 

“Property Income” shall mean, for any Retail/Other Property, all gross revenue
from the ownership and/or operation of such Retail/Other Property (but excluding
income from a sale or other capital item transaction), service fees and charges
and all tenant expense reimbursement income payable with respect to such
Retail/Other Property.

 

“Property Indebtedness” shall mean so called “mezzanine indebtedness” incurred
by a Macerich Core Entity (in such capacity, a “Mezzanine Borrower”), other than
a Borrower Party, where (i) the Mezzanine Borrower’s only material asset is the
Capital Stock it owns in a Macerich Core Entity that owns a Retail/Other
Property encumbered by a mortgage Lien, (ii) such Indebtedness is non-recourse
to any other Borrower Party and Macerich Core Entity (other than the Macerich
Core Entity that owns such Retail/Other Property and customary carveouts for
bankruptcy and other so called “bad acts”) and (iii) the only material
collateral for such Indebtedness is a pledge of the Capital Stock described in
clause (i) of this definition.

 

“Property NOI” shall mean, for any Retail/Other Property for any period, (i) all
Property Income for such period, minus (ii) all Property Expenses for such
period.

 

“Punitive Damages” shall mean special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) on any theory of liability
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, the Credit Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to therein, the transactions contemplated thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith.

 

“Queens Center” shall mean the Real Property and improvements located at or
adjacent to 90-15 Queen’s Blvd., Elmhurst, New York, commonly referred to as
“Queens Center” and owned by Macerich Queens Limited Partnership and/or Macerich
Queens Expansion, LLC.

 

“Rate Request” shall mean a request for the conversion or continuation of a Base
Rate Loan or LIBO Rate Loan as set forth in Section 1.6(2) of the Credit
Agreement.

 

“Real Property” means each of those parcels (or portions thereof) of real
property, improvements and fixtures thereon and appurtenances thereto now or
hereafter owned or leased by the Macerich Entities.

 

“Real Property Under Construction” shall mean Real Property for which
Commencement of Construction has occurred but construction of such Real Property
is not substantially complete or has not yet reached Stabilization.

 

“Refunded Swing Line Loans” as defined in Section 1.4-(A).

 

32

--------------------------------------------------------------------------------


 

“Register” shall have the meaning given such term in Section 1.8(4) of the
Credit Agreement.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. § 221), as the same may from time to time be amended,
supplemented or superseded.

 

“REIT” shall mean a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of Sections 856, et seq. of the
Code.

 

“REIT Guaranty” shall mean the credit guaranty executed by MAC in favor of DBTCA
(or a successor Administrative Agent), in its capacity as Administrative Agent
for the benefit of the Lenders, as the same may be Modified from time to time.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
thirty (30)-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and Unused Commitments representing an amount not less than 50% of the sum of
the total Revolving Credit Exposures and Unused Commitments at such time.  The
Revolving Credit Exposure and Unused Commitments of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time.

 

“Requirements of Law” shall mean, as to any Person, the Organizational Documents
of such Person, and any law, treaty, rule or regulation, or a final and binding
determination of an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Reserve Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan, the
rate per annum calculated as of the first day of such Interest Period in
accordance with the following formula:

 

33

--------------------------------------------------------------------------------


 

Reserve Adjusted LIBO Rate =

LR

 

1-LRP

 

where

LR   =  LIBO Rate

LRP =  LIBO Reserve Percentage (expressed as a decimal)

 

“Responsible Financial Officer” shall mean, with respect to any Person, the
chief financial officer or treasurer of such Person or any other officer,
partner or member having substantially the same authority and responsibility.

 

“Responsible Officer” shall mean, with respect to any Person, the president,
chief executive officer, vice president, Responsible Financial Officer, general
partner or managing member of such Person or any other officer, partner or
member having substantially the same authority and responsibility.

 

“Restricted Cash” shall mean any cash or cash equivalents held by any Person
with respect to which such Person does not have unrestricted access and
unrestricted right to expend such cash or expend or liquidate such permitted
Investments.

 

“Retail/Other Property” or “Retail/Other Properties” means any Real Property
that is (i) a neighborhood, community or regional shopping center or mall,
office building, multi-family project or warehouse or (ii) a hotel in which a
Macerich Core Entity or one of its Joint Ventures holds the fee interest and
other ground lessor’s interest under a ground lease.

 

“Retail/Other Property Under Construction” shall mean Retail/Other Property for
which Commencement of Construction has occurred but construction of such
Retail/Other Property is not substantially complete or has not yet reached
Stabilization.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
(i) the aggregate outstanding principal amount of such Lender’s Loans and
LC Exposure, at such time and (ii) in the case of Swing Line Lender, the
aggregate outstanding principal amount of all Swing Line Loans (net of any
participations therein by other Lenders).

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Secured Indebtedness” shall mean that portion of the Total Liabilities that is,
without duplication: (i) secured by a Lien (excluding, however, the Indebtedness
under the Credit Agreement, including, without limitation, Indebtedness incurred
as permitted under Article 3 of the Credit Agreement); or (ii) any unsecured
Indebtedness of any Subsidiary of a Borrower Party if such Subsidiary is not a
Guarantor.

 

“Secured Indebtedness Ratio” shall mean, at any time, the ratio of (i) Secured
Indebtedness to (ii) Gross Asset Value for such period.

 

34

--------------------------------------------------------------------------------


 

“Secured Parties” shall have the meaning given such term in the Pledge
Agreements.

 

“Secured Recourse Indebtedness” shall mean Secured Indebtedness to the extent
the principal amount thereof has been guaranteed by (or is otherwise recourse
to) any Borrower Party (other than a Borrower Party whose sole assets are (i)
collateral for such Secured Indebtedness; or (ii) Capital Stock in another
Borrower Party whose sole assets are such collateral and who otherwise meets the
criteria set forth in clauses (D) through (T) in the definition of Single
Purpose Entity).

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, bonds, debentures, options, warrants, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Senior Managing Agents” shall mean Goldman Sachs Bank USA, Citibank, N.A.,
Royal Bank of Canada, ING Real Estate Finance (USA) LLC and U.S. Bank National
Association, in their respective capacities as senior managing agents for the
credit facility evidenced by the Credit Agreement, together with their permitted
successors and assigns.

 

“Series” shall have the meaning given such term in Section 3.4(2) of the Credit
Agreement.

 

“Single Purpose Entity” shall mean shall mean a Person, other than an
individual, which (A) is formed or organized solely for the purpose of holding,
directly or indirectly, an ownership interest in the Westcor Principal Entities
or the Wilmorite Principal Entity, (B) does not engage in any business unrelated
to clause (A) above, (C) has not and will not have any assets other than those
related to its activities in accordance with clauses (A) and (B) above, (D)
maintains its own separate books and records and its own accounts, in each case
which are separate and apart from the books and records and accounts of any
other Person, (E) holds itself out as being a Person, separate and apart from
any other Person, (F) does not and will not commingle its funds or assets with
those of any other Person, (G) conducts its own business in its own name, (H)
maintains to the extent necessary separate financial statements and files its
own tax returns (or if its tax returns are consolidated with those of MAC, such
returns shall clearly identify such Person as a separate legal entity), (I) pays
its own debts and liabilities when they become due out of its own funds, (J)
observes all partnership, corporate, limited liability company or trust
formalities, as applicable, and does all things necessary to preserve its
existence, in each case, in all material respects, (K) except as expressly
permitted by the Loan Documents, maintains an arm’s length relationship with its
Transactional Affiliates and shall not enter into any Contractual Obligations
with any Affiliates except as permitted under the Credit Agreement, (L) pays the
salaries of its own employees, if any, (M) does not guarantee or otherwise
obligate itself with respect to the debts of any other Person, or hold out its

 

35

--------------------------------------------------------------------------------


 

credit as being available to satisfy the obligations of any other Person, except
with respect to the Obligations or as otherwise permitted under the Loan
Documents, (N) allocates fairly and reasonably shared expenses, including any
overhead for shared office space, (O) uses separate stationery, invoices, and
checks, (P) does not and will not pledge its assets for the benefit of any other
Person (except as permitted under the Loan Documents) or make any loans or
advances to any other Person (except with respect to the Obligations or as
permitted under the Loan Documents), (Q) does and will correct any known
misunderstanding regarding its separate identity, (R) maintains adequate capital
in light of its contemplated business operations, and (S) has and will have a
partnership or operating agreement, certificate of incorporation or other
organizational document which complies with the requirements set forth in this
definition.

 

“Solvent” shall mean, when used with respect to any Person, that at the time of
determination:  (i) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (ii) the present fair saleable value of its assets is greater than
its probable liability on its existing debts as such debts become absolute and
matured; (iii) it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and (iv) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

 

“Specified Change of Control Event” shall mean (i) any Retail/Other Property or
other Real Property, as applicable, is subject to an insolvency, receivership or
other similar proceeding described in Section 9.7 of the Credit Agreement
applicable to such Real Property; (ii) in anticipation of a full transfer of
legal title to the subject Real Property upon foreclosure, deed in lieu of
foreclosure or otherwise under non-recourse Indebtedness (other than with
respect to the Macerich Core Entity that owns such Real Property), all Control
(as defined in the definition of Affiliate and including direct, indirect and
beneficial control or otherwise) over such Real Property has been transferred in
an arms length transaction to a third party not affiliated with any Borrower
Party or Macerich Core Entity; (iii) none of the Management Companies are
continuing to manage such Real Property, directly or indirectly; and (iv)
following the transfer of control and management rights as provided in clauses
(ii) and (iii) above, no Borrower Party or Macerich Core Entity (other than with
respect to the Macerich Core Entity that owns such Real Property) shall have any
further operating liability, including any obligation to make additional capital
contributions, in any form with respect to such Real Property.  Nothing
contained in this definition is intended to permit any Borrower Party or
Macerich Core Entity to commence any insolvency, receivership, bankruptcy or
similar proceedings otherwise restricted under the Credit Agreement, including
pursuant to Section 9.7, and all such provisions shall continue to apply with
full force and effect.

 

“Stabilization” shall mean, with respect to any Real Property, the earlier of
(i) the date on which ninety percent (90%) or more of the Gross Leasable Area of
such Real Property has been subject to binding leases for a period of twelve
(12) months or longer, or (ii) the date twenty-four (24) months after the date
that substantially all portions of such Real Property are open to the public and
operating in the ordinary course of business.

 

36

--------------------------------------------------------------------------------


 

“Stated Amount” shall mean, with respect to any Letter of Credit, the maximum
amount available to be drawn thereunder, without regard to whether any
conditions to drawing could be met.

 

“Statement Date” shall mean December 31, 2010.

 

“Subsidiary” shall mean, with respect to any Person:  (a) any corporation more
than fifty percent (50%) of the outstanding securities having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries, (b) any partnership, limited liability company,
association, joint venture or similar business organization more than fifty
percent (50%) of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled, (c) with respect to MAC, any other
Person in which MAC owns, directly or indirectly, any Capital Stock and which
would be combined with MAC in the consolidated financial statements of MAC in
accordance with GAAP; (d) with respect to the Westcor Guarantors and the Westcor
Principal Entities, any other Person in which they own, directly or indirectly,
any Capital Stock and which would be combined with them in consolidated
financial statements in accordance with GAAP; or (e) with respect to the
Wilmorite Guarantors and the Wilmorite Principal Entity, any other Person in
which they own, directly or indirectly, any Capital Stock and which would be
combined with them in consolidated financial statements in accordance with GAAP.

 

“Subsidiary Entities” shall mean a Subsidiary or Joint Venture of a Person. 
Unless otherwise expressly provided, all references in the Loan Documents to a
“Subsidiary Entity” shall mean a Subsidiary Entity of MAC.

 

“Subsidiary Guaranty” shall mean that certain Unconditional Guaranty dated as of
the Closing Date executed by each of the Westcor Guarantors, the Wilmorite
Guarantors, the Affiliate Guarantors and each of the Supplemental Guarantors
from time to time party thereto in favor of DBTCA (or a successor Administrative
Agent), in its capacity as Administrative Agent for the benefit of the Lenders,
the Issuing Lender, the Swing Line Lender and the Agents, as the same may be
Modified from time to time.

 

“Supplemental Guarantor” shall have the meaning set forth in Section 4.2 of the
Credit Agreement.

 

“Supplemental Guaranties” shall mean a Guaranty executed by a Supplemental
Guarantor pursuant to Section 4.2 of the Credit Agreement.

 

“Supplemental Guaranty GAV Threshold” shall mean with respect to any
Unencumbered Property, the Gross Asset Value attributable to such Unencumbered
Property exceeds $40,000,000.

 

“Swing Line Lender” means DBTCA in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

 

37

--------------------------------------------------------------------------------


 

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 1.4-(A).

 

“Swing Line Note” means a promissory note in the form of Exhibit L, as it may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Swing Line Sublimit” means the lesser of (i) $50,000,000, and (ii) the
aggregate unused amount of Commitments then in effect.

 

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
syndication agent for the credit facility evidenced by the Credit Agreement,
together with its permitted successors and assigns.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tax Expense” shall mean (without duplication), for any period, total tax
expense (if any) attributable to income and franchise taxes based on or measured
by income, whether paid or accrued, of the Consolidated Entities, including the
Consolidated Entity’s pro rata share of tax expenses in any Joint Venture.  For
purposes of this definition, the Consolidated Entities’ pro rata share of any
such tax expense of any Joint Venture shall be deemed equal to the product of
(i) such tax expense of such Joint Venture, multiplied by (ii) the percentage of
the total outstanding Capital Stock of such Person held by the Consolidated
Entity, expressed as a decimal.

 

“Total Liabilities” shall mean, at any time, without duplication, the aggregate
amount of (i) all Indebtedness and other liabilities of the Borrower Parties and
other Consolidated Entities that are Wholly-Owned reflected in the financial
statements of MAC or disclosed in the notes thereto (to the extent the same
would constitute a Contingent Obligation), plus (ii) for all Consolidated
Entities that are not Wholly-Owned, such Borrower Parties’ pro rata share of all
Indebtedness and other liabilities reflected in the financial statements of MAC
or disclosed in the notes thereto (to the extent the same would constitute a
Contingent Obligation), plus (iii) the Borrower Parties’ pro rata share of all
Indebtedness and other liabilities reflected in the financial statements of any
Joint Venture or disclosed in the notes thereto (to the extent the same would
constitute a Contingent Obligation), plus (iv) the Borrower Parties’ pro rata
share of all liabilities of the Consolidated Entities with respect to purchase
and repurchase obligations, provided that any obligations to acquire
fully-constructed Real Property shall not be included in Total Liabilities prior
to the transfer of title of such Real Property; provided that, notwithstanding
clause (i), those certain guarantees described on Schedule G-2 to the Credit
Agreement, which liabilities thereunder are recourse, directly or indirectly, to
any of the Westcor Principal Entities or their Subsidiaries or the Wilmorite
Principal Entity or its Subsidiaries, shall be considered an obligation governed
by clauses (ii) or (iii) above, as the case may be.  With respect to any Real
Property Under Construction as to which any Consolidated Entity has provided an
outstanding and undrawn letter of credit relating to the performance and/or
completion of construction at such property, the amount of Indebtedness
evidenced by such letter of credit shall be included in Total Liabilities if:
(a)

 

38

--------------------------------------------------------------------------------


 

such Indebtedness does not duplicate Indebtedness incurred in respect of such
Real Property Under Construction (including any off-site improvements associated
therewith); (b) such Indebtedness is required by GAAP to be reflected on the
liability side of any Consolidated Entities’ balance sheet; and (c) to the
extent such Indebtedness is not required by GAAP to be reflected on the
liability side of any Consolidated Entities’ balance sheet, then such
Indebtedness shall only be included to the extent the amount of such
Indebtedness exceeds $40,000,000.  For purposes of clauses (ii), (iii) and (iv),
the Borrower Parties’ pro rata share of all Indebtedness and other liabilities
of a Consolidated Entity that is not a Borrower Party and is not a Wholly-Owned
Subsidiary or of a Joint Venture shall be deemed equal to the product of (a)
such Indebtedness or other liabilities, multiplied by (b) the percentage of the
total outstanding Capital Stock of such Person held directly or indirectly by
the Borrower Parties, expressed as a decimal.  To the extent that Indebtedness
in respect of any guaranty or other liability is expressly excluded from the
definition of Contingent Obligation, it shall not constitute a Total Liability. 
Notwithstanding the foregoing, during any period that a Retail/Other Property is
subject to a Specified Change of Control Event and thereby excluded from the
calculation of Gross Asset Value, the Indebtedness and other liabilities of such
Retail/Other Property shall be excluded from Total Liabilities.

 

“Transactional Affiliates” shall have the meaning given such term in Section 8.6
of the Credit Agreement.

 

“Transitional Properties” shall mean such Retail/Other Properties for which (i)
the Borrower has delivered a repositioning or redevelopment plan to the
Administrative Agent and (ii) such plan demonstrates that at least 50% of the
square footage of the applicable Retail/Other Property will be under active
redevelopment for some period and will not produce stabile revenue during such
redevelopment period.

 

“Transitional Stabilization” shall mean the earlier of (a) the date on which
ninety percent (90%) or more of the Gross Leasable Area of such Real Property
has been subject to binding leases for a period of twelve (12) months or longer;
or (b) the date forty-eight (48) months after the date a repositioning plan has
been commenced.

 

 “Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Applicable LIBO Rate or the Applicable Base Rate.

 

“Tysons Corner Indebtedness” means the Borrowed Indebtedness secured by a Lien
on any portion of Tysons Corner Center.

 

 “UCC” shall mean the Uniform Commercial Code.

 

“Unaffiliated Partners” shall mean Persons who own, directly or indirectly at
any tier, a beneficial interest in the Capital Stock of a Subsidiary Entity, but
such Persons shall exclude:  (i) the Macerich Entities; (ii) Affiliates of
Macerich Entities; (iii) Persons whose Capital Stock or beneficial interest
therein is owned, directly or indirectly at any tier, by the Macerich Entities
or their Affiliates.

 

39

--------------------------------------------------------------------------------


 

“Unencumbered Property” shall have the meaning set forth in Section 4.2 of the
Credit Agreement.

 

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

“Unused Commitments” shall mean, with respect to any Lender at any time, the
difference of (i) the total amount of such Lender’s Commitment and (ii) such
Lender’s Revolving Credit Exposure.

 

“Unused Line Fee” shall have the meaning as set forth in Section 2.11 of the
Credit Agreement.

 

“Usage Percentage” shall mean the ratio, expressed as a percentage, of (i) the
sum of (x) the average daily outstanding amount of Loans (other than Swing Line
Loans) and (y) the undrawn face amount of all outstanding Letters of Credit, to
(ii) the aggregate amount of the Lenders’ Commitments during such period.

 

“Walleye Investment LLC” shall mean Walleye Retail Investments LLC, a Delaware
limited liability company.

 

“Walleye LLC” shall mean Walleye LLC, a Delaware limited liability company.

 

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

 

“Westcor” shall mean (i) the Westcor Principal Entities, (ii) the Westcor
Guarantors, (iii) the Subsidiaries of the Westcor Guarantors; and (iv) any other
Person the accounts of which would be consolidated with those of the Westcor
Guarantors in consolidated financial statements in accordance with GAAP.  When
the context so requires, “Westcor” shall mean any of the Persons described
above.

 

“Westcor Guarantors” shall mean Macerich WRLP Corp., Macerich WRLP LLC, Macerich
WRLP II Corp., Macerich WRLP II L.P., Macerich TWC II Corp. and Macerich TWC II
LLC.

 

“Westcor Principal Entities” shall mean, jointly and severally, Westcor Realty
Limited Partnership and The Westcor Company II Limited Partnership.

 

“Wholly-Owned” shall mean, with respect to any Real Property, Capital Stock, or
other Property owned or leased, that (i) title to such Property is held directly
by, or such Property is leased by, the Macerich Partnership, or (ii) in the case
of Real Property or Capital Stock, title to such property is held by, or (in the
case of Real Property) such Property is leased by, a Consolidated Entity at
least 99% of the Capital Stock of which is

 

40

--------------------------------------------------------------------------------


 

held of record and beneficially by the Macerich Partnership (or a Person whose
Capital Stock is owned 100% by Macerich Partnership) and the balance of the
Capital Stock of which (if any) is held of record and beneficially by MAC (or a
Person whose Capital Stock is owned 100% by MAC).  References to Property
Wholly-Owned by Westcor or a Macerich Entity shall mean property 100% owned by
such Person.

 

“Wholly-Owned Raw Land” shall mean Wholly-Owned land that is not under
development and for which no development is planned to commence within twelve
(12) months after the date on which it was acquired.

 

“Wilmorite” shall mean (i) the Wilmorite Principal Entity, (ii) the Wilmorite
Guarantors, (iii) the Subsidiaries of the Wilmorite Guarantors and (iv) any
other Person the accounts of which would be consolidated with those of the
Wilmorite Guarantors in consolidated financial statements in accordance with
GAAP.  When the context so requires, “Wilmorite” shall mean any of the Persons
described above.

 

“Wilmorite Guarantors” shall mean Macerich Walleye LLC, Walleye LLC and Walleye
Investments LLC.

 

“Wilmorite Principal Entity” shall mean MACWH.

 

41

--------------------------------------------------------------------------------


 

Other Interpretive Provisions.

 

(1)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.  Terms (including uncapitalized
terms) not otherwise defined herein and that are defined in the UCC shall have
the meanings therein described.

 

(2)           The words “hereof”, “herein”, “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and Section, subsection, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(3)           (i)            The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced;

 

(ii)           The term “including” is not limiting and means “including without
limitation;”

 

(iii)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including;”

 

(iv)          The term “property” includes any kind of property or asset, real,
personal or mixed, tangible or intangible; and

 

(v)           The verb “exists” and its correlative noun forms, with reference
to a Potential Default or an Event of Default, means that such Potential Default
or Event of Default has occurred and continues uncured and unwaived.

 

(4)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent Modifications thereto, but only to the extent
such Modifications are not prohibited by the terms of any Loan Document,
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation, and (iii) references to
any Person include its permitted successors and assigns.

 

(5)           This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.

 

42

--------------------------------------------------------------------------------


 

Schedule 1.4

 

EXISTING LETTERS OF CREDIT (Under Revolving LOC Facility)

 

See attached

 

1

--------------------------------------------------------------------------------


 

Schedule 1.4
LETTER OF CREDIT SCHEDULE
April 2011

 

L/C #

 

Beneficiary

 

Purpose

 

Date

 

L/C Issuer

 

Amount

 

Expiration Date

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LC’s under existing facility that matures April 25, 2011:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-18339

 

PNC Bank, NA

 

Victor Valley - Gottschalk’s Vacancy

 

8/7/2009

 

Deutsche Bank

 

354,110

 

8/7/2010

 

l/c has 12 month ext periods unless otherwise notified

S-18346

 

City of Phoenix

 

Camelback Colonnade - water pressure infrastructure obligations

 

8/17/2009

 

Deutsche Bank

 

1,411,800

 

8/17/2010

 

l/c has 12 month ext periods unless otherwise notified

S-18347

 

City of Phoenix

 

Biltmore Fashion Park - water pressure infrastructure obligations

 

8/17/2009

 

Deutsche Bank

 

1,411,800

 

8/17/2010

 

l/c has 12 month ext periods unless otherwise notified

S-18378

 

Arizona State Land Dep’t

 

to cover infrastructure development obligations for Palisene development

 

9/2/2009

 

Deutsche Bank

 

14,947,128

 

9/3/2010

 

l/c has 12 month ext periods unless otherwise notified; reduced to $14,947,128
on 1/3/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LC’s under  existing revolving loc facility

 

18,124,838

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LC’s to be reinstated under new revolving loc facility (expired in current
facility):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-15253

 

The Federal Insurance Company

 

OCIP requirements - portfolio insurance - 2003/2004 policy yr (LC expired -
needs to be reinstated)

 

5/27/2003

 

Deutsche Bank

 

600,000

 

4/1/2006

 

l/c has 12 month ext periods unless otherwise notified; reduced from $750K to
$600K on 9/12/08

S-17043

 

Zurich American Insurance Company

 

OCIP requirements - portfolio insurance - 2006/2007 policy yr ($630K) and OCIP
requirements - portfolio insurance - 2007/2008 policy yr ($600K) (LC expired -
needs to be reinstated)

 

4/7/2006

 

Deutsche Bank

 

1,230,000

 

4/7/2007

 

l/c has 12 month ext periods unless otherwise notified

S-18215

 

Ace American Insurance Company

 

OCIP requirements - portfolio insurance - 2009/2010 policy yr (LC expired -
needs to be reinstated)

 

4/8/2009

 

Deutsche Bank

 

1,038,444

 

4/8/2010

 

l/c has 12 month ext periods unless otherwise notified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LC’s to be added to new facility

 

2,868,444

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Proforma LC total - new facility

 

20,993,282

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule 5.1(2)

 

ADDITIONAL CLOSING CONDITIONS

 

None

 

3

--------------------------------------------------------------------------------


 

Schedule 6.6

 

MATERIAL LITIGATION

 

None

 

4

--------------------------------------------------------------------------------


 

Schedule 6.9

 

THE MACERICH COMPANY
SUBSIDIARY ENTITIES

 

as of April, 2011

 

ENTITY NAME/JURISDICTION

 

Ownership %

 

3105 WILSHIRE INVESTMENTS LLC, a Delaware limited liability company

 

100

%

BILTMORE SHOPPING CENTER PARTNERS, LLC, an Arizona limited liability company

 

50

%

BROAD RAFAEL ASSOCIATES (LIMITED PARTNERSHIP), a Pennsylvania limited
partnership

 

100

%

BROAD RAFAEL PROPERTIES CORP., a Delaware corporation

 

100

%

CAMELBACK COLONNADE ASSOCIATES LIMITED PARTNERSHIP, an Arizona limited
partnership

 

75

%

CAMELBACK COLONNADE PARTNERS, an Arizona general partnership

 

50

%

CAMELBACK COLONNADE SPE LLC, a Delaware limited liability company

 

75

%

CAMELBACK SHOPPING CENTER LIMITED PARTNERSHIP, an Arizona limited partnership

 

92.97

%

CHANDLER FESTIVAL SPE LLC, a Delaware limited liability company

 

50

%

CHANDLER GATEWAY PARTNERS, LLC, an Arizona limited liability company

 

50

%

CHANDLER GATEWAY SPE LLC, a Delaware limited liability company

 

50

%

CHANDLER VILLAGE CENTER, LLC, an Arizona limited liability company

 

50

%

COOLIDGE HOLDING LLC, an Arizona limited liability company

 

37.50

%

CORTE MADERA VILLAGE, LLC, a Delaware limited liability company

 

50.10

%

DANBURY MALL ASSOCIATES, LIMITED PARTNERSHIP, a Connecticut limited partnership

 

100

%

DANBURY MALL, LLC, a Delaware limited liability company

 

100

%

DANBURY MALL SPC, INC., a Delaware corporation

 

100

%

DB HOLDINGS LLC, a Delaware limited liability company

 

100

%

DEPTFORD MALL ASSOCIATES L.L.C., a New Jersey limited liability company

 

100

%

DESERT SKY MALL LLC, a Delaware limited liability company

 

100

%

DMA INVESTORS L.P., a Delaware limited partnership

 

100

%

EAST MESA LAND, L.L.C., a Delaware limited liability company

 

50

%

EAST MESA MALL, L.L.C., a Delaware limited liability company

 

33.33

%

 

5

--------------------------------------------------------------------------------


 

FAIR I, LLC, a Delaware limited liability company

 

100

%

FAIR I SPC, INC., a Delaware corporation

 

100

%

FAIR II, LLC, a Delaware limited liability company

 

100

%

FAIR II SPC, INC., a Delaware corporation

 

100

%

FLAGSTAFF MALL ASSOCIATES LIMITED PARTNERSHIP, an Arizona limited partnership

 

100

%

FLAGSTAFF MALL SPE LLC, a Delaware limited liability company

 

100

%

FLATIRON PROPERTY HOLDING, L.L.C., an Arizona limited liability company

 

25

%

FREE RACE MALL REST., L.P., a New Jersey limited partnership

 

100

%

FREEHOLD I, LLC, a Delaware limited liability company

 

50.10

%

FREEHOLD I SPC, INC., a Delaware corporation

 

50.10

%

FREEHOLD CHANDLER HOLDINGS LP, a Delaware limited partnership

 

50.10

%

FREEHOLD CHANDLER TRUST LLC, a Delaware limited liability company

 

50.10

%

FREEMALL ASSOCIATES, LLC, a Delaware limited liability company

 

50.10

%

FREEMALL ASSOCIATES, L.P., a New Jersey limited partnership

 

50.10

%

FRMR B LLC, a Delaware limited liability company

 

100

%

FRMR, INC., a New Jersey corporation

 

100

%

GRANITE MALL GP, LLC, a Delaware limited liability company

 

50

%

GREAT NORTHERN HOLDINGS, LLC, a Delaware limited liability company

 

100

%

GREAT NORTHERN SPE, LLC, a Delaware limited liability company

 

100

%

HUDSON PROPERTIES, L.P., a Delaware limited partnership

 

100

%

HUDWIL I, LLC, a Delaware limited liability company

 

100

%

HUDWIL I SPC, INC., a Delaware corporation

 

100

%

HUDWIL IV, LLC, a Delaware limited liability company

 

100

%

HUDWIL IV SPC, INC., a Delaware corporation

 

100

%

IMI WALLEYE LLC, a Delaware limited liability company

 

100

%

JAREN ASSOCIATES #4, an Arizona general partnership

 

12.50

%

KIERLAND COMMONS INVESTMENT LLC, a Delaware limited liability company

 

50

%

KIERLAND COMMONS TRADENAME LLC, a Delaware limited liability company

 

50

%

KIERLAND GREENWAY, LLC, a Delaware limited liability company

 

50

%

 

6

--------------------------------------------------------------------------------


 

KIERLAND GREENWAY MANAGER, LLC, a Delaware limited liability company

 

50

%

KIERLAND MAIN STREET, LLC, a Delaware limited liability company

 

50

%

KIERLAND MAIN STREET MANAGER, LLC, a Delaware limited liability company

 

50

%

KIERLAND TOWER LOFTS, LLC, a Delaware limited liability company

 

15

%

KITSAPARTY, a Washington non-profit corporation

 

100

%

KTL INVESTMENT LLC, a Delaware limited liability company

 

50

%

LA SANDIA SANTA MONICA LLC, a Delaware limited liability company

 

50

%

MACDAN CORP., a Delaware corporation

 

100

%

MACDB CORP., a Delaware corporation

 

100

%

MACERICH ARROWHEAD HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH ATLAS LLC, a Delaware limited liability company

 

100

%

MACERICH BILTMORE CI, LLC, a Delaware limited liability company

 

100

%

MACERICH BILTMORE MM, LLC, a Delaware limited liability company

 

100

%

MACERICH BILTMORE OPI, LLC, a Delaware limited liability company

 

100

%

MACERICH BRICKYARD HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH BRISTOL ASSOCIATES, a California general partnership

 

100

%

MACERICH BROADWAY PLAZA LLC, a Delaware limited liability company

 

100

%

MACERICH BUENAVENTURA GP CORP., a Delaware corporation

 

100

%

MACERICH BUENAVENTURA LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH CAPITOLA ADJACENT GP LLC, a Delaware limited liability company

 

100

%

MACERICH CAPITOLA ADJACENT LIMITED PARTNERSHIP, a Delaware limited partnership

 

100

%

MACERICH CARMEL GP CORP., a Delaware corporation

 

100

%

MACERICH CARMEL LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH CERRITOS, LLC, a Delaware limited liability company

 

51.49

%

MACERICH CERRITOS ADJACENT, LLC, a Delaware limited liability company

 

100

%

MACERICH CERRITOS HOLDINGS LLC, a Delaware limited liability company

 

51

%

MACERICH CERRITOS MALL CORP., a Delaware corporation

 

100

%

MACERICH CHULA VISTA HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH CM VILLAGE GP CORP., a Delaware corporation

 

100

%

 

7

--------------------------------------------------------------------------------


 

MACERICH CM VILLAGE LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH COTTONWOOD HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH CROSS COUNTY SECURITY LLC, a Delaware limited liability company

 

100

%

MACERICH CROSSROADS PLAZA HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH DANBURY ADJACENT LLC, a Delaware limited liability company

 

100

%

MACERICH DEPTFORD II LLC, a Delaware limited liability company

 

100

%

MACERICH DEPTFORD GP CORP., a Delaware corporation

 

100

%

MACERICH DEPTFORD LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH DEPTFORD LLC, a Delaware limited liability company

 

100

%

MACERICH DESERT SKY MALL HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH EQ GP CORP., a Delaware corporation

 

100

%

MACERICH EQ LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH FALLBROOK HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH FARGO ASSOCIATES, a California general partnership

 

100

%

MACERICH FIESTA MALL ADJACENT LLC, a Delaware limited liability company

 

100

%

MACERICH FIESTA MALL LLC, a Delaware limited liability company

 

100

%

MACERICH FM SPE LLC, a Delaware limited liability company

 

100

%

MACERICH FREEHOLD CHANDLER GP LLC, a Delaware limited liability company

 

100

%

MACERICH FRESNO GP CORP., a Delaware corporation

 

100

%

MACERICH FRESNO LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH GOODYEAR CENTERPOINT HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH GREAT FALLS GP CORP., a Delaware corporation

 

100

%

MACERICH GREELEY ASSOCIATES, a California general partnership

 

100

%

MACERICH GREELEY ASSOCIATES, LLC, a Delaware limited liability company

 

100

%

MACERICH GREELEY DEF LLC, a Delaware limited liability company

 

100

%

MACERICH GREELEY MM CORP., a Delaware corporation

 

100

%

MACERICH HILTON VILLAGE GP LLC, a Delaware limited liability company

 

100

%

MACERICH HILTON VILLAGE LLC, a Delaware limited liability company

 

100

%

MACERICH HOLDINGS LLC, a Delaware limited liability company

 

100

%

 

8

--------------------------------------------------------------------------------


 

MACERICH INLAND GP LLC, a Delaware limited liability company

 

MA

 

MACERICH INLAND LP, a Delaware limited partnership (conversion from Macerich
Inland LLC)

 

100

%

MACERICH JANSS MARKETPLACE HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH JESS RANCH HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH LA CUMBRE 9.45 AC LLC, a Delaware limited liability company

 

100

%

MACERICH LA CUMBRE LLC, a Delaware limited liability company

 

100

%

MACERICH LA CUMBRE SPE LLC, a Delaware limited liability company

 

100

%

MACERICH LAKEWOOD HOLDINGS LLC, a Delaware limited liability company

 

51

%

MACERICH LAKEWOOD, LLC, a Delaware limited liability company

 

51

%

MACERICH LUBBOCK GP CORP., a Delaware corporation

 

100

%

MACERICH LUBBOCK HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH LUBBOCK LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH MALL DEL NORTE HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH MANAGEMENT COMPANY, a California corporation

 

100

%

MACERICH MANHATTAN GP CORP., a Delaware corporation

 

100

%

MACERICH MANHATTAN LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH MARYSVILLE HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH MERCHANTWIRED, LLC, a Delaware limited liability company

 

100

%

MACERICH MESA MALL HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH MIDLAND HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH MILPITAS HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH MONTEBELLO HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH NEWGATE HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH NORTH BRIDGE LLC, a Delaware limited liability company

 

100

%

MACERICH NORTHGATE GP I LLC, a Delaware limited liability company

 

100

%

MACERICH NORTHGATE GP II LLC, a Delaware limited liability company

 

100

%

MACERICH NORTHGATE HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH NORTHWESTERN ASSOCIATES, a California general partnership

 

50

%

MACERICH NP LLC, a Delaware limited liability company

 

100

%

 

9

--------------------------------------------------------------------------------


 

MACERICH OAKS LLC, a Delaware limited liability company

 

100

%

MACERICH OAKS ADJACENT LLC, a Delaware limited liability company

 

100

%

MACERICH ONE SCOTTSDALE LLC, a Delaware limited liability company

 

100

%

MACERICH OXNARD, LLC, a Delaware limited liability company

 

100

%

MACERICH PANORAMA SPE LLC, a Delaware limited liability company

 

100

%

MACERICH PLAZA 580 HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH PPR CORP., a Maryland corporation

 

100

%

MACERICH PROPERTY EQ GP CORP., a Delaware corporation

 

100

%

MACERICH PROPERTY MANAGEMENT COMPANY, LLC, a Delaware limited liability company

 

100

%

MACERICH PVIC ADJACENT LLC, an Arizona limited liability company

 

100

%

MACERICH QUEENS ADJACENT GUARANTOR GP CORP., a Delaware corporation

 

100

%

MACERICH QUEENS GP CORP., a Delaware corporation

 

100

%

MACERICH RIDGMAR LLC, a Delaware limited liability company

 

100

%

MACERICH RIMROCK GP CORP., a Delaware corporation

 

100

%

MACERICH RIMROCK LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH SALISBURY B LLC, a Delaware limited liability company

 

100

%

MACERICH SALISBURY GL LLC, a Delaware limited liability company

 

100

%

MACERICH SANTA FE PLACE HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH SANTA MONICA ADJACENT LLC, a Delaware limited liability company

 

100

%

MACERICH SANTA MONICA LLC, a Delaware limited liability company

 

100

%

MACERICH SANTA MONICA PLACE CORP., a Delaware corporation

 

100

%

MACERICH SANTAN PHASE 2 SPE LLC, a Delaware limited liability company

 

34.90

%

MACERICH SASSAFRAS GP CORP., a Delaware corporation

 

100

%

MACERICH SASSAFRAS LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH SCG GP CORP., a Delaware corporation

 

100

%

MACERICH SCG GP LLC, a Delaware limited liability company

 

100

%

MACERICH SCG LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH SOUTHLAND HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH SOUTH PLAINS GP I LLC, a Delaware limited liability company

 

100

%

MACERICH SOUTH PLAINS GP II LLC, a Delaware limited liability company

 

100

%

 

10

--------------------------------------------------------------------------------


 

MACERICH SOUTH PLAINS GP III LLC, a Delaware limited liability company

 

100

%

MACERICH SOUTH PLAINS LP, a Delaware limited partnership

 

100

%

MACERICH SOUTH PLAINS MEMBER LP, a Delaware limited partnership

 

100

%

MACERICH SOUTH PLAINS MEZZ LP, a Delaware limited partnership

 

100

%

MACERICH SOUTH TOWNE GP CORP., a Delaware corporation

 

100

%

MACERICH SOUTH TOWNE LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH ST MARKETPLACE GP CORP., a Delaware corporation

 

100

%

MACERICH ST MARKETPLACE LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH STONEWOOD CORP., a Delaware corporation

 

100

%

MACERICH STONEWOOD HOLDINGS LLC, a Delaware limited liability company

 

51

%

MACERICH STONEWOOD, LLC, a Delaware limited liability company

 

51.49

%

MACERICH SUNLAND PARK HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH TRUST LLC, a Delaware limited liability company

 

100

%

MACERICH TUCSON HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH TWC II CORP., a Delaware corporation

 

100

%

MACERICH TWC II LLC, a Delaware limited liability company

 

100

%

MACERICH TWENTY NINTH STREET LLC, a Delaware limited liability company

 

100

%

MACERICH TYSONS LLC, a Delaware limited liability company

 

100

%

MACERICH VALLE VISTA HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH VALLEY FAIR HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH VALLEY RIVER CENTER LLC, a Delaware limited liability company

 

100

%

MACERICH VALLEY VIEW GP CORP., a Delaware corporation

 

100

%

MACERICH VALLEY VIEW LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH VICTOR VALLEY LLC, a Delaware limited liability company

 

100

%

MACERICH VILLAGE SQUARE II HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH VINTAGE FAIRE GP CORP., a Delaware corporation

 

100

%

MACERICH VINTAGE FAIRE LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH VV SPE LLC, a Delaware limited liability company

 

100

%

MACERICH WALLEYE LLC, a Delaware limited liability company

 

100

%

 

11

--------------------------------------------------------------------------------


 

MACERICH WASHINGTON SQUARE PETALUMA HOLDINGS LLC, a Delaware limited liability
company

 

100

%

MACERICH WESTCOR MANAGEMENT LLC, a Delaware limited liability company

 

100

%

MACERICH WESTSIDE GP CORP., a Delaware corporation

 

100

%

MACERICH WESTSIDE LIMITED PARTNERSHIP, a California limited partnership

 

100

%

MACERICH WESTSIDE PAVILION PROPERTY LLC, a Delaware limited liability company

 

100

%

MACERICH WHITTWOOD HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACERICH WRLP CORP., a Delaware corporation

 

100

%

MACERICH WRLP LLC, a Delaware limited liability company

 

100

%

MACERICH WRLP II CORP., a Delaware corporation

 

100

%

MACERICH WRLP II L.P., a Delaware limited partnership

 

100

%

MACERICH YUMA HOLDINGS LLC, a Delaware limited liability company

 

100

%

MACJ, LLC, a Delaware limited liability company

 

100

%

MACW FREEHOLD, LLC, a Delaware limited liability company

 

100

%

MACW MALL MANAGEMENT, INC., a New York corporation

 

100

%

MACW MIDWEST, LLC, a Delaware limited liability company

 

100

%

MACW PROPERTY MANAGEMENT, LLC, a New York limited liability company

 

100

%

MACW TYSONS, LLC, a Delaware limited liability company

 

100

%

MACWH, LP, a Delaware limited partnership

 

100

%

MACWPII LLC, a Delaware limited liability company

 

100

%

MERCHANTWIRED, LLC, a Delaware limited liability company

 

9.64

%

METROCENTER PERIPHERAL PROPERTY LLC, a Delaware limited liability company

 

15

%

METRORISING AMS HOLDING LLC, a Delaware limited liability company

 

15

%

METRORISING AMS MEZZ1 LLC, a Delaware limited liability company

 

15

%

METRORISING AMS MEZZ2 LLC, a Delaware limited liability company

 

15

%

METRORISING AMS OWNER LLC, a Delaware limited liability company

 

15

%

MIDCOR ASSOCIATES V, LLC, an Arizona limited liability company

 

100

%

MVRC HOLDING LLC, a Delaware limited liability company

 

100

%

MW INVESTMENT LLC, a Delaware limited liability company

 

100

%

NEW LAKE LLC, a Delaware limited liability company

 

51

%

 

12

--------------------------------------------------------------------------------


 

NEW RIVER ASSOCIATES, an Arizona general partnership

 

33.33

%

NORTH BRIDGE CHICAGO LLC, a Delaware limited liability company

 

50

%

NORTHGATE MALL ASSOCIATES, a California general partnership

 

100

%

NORTHPARK LAND PARTNERS, LP, a Delaware limited partnership

 

50

%

NORTHPARK PARTNERS, LP, a Delaware limited partnership

 

50

%

NORTHRIDGE FASHION CENTER LLC, a California limited liability company

 

100

%

NORTH VALLEY PLAZA ASSOCIATES, a California general partnership

 

50

%

OAK BROOK NM LEASE, LLC, a Delaware limited liability company

 

100

%

ONE SCOTTSDALE INVESTORS LLC, a Delaware limited liability company

 

50

%

PACIFIC PREMIER RETAIL TRUST, a Maryland real estate investment trust

 

51

%

PALISENE REGIONAL MALL LLC, an Arizona limited liability company

 

52.50

%

PARADISE VALLEY MALL SPE LLC, a Delaware limited liability company

 

100

%

PARADISE WEST #1, L.L.C., an Arizona limited liability company

 

25

%

PARADISE WEST RSC LLC, an Arizona limited liability company

 

65.63

%

PHXAZ/KIERLAND COMMONS, L.L.C., a Delaware limited liability company

 

24.50

%

PRIMI SANTA MONICA LLC, a Delaware limited liability company

 

50

%

PPR CASCADE LLC, a Delaware limited liability company

 

51

%

PPR CREEKSIDE CROSSING LLC, a Delaware limited liability company

 

51

%

PPR CROSS COURT LLC, a Delaware limited liability company

 

51

%

PPR KITSAP MALL LLC, a Delaware limited liability company

 

51

%

PPR KITSAP PLACE LLC, a Delaware limited liability company

 

51

%

PPR LAKEWOOD ADJACENT, LLC, a Delaware limited liability company

 

51

%

PPR NORTH POINT LLC, a Delaware limited liability company

 

51

%

PPR REDMOND ADJACENT LLC, a Delaware limited liability company

 

51

%

PPR REDMOND ADJACENT DEVELOPMENT LLC, a Delaware limited liability company

 

51

%

PPR REDMOND OFFICE LLC, a Delaware limited liability company

 

51

%

PPR REDMOND RETAIL LLC, a Delaware limited liability company

 

51

%

PPR SQUARE TOO LLC, a Delaware limited liability company

 

51

%

PPR WASHINGTON SQUARE LLC, a Delaware limited liability company

 

51

%

PPRT LAKEWOOD MALL CORP., a Delaware corporation

 

51

%

 

13

--------------------------------------------------------------------------------


 

PPRT TRUST LLC, a Delaware limited liability company

 

51

%

PROPCOR ASSOCIATES, an Arizona general partnership

 

25

%

PROPCOR II ASSOCIATES, LLC, an Arizona limited liability company

 

50

%

QUEENS EXPANSION GP LLC, a Delaware limited liability company

 

100

%

QUEENS MALL EXPANSION LIMITED PARTNERSHIP, a Delaware limited partnership

 

51

%

QUEENS MALL LIMITED PARTNERSHIP, a Delaware limited partnership

 

51

%

RACEWAY ONE, LLC, a New Jersey limited liability company

 

100

%

RACEWAY TWO, LLC, a New Jersey limited liability company

 

100

%

RAILHEAD ASSOCIATES, L.L.C., an Arizona limited liability company

 

100

%

RN 116 COMPANY, L.L.C., a Delaware limited liability company

 

50

%

RN 120 COMPANY, L.L.C., a Delaware limited liability company

 

50

%

RN 124/125 COMPANY, L.L.C., a Delaware limited liability company

 

50

%

RN 540 HOTEL COMPANY L.L.C., a Delaware limited liability company

 

50

%

ROTTERDAM SQUARE, LLC, a Delaware limited liability company

 

100

%

SANTAN FESTIVAL, LLC, an Arizona limited liability company

 

50

%

SANTAN VILLAGE PHASE 2 LLC, an Arizona limited liability company

 

34.90

%

SARWIL ASSOCIATES, L.P., a New York limited partnership

 

100

%

SARWIL ASSOCIATES II, L.P., a New York limited partnership

 

100

%

SCOTTSDALE FASHION SQUARE LLC, a Delaware limited liability company

 

50

%

SCOTTSDALE FASHION SQUARE PARTNERSHIP, an Arizona general partnership

 

50

%

SDG MACERICH PROPERTIES, L.P., a Delaware limited partnership

 

50

%

SHOPPINGTOWN MALL HOLDINGS, LLC, a Delaware limited liability company

 

100

%

SHOPPINGTOWN MALL, LLC, a Delaware limited liability company

 

100

%

SHOPPINGTOWN MALL, L.P., a Delaware limited partnership

 

100

%

SM EASTLAND MALL, LLC, a Delaware limited liability company

 

50

%

SM EMPIRE MALL, LLC, a Delaware limited liability company

 

50

%

SM GRANITE RUN MALL, L.P., a Delaware limited partnership

 

50

%

SM MESA MALL, LLC, a Delaware limited liability company

 

50

%

SM PORTFOLIO LIMITED PARTNERSHIP, a Delaware limited partnership

 

50

%

SM RUSHMORE MALL, LLC, a Delaware limited liability company

 

50

%

 

14

--------------------------------------------------------------------------------


 

SM SOUTHERN HILLS MALL, LLC, a Delaware limited liability company

 

50

%

SM VALLEY MALL, LLC, a Delaware limited liability company

 

50

%

SOUTHRIDGE ADJACENT, LLC, a Delaware limited liability company

 

50

%

SUPERSTITION SPRINGS HOLDING LLC, a Delaware limited liability company

 

50

%

THE MACERICH PARTNERSHIP, L.P., a Delaware limited partnership

 

approx. 92% - The Macerich Company

 

THE MARKET AT ESTRELLA FALLS LLC, an Arizona limited liability company

 

39.71

%

THE WESTCOR COMPANY LIMITED PARTNERSHIP, an Arizona limited partnership

 

100

%

THE WESTCOR COMPANY II LIMITED PARTNERSHIP, an Arizona limited partnership

 

100

%

TOWNE MALL, L.L.C., a Delaware limited liability company

 

100

%

TOWNE SPC, INC., a Delaware corporation

 

100

%

TWC BORGATA CORP., an Arizona corporation

 

100

%

TWC BORGATA HOLDING, L.L.C., an Arizona limited liability company

 

100

%

TWC CHANDLER LLC, a Delaware limited liability company

 

50.10

%

TWC HILTON VILLAGE, INC., an Arizona corporation

 

100

%

TWC SCOTTSDALE CORP., an Arizona corporation

 

100

%

TWC SCOTTSDALE MEZZANINE, L.L.C., an Arizona limited liability company

 

100

%

TWC TUCSON, LLC, an Arizona limited liability company

 

100

%

TWC II-PRESCOTT MALL, LLC, a Delaware limited liability company

 

100

%

TWC II PRESCOTT MALL SPE LLC, a Delaware limited liability company

 

100

%

TYSONS CORNER HOLDINGS LLC, a Delaware limited liability company

 

50

%

TYSONS CORNER LLC, a Virginia limited liability company

 

50

%

TYSONS CORNER PROPERTY HOLDINGS LLC, a Delaware limited liability company

 

50

%

TYSONS CORNER PROPERTY HOLDINGS II LLC, a Delaware limited liability company

 

50

%

TYSONS CORNER PROPERTY LLC, a Virginia limited liability company

 

50

%

WALLEYE RETAIL INVESTMENTS LLC, a Delaware limited liability company

 

100

%

WALLEYE TRS HOLDCO, INC., a Delaware corporation

 

100

%

WALTON RIDGMAR, G.P., L.L.C., a Delaware limited liability company

 

50

%

WEST ACRES DEVELOPMENT, LLP, a North Dakota limited liability partnership

 

19

%

WESTCOR 303 CPC LLC, an Arizona limited liability company

 

79.90

%

 

15

--------------------------------------------------------------------------------


 

WESTCOR 303 RSC LLC, an Arizona limited liability company

 

85.20

%

WESTCOR 303 WCW LLC, an Arizona limited liability company

 

76.74

%

WESTCOR/303 AUTO PARK LLC, an Arizona limited liability company

 

50

%

WESTCOR/303 LLC, an Arizona limited liability company

 

75

%

WESTCOR/BLACK CANYON MOTORPLEX LLC, an Arizona limited liability company

 

82.98

%

WESTCOR/BLACK CANYON RETAIL LLC, an Arizona limited liability company

 

75

%

WESTCOR/CASA GRANDE LLC, an Arizona limited liability company

 

76.93

%

WESTCOR/COOLIDGE LLC, an Arizona limited liability company

 

75

%

WESTCOR/GILBERT, L.L.C., an Arizona limited liability company

 

50

%

WESTCOR/GILBERT PHASE 2 LLC, an Arizona limited liability company

 

69.80

%

WESTCOR/GOODYEAR, L.L.C., an Arizona limited liability company

 

75

%

WESTCOR GOODYEAR PC LLC, an Arizona limited liability company

 

79.41

%

WESTCOR GOODYEAR RSC LLC, an Arizona limited liability company

 

86.57

%

WESTCOR LA ENCANTADA, L.P., a Delaware limited partnership

 

100

%

WESTCOR MARANA LLC, an Arizona limited liability company

 

85.16

%

WESTCOR/MERIDIAN LLC, an Arizona limited liability company

 

75.55

%

WESTCOR ONE SCOTTSDALE LLC, an Arizona limited liability company

 

100

%

WESTCOR/PARADISE RIDGE, L.L.C., an Arizona limited liability company

 

50

%

WESTCOR PARADISE RIDGE RSC LLC, an Arizona limited liability company

 

87.50

%

WESTCOR PARTNERS OF COLORADO, LLC, a Colorado limited liability company

 

100

%

WESTCOR PARTNERS, L.L.C., an Arizona limited liability company

 

100

%

WESTCOR/QUEEN CREEK LLC, an Arizona limited liability company

 

37.78

%

WESTCOR REALTY LIMITED PARTNERSHIP, a Delaware limited partnership

 

100

%

WESTCOR SANTAN ADJACENT LLC, a Delaware limited liability company

 

100

%

WESTCOR SANTAN VILLAGE LLC, an Arizona limited liability company

 

84.93

%

WESTCOR SURPRISE CPC LLC, an Arizona limited liability company

 

53.27

%

WESTCOR SURPRISE RSC LLC, an Arizona limited liability company

 

56.80

%

WESTCOR SURPRISE WCW LLC, an Arizona limited liability company

 

51.16

%

WESTCOR/SURPRISE LLC, an Arizona limited liability company

 

50

%

WESTCOR/SURPRISE AUTO PARK LLC, an Arizona limited liability company

 

33.33

%

 

16

--------------------------------------------------------------------------------


 

WESTCOR TRS LLC, a Delaware limited liability company

 

100

%

WESTDAY ASSOCIATES LIMITED PARTNERSHIP, an Arizona limited partnership

 

100

%

WESTLINC ASSOCIATES, an Arizona general partnership

 

100

%

WESTPEN ASSOCIATES, an Arizona general partnership

 

100

%

WILMALL ASSOCIATES, L.P., a New York limited partnership

 

100

%

WILSAR, LLC, a Delaware limited liability company

 

100

%

WILSAR SPC, INC., a Delaware corporation

 

100

%

WILTON MALL, LLC, a Delaware limited liability company

 

100

%

WILTON SPC, INC., a Delaware corporation

 

100

%

WM INLAND ADJACENT LLC, a Delaware limited liability company

 

50

%

WM INLAND INVESTORS IV, LP, a Delaware limited partnership (conversion from WM
Inland Investors IV, L.L.C.)

 

50

%

WM INLAND INVESTORS IV GP, LLC, a Delaware limited liability company

 

50

%

WM INLAND, LP., a Delaware limited partnership (conversion from WM Inland L.L.C)

 

50

%

WM INLAND (MAY) IV, L.L.C., a Delaware limited liability company

 

50

%

WM RIDGMAR, L.P., a Delaware limited partnership

 

50

%

WMAP, L.L.C, a Delaware limited liability company

 

50

%

WP CASA GRANDE RETAIL LLC, an Arizona limited liability company

 

51.29

%

ZENGO RESTAURANT SANTA MONICA LLC, a Delaware limited liability company

 

50

%

 

17

--------------------------------------------------------------------------------


 

Schedule 6.11



ERISA

 

None

 

18

--------------------------------------------------------------------------------


 

Schedule 6.14



CONSENTS

 

None

 

19

--------------------------------------------------------------------------------


 

Schedule 6.15

 

HAZARDOUS MATERIALS

 

See attached

 

20

--------------------------------------------------------------------------------


 

LISTING OF ENVIRONMENTAL REPORTS

Updated: APRIL, 2011

 

MALL

 

CONSULTANT

 

REPORT
DATE

 

PROJECT
#

 

COMMENTS

ARDEN FAIR (1)

 

Fugro-McClelland

 

08/16/93

 

93-36-7112

 

Done by previous owner, Heitman Properties

 

 

P&D

 

11/11/99

 

174008/0028

 

Phase I update prepared for Wells Fargo

 

 

 

 

 

 

 

 

 

ARROWHEAD

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Bureau Veritas

 

01/02/09

 

10008.008221.00

 

Prepared for Macerich Mgmt Co.

 

 

 

 

 

 

 

 

 

ATLAS PARK

 

ATC

 

09/20/10

 

011.15771.0273

 

Prepared for Walton

 

 

 

 

 

 

 

 

 

BILTMORE FASHION PARK

 

Sigma

 

09/25/03

 

095918

 

Macerich Acquisition

 

 

Versar

 

Nov-94

 

2164-012

 

Phase I done for Taubman

 

 

Versar

 

06/17/99

 

4083-.001

 

Phase I done for GMAC

 

 

Versar

 

09/03/03

 

110926.0001.001

 

Phase I done for Taubman

 

 

Versar

 

AUG 1998

 

4326.003

 

Phase 1 done for Taubman

 

 

 

 

 

 

 

 

 

BROADWAY PLAZA

 

ATC/Diagnostic Environmental, Inc.

 

08/11/93

 

D2088-0218

 

For Macerich IPO

 

 

Earthtech

 

03/03/99

 

33924-01

 

Prepared for Washington Mutual Bank parcel

 

 

Earthtech

 

April 1999

 

39437-01/01262-01

 

Washington Mutual

 

 

McLaren

 

12/08/88

 

NA

 

Nordstrom Parking - Prepared for Santa Fe Pacific Realty Corp

 

 

McLaren

 

06/15/90

 

NA

 

Prepared on behalf of Brobeck, Phelger & Harison

 

 

Weston

 

06/01/93

 

10224-001-003

 

Prepared for Catellus

 

 

Dames & Moore

 

10/09/98

 

14858-164-042

 

Prepared for Catellus

 

 

URS

 

07/11/00

 

14858-211-015

 

Prepared for Catellus

 

 

RGA

 

2/5/2008

 

MACER18313

 

Future Neiman Marcus

 

 

Tabbara Corp

 

2/15/2011

 

101489

 

Adjacent Parcel Acquisition

 

 

 

 

 

 

 

 

 

CAPITOLA

 

ERM-West

 

11/22/89

 

NA

 

For previous owner

 

 

ERM-West

 

12/08/89

 

NA

 

Addendum

 

 

Professional Service Industries, Inc.

 

06/20/95

 

582-5E047

 

Macerich acquisition due diligence)

 

 

Professional Service Industries, Inc.

 

06/28/95

 

582-5E047

 

Revised, includes Red Lobster parcel

 

 

SIGMA

 

02/05/01

 

94707

 

Former JCP

 

 

Gale Jordan

 

Jan-01

 

CE01001

 

Former JCP - Done for Federated

 

 

Bureau Veritas

 

Jan-09

 

10008.008221.00

 

Mervyn’s only - Prepared for Macerich Mgmt Co.

 

 

SECOR

 

6/19/2007

 

04OT.27825.01

 

Former Mervyns - draft report prepared for Watt Commercial Properties

 

 

Stantec

 

12/21/2010

 

185802269

 

 

 

 

 

 

 

 

 

 

 

CARMEL PLAZA

 

ATC Environmental, Inc.

 

09/30/96

 

87044.0001

 

For Equitable

 

 

ATC Associates, Inc.

 

05/15/98

 

82128.6028

 

For acquisition

 

 

 

 

 

 

 

 

 

CASA GRANDE, THE PROMENDADE AT

 

GEC SA&B, Inc.

 

06/05/06

 

05.0053D.R01

 

Prepared for WP Casa Grande Retail LLC

 

 

EBI

 

10/28/10

 

11105525

 

Prepared for Eurohypo AG

 

 

 

 

 

 

 

 

 

CASCADE MALL

 

Harding Lawson Assocaites

 

02/10/99

 

43197.1

 

Prepared for Macerich, For acquisition

 

 

Rittenhouse-Zeman & Associates

 

08/01/88

 

W-5630

 

Former Maintenance Shop Facililty - Prepared for Winmar Cascade

 

 

Rittenhouse-Zeman & Associates

 

05/02/94

 

11-09570-00

 

Prepared for Safeco

 

 

Rittenhouse-Zeman & Associates

 

07/08/94

 

 

 

Addendum to 5-2-94 Phase I

 

 

Rittenhouse-Zeman & Associates

 

07/15/94

 

 

 

Addendum to 5-2-94 Phase I

 

 

Partner Engineering & Science

 

07/13/09

 

82184

 

Prepared for Royal Bank of Canada

 

21

--------------------------------------------------------------------------------


 

 

 

IVI

 

02/25/05

 

50215537

 

Prepared for Commerzbank

 

 

AGRA

 

08/01/97

 

7-91M-11811-A

 

Future Cineplex Odeon - Prepared for Winmar

 

 

 

 

 

 

 

 

 

CASCADE MALL (CROSSCOURT)

 

Harding Lawson Assocaites

 

02/18/99

 

43197.1

 

For acquisition

 

 

IVI

 

02/25/05

 

50215537

 

 

 

 

Partner Engineering & Science

 

07/13/09

 

82185

 

Prepared for Royal Bank of Canada

 

 

 

 

 

 

 

 

 

CHANDLER FASHION SQUARE

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor & AEW Capital Management

 

 

Maxim

 

04/10/00

 

99-11444

 

Prepared for Westcor & City of Chandler

 

 

 

 

 

 

 

 

 

CHANDLER BLVD. SHOPS

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor & AEW Capital Management

 

 

EBI Consulting

 

10/27/10

 

11105701

 

Prepared for Macerich Management Company, LLC

 

 

 

 

 

 

 

 

 

CHESTERFIELD

 

Clayton Environmental Consultants

 

04/29/94

 

54779

 

Entire Mall (for Macerich acquisition due diligence)

 

 

Clayton Environmental Consultants

 

08/16/94

 

56911.00/f-21695

 

Parcel D phase I

 

 

EMG

 

11/01/94

 

9403-4212B

 

Sassafras Square South Shopping Center

 

 

Applied Environmental

 

12-1-05

 

###-##-####

 

Prepared for Macerich - Sassafras Square South Property

 

 

Applied Environmental

 

June-1996

 

###-##-####

 

State Farm Insurance Bldg.

 

 

PSI

 

01/11/07

 

864-6E038

 

UA Theater and adjoining space

 

 

 

 

 

 

 

 

 

CITADEL (2)

 

Property Solutions Inc.

 

09/23/97

 

97240

 

Issued for Teachers Insurance and Annuity Association

 

 

Harding Lawson Associates

 

12/03/97

 

39744.1

 

Entire mall for Macerich acquisition due diligence

 

 

 

 

 

 

 

 

 

CORTE MADERA

 

Professional Service Industries, Inc.

 

04/15/98

 

588-8E076.08

 

For seller

 

 

Property Solutions, Inc.

 

07/07/99

 

19990863

 

Phase I for Lend Lease (for Re-fi)

 

 

Versar

 

04/18/03

 

110272-0002-019

 

Phase I done for CALPERS

 

 

ATC

 

10/12/09

 

52.75068.0027

 

Prepared for MetLife

 

 

 

 

 

 

 

 

 

COOLIDGE

 

GEC SA&B

 

02/07/05

 

04-0857A.R01

 

Prepared for WDP Partners, LLC. For land acquisition

 

 

 

 

 

 

 

 

 

CREEKSIDE CROSSING

 

HLA

 

02/18/99

 

43197.1

 

 

 

 

 

 

 

 

 

 

 

CROSS COUNTY MALL (1)

 

Assessment Resources & Tech.

 

01/16/05

 

NA

 

Phase 1 ESA for Midwood Management Corp.

 

 

ATC

 

10/03/08

 

#15.22103.0005

 

Prepared for Brooks Shopping Center

 

 

ATC

 

04/24/09

 

15.22103.0017

 

Proposed Bank of America

 

 

Property Solutions, Inc.

 

07/16/09

 

20091498

 

Prepared for Prudential & New York Life

 

 

 

 

 

 

 

 

 

CROSS COURT PLAZA

 

HARDING LAWSON

 

02/18/99

 

43197.1

 

 

 

 

Partner

 

07/13/09

 

82185

 

Prepared for Royal Bank of Canada

 

 

 

 

 

 

 

 

 

CROSSROADS - OKLAHOMA (2)

 

H+GCL

 

01/24/94

 

36148.01

 

For Macerich acquisition & IPO

 

 

Hygienetics Environmental Services, Inc.

 

04/18/95

 

5697.01A

 

For refinance

 

 

Hygienetics Environmental Services, Inc.

 

06/19/96

 

4425.001

 

Peripheral tracts

 

 

TERRACON

 

07/17/06

 

3067741

 

PDF received-17 separate files 7/19/06

 

 

 

 

 

 

 

 

 

DANBURY FAIR MALL

 

PSI

 

11/23/05

 

865-5E201

 

Filene’s - Prepared for Macerich

 

 

Haley and Aldrich

 

02/29/96

 

70493-040

 

For Wilmorites

 

 

Haley and Aldrich

 

07/14/94

 

70493-000

 

For Wilmorites

 

 

EMG

 

01/23/01

 

77199

 

For Morgan Stanley Dean Witter Mortgage

 

 

Haley and Aldrich

 

04/05/90

 

0464140

 

For Wilmorite

 

 

Haley and Aldrich

 

04/12/90

 

464140

 

For Wilmorite

 

22

--------------------------------------------------------------------------------


 

 

 

TRC Environmental Consultants

 

10/15/91

 

11157-j21

 

For Wilmorites

 

 

Haley and Aldrich

 

02/13/86

 

464101

 

Parking Lot Preload and Pavement Design

 

 

Haley and Aldrich

 

06/25/99

 

70786-000

 

Phase I Update For Wilmorite (part of a report for 13 sites - see Wilmorite)

 

 

EBI Consulting

 

08/18/10

 

11103901

 

Phase I Prepared for Northwestern Mutual

 

 

 

 

 

 

 

 

 

DEPTFORD MALL

 

PSI

 

10/27/06

 

864-6F007

 

For Macerich acquisition

 

 

PSI

 

10/27/06

 

864-6F007

 

For Morgan Stanley

 

 

ATEC

 

01/22/90

 

10.99030.

 

Oil & HazMat - Prepared for Allstate Insurance/ Acquisition Doc

 

 

 

 

 

 

 

 

 

DESERT SKY

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Enercon Services

 

01/23/06

 

06000453

 

For Bank of America

 

 

Bureau Veritas, Inc.

 

01/05/09

 

10008.008221.00

 

Mervyn’s only - Prepared for Macerich Mgmt. Co.

 

 

 

 

 

 

 

 

 

EMPIRE

 

BCM

 

04/25/89

 

06-4276-14

 

Prepared for Empire Mall for EQUITABLE

 

 

SMITH Environmental

 

03/01/96

 

00-7738-47

 

Prepared for The Empire Mall for General Growth

 

 

Certified Environments Inc.

 

02/11/00

 

337-056-1199

 

Prepared for Lender Project

 

 

Certified Environments Inc.

 

05/16/03

 

2830750303

 

Prepared for Lender CSFB - Empire

 

 

 

 

 

 

 

 

 

EMPIRE EAST

 

 

 

 

 

 

 

 

 

 

Certified Environments Inc.

 

05/09/03

 

2830760303

 

Prepared for Lender CSFB - East Empire

 

 

BRAUN INTERTEC

 

08/29/91

 

CMJX-91-0186

 

Prepared for Empire East Mall for General Growth

 

 

BCM

 

12/01/91

 

06-7934-0205

 

Empire East - Prepared for Cabot Partners L.P.

 

 

SMITH Environmental

 

03/07/96

 

00-7738-47

 

Empire East

 

 

BCM

 

04/25/89

 

06-4276-16

 

Prepared for Empire East Mall for EQUITABLE

 

 

BCM

 

03/01/92

 

06-7934-0205

 

Prepared for Cabot Partners L.P.

 

 

 

 

 

 

 

 

 

ESTRELLA FALLS

 

 

 

 

 

 

 

 

 

 

Speedie

 

1/31/2006
(reissued
8/21/06)

 

060022EA

 

This is for the Power Center

 

 

Speedie

 

08/09/06

 

060022EA

 

This is for the Power Center

 

 

Liesch

 

08/31/06

 

6201761

 

Prepared for Macerich

 

 

Wood, Patel & Associates

 

04/27/07

 

wp# 052622

 

Prepared for City of Goodyear

 

 

Bender Environmental

 

02/14/08

 

J080103

 

Prepared for US Bank

 

 

PSI

 

09/15/99

 

#723-9E051

 

Prepared for Globe Corp

 

 

 

 

 

 

 

 

 

FIESTA MALL

 

KLEINFELDER

 

11/01/93

 

52-1265-01

 

For L and B Realty acquisition

 

 

TERRACON

 

10/01/04

 

65047216

 

for Macerich

 

 

Liesch

 

04/04/06

 

6201479

 

Macy’s - Prepared for Macerich Management Company

 

 

Liesch

 

04/03/06

 

6201393

 

Robinson’s May - Prepared for Macerich Management Company

 

 

 

 

 

 

 

 

 

FLAGSTAFF

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Southwest Groundwater Consultants

 

02/23/99

 

B349

 

Prepared for Stone Forest Industries

 

 

SCS

 

03/29/99

 

1098051.00

 

Prepared fro Arizona State Land Department

 

 

ATL, Inc.

 

07/01/99

 

199006

 

For Railhead Associates

 

 

Enercon

 

09/09/05

 

05011854

 

For Bank of America

 

 

Geosyntec Consultants

 

01/16/06

 

 

 

Prepared for Home Depot/ for Proposed Home Depot

 

 

Liesch Southwest, Inc.

 

05/30/02

 

52691.01

 

For Westcor

 

 

Liesch Southwest, Inc.

 

07/08/09

 

6202699.00

 

Land Exchange - Prepared for Macerich

FLAGSTAFF (East)

 

Jones & Stokes

 

04/01/03

 

 

 

Prepared for Val-Tec, Inc. (“Environmental Conditions Report”)

 

 

Liesch Southwest, Inc.

 

03/01/02

 

 

 

 

 

 

 

 

 

 

 

 

 

FLATIRON

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Terracon

 

10/09/03

 

25037855

 

Prepared for Cigna Retirement & Investment Services

 

23

--------------------------------------------------------------------------------


 

 

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Flatiron Peripheral - Prepared for Westcor

 

 

 

 

 

 

 

 

 

FREEHOLD RACEWAY

 

Haley & Aldrich

 

09/30/87

 

646200

 

HazMat Site Eval - For Wilmorite

 

 

Haley & Aldrich

 

06/22/88

 

646200

 

HazMat Remediation & Update for Wilmorite

 

 

C & H

 

11/01/98

 

NA

 

For undeveloped parcel NE of mall

 

 

CMS

 

01/26/94

 

9321

 

Existing Building Inpsection Report

 

 

Haley & Aldrich

 

07/01/02

 

06462-003

 

Galyan Building Report

 

 

Haley & Aldrich

 

11/10/87

 

646200

 

HazMat Eval Update for Wilmorite 9/30/87

 

 

ATC

 

05/07/97

 

85068.0001

 

Macy’s - For Federated Dept Stores

 

 

Haley & Aldrich

 

01/30/97

 

06462-003

 

For Wilmorite

 

 

Haley & Aldrich

 

01/31/97

 

06462-001

 

Peripheral Site I

 

 

AGA

 

02/12/99

 

63001

 

Supplemental For Wilmorite

 

 

Melick Tully

 

06/24/91

 

NA

 

For Woodmont Corp

 

 

Haley & Aldrich

 

06/20/02

 

06462-004

 

For Wilmorite

 

 

PSI

 

05/16/01

 

888-1E006

 

For Morgan Stanley

 

 

Melick Tully

 

08/08/97

 

6124-001E

 

(Phase I & Limited Phase II) For Preferred sites of Freehold

 

 

Edwards and Kelcey

 

08/24/87

 

NA

 

Pavement Report - For New Jersey Department of Transportation

 

 

Sear Brown

 

04/27/98

 

02919.35

 

(Stream Encroachment) Hydrologic analysis of Wemrock Brook for Freemall Assoc.

 

 

BHE Environmental

 

11/16/93

 

NA

 

(Supplemental Env. Assessment) For Freemall Assoc.

 

 

Weston

 

10/17/91

 

NA

 

(Supplemental Phase I) For National Electrical Contractor Assoc. Pension Benefit
Fund

 

 

PSI

 

07/20/06

 

864-6E022

 

Expansion Project (see 10/10/06 Addendum) - Prepared for Macerich

 

 

Haley & Aldrich

 

08/30/07

 

34391-000

 

 

 

 

Haley and Aldrich

 

06/25/99

 

70786-000

 

Update is part of a report for 13 sites - see Wilmorite reports

 

 

Haley & Aldrich

 

05/01/04

 

06462-005

 

 

 

 

PSI

 

10/10/06

 

864-6E022

 

Addendum to 7/20/06 Phase I - Prepared for Macerich

 

 

Blackstone Consulting, LLC

 

07/17/09

 

HEITIL020.01

 

Prepared for Heitman Capital Management, LLC

 

 

EBI

 

12/17/10

 

11106078

 

Prepared for MetLife Real Estate Investments

 

 

 

 

 

 

 

 

 

FRESNO

 

ATC/Diagnostic Environmental, Inc.

 

06/07/93

 

D2088-0192

 

For refinance

 

 

Diagnostic Engineering, Inc.

 

06/08/93

 

D2088-0192

 

Radon Survey for refi

 

 

ATC Environmental, Inc.

 

10/17/96

 

82128.6002

 

For acquisition

 

 

ATC

 

12/07/98

 

82128.6036

 

For peripheral properties

 

 

ATC Associates, Inc.

 

09/09/98

 

61957.5201

 

Required by Lehman for refi.

 

 

ATC Associates, Inc.

 

06/04/08

 

#52.75072.0032

 

 

 

 

ATC Associates, Inc.

 

06/25/08

 

#52.75072.0032

 

Addendum 1 of 1

 

 

 

 

 

 

 

 

 

 

 

Smith

 

03/07/96

 

00-7738-47

 

Joint Venture w/ Simon. We own but do not manage.

 

 

 

 

 

 

 

 

 

GREAT FALLS MARKETPLACE (2)

 

Thomas, Dean & Hoskins

 

Jan. 1996

 

95-106

 

for Macerich acquisition - due diligence

 

 

Thomas, Dean & Hoskins

 

Jun. 1996

 

95-106

 

Wetland delineation)

 

 

 

 

 

 

 

 

 

GREAT NORTHERN

 

Andrew Garte & Associates, Inc.

 

04/15/96

 

1128 Fl

 

Prepared for: National Electrical Benefit Fund

 

 

EMG

 

03/27/01

 

79564

 

Prepared for: Morgan Stanley Dean Witter Mortgage Capital, Inc.

 

 

EMG

 

10/20/03

 

109222

 

Prepared for: Prudential Mortgage Capital Co.

 

 

PSI

 

03/10/06

 

865-6E043

 

Future JCPenney Prepared for: Macerich

 

 

Haley and Aldrich

 

06/25/99

 

70786-000

 

For Wilmorite (Larger report/ part of a report for 13 sites)

 

 

Sear-Brown

 

08/01/85

 

 

 

Prepared for Wilmorite

 

 

CME & Sear-Brown

 

11/04/88

 

 

 

Pavement report - Prepared for Wilmorite

 

 

Sear-Brown

 

10/01/87

 

 

 

Toys R’ Us Traffic Analysis - Prepared for Wilmorite

 

 

Erdman, Anthony, Associates

 

04/01/85

 

 

 

Traffic Analysis - Prepared for

 

 

 

 

 

 

 

 

 

GREECE RIDGE (2)

 

EMG

 

08/31/02

 

97347

 

For Deutsche Bank Securities

 

 

Enercon

 

09/27/05

 

02-012958

 

For Bank of America

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

GREELEY (2)

 

Groundwater Technology, Inc.

 

08/23/93

 

NA

 

Macerich IPO - Final report

 

 

Groundwater Technology, Inc.

 

05/14/93

 

NA

 

Macerich IPO - Draft report

 

 

Terracon

 

07/09/03

 

21037702

 

Prepared for Bear Steams Commercial Mortgage

 

 

 

 

 

 

 

 

 

GREEN TREE

 

Certified Engineering

 

09/20/89

 

X90045

 

For Property Capital Trust (refinance)

 

 

ATC/Diagnostic Environmental, Inc.

 

08/05/93

 

 

 

For Macerich IPO

 

 

ATC Environmental, Inc.

 

11/04/94

 

80051.0001

 

Update to 8/93 report (refinance)

 

 

ATC Environmental, Inc.

 

04/20/95

 

 

 

Update to 11/94 report (refinance)

 

 

TERRACON

 

08/09/04

 

57047725

 

GREEN TREE MALL DILLARD’S EXPANSION

 

 

Certified Engineering

 

10/16/89

 

X90045

 

Addendum to 9/20/89

 

 

 

 

 

 

 

 

 

HILTON VILLAGE

 

Liesch Southwest, Inc.

 

03/01/02

 

52691

 

Prepared for Westcor & AEW Capital Mgmt., L.P.

 

 

Enercon Services, Inc.

 

12/22/06

 

BOFADAL252

 

Prepared for Bank of America, N.A.

 

 

 

 

 

 

 

 

 

HOLIDAY VILLAGE (2)

 

ATC/Diagnostic Environmental, Inc.

 

08/08/93

 

8955.0202

 

For Macerich IPO

 

 

Harding Lawson Associates

 

09/18/97

 

39241.1

 

M. Wards site

 

 

 

 

 

 

 

 

 

HY-VEE CENTER (1)

 

Clayton

 

06/15/94

 

55605 Rev. A

 

Target & Hy-Vee Food Store

 

 

 

 

 

 

 

 

 

INLAND CENTER MALL

 

SIGMA

 

04/03/06

 

96641

 

Macy’s Department Store & Goodyear TBA Building

 

 

ATC

 

09/24/03

 

78.75061.0001

 

For Lasalle Investiment Management

 

 

All West

 

12/04/03

 

23t069.27182.27

 

Review of ATC Phase 1

 

 

Bureau Veritas

 

01/05/09

 

10008.008221.00

 

Mervyn’s only - Prepared for Macerich

 

 

EBI

 

02/17/11

 

1110559

 

Prepared for ING RE Financial

 

 

TCE

 

04/06/11

 

101522

 

 

 

 

 

 

 

 

 

 

 

KIERLAND COMMONS

 

TERRACON

 

11/29/04

 

65047246

 

For Macerich

 

 

BASIN & RANGE

 

07/23/99

 

NA

 

Done for seller (Woodbine Southwest)

 

 

ATC

 

12/18/02

 

09.75048.0268

 

Done for seller

 

 

 

 

 

 

 

 

 

KITSAP MALL

 

Harding Lawson Assocaites

 

02/17/99

 

43197.1

 

For acquisition

 

 

Partner Engineering & Science

 

07/13/09

 

82186

 

For Royal Bank of Canada

 

 

 

 

 

 

 

 

 

KITSAP PLACE

 

Harding Lawson Assocaites

 

02/17/99

 

43197.1

 

For acquisition

 

 

Partner Engineering & Science

 

07/13/09

 

82189

 

Prepared for Royal Bank of Canada

 

 

 

 

 

 

 

 

 

KITSAP (NORTHPOINT)

 

Harding Lawson Assocaites

 

02/11/99

 

43197.1

 

For acquisition

 

 

Partner Engineering & Science

 

07/13/09

 

82187

 

For Royal Bank of Canada

 

 

 

 

 

 

 

 

 

LA CUMBRE PLAZA

 

Sigma

 

06/18/04

 

96199

 

For acquisition

 

 

Harding Lawson Associates

 

1996

 

34465 2.0

 

 

 

 

Asset Advisory Services, Inc.

 

12/18/01

 

11441B

 

 

 

 

EDR

 

11/26/01

 

 

 

(Not a phase I?)

 

 

Tabbara Corporation, Inc.

 

08/13/10

 

101422

 

Prepared for Macerich

 

 

 

 

 

 

 

 

 

LA ENCANTADA

 

Liesch

 

03/01/02

 

52691

 

Prepared for Westcor & AEW Capital Mgmt

 

 

EBI

 

04/24/07

 

#11072189

 

Prepared for Northwestern Mutual

 

 

 

 

 

 

 

 

 

LAKEWOOD

 

Diagnostic Engineering, Inc.

 

01/13/92

 

1A2088AF004

 

For refinance

 

 

Diagnostic Engineering, Inc.

 

03/09/92

 

1A2088AF010

 

Love’s Restaurant

 

 

Diagnostic Engineering, Inc.

 

03/31/92

 

1A2088AF010

 

for “areas of concern”

 

 

Diagnostic Engineering, Inc.

 

03/31/02

 

 

 

For Macerich

 

 

ATC/Diagnostic Environmental, Inc.

 

08/12/93

 

D-2088-0220

 

For Macerich IPO

 

 

ATC Environmental, Inc.

 

04/21/95

 

9034.0047

 

For refinance

 

25

--------------------------------------------------------------------------------


 

 

 

ATC Associates, Inc.

 

03/17/99

 

85052.0349

 

For Federated Dept. Stores (covers Macy’s tract only)

 

 

ATC

 

08/03/99

 

52.82128.6044

 

 

 

 

Bureau Veritas

 

01/05/09

 

10008-008221.00

 

Mervyn’s only - Prepared for Macerich

LAKEWOOD - Macy’s

 

SIGMA

 

04/03/06

 

096641

 

For Macerich

 

 

CERES

 

03/08/93

 

 

 

(McDonnell Douglas) Done by previous owner

 

 

SIGMA

 

05/22/06

 

096810

 

Goodyear Tire Parcel - For Macerich

 

 

 

 

 

 

 

 

 

LINDALE MALL

 

CERTIFIED ENVIRONMENTS

 

02/11/00

 

337-057-1199

 

RECOMMENDATIONS FROM PRIOR PHASE I: PREPARED FOR FIRST MORTGAGE CAPITAL

 

 

CERTIFIED ENVIRONMENTS

 

05/05/03

 

283-080-0303

 

PREPARED FOR CREDIT SUISSE

 

 

LAND AMERICA

 

05/30/06

 

06-36852.3

 

DRAFT ONLY - PREPARED FOR MACERICH

 

 

SMITH ENVIRONMENTAL

 

03/01/96

 

00-7738-47 (87 pgs)

 

PREPARED FOR GENERAL GROWTH MGMT

 

 

 

 

 

 

 

 

 

LOS CERRITOS

 

ATC Associates, Inc

 

10/09/98

 

82128.6031

 

For acquisition

 

 

ATC Associates, Inc

 

11/03/98

 

82128.6031

 

Add’l Asbestos Testing report (fireproofing) for acquisition

 

 

Sigma Engineering

 

5/31/02

 

95120

 

Phase I &II for Macy’s TBA (Old Just Tires)

 

 

SIGMA

 

04/03/06

 

96641

 

Rob May Building

 

 

Terracon

 

06/08/06

 

25067841

 

239 Los Cerritos Center

 

 

Sigma

 

12/12/08

 

97916

 

Former Rob May Bldg/ Prepared for Metlife

 

 

Sigma

 

12/19/08

 

97916

 

Former Rob May - Prepared for Macerich & Metlife

 

 

Bureau Veritas

 

01/05/09

 

10008-008221.00

 

Mervyn’s only - prepared for Macerich

 

 

Terracon

 

05/28/10

 

60107038

 

Former Nordstrom store only - Prepared for Nordstrom, Inc.

 

 

 

 

 

 

 

 

 

MERIDIAN MEADOWS

 

LIESCH

 

03/21/05

 

6200756.01

 

For WDP Partner

 

 

LIESCH

 

09/21/04

 

6200756.00

 

For WDP Partner

 

 

 

 

 

 

 

 

 

MERVYN’S PORTFOLIO

 

 

 

 

 

 

 

 

 

 

ATC

 

09/02/04

 

90.75048.0001

 

Albuquerque - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Albuquerque - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Antioch - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Apple Valley - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Calexico - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Canoga Park - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Canoga Park - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Capitola - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Cerritos - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Cerritos - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Chula Vista - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Chula Vista - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Downey - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

El Paso - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

El Paso - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Eureka - Prepared for Goldman Sachs & RBS Greenwich Capital

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Eureka - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Glendale - Prepared for Goldman Sachs & RBS Greenwich Capital

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Glendale - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Goodyear - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Grand Junction - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Grand Junction - Prepared for Macerich

 

 

ATC

 

8-23-04

 

90.75048.0001

 

Harlingen - Prepared for Goldman Sachs & RBS Greenwich Capital

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Harlingen - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Hayward - Prepared for Goldman Sachs & RBS Greenwich Capital

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Hayward - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Henderson - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Henderson - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Lakewood - Prepared for Macerich

 

26

--------------------------------------------------------------------------------


 

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Laredo - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Livermore - Prepared for Goldman Sachs & RBS Greenwich Capital

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Livermore - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Lubbock- Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Marysville- Prepared for Goldman Sachs & RBS Greenwich Capital

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Marysville- Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Mesa - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Midland - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Midland - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Milpitas - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Milpitas - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Monrovia - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Monrovia - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Montebello - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Montebello - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Ogden - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Orem - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Oxnard - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Petaluma - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Phoenix Camelback Colonnade - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Desert Sky - Prepared for Goldman Sachs & RBS Greenwich Capital

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Phoenix Desert Sky - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Village Square II - Prepared for Goldman Sachs & RBS Greenwich Capital

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Phoenix Village Square II - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Rancho Cordova - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Rancho Cordova - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Redondo Beach - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Redondo Beach - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Salinas - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Salt Lake City - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

San Bernardino - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

San Rafael - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Sandy - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Sandy - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Santa Fe - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Santa Fe - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Thousand Oaks - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Tucson - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Victorville - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Victorville - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

West Valley - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Whittier- Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Yuma - Prepared for Goldman Sachs & RBS Greenwich Capital

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Yuma - Prepared for Macerich

 

 

 

 

 

 

 

 

 

MESA MALL

 

BCM

 

08/01/89

 

06-4276-56

 

Environmental assessment prepared for Equitable

 

 

SMITH

 

03/01/96

 

00-7738-47

 

Phase I prepared for General Growth

 

 

Certified Environments Inc.

 

02/11/00

 

337-058-1199

 

Prepared for CSFB

 

 

Certified Environments Inc.

 

05/05/03

 

2830730303

 

Phase I prepared for lender CSFB

 

 

Bureau Veritas

 

01/05/09

 

10008.008221.00

 

Prepared for Macerich

 

 

 

 

 

 

 

 

 

METROCENTER MALL (2)

 

ATC

 

12/14/04

 

34.75022.0008

 

Prepared for Somera/MSDW

 

 

Earthtech

 

06/01/04

 

76400

 

For Simon Property

 

 

Terracon

 

08/03/05

 

65057241

 

For Macerich

 

 

ATC

 

10/28/04

 

34.75022.0008

 

DRAFT

 

27

--------------------------------------------------------------------------------


 

MONTEBELLO TOWN CENTER (3)

 

TRC

 

12/08/88

 

5346-P23-00

 

ESA & soil investigation prepared for Aetna

 

 

Huntingdon Schafer Dixon Assocs

 

01/20/94

 

3O-893

 

ESA prepared for Aetna

 

 

ATC

 

03/22/00

 

52.00311.5202

 

ESA for Macy’s Pad prior to construction prepared for UBS

 

 

Bureau Veritas

 

01/05/09

 

10008.008221.00

 

Prepared for Macerich

 

 

 

 

 

 

 

 

 

NORTHBRIDGE

 

PR&A

 

11/29/07

 

#072811

 

 

 

 

PR&A

 

12/03/07

 

 

 

Combined with PCA report

 

 

EBI

 

04/17/09

 

#338249

 

For Northwest Mutual

 

 

 

 

 

 

 

 

 

NORTHGATE

 

ATC/Diagnostic Environmental, Inc.

 

08/12/93

 

D2088-0221

 

For Macerich IPO

 

 

FaultLine Associates, Inc.

 

08/04/98

 

 

 

Prepared for Rite Aid for outparcel

 

 

AEI Consultants

 

08/06/09

 

284110

 

Prepared for US Bank

 

 

Bureau Veritas

 

01/05/09

 

10008.008221.00

 

For Macerich

 

 

 

 

 

 

 

 

 

NORTHPARK CENTER, TX

 

Shaw Environmental

 

10/14/02

 

840815.01

 

Phase I done for owner. We invest but do not manage

 

 

 

 

 

 

 

 

 

NORTHRIDGE

 

Fugro West, Inc.

 

August 1995

 

9537-0451

 

JCPenney only - done for NWML

 

 

Sigma

 

09/11/03

 

95901

 

Macerich Acquisition - Firestone Auto Service Center/Former JCP TBA Building
only

 

 

Bureau Veritas, Inc.

 

01/05/09

 

10008.008221.00

 

Mervyn’s only - Prepared for Macerich Mgmt. Co.

 

 

 

 

 

 

 

 

 

NORTH VALLEY PLAZA (2)

 

ATC

 

09/15/93

 

 

 

LTR REPORT

 

 

DEI

 

05/02/88

 

D/208888001-4

 

LIMITED SITE CHARACTERIZATION

 

 

ATC/DEI

 

08/12/93

 

D2088-0222

 

 

 

 

ATC/DEI

 

09/29/93

 

1A2088AQ007

 

JCPENNEY ENVIRONMENTAL DISPOSITION STUDY

 

 

DEI

 

05/03/88

 

D208888001-3

 

SCOPING STUDY

 

 

 

 

 

 

 

 

 

NORTHWEST ARKANSAS (2)

 

ATC Associates, Inc.

 

06/10/98

 

11407.00003

 

For seller

 

 

ATC Associates, Inc.

 

09/24/98

 

 

 

Reliance letter for Macerich - Filed with 6/10/98 (with 6/10/98 Phase I)

 

 

 

 

 

 

 

 

 

OAKBROOK CENTER

 

ATC Associates, Inc.

 

12/17/10

 

11.75485.0001

 

acquisition - Nieman Parcel only

 

 

 

 

 

 

 

 

 

ONE SCOTTSDALE

 

GEC

 

11/27/07

 

06-0550.R01

 

Prepared for DMB Commercial Properties

 

 

 

 

 

 

 

 

 

PACIFIC VIEW MALL

 

SIGMA

 

04/03/06

 

096641

 

Robinson’s-May

 

 

Groundwater Technology

 

09/30/92

 

NA

 

For JC Penney Tire, battery, and accessories

 

 

ATC

 

09/14/93

 

D2088-0307

 

For Macerich

 

 

ATC

 

10/16/96

 

82128.6001

 

For Macerich

 

 

ATC

 

01/12/99

 

82128.6037

 

For Macerich

 

 

Golder Associates

 

06/01/01

 

003-1995.000

 

For Cigna Investment Management

 

 

EEI

 

09/27/02

 

V020802

 

For Lowe’s

 

 

Groundwater Technology, Inc.

 

06/05/92

 

 

 

Phase I (Wards TBA only) - In EEI Report 9/27/02

 

 

 

 

 

 

 

 

 

PANORAMA

 

ATC/Diagnostic Environmental, Inc.

 

08/10/93

 

D2088-0223

 

For Macerich IPO

 

 

Sigma Engineering

 

12/03/02

 

095510

 

For Macerich & Wellsfargo (full acquisition)

 

 

IVI

 

12/21/05

 

51118232

 

For ING Real Estate Finance

 

 

 

 

 

 

 

 

 

PARADISE VALLEY

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor & AEW Capital (draft)

 

 

Liesch Southwest, Inc.

 

04/05/06

 

6201570.00

 

Former Cinema, Suite B054

 

 

Liesch Southwest, Inc.

 

04/03/06

 

6201393.01

 

Macy’s parcel

 

 

Kleinfelder West, Inc.

 

05/15/08

 

90563 (02)

 

Prepared for Costco

 

 

Speedie & Associates

 

06/09/08

 

080797EA

 

Costco bldg.

 

 

EMG

 

01/14/09

 

89725.08R - 007.135

 

Prepared for Macerich

 

 

Speedie & Associates

 

03/13/09

 

080797EB

 

Costco Bldg. For Westcor.

 

28

--------------------------------------------------------------------------------


 

 

 

EFI

 

07/22/09

 

94705-00259

 

Prepared for Deutsche Bank

 

 

 

 

 

 

 

 

 

PARADISE VILLAGE GATEWAY (2)

 

LIESCH

 

03/01/02

 

52691

 

Prepared for Westcor & AEW

 

 

 

 

 

 

 

 

 

PARK LANE (2)

 

Professional Service Industries, Inc.

 

12/13/91

 

588-14340

 

Weinstocks (Goodyear) TBA

 

 

ATC/Diagnostic Environmental, Inc.

 

08/08/93

 

8955.0301

 

For Macerich IPO

 

 

Professional Service Industries, Inc.

 

03/29/96

 

886-64042

 

Weinstock’s main building and TBA (Weinstock’s vacating)

PARK LANE KEY PROPERTY (2)

 

ATC Environmental, Inc.

 

04/24/95

 

82126.0349

 

Acquisition due diligence)

 

 

 

 

 

 

 

 

 

PICHACHO PEAK (1)

 

PSI

 

05/27/05

 

723-5E030

 

Prepared for WDP Partners

 

 

 

 

 

 

 

 

 

PITTSFORD PLAZA (2)

 

Haley and Aldrich

 

10/28/02

 

27137-005

 

For Wilmorite

 

 

 

 

 

 

 

 

 

PRASADA

 

Remedy, Inc.

 

June- 2003

 

001.50NN

 

(Cactus Lane Ranch Section 18)/ Prepared for Farm Management Co.

 

 

GEC/ SA&B

 

10/18/06

 

02-0127A.R01

 

Autoshow SITES 19 & 20/ Prepared for Sands Financial. Ltd.

 

 

GEC/ SA&B

 

10/26/06

 

06-0303.R01

 

303 AUTOSHOW - Lots 10 & 11/ Prepared for PD Properties, LLC.

 

 

GEC/ SA&B

 

02/13/07

 

06-0358.R01

 

Lot 18/ Prepared for Corwin Holdings

 

 

GEC

 

05/30/07

 

06-0305D.R01

 

Section 12 /Prepared for Westcor

 

 

GEC

 

09/24/07

 

06-0305F.R01

 

Cactus Road Power Center/ Prepared for Target & Westcor

 

 

GEC

 

05/31/02

 

02-0127.R01A

 

Cactus Lane Ranch & Developed Land/ Prepared for Property Reserve

 

 

GEC

 

01/08/09

 

08-0301.R01

 

Booster Pump

 

 

GEC

 

01/08/09

 

08-0301.R02

 

Section 13 Wellsite

 

 

GEC

 

01/08/09

 

08-0301.R03

 

Section 12 Wellsite

 

 

 

 

 

 

 

 

 

PRESCOTT

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor (draft)

 

 

 

 

 

 

 

 

 

QUEENS

 

Geraghty & Miller

 

August 1993

 

NA

 

ESA for rated debt finance for previous owner

 

 

ATC Environmental, Inc.

 

11/06/95

 

82128-5002

 

Phase 1 ESA for Macerich acquisition due diligence

 

 

ATC Environmental, Inc.

 

05/03/96

 

 

 

Addendum letter dated 5/3/96 - Sump pit locations (In main report)

 

 

ATC Environmental, Inc.

 

07/25/96

 

82128.5042

 

Reliance letter to Marine Midland & updated record search - 7/24/96

 

 

AKRF, Inc.

 

11/09/98

 

NA

 

Sunoco site and 4.8 acre adjacent parcel

 

 

ATC Environmental, Inc.

 

03/03/99

 

82128.6042

 

Phase I Update for GMAC

 

 

MACTEC

 

12/30/02

 

22000-2-0041

 

Phase I prepared by Lender NWML for Queens Expansion

 

 

Handex

 

11/08/99

 

 

 

For former Sunoco station

 

 

EBI

 

12/31/08

 

#11083391

 

Prepared for NW Mutual

 

 

 

 

 

 

 

 

 

REDMOND TOWNE CENTER

 

Harding Lawson Associates

 

02/11/99

 

43197.1

 

For acquisition

 

 

Watershed Dynamics, Inc.

 

02/11/99

 

NA

 

Sensitive Areas (Wetland) Assessment

 

 

Dames & Moore

 

02/25/97

 

12635-004-005

 

For Town Center Associates

 

 

H-GCI

 

09/22/93

 

GW06-1000.80

 

For Great Western Bank

 

 

Site Analysts

 

09/21/90

 

90-104

 

Prepared for Winmar Co

 

 

Tetra Tech

 

11/01/94

 

TC-0285-01

 

The Workshop Tavern/ Prepared for Winmar Co

 

 

Dames & Moore

 

08/29/97

 

06845-009-005

 

Parcel 2A Addendum

 

 

Kleinfelder

 

10/08/97

 

60-1744-01

 

Redmond Skate Plaza / Prepared for City of Redmond

 

 

Tetra Tech

 

03/01/95

 

TC 0285-03

 

Bldg E Clevealand Street Square/ Prepared for Winmar Co

 

 

Partner Engineering & Science

 

07/13/09

 

82190

 

Prepared for Royal Back of Canada

 

 

Harding Lawson Associates

 

06/14/99

 

 

 

AT&T OFFICE Pepared for Macerich

 

 

Terra Associates

 

09/25/08

 

T-6190-54

 

Prepared for Unified Grocers. Larry’s Market.

 

 

 

 

 

 

 

 

 

REDMOND (CREEKSIDE CROSSING)

 

Harding Lawson Associates

 

02/18/99

 

43197.1

 

For acquisition

 

 

Watershed Dynamics, Inc.

 

02/11/99

 

 

 

Sensitive Areas (Wetland) Assessment - contained in Redmond Town Center

 

 

 

 

 

 

 

 

 

RIDGMAR MALL

 

TERRACON

 

12/08/04

 

95047105A

 

FOR ACQUISITION

 

 

ATC

 

11/01/94

 

82291-0001

 

For Macerich

 

29

--------------------------------------------------------------------------------


 

RIMROCK

 

Camp, Dresser & McKee

 

10/20/95

 

2053-354-RT-REPT

 

Phase 1 project

 

 

Harding Lawson Associates, Inc.

 

10/23/96

 

36468.2

 

Phase I & Phase II

 

 

ATC

 

08/30/01

 

35.75037.3351

 

Phase I, done for CIGNA

 

 

 

 

 

 

 

 

 

ROTTERDAM SQARE

 

Sear Brown

 

03/20/86

 

1863E

 

For Rotterdam Square Associates

 

 

AGA

 

04/01/96

 

1129F1

 

For National Electrical Benefits Fund

 

 

Haley and Aldrich

 

06/25/99

 

70786-000

 

For Wilmorite (Larger report/ part of a report for 13 sites)

 

 

 

 

 

 

 

 

 

RUSHMORE MALL

 

BCM

 

04/25/89

 

06-4276-15

 

Prepared for Equitable

 

 

BRUAN INTERTEC

 

08/29/91

 

CMJX-91-0190

 

Prepared for General Growth

 

 

BCM

 

03/01/92

 

06-7934-0213

 

Prepared for Cabot Partners L.P

 

 

SMITH

 

03/01/96

 

00-7738-47

 

Prepared for General Growth

 

 

Certified Environments Inc.

 

02/11/00

 

337-059-1199

 

Prepared for Lender

 

 

Certified Environments Inc.

 

05/09/03

 

2830740303

 

Phase I prepared for lender CSFB

 

 

 

 

 

 

 

 

 

SALISBURY

 

Applied Environmental

 

Jul. 1995

 

###-##-####

 

Acquisition due diligence for Macerich - Info from Jan 95 incorporated

 

 

 

 

 

 

 

 

 

SAN TAN VILLAGE

 

 

 

 

 

 

 

 

 

 

SPEEDIE AND ASSOCIATES

 

09/13/99

 

981064EA

 

For Westcor Partners

 

 

SPEEDIE AND ASSOCIATES

 

09/20/00

 

000711EA

 

For Westcor Partners

 

 

SPEEDIE AND ASSOCIATES

 

06/10/05

 

050420EA

 

For Westcor Partners

 

 

Liesch

 

12/11/2007

 

6202267

 

For Macerich

 

 

Liesch

 

6/3/2008

 

6202433

 

For Macerich

 

 

SPEEDIE AND ASSOCIATES

 

4/14/2004

 

031727EA

 

 

 

 

IVI

 

1/29/2007

 

61221138

 

Prepared for JP Morgan Chase

 

 

 

 

 

 

 

 

 

SANTA MONICA COMMERCIAL PROPERTIES

 

PSI

 

11/2/2006

 

8886F092

 

 

 

 

Sigma Engineering, Inc.

 

9/24/2007

 

#0097276

 

Phase I & Phase II ESA

 

 

 

 

 

 

 

 

 

SANTA MONICA PLACE

 

ATEC

 

06/22/93

 

31-07-93-00122

 

ESA for Rouse (seller) for re-fi

 

 

EMG

 

08/21/99

 

62533

 

Prepared for Newkirk & GMAC

 

 

Terracon

 

09/08/99

 

55997747

 

Phase I for acquisition

 

 

SIGMA

 

04/03/06

 

96641

 

Robinson’s-May

 

 

SIGMA

 

11/29/06

 

96641

 

Clarification of 4-3-06 Rob May Report

 

 

SIGMA

 

11/28/07

 

97181

 

 

 

 

SIGMA

 

07/31/09

 

98219

 

Nordstrom. Prepared for Macerich.

 

 

 

 

 

 

 

 

 

SCOTTSDALE FASHION SQUARE

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Liesch Southwest, Inc.

 

04/04/06

 

6201478.00

 

For Macerich - Robinson’s May

 

 

Liesch Southwest, Inc.

 

08/22/07

 

6202094.00

 

Prepared for Goldman Sachs Commercial Capital, L.P.

 

 

 

 

 

 

 

 

 

SHOPPINGTOWN

 

EnviroBuisness

 

03/20/01

 

21-0302A

 

For UBS Warburg

 

 

AGA

 

04/01/96

 

NA

 

For National Electrical Benefit Fund

 

 

PSI

 

02/26/07

 

864-7E0001

 

For Redevelopment project

 

 

Haley and Aldrich

 

05/17/01

 

 

 

Letter - Resolution of Environmental Concerns

 

 

Haley and Aldrich

 

06/25/99

 

70786-000

 

For Wilmorite (Larger report/ part of a report for 13 sites)

 

 

 

 

 

 

 

 

 

Simon Joint Venture - East Land Mall

 

SMITH ENVIRONMENTAL

 

03/07/96

 

00-7738-47

 

ENVIRONMENTAL ASSESSMENT

Simon Joint Venture - Granite Run Mall

 

Smith

 

03/07/96

 

00-7738-47

 

Joint Venture w/ Simon. We own but do not manage.

Simon Joint Venture - Granite Run Mall

 

Certified Environmental

 

02/11/00

 

337-050-1199

 

Joint Venture w/ Simon.

Simon Joint Venture - Lake Square Mall

 

Smith

 

03/07/96

 

 

 

Joint Venture w/ Simon. We own but do not manage.

Simon Joint Venture - Lake Square Mall

 

Certified Environmental

 

02/11/00

 

337-051-1199

 

Joint Venture w/ Simon. We own but do not manage.

Simon Joint Venture - North Park Mall

 

Smith

 

03/07/96

 

00-7738-47

 

Joint Venture w/ Simon. We own but do not manage.

Simon Joint Venture - North Park Mall

 

Certified Environmental

 

02/11/00

 

337-052-1199

 

Joint Venture w/ Simon. We own but do not manage.

 

30

--------------------------------------------------------------------------------


 

Simon Joint Venture - North Park Mall

 

Land America

 

05/12/06

 

06.36852.1

 

Joint Venture w/ Simon. We own but do not manage.

Simon Joint Venture - South Park Mall

 

Certified Environmental

 

02/11/00

 

337-053-1199

 

Joint Venture w/ Simon. We own but do not manage.

Simon Joint Venture - South Park Mall

 

Smith

 

03/07/96

 

00-7736-47

 

Joint Venture w/ Simon. We own but do not manage.

Simon Joint Venture - South Park Mall

 

Land America

 

05/17/06

 

06.36852.2

 

Joint Venture w/ Simon. We own but do not manage.

Simon Joint Venture - Valley Mall

 

Smith Environmental Tech

 

03/01/96

 

00-7738-47

 

Environmental Update

Simon Joint Venture - Valley Mall

 

Certified Environmental

 

02/11/00

 

337-054-1199

 

Joint Venture w/ Simon. We own but do not manage.

 

 

 

 

 

 

 

 

 

SOMERSVILLE (Formerly County East Mall)

 

Dames & Moore

 

05/06/88

 

16476-001-43

 

Prepared for Darryl Brown Associates

 

 

ATC/ DEI

 

08/11/93

 

D2088-0219

 

 

 

 

Sigma

 

02/18/03

 

95625

 

Future Macy’s Pad - Prepared for Macerich Mgmt Co.

 

 

Sigma

 

06/11/03

 

 

 

Future Macy’s Pad - Addendum to 2-18-03 Phase I

 

 

Bureau Veritas

 

01/05/09

 

10008-008221.00

 

Mervyn’s - Prepared for Macerich Mgmt Co.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOUTH PLAINS MALL

 

Harding Lawson Associates, Inc.

 

01/08/98

 

40143

 

Macerich due diligence

 

 

ATC

 

07/14/94

 

9795.1

 

done for Paramount Group

 

 

EMG

 

02/04/99

 

52582

 

Prepared for Prudential for refinance

 

 

Bureau Veritas

 

01/05/09

 

10008.008221.00

 

Prepared for Macerich Mgmt Co.

 

 

EBI

 

02/24/10

 

#11100509

 

Prepared for RBS Global Banking & Markets

 

 

 

 

 

 

 

 

 

SOUTH TOWNE MALL

 

Harding Lawson Associates, Inc.

 

01/24/97

 

37251.1

 

Phase 1 & 2 (mall & strip center)

 

 

Harding Lawson Associates, Inc.

 

01/30/97

 

 

 

Addendum to 1/24/97 phase 1

 

 

Harding Lawson Associates, Inc.

 

07/01/98

 

 

 

Update phase I (Done for Lehman Bros. for refi.)

 

 

Envirosearch

 

05/07/99

 

NA

 

Phase I for parcel 5 west of Target store done for Sandy City

 

 

URS

 

10/07/02

 

33755100

 

Phase I for REI Facility prepared for REI

 

 

Terracon

 

10/13/06

 

61067199

 

Lifestyle Expansion study only

 

 

Bureau Veritas

 

01/05/09

 

10008-008221.00

 

Mervyn’s Store only

 

 

 

 

 

 

 

 

 

SOUTHERNHILLS

 

BCM

 

04/01/89

 

06-4276-10

 

Prepared for Equitable

 

 

BCM

 

12/01/91

 

06-7934-0214

 

DRAFT

 

 

BCM

 

03/01/92

 

06-7934-0214

 

Prepared for Cabot Partners L.P.

 

 

SMITH

 

03/01/96

 

00-7738-47

 

Prepared for General Growth

 

 

Certified Environments Inc.

 

02/11/00

 

337-060-1199

 

Prepared for Lender

 

 

Certified Environments Inc.

 

05/05/03

 

2830770303

 

Phase I prepared for lender CSFB

 

 

Law Environmental

 

09/12/90

 

56-0540

 

Phase I Contamination Assessment - Amoco Station

 

 

 

 

 

 

 

 

 

SOUTHRIDGE

 

BCM

 

04/01/89

 

06-4276-12

 

Prepared for Equitable

 

 

BCM

 

03/01/92

 

06-7934-0216

 

Prepared for Cabot Partners L.P.

 

 

SMITH

 

03/01/96

 

00-7738-47

 

Prepared for General Growth

 

 

Certified Environments Inc.

 

02/11/00

 

337-061-1199

 

Prepared for Lender

 

 

Certified Environments Inc.

 

05/16/03

 

2830810303

 

Phase I prepared for lender CSFB

 

 

TERRACON

 

10/20/04

 

8047729

 

For former Wards parcel

 

 

TERRACON

 

03/09/07

 

08077712

 

For new Target location - Per Target protocol

 

 

 

 

 

 

 

 

 

STONEWOOD

 

Woodward Clyde Consultants

 

Sept. 1990

 

904W281A

 

For Hughes Investments (seller)

 

 

Harding Lawson Associates, Inc.

 

08/18/97

 

38970.1

 

Phase I for acquisition

 

 

EMG

 

11/04/99

 

63937

 

ESA for Lehman for re-fi; project

 

 

Sigma

 

11/03/00

 

094701

 

ESA for Situs Realty for re-fi

 

 

Bureau Veritas

 

01/05/09

 

10008-008221.00

 

Mervyn’s Store

 

 

Terracon Consultants

 

10/27/10

 

60107761

 

Prepared for Metlife

 

 

 

 

 

 

 

 

 

SUPERSTITION SPRING CENTER

 

GZA Geotechnical

 

08/05/94

 

100643.00

 

Prepared for Aldrich, Eastman and Waltch

 

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

SUPERSTITION SPGS PWR CNTR

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Land America Assessment Corp.

 

08/14/06

 

06-39892.1

 

Prepared for Deustche Bank Securities, Inc.

 

 

Bureau Veritas

 

01/02/09

 

10008.008221.00

 

Mervyn’s Store only

 

 

 

 

 

 

 

 

 

THE OAKS

 

Sigma Engineering

 

06/28/02

 

095225

 

Phase I Prepared for Macerich acquisition

 

 

Sigma Engineering

 

02/09/04

 

095971

 

Phase I Environmental Site Assessment, Robinsons-May

 

 

SIGMA

 

04/03/06

 

096641

 

Macy’s So. & Sher Tire

 

 

Secor

 

10/11/06

 

37GY.66339.00

 

Sher Tire Phase I & II

 

 

SIGMA

 

07/11/06

 

96750

 

Black Angus Phasel ESA

 

 

Sigma

 

06/09/08

 

97630

 

 

 

 

 

 

 

 

 

 

 

TOWNE CENTER PLAZA

 

Environmental Management Group

 

11/01/94

 

94034212B

 

for Aegon USA Realty Advisors

FORMERLY SASSAFRAS SQUARE SOUTH

 

Applied Environmental

 

Dec. 1995

 

###-##-####

 

Macerich acquisition due diligence

 

 

Applied Environmental

 

Jun. 96

 

###-##-####

 

State Farm building

 

 

 

 

 

 

 

 

 

TOWNE MALL

 

Adirondack

 

03/01/97

 

9701-27EA

 

Hydraulic Lift testing; Prepared for Ivanhoe, Inc.

 

 

EMG

 

08/12/97

 

26932150.97B

 

Prepared for CBIC

 

 

EMG

 

10/24/02

 

96603

 

Prepared for Morgan Stanley

 

 

 

 

 

 

 

 

 

TWENTY-NINTH STREET (Formerly BOULDER CROSSROADS)

 

SIGMA

 

11/23/04

 

96297

 

PHASE I DONE FOR TWENTY NINTH STREET RETAIL DISTRICT

 

 

Aguirre

 

02/21/92

 

21026-Z3

 

Former Vickers Gas Station

 

 

Aguirre

 

01/15/92

 

21026-Z3

 

Former Vickers Gas Station

 

 

Aguirre

 

05/10/91

 

21026-Z1

 

Former Vickers Gas Station

 

 

ATC/Diagnostic Environmental, Inc.

 

7/1/93

 

08916-0001

 

For Macerich IPO

 

 

 

 

 

 

 

 

 

TYSON’S CORNER

 

Dames & Moore

 

05/12/98

 

39683-001-195

 

Lower Pearl Lot Phase 1

 

 

Haley and Aldrich

 

10/31/01

 

28153-000

 

For Wilmorite

 

 

KTR Newmark

 

9/29/2003

 

03-1-1-114

 

For Deutsche Bank Securities

 

 

Dames & Moore

 

4/3/1997

 

29422-010-195

 

Prepared for Metlife

 

 

URS

 

05/16/05

 

15297466

 

For Tyson’s Corner Property

 

 

BEM Systems, Inc.

 

09/01/06

 

05-3158CMAT

 

Prepared for Dulles Transit Partners, LLC

 

 

SCS Engineers

 

12/17/10

 

02207009.00

 

Phase I&II - Prepared for Dulles Transit Partners, LLC

 

 

 

 

 

 

 

 

 

VALLEY RIVER

 

ATC

 

11/29/04

 

38.28706.0001

 

For Valley River Center LLC, in two volumes

 

 

EMS

 

05/31/06

 

23501-001-001

 

For Macerich - Macy’s

 

 

ATC

 

01/30/06

 

38.00998.0034

 

For Bank of America (2 volumes)

 

 

 

 

 

 

 

 

 

VALLEY VIEW (2)

 

ATC Environmental, Inc.

 

08/30/95

 

83005-7401

 

Phase 1 & ACM survey - former Bloomindale’s (JCP)

 

 

ATC Environmental, Inc.

 

10/09/96

 

25-07-96-00196

 

For Macerich

 

 

HLA

 

12/17/97

 

39971.1

 

Vacant adj. 10 acres

 

 

Terracon

 

03/11/04

 

94047135A

 

Foley’s Parking parcel for acquisition

 

 

ATC Environmental, Inc.

 

09/18/96

 

25-07-9600196.2

 

For Macerich

 

 

 

 

 

 

 

 

 

VICTOR VALLEY

 

Sigma

 

06/16/04

 

96142

 

Phase I for Acqusistion

 

 

Rincon

 

03/29/04

 

04-15890

 

Phase I and II done for previous owner

 

 

LFR

 

01/12/99

 

103-80484

 

Prepared for Lend Lease

 

 

Rincon

 

01/15/03

 

02-13621

 

For Merryl Lynch Mortgage

 

 

Sigma

 

04/01/08

 

97537

 

prepared for Macerich & PNC Bank

 

 

Bureau Veritas

 

01/05/09

 

10008.008221.00

 

Mervyn’s store only. Prepared for Macerich.

 

 

 

 

 

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

VINTAGE FAIRE

 

Camp, Dresser & McKee

 

10/20/95

 

2053-356-rt-rept

 

For TIAA

 

 

Harding Lawson Associates, Inc.

 

10/23/96

 

36468.2

 

For Macerich

 

 

Camp, Dresser & McKee

 

07/11/00

 

CA-2172

 

For TIAA

 

 

EFI Global, Inc.

 

03/18/10

 

94705-00841

 

Prepared for Wells Fargo

 

 

 

 

 

 

 

 

 

WASHINGTON SQUARE

 

Harding Lawson Associates, Inc.

 

02/11/99

 

43197.1

 

For acquisition

 

 

Watershed Dynamics, Inc.

 

02/11/99

 

 

 

Sensitive Areas (Wetland) Assessment - contained in Redmond Town Center

 

 

ATC

 

12/02/08

 

#38.75068.0002

 

For Metlife

 

 

 

 

 

 

 

 

 

WASHINGTON SQUARE TOO & FRINGE

 

Harding Lawson Associates, Inc.

 

02/11/99

 

 

 

For acquisition (Project # 43197.1)

 

 

 

 

 

 

 

 

 

WEST ACRES

 

ATC/Diagnostic Environmental, Inc.

 

08/08/93

 

8955.0101

 

For Macerich IPO

 

 

Diagnostic Engineering

 

04/23/92

 

1A3207AA001

 

For West Acre Development

 

 

 

 

 

 

 

 

 

WESTSIDE PAVILION

 

HLA

 

06/01/98

 

40995.1

 

For MR Westside Partnership

 

 

 

 

 

 

 

 

 

WILTON MALL

 

Fred C Hart Associates

 

11/01/88

 

1015D1

 

For Wilmorite

 

 

Sear Brown

 

05/01/93

 

1092F1

 

For BJ’s proposed site

 

 

Adirondack Environmental

 

11/18/96

 

961108EC

 

Steinbach store

 

 

Adirondack Environmental

 

11/22/96

 

961108EC

 

Former Steinbach For Wilmorite

 

 

Labelle

 

01/01/97

 

97042

 

Former Steinbach for Bingwil Properties

 

 

Haley & Aldrich

 

08/01/99

 

70786-002

 

For Wilmorite

 

 

PSI

 

03/10/06

 

865-6E042

 

For Macerich proposed JCP site

 

 

PSI

 

06/05/06

 

864-6E005

 

JC Penney Addendum to Phase I

 

 

Haley and Aldrich

 

06/25/99

 

70786-000

 

For Wilmorite (Larger report/ part of a report for 13 sites)

 

 

EFI Global

 

03/22/10

 

94705-00896

 

Prepared for Deutsche Bank

 

 

 

 

 

 

 

 

 

YUMA (3)

 

Terracon

 

12/03/02

 

63027093

 

 

 

 

 

 

 

 

 

 

 

STRIP CENTERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOREST PLAZA

 

Environmental Strategies Corporation

 

01/17/91

 

 

 

 

 

 

Environmental Strategies Corporation

 

04/23/91

 

 

 

Letter - update to 1/17/91 ESA regarding dry cleaners

 

 

Environmental Strategies Corporation

 

08/28/91

 

 

 

Update to 1/19/91 report

 

 

 

 

 

 

 

 

 

GAINEY VILLAGE, SHOPS AT (2)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691

 

 

 

 

 

 

 

 

 

 

 

HY VEE CENTER (Plus Target)

 

Clayton

 

06/15/94

 

55605.00

 

For Macerich

 

 

 

 

 

 

 

 

 

LINCOLN CENTER - AMES

 

Hygienetics, Inc.

 

12/01/91

 

14070.02

 

For refinance (Macerich and IDS)

 

 

H+GCL

 

01/23/92

 

 

 

Addendum to 12/1/91 phase I; adjacent site research

 

 

Allender Butzke Engineers, Inc.

 

01/31/97

 

PN 963217

 

Done for Hy Vee on behalf of IDS

 

 

Terracon

 

01/11/02

 

44017936

 

Done for AEGON USA Realty Advisors

 

 

 

 

 

 

 

 

 

PROMENADE (2)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691

 

 

 

 

 

 

 

 

 

 

 

SCOTTSDALE 101 (1)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691

 

 

 

 

 

 

 

 

 

 

 

TARGET CENTER, NORMAN, OK

 

Terracon

 

10/31/05

 

3057076

 

Environmental Screen for Macerich

 

33

--------------------------------------------------------------------------------


 

 

 

Terracon

 

08/03/06

 

#03067739

 

Prepared for Target Corp.

OTHER

 

 

 

 

 

 

 

 

ARIZONA LIFESTYLE GALLERIES (2)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691

 

Prepared for Westcor

 

 

 

 

 

 

 

 

 

SPECIALTY CENTERS

 

 

 

 

 

 

 

 

HILTON VILLAGE

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Enercon Services, Inc.

 

12/22/06

 

06-015306

 

Prepared for B of A

 

 

 

 

 

 

 

 

 

THE BORGATA

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

 

 

 

 

 

 

 

URBAN VILLAGES

 

 

 

 

 

 

 

 

CAMELBACK COLONNADE ASSOC.

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

EBI Consulting

 

07/27/05

 

11052713

 

For Commerzbank

 

 

Bureau Veritas, Inc.

 

01/05/09

 

10008.008221.00

 

Prepared for Macerich Mgmt. Co.

 

 

EBI Consulting, Inc.

 

9/1/2010

 

11104190

 

Prepared for Aareal Capital Corp.

 

 

 

 

 

 

 

 

 

CHANDLER BOULEVARD SHOPS

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Speedie

 

09/28/01

 

010873EA

 

Prepared for Westcor

 

 

Liesch Southwest, Inc.

 

12/20/05

 

6201418.00

 

For PNC Bank National Assoc.

CHANDLER FESTIVAL

 

 

 

 

 

 

 

 

 

 

IVI Due Diligence Services, Inc.

 

09/15/08

 

80925732-102

 

Prepared for New York State Teachers Retirement System

 

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor & AEW

 

 

SPEEDIE AND ASSOCIATES

 

09/13/99

 

981064EA

 

For Westcor partners

 

 

 

 

 

 

 

 

 

CHANDLER GATEWAY

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor & AEW

 

 

Speedie

 

6/22/2000
(revised
4/19/01)

 

000469EC

 

Prepared for Westcor

 

 

 

 

 

 

 

 

 

 

 

IVI Due Diligence Services, Inc.

 

09/15/08

 

80925732-101

 

Prepared for New York State Teachers Retirement System

 

 

Speedie & Associates

 

04/19/01

 

000469EC

 

Prepared for Westcor

 

 

 

 

 

 

 

 

 

PARADISE VILLAGE GATEWAY (2)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

PVIC - Out Parcels of PVM

 

Liesch Southwest, Inc.

 

03/01/02

 

52691

 

DRAFT

VILLAGE CENTER (2)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

VILLAGE CENTER (2)

 

EMG

 

01/14/09

 

89725.08R - 005.135

 

 

VILLAGE CROSSROADS (2)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

VILLAGE CROSSROADS (2)

 

EMG

 

01/14/09

 

89725.08R - 002.135

 

Prepared for Macerich

VILLAGE FAIR NORTH (2)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

VILLAGE FAIR NORTH (2)

 

EMG

 

01/14/09

 

89725.08R - 001.135

 

 

VILLAGE PLAZA (2)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

VILLAGE PLAZA (2)

 

EMG

 

01/14/09

 

89725.08R - 006.135

 

 

VILLAGE SQUARE I (2)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

VILLAGE SQUARE I (2)

 

Liesch Southwest, Inc.

 

01/14/09

 

 

 

 

VILLAGE SQUARE II (2)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

VILLAGE SQUARE II (2)

 

Bureau Veritas

 

01/05/09

 

 

 

 

VILLAGE SQUARE II (2)

 

Liesch Southwest, Inc.

 

01/14/09

 

 

 

 

WESTBAR

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

WESTBAR

 

Terracon

 

08/03/05

 

65057241

 

Prepared for Macerich

WESTBAR

 

Terracon

 

08/03/05

 

65057241

 

Phase I Recommendations Prepared for Macerich

 

34

--------------------------------------------------------------------------------


 

OFFICES

 

 

 

 

 

 

 

 

WESTCOR BUILDING

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

PARADISE VILLAGE PARK II (PVOP II)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

 

 

 

 

 

 

 

LAND

 

 

 

 

 

 

 

 

EAST MESA (MC DONALD’S & POWER CENTER WEST PAD SITE)

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor & AEW

FLATIRON PERIPHERAL

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

LEES WEST,LLC

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

MIDCOR V

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

PROPCOR ASSOCIATES - Parcels D, E & F

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

PVOP II

 

Liesch Southwest, Inc.

 

03/01/02

 

52691

 

 

RAILHEAD ASSOCIATES

 

Liesch Southwest, Inc.

 

05/30/02

 

52691.01

 

Prepared for Westcor - Filed as Flagstaff Railhead

GILBERT CROSSROAD (Saved: SanTan Village)

 

Speedie Associates

 

09/20/00

 

000711EA

 

Prepared for Westcor

CAREFREE HWY & I17

 

Speedie Associates

 

04/23/07

 

070479EA

 

Prepared for Arizona State Land Department

Westlake Golf Course

 

Sigma

 

7/8/2005

 

96415

 

Prepared for MW Investment, LLC

 

--------------------------------------------------------------------------------

(1)           Asset not owned by Macerich, managed under third-party agreement.

(2)           Asset disposed, no longer owned by Macerich

(3)           Asset previously managed by Macerich, third-party agreement no
longer in effect.

 

35

--------------------------------------------------------------------------------


 

Schedule 6.19
INSURANCE

 

See attached

 

36

--------------------------------------------------------------------------------


 

[g115411ke31boi001.jpg]

EVIDENCE OF PROPERTY INSURANCE

DATE (MM/DD/YYYY)

03/25/2011

 

THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY
AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE
DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE
AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A
CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER,
AND THE ADDITIONAL INTEREST.

 

AGENCY

PHONE

(A/C, No, Ext): 213-630-3254

 

COMPANY

See Attached

Aon Risk Solutions

Aon Risk Insurance Services West, Inc.

707 Wilshire Blvd., Suite 2600

Los Angeles

CA 90017

 

 

FAX

(A/C, No):

E-MAIL

ADDRESS:

 

 

CODE:

SUB CODE:

 

 

AGENCY

CUSTOMER ID #:

 

 

 

INSURED

 

 

 

LOAN NUMBER

POLICY NUMBER

See Attached

The Macerich Company

P.O. Box 2172

 

 

EFFECTIVE DATE

12/01/2010

EXPIRATION DATE

12/01/2011

     CONTINUED UNTIL

o  TERMINATED IF CHECKED

Santa Monica

CA 90401

 

THIS REPLACES PRIOR EVIDENCE DATED:

 

 

 

 

 

 

PROPERTY INFORMATION

 

LOCATION/DESCRIPTION

All Covered Locations

 

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

COVERAGE INFORMATION

 

COVERAGE/ PERILS /FORMS

 

AMOUNT OF INSURANCE

 

DEDUCTIBLE

 

Blanket “All Risks” Real & Personal Property, subject to coverage terms,
conditions and exclusions per actual policy forms.

 

$800,000,000 Per Occ
Per Occurrence

 

See Attached

 

 

REMARKS (Including Special Conditions)

 

Evidence of Insurance

 

CANCELLATION

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

ADDITIONAL INTEREST

 

NAME AND ADDRESS

 

o MORTGAGEE

o ADDITIONAL INSURED

 

 

o LOSS PAYEE

 

Evidence of Insurance

 

LOAN #

 

 

 

AUTHORIZED REPRESENTATIVE

 

Aon Risk Solutions / Aon Risk Insurance Services west, Inc.

 

ACORD 27 (2009/12)

©1993-2009 ACORD CORPORATION. All rights reserved.

The ACORD name and logo are registered marks of ACORD

 

37

--------------------------------------------------------------------------------


 

Attachment to Evidence of Property Insurance

 

Insured:

The Macerich Company, Etal

 

 

Policy Period:

12/01/10 to 12/01/11

 

 

**COVERAGE**

Blanket Real and Personal Property including improvements and Betterments,
property in the Course of Construction, Business Interruption, Extra Expense,
Demolition, Increased Cost of Construction and Loss to Undamaged Portion of
Building (Law and Ordinance), Rental Value, Leader Property, Civil or Military
Authority, Ingress/Egress, Transit, Leasehold Interest, Valuable Papers &
Records, Fine Arts and all others as per policy terms and conditions.

 

**VALUATION**

Property Damage – Replacement Cost

Time Element – Actual Loss Sustained

Agreement Amount – No Coinsurance applies

 

ADDITIONAL VALUATION PER COVERAGE TERMS AND CONDITIONS OF ACTUAL POLICY FORMS.

 

**LIMITS/SUBLIMITS**

$800,000,000 per occurrence “All Risks” including Terrorism (certified and
noncertified);

$800,000,000 per occurrence for Wind, except:

$100,000,000 per occurrence for Named Storms at Tier 1 Wind Zone locations;

$200,000,000 per occurrence and annual aggregate for Flood, except:

$100,000,000 per occurrence and annual aggregate for Flood in 100 Year Flood
Plain;

$200,000,000 per occurrence and annual aggregate for Earthquake (excluding
California), except:

$150,000,000 per occurrence and annual aggregate for Earthquake in California;

$200,000,000 per occurrence for Course of Construction;

$100,000,000 per occurrence for Demolition/Increased Cost of Construction/Loss
to Undamaged Portion of Building;

$100,000,000 per occurrence for each Extra Expense, Lessor/Lessee Interest,
Valuable Papers, Accounts Receivable;

$100,000,000 per accident for Boiler and Machinery

 

2 Year Extended Period of Indemnity per occurrence except 1 Year per occurrence
for the following layer participants: XL Insurance America, Inc. Policy #
Various - as shown below ($5M part of $60M xs $40M, $5M part of $50M xs $100M,
and $275M part of $650M xs $150M)

 

ADDITIONAL SUBLIMITS PER COVERAGE TERMS AND CONDITIONS OF ACTUAL POLICY FORMS.

 

**DEDUCTIBLES**

$50,000 per occurrence for all perils, except:

 

Earthquake:

5% Per Unit subject to $100,000 minimum per occurrence for the peril of
Earthquake in California;

2% Per Unit subject to a minimum of $50,000 per occurrence for the peril of
Earthquake the Pacific Northwest and New Madrid zones; $100,000 per occurrence
for the peril of Earthquake in all other Regions.

 

Flood:

5% Per Unit subject to a minimum of $1,000,000 per occurrence for Flood with
respect to locations wholly or partially within Special Flood Hazard Areas
(SFHA), Areas of 100 year flooding, as defined by the Federal Emergency
Management Agency;

$250,000 per occurrence for all other locations;

 

Windstorm:

5% Per Unit subject to a minimum of $100,000 per occurrence for the perils of
Windstorm in Tier 1 Counties;

$50,000 per occurrence for the perils of Windstorm in all other Regions.

 

Boiler/Machinery:

$50,000 Combined Property Damage and Time Element

24 Hour Waiting Period for Service Interruption

 

ADDITIONAL DEDUCTIBLES PER COVERAGE TERMS AND CONDITIONS OF ACTUAL POLICY FORMS.

 

38

--------------------------------------------------------------------------------


 

**PROPERTY CARRIERS**

 

Primary “All Risk” $50,000,000)

Lexington Insurance Company ($22.5M part of $50M) – Policy # 020412968

Lloyd’s of London ($4.375M part of $25M) – Policy # WB1001439

Lloyd’s of London ($4.375M part of $25M xs $25M) – Policy # WB1001501

 

Primary “All Risk” $40,000,000)

Allianz Global Risks US Insurance Company ($15M part of $40M) – Policy #
CLP3010982

 

First Excess ($60,000,000 xs $40,000,000)

Liberty Mutual Fire Insurance Company ($5M part of $60M xs $40M) – Policy #
MQ2-L9L-433769-030

Chartis Specialty Insurance Company ($4.546M part of $60M xs $40M) – Policy #
CSC 157 19148

XL Insurance America ($5M part of $60M xs $40M) – Policy # US00011840PR10A

Aspen Insurance UK Ltd. ($2.5M part of $60M xs $40M) – Policy # PXA6AE910A0M

 

First Excess ($110,000,000 xs $40,000,000)

Torus Specialty Insurance Company ($10M part of $110M xs $40M) – Policy #
07192A101APR

 

First Excess ($50,000,000 xs $50,000,000)

American Guarantee and Liability Insurance Co ($7.5M part of $50M xs $50M) –
Policy # XPP 6725998-00

Landmark American Insurance Company ($2.249M part of $50M xs $50M) – Policy #
LHD416822

Federal Insurance Company ($5M part of $50M xs $50M) – Policy # 6627053

 

First Excess ($100,000,000 xs $50,000,000)

Partner Re Ireland Insurance Limited ($10M part of $100M xs $50M) – Policy #
WB1001503

Tokio Marine Europe Insurance ($3M part of $100M xs $50M) – Policy # WB1001502

Great Lakes Reinsurance (UK) PLC ($20M part of $100M xs $50M) – Policy #
WB0901544

 

Second Excess ($50,000,000 xs $100,000,000)

XL Insurance America ($5M part of $50M xs $100M) – Policy # US00011841PR10A

Endurance American Insurance Company ($5M part of $50M xs $100M) – Policy #
CPN10002889200

Underwriters at Lloyds – Syndicate KLN 510 ($2.5M part of $50M xs $100M) –
Policy # GEP2740

American Empire Surplus Lines Insurance Company ($5M part of $50M xs $100M) –
Policy # 10MP24967

Princeton E&S Insurance Company ($10M part of $50M xs $100M) – Policy #
2BA3XP0000031-00

Maxum Indemnity Company ($1.455M part of $50M xs $100M) – Policy # MSP
6014122-01

 

Third Excess ($650,000,000 xs $150,000,000)

Maiden Specialty Insurance Company ($50M part of $650M xs $150M) – Policy #
SILPY0075102S

XL Insurance America ($275M part of $650M xs $150M) – Policy # US00011842PR10A

Allianz Global Risks US Insurance Company ($185M part of $650M xs $150M) –
Policy # CLP3010982

Sompo Japan Insurance Company of America ($75M part of $650M xs $150M) – Policy
# PEP40052A0

Federal Insurance Company ($25M part of $650M xs $150M) – Policy # 6627054

Torus Specialty Insurance Company ($40M part of $650M xs $150M) – Policy #
07192A101APR

 

39

--------------------------------------------------------------------------------


 

[g115411ke31bsi001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

04/05/2011

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

PRODUCER



 

CONTACT
NAME:

 

Aon Risk Solutions
Aon Risk Insurance Services West, Inc

 

PHONE
A/C, NO, Ext): 213-630-3200

FAX
A/C, NO):

707 Wilshire Blvd., Suite 2600
Los Angeles

CA 90017

E-MAIL
ADDRESS:

 

 

 

INSURER(S) AFFORDING COVERAGE

NAIC #

 

 

INSURER A: ACE American Insurance Company

22667

INSURED

 

INSURER B: National Union Fire Ins. Co. of Pittsburgh, PA

19445

 

 

INSURER C: Indemnity Insurance Company of North America

43575

The Macerich Company

 

INSURER D: See Attachment

 

P.O. Box 2172

 

INSURER E:

 

Santa Monica

CA 90401

INSURER F:

 

 

COVERAGES

CERTIFICATE NUMBER:

REVISION NUMBER:

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

INSR
LTR

 

TYPE OF INSURANCE

 

ADDL
INSR

 

SUBR
WVD

 

POLICY NUMBER

 

POLICY EFF
(MM/DD/YYYY)

 

POLICY EXP
(MM/DD/YYYY)

 

LIMITS

 

A

 

GENERAL LIABILITY

 

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

1,000,000

 

 

 

x COMMERCIAL GENERAL LIABILITY

oo CLAIMS-MADE  x OCCUR

 

 

 

 

 

 

 

 

 

 

 

DAMAGE TO RENTED

PREMISES (Ea occurrence)

$

1,000,000

 

 

 

x Contractual Liablity

 

 

 

 

 

 

 

 

 

 

 

MED EXP (Any one person)

$

EXCLUDED

 

 

 

x $100,000 SIR

 

 

 

 

 

XSLG25525759

 

04/01/11

 

04/01/12

 

PERSONAL & ADV INJURY

$

1,000,000

 

 

 

GEN’L AGGREGATE LIMIT APPLIES PER:

 

 

 

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

2,000,000

 

 

 

o POLICY o PROJECT x LOC

 

 

 

 

 

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

2,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

AUTOMOBILE LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

x ANY AUTO

o SCHEDULED AUTOS

 

 

 

 

 

 

 

 

 

 

 

COMBINED SINGLE LIMIT
(Ea accident)

$

1,000,000

 

 

 

o ALL OWNED AUTOS

x NON-OWNED AUTOS

 

 

 

 

 

 

 

 

 

 

 

BODILY INJURY

(Per person)

$

 

 

 

 

x HIRED AUTOS

x 25K Liab Ded

o

 

 

 

 

 

 

 

 

 

 

 

BODILY INJURY

(Per accident)

$

 

 

 

 

 

 

 

 

 

 

 

ISAH08633617

 

04/01/11

 

04/01/12

 

PROPERTY DAMAGE

(Per accident)

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

B

 

x UMBRELLA LIAB

x OCCUR

 

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

25,000,000

 

 

 

o EXCESS LIAB

o CLAIMS-MADE

 

 

 

 

 

BE17727227

 

04/01/11

 

04/01/12

 

AGGREGATE

$

25,000,000

 

 

 

o DED

x RETENTION $10,000

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY

Y/N

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?
(Mandatory in NH)

N

 

 

 

 

 

WLRC4647840A (CA)
WLRC46478393 (AOS)
WLRC46478411 (OR)

 

04/01/11

 

04/01/12

 

x WC STATUTORY LIMITS
o OTHER
E.L. EACH ACCIDENT

$

1,000,000

 

 

 

If yes, describe under

 

 

 

 

 

 

 

 

 

 

 

 

E.L. DISEASE - EA EMPLOYEE

$

1,000,000

 

 

 

DESCRIPTION OF OPERATIONS below

 

 

 

 

 

 

 

 

 

 

 

 

E.L. DISEASE - POLICY LIMIT

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

Excess Liability

(See Attachment)

 

 

 

 

 

See Attachment

 

04/01/11

 

04/01/12

 

$175M xs $25M Excess Liability

(See Attachment)

 

 

 

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/ (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

 

Evidence of Insurance

 

 

CERTIFICATE HOLDER

 

CANCELLATION

 

 

 

Evidence Insurance

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

 

 

 

 

AUTHORIZED REPRESENTATIVE

 

 

Aon Risk Solutions / Aon Risk Insurance Services West, Inc.

 

ACORD 25 (2010/05)

© 1988-2010 ACORD CORPORATION. All rights reserved.

The ACORD name and logo are registered marks of ACORD

 

40

--------------------------------------------------------------------------------


 

Attachment to Certificate of Liability Insurance

 

Insured:

The Macerich Company, Etal

 

 

Policy Period:

04/01/11 to 04/01/12

 

****EXCESS LIABILITY – CARRIERS (D)

 

First Excess ($25M xs $25M)

Insurance Company: XL Insurance America, Inc.

Policy Number: US00011979LI11A

 

Second Excess ($25M part of $50M xs $50M)

Insurance Company: Great American Insurance Company of New York

Policy Number: EXC20988479

 

Second Excess ($25M part of $50M xs $50M)

Insurance Company: Federal Insurance Company

Policy Number: 93631198

 

Third Excess ($50M xs $100M)

Insurance Company: Liberty Insurance Underwriters, Inc.

Policy Number: EXCLA0787276

 

Fourth Excess ($25M part of $50M xs $150M)

Insurance Company: American Guarantee and Liability Insurance Company

Policy Number: AEC591949105

 

Fourth Excess ($25M part of $50M xs $150M)

Insurance Company: Federal Insurance Company

Policy Number: 93636927

 

41

--------------------------------------------------------------------------------


 

 

[g115411ke31bui001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

04/11/2011

 

 

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

 

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

 

 

PRODUCER

 

Aon Risk Solutions

 

Aon Risk Insurance Services West, Inc.

 

707 Wilshire Blvd., Suite 2600

 

CONTACT
NAME:

 

PHONE
A/C, No, Ext):

213-630-3200

FAX
A/C, No):

 

E-MAIL

ADDRESS:

 

INSURER(S) AFFORDING COVERAGE

NAIC #

 

Los Angeles                                 CA 90017

INSURER A: ACE American Insurance Company

22667

 

 

 

 

 

INSURED

 

The Macerich Company

P.O. Box 2172

Santa Monica                               CA    90401

INSURER B:

 

 

INSURER C:

 

 

INSURER D:

 

 

INSURER E:

 

 

INSURER F:

 

 

 

 

COVERAGES

CERTIFICATE NUMBER:

REVISION NUMBER:

 

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

 

 

 

 

 

 

 

INSR
LTR

 

TYPE OF INSURANCE

 

ADDL
INSR

 

SUBR
WVD

 

POLICY NUMBER

 

POLICY EFF
(MM/DD/YYYY)

 

POLICY EXP
(MM/DD/YYYY)

 

LIMITS

 

 

GENERAL LIABILITY

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

1,000,000

A

 

x COMMERICAL GENERAL LIABILITY

oo CLAIMS-MADE  x OCCUR

o                                                         

o                                                         

GEN’L AGGREGATE LIMIT APPLIES PER:

x POLICY o PROJECT o LOC

 

 

 

 

 

 

 

 

 

 

DAMAGE TO RENTED PREMISES (Ea occurrence)

$

1,000,000

N

 

N

 

PHFD37233006 (Foreign)

 

04/01/11

 

04/01/12

 

MED EXP (Any one person)

$

10,000

 

 

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

$

1,000,000

 

 

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

2,000,000

 

 

 

 

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

2,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

AUTOMOBILE  LIABILITY

 

 

 

 

 

 

 

 

 

 

COMBINED SINGLE LIMIT

 

 

A

 

x ANY AUTO

o ALL OWNED AUTOS

x HIRED AUTOS

o SCHEDULED AUTOS

x NON-OWNED AUTOS

 

 

N

 

 

 

N

 

 

 

PHFD37233006 (Foreign)

 

 

 

04/01/11

 

 

 

04/01/12

 

(Ea accident)

BODILY INJURY (Per person)

BODILY INJURY (Per accident)

PROPERTY DAMAGE (Per accident)

$

$

$

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

o UMBRELLA LIAB

o OCCUR

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

 

o EXCESS LIAB

o CLAIMS-MADE

 

 

 

 

 

 

 

 

 

 

AGGREGATE

$

 

 

 

o DED o RETENTION $

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY                   Y/N

 

 

 

 

 

 

 

 

 

 

o WC STATUTORY LIMITS

x OTHER

 

 

A

 

ANY PROPRIETOR/PARTNER/                N

N / A

 

N

 

PHFD37233006 (Foreign)

 

04/01/11

 

04/01/12

 

E.L. EACH ACCIDENT

E.L. DISEASE - EA EMPLOYEE

E.L. DISEASE - POLICY LIMIT

 

$

$

$

1,000,000

1,000,000

1,000,000

 

 

EXECUTIVE OFFICER/MEMBER EXCLUDED?                                  
            

 

 

 

 

 

 

 

 

 

 

 

 

(Mandatory in NH)

 

 

 

 

 

 

 

 

 

 

 

 

If yes, describe under

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES / (Attach ACORD 101, Additional
Remarks Schedule, If more space is required)

 

Evidence of Insurance

 

 

 

 

CERTIFICATE HOLDER

CANCELLATION

 

 

 

 

Evidence of Insurance

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

AUTHORIZED REPRESENTATIVE

 

Aon Risk Solutions / Aon Risk Insurance Services West, Inc.

 

 

© 1988-2010 ACORD CORPORATION. All rights reserved.

ACORD 25 (2010/05)

The ACORD name and logo are registered marks of ACORD

 

42

--------------------------------------------------------------------------------


 

 

[g115411ke31bui001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

03/25/2011

 

 

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

 

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

 

 

PRODUCER

 

Aon Risk Solutions

 

Aon Risk Insurance Services West, Inc.

 

707 Wilshire Blvd., Suite 2600

 

CONTACT
NAME:

 

PHONE
A/C, No, Ext):

213-630-3200

FAX
A/C, No):

 

E-MAIL

ADDRESS:

 

INSURER(S) AFFORDING COVERAGE

NAIC #

 

Los Angeles                                 CA 90017

INSURER A: National Union Fire Ins. Co. of Pittsburgh, PA

19445

 

 

 

 

 

INSURED

 

The Macerich Company

P.O. Box 2172

Santa Monica                               CA    90401

INSURER B:

 

 

INSURER C:

 

 

INSURER D:

 

 

INSURER E:

 

 

INSURER F:

 

 

 

 

COVERAGES

CERTIFICATE NUMBER:

REVISION NUMBER:

 

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

 

 

 

 

 

 

 

INSR
LTR

 

TYPE OF INSURANCE

ADDL
INSR

 

SUBR
WVD

 

POLICY NUMBER

 

POLICY EFF
(MM/DD/YYYY)

 

POLICY EXP
(MM/DD/YYYY)

 

LIMITS

 

 

GENERAL LIABILITY

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

o COMMERICAL GENERAL LIABILITY

oo CLAIMS-MADE   o OCCUR

o                                                         

o                                                         

GEN’L AGGREGATE LIMIT APPLIES PER:

o POLICY o PROJECT o LOC

 

 

 

 

 

 

 

 

 

 

DAMAGE TO RENTED PREMISES (Ea occurrence)

$

 

 

 

 

 

 

 

 

 

 

MED EXP (Any one person)

$

 

 

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

$

 

 

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

 

 

 

 

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

AUTOMOBILE  LIABILITY

 

 

 

 

 

 

 

 

 

 

COMBINED SINGLE LIMIT

 

 

 

o ANY AUTO

o ALL OWNED AUTOS

o HIRED AUTOS

o SCHEDULED AUTOS

o NON-OWNED AUTOS

 

 

 

 

 

 

 

 

 

 

(Ea accident)

BODILY INJURY (Per person)

BODILY INJURY (Per accident)

PROPERTY DAMAGE (Per accident)

$

$

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

o UMBRELLA LIAB

o OCCUR

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

o EXCESS LIAB

o CLAIMS-MADE

 

 

 

 

 

 

 

 

 

 

AGGREGATE

$

 

 

o DED o RETENTION $

 

 

 

 

 

 

 

 

 

 

 

$

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY                  Y/N

 

 

 

 

 

 

 

 

 

 

o WC STATUTORY LIMITS

o OTHER

 

 

 

ANY PROPRIETOR/PARTNER/EXECU o

 

 

 

 

 

 

 

 

 

 

E.L. EACH ACCIDENT

E.L. DISEASE - EA EMPLOYEE

E.L. DISEASE - POLICY LIMIT

$

$

$

 

 

TIVE OFFICER/MEMBER EXCLUDED?

N/A

 

 

 

 

 

 

 

 

 

 

 

(Mandatory in NH)

 

 

 

 

 

 

 

 

 

 

 

 

If yes, describe under

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

Executive Risk

 

N

 

N

 

99330656

 

02/28/10

 

11/30/12

 

Each Claim: $15,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate: None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retention: None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

 

Evidence of Insurance

 

 

 

 

CERTIFICATE HOLDER

CANCELLATION

 

 

 

 

Evidence of Insurance

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

AUTHORIZED REPRESENTATIVE

 

Aon Risk Solutions / Aon Risk Insurance Services West, Inc.

 

 

© 1988-2010 ACORD CORPORATION. All rights reserved.

ACORD 25 (2010/05)

The ACORD name and logo are registered marks of ACORD

 

43

--------------------------------------------------------------------------------


 

[g115411ke31bwi001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

03/25/2011

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

PRODUCER

 

Aon Risk Solutions

 

Aon Risk Insurance Services West, Inc.

 

707 Wilshire Blvd., Suite 2600

 

CONTACT
NAME:

PHONE
A/C, No, Ext):

213-630-3200

FAX
A/C, No):

E-MAIL

ADDRESS:

INSURER(S) AFFORDING COVERAGE

NAIC #

Los Angeles                                 CA 90017

INSURER A: Columbia Casualty Company

31127

INSURED

 

The Macerich Company

P.O. Box 2172

Santa Monica                               CA    90401

INSURER B:

 

INSURER C:

 

INSURER D:

 

INSURER E:

 

INSURER F:

 

 

 

 

COVERAGES

CERTIFICATE NUMBER:

REVISION NUMBER:

 

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

 

 

 

 

 

 

 

INSR
LTR

 

TYPE OF INSURANCE

ADDL
INSR

 

SUBR
WVD

 

POLICY NUMBER

 

POLICY EFF
(MM/DD/YYYY)

 

POLICY EXP
(MM/DD/YYYY)

 

LIMITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL LIABILITY

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

 

o COMMERICAL GENERAL LIABILITY

oo CLAIMS-MADE  o OCCUR

o_____________________________

o_____________________________

GEN’L AGGREGATE LIMIT APPLIES PER:

o POLICY o PROJECT o LOC

 

 

 

 

 

 

 

 

 

 

DAMAGE TO RENTED PREMISES (Ea occurrence)

$

 

 

 

 

 

 

 

 

 

 

 

MED EXP (Any one person)

$

 

 

 

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

$

 

 

 

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

 

 

 

 

 

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

AUTOMOBILE  LIABILITY

 

 

 

 

 

 

 

 

 

 

COMBINED SINGLE LIMIT

 

 

 

 

o ANY AUTO

o ALL OWNED AUTOS

o HIRED AUTOS

o SCHEDULED AUTOS

o NON-OWNED AUTOS

 

 

 

 

 

 

 

 

 

 

(Ea accident)

BODILY INJURY (Per person)

BODILY INJURY (Per accident)

PROPERTY DAMAGE (Per accident)

$

$

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

o UMBRELLA LIAB

o OCCUR

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

 

o EXCESS LIAB

o CLAIMS-MADE

 

 

 

 

 

 

 

 

 

 

AGGREGATE

$

 

 

 

o DED o RETENTION $

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY                  Y/N

 

 

 

 

 

 

 

 

 

 

o WC STATUTORY LIMITS

o OTHER

 

 

 

 

ANY PROPRIETOR/PARTNER/             o

 

 

 

 

 

 

 

 

 

 

E.L. EACH ACCIDENT

E.L. DISEASE - EA EMPLOYEE

E.L. DISEASE - POLICY LIMIT

 

$

$

$

 

 

 

EXECUTIVE OFFICER/MEMBER EXCLUDED?

N/A

 

 

 

 

 

 

 

 

 

 

 

(Mandatory in NH)

 

 

 

 

 

 

 

 

 

 

 

 

If yes, describe under

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

Professional / Media Liability

 

 

 

 

132339765

 

11/30/10

 

11/30/11

 

$10,000,000 Each Claim & Aggregate

$100,000 Retention

 

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

 

Evidence of Insurance

 

 

 

CERTIFICATE HOLDER

CANCELLATION

 

 

 

 

Evidence of Insurance

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

AUTHORIZED REPRESENTATIVE

 

Aon Risk Solutions / Aon Risk Insurance Services West, Inc.

 

 

© 1988-2010 ACORD CORPORATION. All rights reserved.

ACORD 25 (2010/05)

The ACORD name and logo are registered marks of ACORD

 

44

--------------------------------------------------------------------------------


 

[g115411ke31bwi001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

03/25/2011

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

PRODUCER

 

Aon Risk Solutions

 

Aon Risk Insurance Services West, Inc.

 

707 Wilshire Blvd., Suite 2600

 

CONTACT
NAME:

PHONE
A/C, No, Ext):

213-630-3200

FAX
A/C, No):

E-MAIL

ADDRESS:

INSURER(S) AFFORDING COVERAGE

NAIC #

Los Angeles                                 CA 90017

INSURER A: Great American E&S Insurance Company

37532

INSURED

 

The Macerich Company

P.O. Box 2172

Santa Monica                               CA    90401

INSURER B:

 

INSURER C:

 

INSURER D:

 

INSURER E:

 

INSURER F:

 

 

 

 

COVERAGES

CERTIFICATE NUMBER:

REVISION NUMBER:

 

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

 

 

 

 

 

 

 

INSR
LTR

 

TYPE OF INSURANCE

ADDL
INSR

 

SUBR
WVD

 

POLICY NUMBER

 

POLICY EFF
(MM/DD/YYYY)

 

POLICY EXP
(MM/DD/YYYY)

 

LIMITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL LIABILITY

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

 

o COMMERCIAL GENERAL LIABILITY

oo CLAIMS-MADE  o OCCUR

o_____________________________

o_____________________________

GEN’L AGGREGATE LIMIT APPLIES PER:

o POLICY o PROJECT o LOC

 

 

 

 

 

 

 

 

 

 

DAMAGE TO RENTED PREMISES (Ea occurrence)

$

 

 

 

 

 

 

 

 

 

 

 

MED EXP (Any one person)

$

 

 

 

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

$

 

 

 

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

 

 

 

 

 

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

AUTOMOBILE  LIABILITY

 

 

 

 

 

 

 

 

 

 

COMBINED SINGLE LIMIT

 

 

 

 

o ANY AUTO

o ALL OWNED AUTOS

o HIRED AUTOS

o SCHEDULED AUTOS

o NON-OWNED AUTOS

 

 

 

 

 

 

 

 

 

 

 

 

(Ea accident)

BODILY INJURY (Per person)

BODILY INJURY (Per accident)

PROPERTY DAMAGE (Per accident)

$

$

$

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

o UMBRELLA LIAB

o OCCUR

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

 

o EXCESS LIAB

o CLAIMS-MADE

 

 

 

 

 

 

 

 

 

 

AGGREGATE

$

 

 

 

o DED o RETENTION $

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY                   Y/N

 

 

 

 

 

 

 

 

 

 

o

WC STATUTORY LIMITS

o OTHER

 

 

 

 

ANY PROPRIETOR/PARTNER/               o

N/A

 

 

 

 

 

 

 

 

 

E.L. EACH ACCIDENT

E.L. DISEASE - EA EMPLOYEE

E.L. DISEASE - POLICY LIMIT

 

$

$

$

 

 

 

EXECUTIVE OFFICER/MEMBER EXCLUDED?

 

 

 

 

 

 

 

 

 

 

 

 

(Mandatory in NH)

 

 

 

 

 

 

 

 

 

 

 

 

If yes, describe under

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

Fiduciary Liability

N

 

N

 

FDP6660538

 

11/30/10

 

11/30/11

 

$10,000,000 Each Claim & Aggregate

$   10,000 Retention

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES / (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

 

Evidence of Insurance

 

 

CERTIFICATE HOLDER

CANCELLATION

 

 

 

 

Evidence of Insurance

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

AUTHORIZED REPRESENTATIVE

 

Aon Risk Solutions / Aon Risk Insurance Services West, Inc.

 

 

© 1988-2010 ACORD CORPORATION. All rights reserved.

ACORD 25 (2010/05)

The ACORD name and logo are registered marks of ACORD

 

45

--------------------------------------------------------------------------------


 

 

[g115411ke31byi001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

03/25/2011

 

 

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

 

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

 

 

PRODUCER

 

Aon Risk Solutions

 

Aon Risk Insurance Services West, Inc.

 

707 Wilshire Blvd., Suite 2600

 

CONTACT
NAME:

 

PHONE
A/C, No, Ext):

213-630-3200

FAX
A/C, No):

 

E-MAIL

ADDRESS:

 

 

 

 

Los Angeles                                 CA 90017

INSURER(S) AFFORDING COVERAGE

NAIC #

 

 

INSURER A: National Union Fire Ins. Co. of Pittsburgh, PA

19445

 

INSURED

 

The Macerich Company

P.O. Box 2172

Santa Monica                               CA    90401

INSURER B:

 

 

INSURER C:

 

 

INSURER D:

 

 

INSURER E:

 

 

INSURER F:

 

 

 

 

COVERAGES

CERTIFICATE NUMBER:

REVISION NUMBER:

 

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

INSR
LTR

 

TYPE OF INSURANCE

ADDL
INSR

 

SUBR
WVD

 

POLICY NUMBER

 

POLICY EFF
(MM/DD/YYYY)

 

POLICY EXP
(MM/DD/YYYY)

 

LIMITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL LIABILITY

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

 

o COMMERCIAL GENERAL LIABILITY

oo CLAIMS-MADE  o OCCUR

o ___________________________________

o ___________________________________

GEN’L AGGREGATE LIMIT APPLIES PER:

o POLICY o PROJECT o LOC

 

 

 

 

 

 

 

 

 

 

DAMAGE TO RENTED PREMISES (Ea occurrence)

$

 

 

 

 

 

 

 

 

 

 

 

MED EXP (Any one person)

$

 

 

 

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

$

 

 

 

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

 

 

 

 

 

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

AUTOMOBILE  LIABILITY

 

 

 

 

 

 

 

 

 

 

COMBINED SINGLE LIMIT

 

 

 

 

o ANY AUTO

o ALL OWNED AUTOS

o HIRED AUTOS

o SCHEDULED AUTOS

o NON-OWNED AUTOS

 

 

 

 

 

 

 

 

 

 

(Ea accident)

BODILY INJURY (Per person)

BODILY INJURY (Per accident)

PROPERTY DAMAGE (Per accident)

$

$

$

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

o UMBRELLA LIAB

o OCCUR

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

 

o EXCESS LIAB

o CLAIMS-MADE

 

 

 

 

 

 

 

 

 

 

AGGREGATE

$

 

 

 

o DED o RETENTION $

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY                          Y/N

 

 

 

 

 

 

 

 

 

 

o

WC STATUTORY LIMITS

o OTHER

 

 

 

 

ANY PROPRIETOR/PARTNER/EXECUTIVE o

N/A

 

 

 

 

 

 

 

 

 

E.L. EACH ACCIDENT

E.L. DISEASE - EA EMPLOYEE

E.L. DISEASE - POLICY LIMIT

 

$

$

$

 

 

 

OFFICER/MEMBER EXCLUDED?

 

 

 

 

 

 

 

 

 

 

 

 

(Mandatory in NH)

 

 

 

 

 

 

 

 

 

 

 

 

If yes, describe under

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

Employment Practices Liability

N

 

N

 

013309754

 

11/30/10

 

11/30/11

 

$10,000,000 Each Claim & Aggregate

$250,000 Retention

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

 

 

Evidence of Insurance

 

 

 

 

CERTIFICATE HOLDER

CANCELLATION

 

 

 

 

Evidence of Insurance

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

AUTHORIZED REPRESENTATIVE

 

Aon Risk Solutions / Aon Risk Insurance Services West, Inc.

 

ACORD 25 (2010/05)

 

© 1988-2010 ACORD CORPORATION. All rights reserved.

The ACORD name and logo are registered marks of ACORD

 

46

--------------------------------------------------------------------------------


 

[g115411ke31byi001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

03/25/2011

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

PRODUCER

CONTACT
NAME:

Aon Risk Solutions

PHONE
A/C, No, Ext): 213-630-3200

FAX
A/C, No):

Aon Risk Insurance Services West, Inc.

E-MAIL
ADDRESS:

 

707 Wilshire Blvd., Suite 2600

INSURER(S) AFFORDING COVERAGE

NAIC #

 

 

 

Los Angeles       CA  90017

INSURER A:  See Attached

 

 

 

INSURED

INSURER B:

 

INSURER C:

The Macerich Company

INSURER D:

P.O. Box 2172

INSURER E:

Santa Monica                                CA  90401

INSURER F:

 

 

 

 

COVERAGES

CERTIFICATE NUMBER:

REVISION NUMBER:

 

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

INSR
LTR

 

TYPE OF INSURANCE

 

ADDL
INSR

 

SUBR
WVD

 

POLICY
NUMBER

 

POLICY EFF
(MM/DD/YYYY)

 

POLICY EXP
(MM/DD/YYYY)

 

LIMITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL LIABILITY

 

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

 

$

 

 

o COMMERCIAL GENERAL LIABILITY

 

 

 

 

 

 

 

 

 

 

 

DAMAGE TO RENTED

 

 

 

 

oo CLAIMS-MADE o OCCUR

 

 

 

 

 

 

 

 

 

 

 

PREMISES (Ea occurrence)

 

$

 

 

o

 

 

 

 

 

 

 

 

 

 

 

 

MED EXP (Any one person)

 

$

 

 

o

 

 

 

 

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

 

$

 

 

GEN’L AGGREGATE LIMIT APPLIES PER:

 

 

 

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

 

$

 

 

o POLICY o PROJECT o LOC

 

 

 

 

 

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

AUTOMOBILE  LIABILITY

 

 

 

 

 

 

 

 

 

 

 

COMBINED SINGLE LIMIT
(Ea accident)

 

$

 

 

o ANY AUTO

o SCHEDULED

 

 

 

 

 

 

 

 

 

 

 

BODILY INJURY (Per person)

 

$

 

 

o ALL OWNED    

    AUTOS

 

 

 

 

 

 

 

 

 

 

 

BODILY INJURY (Per accident)

 

$

 

 

    AUTOS
o HIRED AUTOS

o NON-OWNED
    AUTOS

 

 

 

 

 

 

 

 

 

 

 

PROPERTY DAMAGE
(Per accident)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

o UMBRELLA LIAB

o OCCUR

 

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

 

$

 

 

o EXCESS LIAB   

o CLAIMS-MADE

 

 

 

 

 

 

 

 

 

 

 

AGGREGATE

 

$

 

 

o DED o RETENTION $

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY                        Y/N

N/A

 

 

 

 

 

 

 

 

 

o  WC STATUTORY LIMITS

o OTHER

 

 

 

 

ANY PROPRIETOR/PARTNER/EXECUTIVE o

 

 

 

 

 

 

 

 

 

E.L. EACH ACCIDENT

 

$

 

 

OFFICER/MEMBER EXCLUDED?
(Mandatory in NH)

If yes, describe under

 

 

 

 

 

 

 

 

 

 

 

E.L. DISEASE - EA EMPLOYEE
E.L. DISEASE - POLICY LIMIT

 

$
$

 

 

DESCRIPTION OF OPERATIONS below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

Directors & Officers Liability &
Excess Directors & Officers Liability

 

N

 

N

 

See Attachment

 

11/30/10

 

11/30/11

 

$70,000,000 Primary & Excess Liability $1,000,000 Retention
(See Attachment)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

 

 

Evidence of Insurance

 

 

CERTIFICATE HOLDER

 

 

 

 

 

CANCELLATION

 

 

 

 

 

 

 

 

 

Evidence Insurance

 

 

 

 

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUTHORIZED REPRESENTATIVE

 

 

 

 

 

 

 

 

Aon Risk Solutions / Aon Risk Insurance Services West, Inc.

 

 

© 1988-2010 ACORD CORPORATION. All rights reserved.

 

ACORD 25 (2010/05)

The ACORD name and logo are registered marks of ACORD

 

 

47

--------------------------------------------------------------------------------


 

Attachment to Certificate of Liability Insurance

 

Insured:

The Macerich Company, Etal

 

 

Policy Period:

11/30/10 to 11/30/11

 

PRIMARY & EXCESS DIRECTORS & OFFICERS LIABILITY — CARRIERS (A)

 

Primary $10M

 

Insurance Company: ACE American Insurance Company
Policy Number: DONG23656851003

 

First Excess ($10M xs $10M)

 

Insurance Company: Twin City Fire Insurance Company
Policy Number: AR021474410

 

Second Excess ($10M xs $20M)

 

Insurance Company: Arch Insurance Company
Policy Number: REI002628001

 

Third Excess ($15M xs $30M)

 

Insurance Company: National Union Fire Insurance Company of Pittsburgh, PA
Policy Number: 013345350

 

Fourth Excess ($10M xs $45M)

 

Insurance Company: Zurich American Insurance Company
Policy Number: DOC655840201

 

Fifth Excess ($5M xs $55M)

 

Insurance Company: Berkley Insurance Company
Policy Number: 1921967

 

Sixth Excess Side A ($10M xs $60M)

 

Insurance Company: AXIS Insurance Company
Policy Number: MLN710551/01/2010

 

48

--------------------------------------------------------------------------------


 

 

[g115411ke31cai001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

03/25/2011

 

 

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

 

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

 

 

PRODUCER

 

Aon Risk Solutions

 

Aon Risk Insurance Services West, Inc.

 

707 Wilshire Blvd., Suite 2600

 

CONTACT
NAME:

 

PHONE
A/C, NO, Ext):

(213) 630-3200

FAX
A/C, NO):

 

E-MAIL

ADDRESS:

 

INSURER(S) AFFORDING COVERAGE

NAIC #

 

Los Angeles                                 CA 90017

INSURER A: National Union Fire Ins Co of Pittsburgh PA

19445

 

INSURED

 

The Macerich Company

P.O. Box 2172

Santa Monica                               CA    91401

INSURER B:

 

 

INSURER C:

 

 

INSURER D:

 

 

INSURER E:

 

 

INSURER F:

 

 

 

 

COVERAGES

CERTIFICATE NUMBER:

REVISION NUMBER:

 

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

 

 

 

 

 

 

 

INSR
LTR

 

TYPE OF INSURANCE

 

ADDL
INSR

 

SUBR
WVD

 

POLICY NUMBER

 

POLICY EFF
(MM/DD/YYYY)

 

POLICY EXP
(MM/DD/YYYY)

 

LIMITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL LIABILITY

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

 

o COMMERCIAL GENERAL LIABILITY

oo CLAIMS-MADE  o OCCUR

o ____________________________________

o ____________________________________

GEN’L AGGREGATE LIMIT APPLIES PER:

o POLICY o PROJECT o LOC

 

 

 

 

 

 

 

 

 

 

DAMAGE TO RENTED PREMISES (Ea occurrence)

$

 

 

 

 

 

 

 

 

 

 

 

MED EXP (Any one person)

$

 

 

 

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

$

 

 

 

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

 

 

 

 

 

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

AUTOMOBILE  LIABILITY

 

 

 

 

 

 

 

 

 

 

COMBINED SINGLE LIMIT

 

 

 

 

o ANY AUTO

o ALL OWNED AUTOS

o HIRED AUTOS

o SCHEDULED AUTOS

o NON-OWNED AUTOS

 

 

 

 

 

 

 

 

 

 

(Ea accident)

BODILY INJURY (Per person)

BODILY INJURY (Per accident)

PROPERTY DAMAGE (Per accident)

$

$

$

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

o UMBRELLA LIAB

o OCCUR

 

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

 

o EXCESS LIAB

o CLAIMS-MADE

 

 

 

 

 

 

 

 

 

 

AGGREGATE

$

 

 

 

o DED o RETENTION $

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY                         Y/N

 

 

 

 

 

 

 

 

 

 

o

WC STATUTORY LIMITS

o OTHER

 

 

 

 

ANY PROPRIETOR/PARTNER/EXECUTIVE o

N/A

 

 

 

 

 

 

 

 

 

E.L. EACH ACCIDENT

E.L. DISEASE - EA EMPLOYEE

E.L. DISEASE - POLICY LIMIT

 

$

$

$

 

 

 

 OFFICER/MEMBER EXCLUDED?           

 

 

 

 

 

 

 

 

 

 

 

 

(Mandatory in NH)

 

 

 

 

 

 

 

 

 

 

 

 

If yes, describe under

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

Commercial Crime

N

 

N

 

013810064

 

11/30/11

 

11/30/12

 

See Attachment

 

 

 

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

 

Evidence of Insurance

 

 

CERTIFICATE HOLDER

CANCELLATION

 

 

 

 

Evidence of Insurance

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

AUTHORIZED REPRESENTATIVE

 

Aon Risk Solutions / Aon Risk Insurance Services West, Inc.

 

ACORD 25 (2010/05)

 

© 1988-2010 ACORD CORPORATION. All rights reserved.

The ACORD name and logo are registered marks of ACORD

 

49

--------------------------------------------------------------------------------


 

Attachment to Certificate of Liability Insurance

 

Insured:

The Macerich Company, Etal

 

 

Policy Period:

11/30/10 to 11/30/11

 

****COMMERCIAL CRIME — CARRIER (A)

 

Single Loss Coverage

 

Limit of Liability

 

Single Loss Deductible

 

 

 

 

 

Employee Dishonesty

 

$

10,000,000

 

$

100,000

 

 

 

 

 

Loss Inside the Premises

 

$

10,000,000

 

$

100,000

 

 

 

 

 

Loss Outside the Premises

 

$

10,000,000

 

$

100,000

 

 

 

 

 

Money Orders and Counterfeit Paper Currency

 

$

10,000,000

 

$

 10,000

 

 

 

 

 

Depositors Forgery

 

$

10,000,000

 

$

100,000

 

 

 

 

 

Credit Card Forgery

 

$

10,000,000

 

$

 10,000

 

 

 

 

 

Computer Fraud

 

$

10,000,000

 

$

100,000

 

50

--------------------------------------------------------------------------------


 

[g115411ke31cci001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

02/10/2010

 

 

PRODUCER

Aon Risk Insurance Services West, Inc.

707 Wilshire Blvd., Suite 2600

Los Angeles, CA 90017

(213) 630-3200 - License #0363334

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW.

 

INSURERS AFFORDING COVERAGE

NAIC #

INSURED

INSURER A: Chubb Custom Insurance Company

38989

The Macerich Co

P.O. Box 2172

Santa Monica,  CA 90401

INSURER B:

 

INSURER C:

 

INSURER D:

 

INSURER E:

 

 

 

 

 

COVERAGES

 

 

 

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

 

 

 

 

 

 

 

 

 

INSR
LTR

ADDL
INSRD

TYPE OF INSURANCE

POLICY NUMBER

 

POLICY EFFECTIVE
DATE (MM/DD/YYYY)

 

POLICY EXPIRATION
DATE (MM/DD/YYYY)

 

LIMITS

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL LIABILITY

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

 

o COMMERCIAL GENERAL LIABILITY

o CLAIMS MADE  o OCCUR

o Contractual Liability

o ____________________________________

GEN’L AGGREGATE LIMIT APPLIES PER:

o POLICY o PROJECT o LOC

 

 

 

 

 

 

DAMAGE TO RENTED PREMISES (Ea occurrence)

$

 

 

 

 

 

 

 

MED EXP (Any one person)

$

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

$

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

 

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUTOMOBILE  LIABILITY

 

 

 

 

 

 

COMBINED SINGLE LIMIT

 

 

 

 

o ANY AUTO

o ALL OWNED AUTOS

o SCHEDULED AUTOS

o HIRED AUTOS

o NON-OWNED AUTOS

o ____________________________________

o

 

 

 

 

 

 

(Ea accident)

 

BODILY INJURY (Per person)

 

BODILY INJURY (Per accident)

 

PROPERTY DAMAGE (Per accident)

$

 

$

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARAGE LIABILITY

 

 

 

 

 

 

AUTO ONLY - EA ACCIDENT

$

 

 

 

o ANY AUTO

 

 

 

 

 

 

OTHER THAN
AUTO ONLY:

EA ACC 

$

 

 

 

o

 

 

 

 

 

 

AGG 

$

 

 

 

EXCESS/UMBRELLA LIABILITY

 

 

 

 

 

 

EACH OCCURRENCE

$

 

 

 

o OCCUR o CLAIMS MADE

 

 

 

 

 

 

AGGREGATE

$

 

 

 

o DEDUCTIBLE

 

 

 

 

 

 

 

$

 

 

 

o RETENTION    $

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY             

 

 

 

 

 

 

o

WC STATUTORY LIMITS

o OTHER

 

 

 

 

ANY PROPRIETOR/PARTNER/EXECUTIVE

 

 

 

 

 

 

E.L. EACH ACCIDENT

E.L. DISEASE - EA EMPLOYEE

E.L. DISEASE - POLICY LIMIT

 

$

$

$

 

 

 

OFFICER/MEMBER EXCLUDED?       Incl

 

 

 

 

 

 

 

 

If yes, describe under

 

 

 

 

 

 

 

 

SPECIAL PROVISIONS below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

OTHER

Pollution Legal Liability

37310542

 

10/27/08

 

11/01/03

 

$10,000,000 Each Pollution Incident

$20,000,000 Aggregate Limit

$100,000 Deductible Each Incident

 

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES / EXCLUSIONS ADDED BY
ENDORSEMENT / SPECIAL PROVISIONS

 

Evidence of Insurance

 

 

CERTIFICATE HOLDER

CANCELLATION

 

 

 

 

Evidence of Insurance

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO DO SO SHALL IMPOSE
NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR
REPRESENTATIVES.

 

AUTHORIZED REPRESENTATIVE

 

Aon Risk Insurance Services West, Inc.

 

ACORD 25 (2001/08)

© ACORD CORPORATION 1988

 

51

--------------------------------------------------------------------------------


 

CERTIFICATE OF INSURANCE

 

This certificate is given as a matter of information only and confers no rights
upon the certificate addressee.

 

Date: April 6, 2011

 

 

 

This is to certify to:

That the following policy has been issued to:

 

 

To Whom It May Concern

The Macerich Company

 

401 Wilshire Blvd., Suite 700

 

Santa Monica, CA 90401

 

Policy No. 16000405 issued by one or more member companies of Global Aerospace
Pool through Global Aerospace, Inc.

 

Policy Period: from October 1, 2008 to October 1, 2011

Policy Territory: Worldwide

 

NON-OWNED AIRCRAFT LIABILITY

 

 

Coverages

 

Limits of Liability

 

 

 

 

A.

Single Limit Bodily Injury and Property Damage Property Damage
Including Passengers

 

$100,000,000. Each Occurrence

 

 

 

B.

Medical Expense

 

$10,000. Each Passenger

 

Notwithstanding any requirement, term or condition of any contract or other
document with respect to which this certificate may be issued or may pertain,
the insurance afforded by the policies described herein is subject to all the
terms, exclusions and conditions of such policies. This certificate does not
amend, extend or otherwise alter the coverages afforded by the policies
described herein. Limits may have been reduced by paid claims.

 

Global Aerospace, Inc. has made provision for prompt notice to the certificate
addressee in the event of cancellation of the above described policies, but
except as otherwise stated in this certificate, Global Aerospace, Inc. assumes
no legal responsibility for any failure to do so.

 

GLOBAL AEROSPACE, INC.

[g115411ke31cei001.jpg]

BY:

[g115411ke31cei002.jpg]

 

 

BH Z006

 

52

--------------------------------------------------------------------------------


 

CERTIFICATE OF INSURANCE

 

This certificate is given as a matter of information only and confers no rights
upon the certificate addressee.

 

Date: April 6, 2011

 

 

 

This is to certify to:

That the following policy has been issued to:

 

 

To Whom It May Concern

The Macerich Company

 

401 Wilshire Blvd., Suite 700

 

Santa Monica, CA 90401

 

Policy No. 16000404 issued by one or more member companies of Global Aerospace
Pool through Global Aerospace, Inc.

 

Policy Period: from October 1, 2008 to October 1, 2011

Policy Territory: Worldwide

 

AIRCRAFT LIABILITY

 

 

Coverages

Limits of Liability

 

 

 

A.

Single Limit Bodily Injury and

COMBINED PRIMARY AND

 

 

Property Damage Including

UNDERLYING EXCESS LIMITS

TOTAL COMBINED LIMITS   

 

Passengers

 

 

 

 

*$200,000,000. each occurrence

*$300,000,000. each occurrence

 

 

 

 

 

 

*$300,000,000. each occurrence

*$400,000,000. each occurrence

 

 

With respects to N910LX

With respects to N910LX

 

·                  We shall be liable only for the difference between the
combined primary underlying excess limits and the total combined limits so that
the total amount of insurance shall equal such total combined limits.

 

Notwithstanding any requirement, term or condition of any contract or other
document with respect to which this certificate may be issued or may pertain,
the insurance afforded by the policies described herein is subject to all the
terms, exclusions and conditions of such policies. This certificate does not
amend, extend or otherwise alter the coverages afforded by the policies
described herein. Limits may have been reduced by paid claims.

 

Global Aerospace, Inc. has made provision for prompt notice to the certificate
addressee in the event of cancellation of the above described policies, but
except as otherwise stated in this certificate, Global Aerospace, Inc. assumes
no legal responsibility for any failure to do so.

 

GLOBAL AEROSPACE, INC.

[g115411ke31cei001.jpg]

BY:

[g115411ke31cei002.jpg]

 

 

BH Z006

 

53

--------------------------------------------------------------------------------


 

Schedule 6.21

 

INDEBTEDNESS

 

See attached

 

54

--------------------------------------------------------------------------------


 

Schedule 6.21
SCHEDULE OF INDEBTEDNESS
Balances as of December 31, 2010 (footnoted for material changes)

 

Borrower

 

Mortgaged Property And
Other Collateral

 

ProRata
Share

 

Fixed or
Floating
Rate

 

Annual
Effective
Interest Rate
(1)

 

(@ Pro-rata)
Principal Balance
(including Debt
Premium /
Discount)
(in 000’s)

 

(@ Pro-Rata)
Debt Premium
/ Discount
(in 000’s)

 

(@ Pro-rata) Mortgage
Loan Balance
(excluding Debt
Premium/(Discount)
(in 000’s)

 

(@ Pro-rata)
Maximum Principal
Balance (in 000’s)

 

Maturity
Date

 

Maturity
Date w/
Extension
Options

 

Recourse

 

 

Consolidated Loans:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)  

Macerich Valley View Limited Partnership

 

Valley View Center

 

100

% 

Fixed

 

5.81

%

125,000

 

 

 

125,000

 

125,000

 

1/1/2011

 

 

 

Non Recourse

 

(4)  

Macerich Twenty Ninth Street LLC

 

Twenty Ninth Street

 

100

% 

Floating

 

5.45

%

106,244

 

 

 

106,244

 

115,000

 

3/25/2011

 

 

 

Partial Recourse

 

(6)  

Macerich Victor Valley LLC

 

Victor Valley, Mall of

 

100

% 

Fixed (6)

 

6.94

%

100,000

 

 

 

100,000

 

100,000

 

5/6/2011

 

5/6/2013

 

Partial Recourse

 

 

Shoppingtown Mall, LLC

 

Shoppingtown Mall

 

100

% 

Fixed

 

5.01

%

39,675

 

482

 

39,193

 

39,193

 

5/11/2011

 

 

 

Non Recourse

 

(2)  

Macerich Partnership, L.P.

 

Capitoia Mall

 

100

% 

Fixed

 

7.13

%

33,459

 

 

 

33,459

 

33,459

 

5/15/2011

 

 

 

Non Recourse

 

(6)  

Macerich Westside Pavilion Property LLC

 

Westside Pavillon

 

100

% 

Fixed (6)

 

7.80

%

175,000

 

 

 

175,000

 

175,000

 

6/5/2011

 

6/5/2013

 

Partial Recourse

 

 

Westcor SanTan Village LLC

 

SanTan Village Regional Center

 

84.9

% 

Floating

 

2.94

%

117,277

 

 

 

117,277

 

127,350

 

6/13/2011

 

6/13/2013

 

Partial Recourse

 

 

Macerich Oaks LLC

 

Oaks, The

 

100

% 

Floating

 

2.31

%

165,000

 

 

 

165,000

 

165,000

 

7/10/2011

 

7/10/2013

 

Partial Recourse

 

 

Macerich Oaks LLC

 

Oaks, The

 

100

% 

Floating

 

2.83

%

92,264

 

 

 

92,264

 

135,000

 

7/10/2011

 

7/10/2013

 

Partial Recourse

 

(3)  

Macerich Buenaventura Limited Partnership

 

Pacific View

 

100

% 

Fixed

 

7.25

%

77,782

 

 

 

77,782

 

77,782

 

8/31/2011

 

 

 

Non Recourse

 

(3)  

Macerich Buenaventura Limited Partnership

 

Pacific View

 

100

% 

Fixed

 

7.00

%

6,314

 

 

 

6,314

 

6,314

 

8/31/2011

 

 

 

Non Recourse

 

(3)  

Macerich Rimrock Limited Partnership

 

Rimrock Mall

 

100

% 

Fixed

 

7.57

%

40,650

 

 

 

40,650

 

40,650

 

10/1/2011

 

 

 

Non Recourse

 

 

TWC II — Prescott Mall, LLC

 

Prescott Gateway

 

100

% 

Fixed

 

5.86

%

60,000

 

 

 

60,000

 

60,000

 

12/1/2011

 

 

 

Non Recourse

 

 

Macerich La Cumbre LLC

 

La Cumbre

 

100

% 

Floating

 

2.44

%

23,113

 

 

 

23,113

 

23,113

 

12/9/2011

 

6/9/2012

 

Non Recourse

 

 

Westlinc Associates

 

Hilton Village

 

100

% 

Fixed

 

5.27

%

8,581

 

(19

)

8,600

 

8,600

 

2/1/2012

 

 

 

Non Recourse

 

 

TWC Tucson LLC

 

La Encantada

 

100

% 

Fixed

 

5.84

%

76,437

 

 

 

76,437

 

76,437

 

6/1/2012

 

 

 

Non Recourse

 

 

Paradise Valley Mall SPE LLC

 

Paradise Valley Mall

 

100

% 

Floating

 

6.30

%

85,000

 

 

 

85,000

 

85,000

 

8/31/2012

 

8/31/2014

 

Partial Recourse

 

 

TWC Chandler LLC

 

Chandler Fashion Center

 

50.1

% 

Fixed

 

5.21

%

48,017

 

 

 

48,017

 

48,017

 

11/1/2012

 

 

 

Non Recourse

 

 

TWC Chandler LLC

 

Chandler Fashion Center

 

50.1

% 

Fixed

 

6.00

%

31,823

 

 

 

31,823

 

31,823

 

11/1/2012

 

 

 

Non Recourse

 

 

Towne Mall, LLC

 

Towne Mall

 

100

% 

Fixed

 

4.99

%

13,348

 

183

 

13,165

 

13,165

 

11/1/2012

 

 

 

Non Recourse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Full Recourse WI

 

 

Northgate Mall Associates

 

Northgate, The Mall at

 

100

% 

Floating

 

7.00

%

38,115

 

 

 

38,115

 

80,000

 

1/1/2013

 

1/1/2014

 

burndown to Partial

 

 

Macerich Deptford LLC

 

Deptford Mall

 

100

% 

Fixed

 

5.41

%

172,500

 

 

 

172,500

 

172,500

 

1/15/2013

 

 

 

Non Recourse

 

 

Wilton Mall, LLC

 

Wilton Mall

 

100

% 

Floating

 

1.26

%

40,000

 

 

 

40,000

 

40,000

 

8/1/2013

 

 

 

Non Recourse

 

 

Macerich Greeley DEF LLC

 

Greeley - Defeasance

 

100

% 

Fixed

 

6.34

%

25,624

 

 

 

25,624

 

25,624

 

9/1/2013

 

 

 

Non Recourse

 

 

Great Northern SPE, LLC

 

Great Northern

 

100

% 

Fixed

 

5.19

%

38,077

 

(82

)

38,159

 

38,159

 

12/1/2013

 

 

 

Non Recourse

 

 

WP Casa Grande Retail LLC

 

Promenade at Casa Grande

 

51.3

% 

Floating

 

5.21

%

40,572

 

 

 

40,572

 

40,572

 

12/30/2013

 

 

 

Full Recourse

 

 

Macerich Fiesta Mall LLC

 

Fiesta Mall

 

100

% 

Fixed

 

4.98

%

84,000

 

 

 

84,000

 

84,000

 

1/1/2015

 

 

 

Non Recourse

 

 

Macerich South Plans LP

 

South Plains Mall

 

100

% 

Fixed

 

4.78

%

76,873

 

 

 

76,873

 

76,873

 

4/11/2015

 

 

 

Non Recourse

 

 

Macerich South Plains Mezz LP

 

South Plains Mezzanine

 

100

% 

Fixed

 

11.46

%

27,259

 

 

 

27,259

 

27,259

 

4/11/2015

 

 

 

Non Recourse

 

(6)   

Macerich Vintage Faire Limited Partnership

 

Vintage Faire Mall

 

100

% 

Fixed (6)

 

8.37

%

135,000

 

 

 

135,000

 

135,000

 

4/27/2015

 

 

 

Non Recourse

 

 

Macerich Fresno Limited Partnership

 

Fresno Fashion Fair

 

100

% 

Fixed

 

6.76

%

165,583

 

 

 

165,583

 

165,583

 

8/1/2015

 

 

 

Non Recourse

 

 

Flagstaff Mall SPE LLC

 

Flagstaff Mall

 

100

% 

Fixed

 

5.03

%

37,000

 

 

 

37,000

 

37,000

 

11/1/2015

 

 

 

Non Recourse

 

 

Macerich South Towne Limited Partnership

 

South Towne Center

 

100

% 

Fixed

 

6.39

%

87,726

 

 

 

87,726

 

87,726

 

11/5/2015

 

 

 

Non Recourse

 

 

Macerich Valley River Center LLC

 

Valley River Center

 

100

% 

Fixed

 

5.59

%

120,000

 

 

 

120,000

 

120,000

 

2/1/2016

 

 

 

Non Recourse

 

 

Macerich Salisbury GL, LLC

 

Salisbury, Center at

 

100

% 

Fixed

 

5.83

%

115,000

 

 

 

115,000

 

115,000

 

5/1/2016

 

 

 

Non Recourse

 

 

Macerich Deptford LLC

 

Deptford Mall

 

100

% 

Fixed

 

6.46

%

15,248

 

(30

)

15,278

 

15,278

 

6/1/2016

 

 

 

Non Recourse

 

 

Freemall Associates LLC

 

Freehold Raceway

 

50.1

% 

Fixed

 

4.20

%

116,683

 

 

 

116,683

 

116,683

 

1/1/2018

 

 

 

Non Recourse

 

(9)  

Danbury Mall, LLC

 

Danbury Fair Mall

 

100

% 

Fixed

 

5.53

%

219,313

 

 

 

219,313

 

250,000

 

10/1/2020

 

 

 

Non Recourse

 

(2)  

Macerich Partnership, L.P.

 

Chesterfield Towne Center

 

100

% 

Fixed

 

9.07

%

50,463

 

 

 

50,463

 

50,463

 

1/1/2024

 

 

 

Non Recourse

 

 

 

 

Total - Consolidated

 

 

 

 

 

 

 

3,030,020

 

534

 

3,029,486

 

3,163,623

 

 

 

 

 

 

 

 

Unconsolidated Loans:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WM Inland Investors IV, LLC & WM Inland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(8)  

(May) IV, LLC

 

Inland Center

 

50

% 

Fixed

 

6.06

%

23,400

 

 

 

23,400

 

23,400

 

2/11/2011

 

 

 

Non Recourse

 

(2), (13)  

Desert Sky Mall LLC

 

Desert Sky Mall

 

50

% 

Floating

 

1.36

%

25,750

 

 

 

25,750

 

25,750

 

3/4/2011

 

 

 

Non Recourse

 

(7)  

Chandler Village Center LLC

 

Chandler Village Center

 

50

% 

Floating

 

1.39

%

8,643

 

 

 

8,643

 

8,643

 

3/31/2011

 

 

 

Partial Recourse

 

(11)  

The Market at Estrella Falls LLC

 

Market at Estrella Falls

 

39.7

% 

Floating

 

2.41

%

13,480

 

 

 

13,480

 

13,400

 

6/1/2011

 

6/1/2013

 

Partial Recourse (11)

 

(7)  

Macerich Cerritos, LLC

 

Los Cerritos Center

 

51

% 

Floating

 

1.13

%

102,000

 

 

 

102,000

 

102,000

 

7/1/2011

 

 

 

Non Recourse

 

 

East Mesa Mall, LLC

 

Superstition Springs

 

33.3

% 

Floating

 

0.68

%

22,500

 

 

 

22,500

 

22,500

 

9/9/2011

 

 

 

Nan Recourse

 

 

New River Associates

 

Arrowhead Towne Center

 

33.3

% 

Fixed

 

6.38

%

24,793

 

80

 

24,713

 

24,713

 

10/1/2011

 

 

 

Non Recourse

 

 

Macerich SanTan Phase 2 SPE LLC

 

SanTan Village Phase II

 

34.9

% 

Fixed

 

5.33

%

15,705

 

 

 

15,705

 

15,705

 

2/1/2012

 

 

 

Non Recourse

 

 

WM Ridgmar, L.P.

 

Ridgmar

 

50

% 

Fixed

 

7.74

%

28,546

 

 

 

28,546

 

28,546

 

4/11/2012

 

 

 

Non Recourse

 

 

NorthPark Partners, L.P.

 

NorthPark Center

 

50

% 

Fixed

 

5.97

%

89,118

 

 

 

89,118

 

89,118

 

5/10/2012

 

 

 

Non Recourse

 

 

NorthPark Partners, L.P.

 

NorthPark Center

 

50

% 

Fixed

 

8.33

%

39,868

 

 

 

39,868

 

39,868

 

5/10/2012

 

 

 

Non Recourse

 

 

NorthPark Land Partners, L.P.

 

NorthPark Land

 

50

% 

Fixed

 

8.33

%

38,509

 

 

 

38,509

 

38,509

 

5/10/2012

 

 

 

Non Recourse

 

 

55

--------------------------------------------------------------------------------


 

Schedule 6.21
SCHEDULE OF INDEBTEDNESS
Balances as of December 31, 2010 (footnoted for material changes)

 

Borrower

 

Mortgaged Property And
Other Collateral

 

ProRata
Share

 

Fixed or
Floating
Rate

 

Annual
Effective
Interest Rate
(1)

 

(@ Pro-rata)
Principal Balance
(including Debt
Premium /
Discount)
(in 000’s)

 

(@ Pro-Rata)
Debt Premium
/ Discount
(in 000’s)

 

(@ Pro-rata) Mortgage
Loan Balance
(excluding Debt
Premium/(Discount)
(in 000’s)

 

(@ Pro-rata)
Maximum Principal
Balance (in 000’s)

 

Maturity
Date

 

Maturity
Date w/
Extension
Options

 

Recourse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Redmond Town Center (Retail), Kitsap Mall, Kitsap Place, North Point Plaza,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pacific Premier Retail Trust

 

Cascade Mall, Cross Court Plaza

 

51

%

Floating

 

5.06

%

58,650

 

 

 

58,650

 

58,650

 

11/3/2012

 

11/3/2013

 

Non Recourse

 

(12)

Kierland Greenway, LLC

 

Kierland Greenway

 

24.5

%

Fixed

 

6.02

%

14,604

 

300

 

14,304

 

14,304

 

1/1/2013

 

 

 

Non Recourse

 

(12)

Kierland Mein Street. LLC

 

Kierland Main Street

 

24.5

%

Fixed

 

4.99

%

3,636

 

 

 

3,636

 

3,636

 

1/2/2013

 

 

 

Non Recourse

 

 

Queens Mall Limited Partnership

 

Queens Center

 

51

%

Fixed

 

7.78

%

64,610

 

 

 

64,610

 

64,610

 

3/1/2013

 

 

 

Full Recourse

 

 

Queens Mall Expansion Limited Partnership

 

Queens Expansion

 

51

%

Fixed

 

7.00

%

104,472

 

 

 

104,472

 

104,472

 

3/1/2013

 

 

 

Full Recourse

 

 

Scottsdale Fashion Square LLC

 

Scottsdale Fashion Square

 

50

%

Fixed

 

5.66

%

275,000

 

 

 

275,000

 

275,000

 

7/8/2013

 

 

 

Non Recourse

 

 

Flatiron Property Holding, LLC

 

Flatiron Crossing

 

25

%

Fixed

 

5.26

%

44,176

 

 

 

44,176

 

44,176

 

12/1/2013

 

 

 

Non Recourse

 

 

Propcor II Associates, LLC

 

Boulevard Shops

 

50

%

Floating

 

3.33

%

10,700

 

 

 

10,700

 

10,700

 

12/16/2013

 

 

 

Partial Recourse

 

 

Tyson’s Corner Holdings, LLC

 

Tyson’s Corner Center

 

50

%

Fixed

 

4.78

%

158,918

 

1,815

 

157,103

 

157,103

 

2/17/2014

 

 

 

Non Recourse

 

 

PPR Redmond Office LLC

 

Redmond Office

 

51

%

Fixed

 

7.52

%

30,472

 

 

 

30,472

 

30,472

 

5/15/2014

 

 

 

Non Recourse

 

 

Biltmore Shopping Center Partners LLC

 

Biltmore Fashion Park

 

50

%

Fixed

 

8.25

%

29,747

 

 

 

29,747

 

29,747

 

10/1/2014

 

 

 

Non Recourse

 

 

Macerich Lakewood, LLC

 

Lakewood

 

51

%

Fixed

 

5.43

%

127,500

 

 

 

127,500

 

127,500

 

6/1/2015

 

 

 

Non Recourse

 

 

Macerich Northwestern Associates

 

Broadway Plaza

 

50

%

Fixed

 

6.12

%

72,806

 

 

 

72,806

 

72,806

 

8/15/2015

 

 

 

Non Recourse

 

 

Camelback Colonnade SPE LLC

 

Camelback Colonnade

 

75

%

Fixed

 

4.82

%

35,250

 

 

 

35,250

 

35,250

 

10/12/2015

 

 

 

Non Recourse

 

 

Chandler Festival SPE LLC

 

Chandler Festival

 

50

%

Fixed

 

6.39

%

14,850

 

 

 

14,850

 

14,850

 

11/1/2015

 

 

 

Non Recourse

 

 

Chandler Gateway SPE, LLC

 

Chandler Gateway

 

50

%

Fixed

 

6.37

%

9,450

 

 

 

9,450

 

9,450

 

11/1/2015

 

 

 

Non Recourse

 

 

PPR Washington Square LLC

 

Washington Square

 

51

%

Fixed

 

6.04

%

124.415

 

 

 

124,415

 

124,415

 

1/1/2016

 

 

 

Non Recourse

 

 

SM Eastland Mall,. LLC

 

Eastland Mall

 

50

%

Fixed

 

5.80

%

84,000

 

 

 

84,000

 

84,000

 

6/1/2016

 

 

 

Non Recourse

 

 

SM Empire Mall LLC

 

Empire Mall

 

50

%

Fixed

 

5.81

%

88,150

 

 

 

88,150

 

88,150

 

6/1/2016

 

 

 

Non Recourse

 

(10) 

SM Granite Run Mall, L.P.

 

Granite Run

 

50

%

Fixed

 

5.84

%

57,484

 

 

 

57,484

 

57,484

 

6/1/2016

 

 

 

Non Recourse

 

 

SM Mesa Mall LLC

 

Mesa Mall

 

50

%

Fixed

 

5.82

%

43,625

 

 

 

43,625

 

43,625

 

6/1/2016

 

 

 

Non Recourse

 

 

SM Rushmore Mall LLC

 

Rushmore

 

50

%

Fixed

 

5.82

%

47,000

 

 

 

47,000

 

47,000

 

6/1/2016

 

 

 

Non Recourse

 

 

SM Southern Hills Mall LLC

 

Southern Hills

 

50

%

Fixed

 

5.82

%

50,750

 

 

 

50,750

 

50,750

 

6/1/2016

 

 

 

Non Recourse

 

 

SM Valley Mall LLC

 

Valley Mall

 

50

%

Fixed

 

5.85

%

22,323

 

 

 

22,323

 

22,323

 

6/1/2016

 

 

 

Non Recourse

 

 

North Bridge Chicago LLC

 

North Bridge, The Shops at

 

50

%

Fixed

 

7.52

%

101,056

 

 

 

101,056

 

101,056

 

6/15/2016

 

 

 

Non Recourse

 

 

West Acres Development LLP

 

West Acres

 

19

%

Fixed

 

6.41

%

12,271

 

 

 

12,271

 

12,271

 

10/1/2016

 

 

 

Non Recourse

 

 

Corte Madera Village LLC

 

Corte Madera, The Village at

 

50

%

Fixed

 

7.27

%

39,654

 

 

 

39,654

 

39,654

 

11/1/2016

 

 

 

Non Recourse

 

 

Macerich Stonewood, LLC

 

Stonewood Mall

 

51

%

Fixed

 

4.67

%

58,140

 

 

 

58,140

 

58,140

 

11/1/2017

 

 

 

Non Recourse

 

 

Benenson Capital Wilshire Boulevard LLC &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3105 Wilshire Investments LLC

 

Wilshire Building

 

30

%

Fixed

 

6.35

%

1,768

 

116

 

1,652

 

1,652

 

1/1/2033

 

 

 

Non Recourse

 

 

 

 

Total - Unconsolidated -@ pro-rata share

 

 

 

 

 

 

 

2,217,789

 

2,311

 

2,215,478

 

2,215,478

 

 

 

 

 

 

 

 

 

 

Total Consolidated & Unconsolidated @ p/rate share

 

 

 

 

 

 

 

5,247,809

 

2,845

 

5,244,964

 

5.379.101

 

 

 

 

 

 

 

 

Corporate Loans:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Macerich Partnership, L.P.

 

Revolving Line of Credit

 

 

 

Floating

 

LIBOR + 1

%

—

 

 

 

—

 

1,500,000

 

4/25/2011

 

 

 

 

 

 

The Macerich Company

 

Convertible Senior Notes

 

 

 

Fixed

 

5.41

%

606,971

 

(12.661

)

619,632

 

619,632

 

3/15/2012

 

 

 

 

 

 

 

 

Total - Corporate Loans

 

 

 

 

 

 

 

606,971

 

(12,661

)

619,632

 

2,119,632

 

 

 

 

 

 

 

 

 

 

Grand Totals

 

 

 

 

 

 

 

5,854,780

 

(9,816

)

6,864,696

 

7,498,733

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)          The Annual Effective Interest Rate includes the amortization of
debt premiums/discounts and loan financing costs.

 

(2)          During 2011, the Company has repaid the loan encumbering this asset
with available cash.

 

(3)   During 2011, the Company intends to repay the loan(s) encumbering this
asset with available cash.

 

(4)   On January 18, 2011, the Company replaced the existing loan on the
property with a new $107 million fully funded loan that bears interest at LIBOR
plus 2.63% and matures on January 18, 2016.

 

(5)   Effective July 15. 2010, a court-appointed receiver assumed operational
control of this property and responsibility for managing all aspects of the
property.

 

(6)   The debt on this asset has been hedged, in whole or in part, by a $400
million interest rate swap agreement with a 5.08% swap rate. This swap expires
on April 25, 2011 at which time this loan will become floating.

 

(7)          The Company’s joint venture has obtained a commitment for
refinancing this asset.

 

(8)          On March 10, 2011, the Company’s joint venture (at Company’s
prorate share) replaced the existing loan on the property with a new

 

56

--------------------------------------------------------------------------------


 

Schedule 6.21
SCHEDULE OF INDEBTEDNESS
Balances as of December 31, 2010 (footnoted for material changes)

 

$25 million loan ($50 million at 100%) bearing interest at LIBOR + 3.00%, which
matures April 1, 2016.

 

(9)          The Company borrowed an additional $20 million on this loan in
February, 2011 and has the ability to borrow an additional $10 million based
upon certain conditions.

 

(10)    This property was transferred to the lender through a deed-in-lieu of
foreclosure transfer in April, 2011.

 

(11)    The Company’s joint venture has obtained a commitment for a full
recourse loan.

 

(12)    The Company’s joint venture acquired an additional 50% interest in this
property on February 24, 2011, and the Company now owns 50% of this asset.

 

(13)    The Company acquired the remaining 50% interest in this property on
February 28, 2011. and now owns 100% of this asset.

 

57

--------------------------------------------------------------------------------


 

Schedule 6.22

 

REAL PROPERTIES

 

See attached

 

58

--------------------------------------------------------------------------------


 

Schedule 6.22
Schedule of Real Properties
as of April 2011

 

Property Name

 

Owner/Lessee

 

Location

 

 

 

 

 

 

 

Regional Malls:

 

 

 

 

 

 

Arrowhead Towne Center

 

New River Associates

 

Glendale, Arizona

 

 

Biltmore Fashion Park

 

Biltmore Shopping Center Partners LLC

 

Phoenix, Arizona

(1)

 

Broadway Plaza

 

Macerich Northwestern Associates

 

Walnut Creek California

(1)

 

Capitola Mall

 

The Macerich Partnership, L.P.

 

Capitola, California

(2)

 

Cascade Mall/Cross Court Plaza

 

PPR Cascade LLC, PPR Crosscourt LLC

 

Burlington, Washington

 

 

Chandler Fashion Center

 

TWC-Chandler, LLC

 

Chandler, Arizona

(2)

 

Chesterfield Towne Center/Town Center Plaza

 

Macerich Sassafras Limited Partnership, The Macerich Partnership, L.P.

 

Richmond, Virginia

(3)

 

Danbury Fair Mall

 

Danbury Mall, LLC

 

Danbury, Connecticut

(3)

 

Deptford Mall

 

Macerich Deptford LLC, Macerich Deptford II LLC

 

Deptford, New Jersey

 

 

Desert Sky Mall

 

Desert Sky Mall LLC/ JCP Realty TIC, LLC (50%/50%)

 

Phoenix, Arizona

(1) (2)

 

Eastland Mall/ Eastland Mall Convenience Center

 

SM Eastland Mall, LLC

 

Evansville, Indiana

(1) (2)

 

Empire Mall/ Empire East

 

SM Empire Mall, LLC, SDG Macerich Properties, L.P.

 

Sioux Falls, South Dakota

(3)

 

Fiesta Mall

 

Macerich Fiesta Mall LLC, Macerich Fiesta Mall Adjacent LLC

 

Mesa, Arizona

 

 

Flagstaff Mall

 

Flagstaff Mall SPE LLC

 

Flagstaff, Arizona

 

 

Flatiron Crossing

 

Flatiron Property Holding, LLC

 

Broomfield, Colorado

 

 

Freehold Raceway Mall

 

Freemall Associates, LLC

 

Freehold, New Jersey

 

 

Fresno Fashion Fair

 

Macerich Fresno Limited Partnership

 

Fresno, California

 

 

Great Northern Mall

 

Great Northern SPE, LLC

 

Clay, New York

 

 

Green Tree Mall

 

Macerich SCG Limited Partnership

 

Clarksville, Indiana

(1) (3)

 

Inland Center

 

WM Inland Investors IV, L.P, WM Inland (May) IV LLC, WM Inland Adjacent LLC

 

San Bernardino, CA

 

 

Kitsap Mall/ Kitsap Place/ North Point Plaza

 

PPR Kitsap Mall LLC, PPR Kitsap Place LLC, PPR North Point LLC

 

Silverdale, Washington

(1) (3)

 

La Cumbre Plaza

 

Macerich La Cumbre, LLC, Macerich LaCumbre 9.45 AC LLC

 

Santa Barbara, California

 

 

Lake Square Mall

 

SDG Macerich Properties, L.P.
Macerich Lakewood, LLC, PPR Lakewood Adjacent, LLC,

 

Leesburg, Florida

(3)

 

Lakewood Center

 

Macerich Lakewood Holdings LLC, New Lake, LLC

 

Lakewood, California

 

 

Lindale Mall

 

SDG Macerich Properties, L.P.
Macerich Cerritos, LLC, Macerich Cerritos Adjacent, LLC,,

 

Cedar Rapids, Iowa

(3)

 

Los Cerritos Center

 

Macerich Cerritos Holdings LLC

 

Cerritos, California

(3)

 

Mesa Mall

 

SM Mesa Mall, LLC, Macerich Mesa Mall Holdings LLC

 

Grand Junction, Colorado

(3)

 

Northgate, The Mall at

 

Northgate Mall Associates, Broad Rafael Associates, Macerich Northgate Holdings
LLC

 

San Rafael, California

(1)

 

NorthPark Center

 

Northpark Partners, L.P., Northpark Land Partners, L.P.

 

Dallas, Texas

 

59

--------------------------------------------------------------------------------


 

Schedule 6.22
Schedule of Real Properties
as of April 2011

 

Property Name

 

Owner/Lessee

 

Location

 

 

 

 

 

 

 

 

 

NorthPark Mall

 

SDG Macerich Properties, L.P.

 

Davenport, Iowa

(1)

 

North Bridge, The Shops at

 

North Bridge Chicago LLC, and various spe’s

 

Chicago, Illinois

 

 

Northridge Mall

 

Northridge Fashion Center, LLC / Macerich Bristol Associates (77%/23%)

 

Salinas, CA

 

 

Oakbrook Center (Neiman Marcus)

 

Oak Brook NM Lease, LLC

 

Chicago, Illinois

(3)

 

Oaks, The

 

Macerich Oaks LLC, Macerich Oaks Adjacent LLC

 

Thousand Oaks, California

 

 

Pacific View Mall

 

Macerich Buenaventura Limited Partnership

 

Ventura, California

 

 

Panorama Mall

 

Macerich Panorama SPE LLC

 

Panorama City, California

 

 

Paradise Valley Mall

 

Paradise Valley Mall SPE LLC, Macerich PVIC Adjacent LLC

 

Phoenix, Arizona

 

 

Prescott Gateway

 

TWCll-Prescott Mall, LLC, The Westcor Company II Limited Partnership

 

Prescott, Arizona

(1) (3)

 

Queens Center

 

Queens Mall Limited Partnership, Queens Mall Expansion Limited Partnership

 

Queens, New York

(1) (2) (3)

 

Redmond Towne Center/ Creekside Crossing

 

PPR Redmond Retail LLC, PPR Redmond Adjacent LLC, PPR Redmond Adjacent
Development LLC, PPR Creekside Crossing LLC, PPR Redmond Office, LLC

 

Redmond, Washington

 

 

Ridgmar Mall

 

WM Ridgmar, L.P.

 

Fort Worth, Texas

 

 

Rimrock Mall

 

Macerich Rimrock Limited Partnership

 

Billings, Montana

 

 

Rotterdam Square

 

Rotterdam Square, LLC

 

Schenectady, New York

 

 

Rushmore Mall

 

SM Rushmore Mall, LLC

 

Rapid City, South Dakota

 

 

Salisbury, The Centre at

 

Macerich Salisbury GL LLC

 

Salisbury, Maryland

(3)

 

Santa Monica Place

 

Macerich Santa Monica, LLC, Macerich Santa Monica Adjacent., LLC, La Sandia
Santa Monica LLC (50%), Zengo Restaurant Santa Monice LLC (50%)

 

Santa Monica, California

 

 

SanTan Village

 

Westcor SanTan Village LLC

 

Gilbert, Arizona

(3)

 

Scottsdale Fashion Square (and Office)

 

Scottsdale Fashion Square LLC, Scottsdale Fashion Square Partnership

 

Scottsdale, Arizona

 

 

Shoppingtown Mall

 

Shoppingtown Mall, LLC

 

Dewitt, New York

 

 

Somersville Towne Center

 

The Macerich Partnership, L.P.

 

Antioch, California

(3)

 

South Plains Mall

 

Macerich South Plains L.P, Macerich Lubbock Holdings LLC

 

Lubbock, Texas

(2)

 

South Towne Center/ South Towne Marketplace

 

Macerich South Towne Limited Partnership, Macerich ST Marketplace Limited
Partnership

 

Sandy, Utah

 

 

Southern Hills Mall

 

SM Southern Hills Mall, LLC

 

Sioux City, Iowa

 

 

SouthPark Mall

 

SDG Macerich Properties, L.P.

 

Moline, Illinois

 

 

SouthRidge Mall

 

SDG Macerich Properties, L.P., Southridge Adjacent, LLC

 

Des Moines, Iowa

(1) (3)

 

Stonewood Center

 

Macerich Stonewood, LLC, Macerich Stonewood Holdings LLC

 

Downey, California

(1)

 

Superstition Springs Center

 

East Mesa Mall, LLC

 

Mesa, Arizona

 

60

--------------------------------------------------------------------------------


 

Schedule 6.22
Schedule of Real Properties
as of April 2011

 

Property Name

 

Owner/Lessee

 

Location

 

 

Towne Mall

 

Towne Mall, LLC

 

Elizabethtown, Kentucky

(1)

 

Twenty Ninth Street

 

Macerich Twenty Ninth Street LLC

 

Boulder, Colorado

 

 

 

 

Tysons Corner Holdings LLC, Tysons Corner Property LLC,

 

 

(1) (3)

 

Tyson’s Corner Center (and Office)

 

Tysons Corner Property Holdings II LLC, Tysons Corner LLC

 

McLean, Virginia

 

 

Valley Mall

 

SM Valley Mall, LLC

 

Harrisonburg, Virginia

(3)

 

Valley River Center

 

Macerich Valley River Center, LLC, MVRC Holding LLC

 

Eugene, Oregon

 

 

Village at Corte Madera

 

Corte Madera Village, LLC

 

Corte Madera, California

 

 

Victor Valley, The Mall at

 

Macerich Victor Valley LLC

 

Victorville, CA

 

 

Vintage Faire Mall

 

Macerich Vintage Faire Limited Partnership

 

Modesto, California

(2)

 

Washington Square Mall/ Washington Square Too

 

PPR Washington Square LLC, PPR Square Too LLC

 

Portland, Oregon

 

 

West Acres Mall

 

West Acres Development, LLP

 

Fargo, North Dakota

 

 

Westside Pavilion

 

Macerich Westside Pavilion Property LLC

 

Los Angeles, California

 

 

Wilton Mall at Saratoga

 

Wilton Mall, LLC

 

Saratoga, New York

 

 

 

 

 

 

 

Community/Specialty Centers:

 

 

 

 

 

 

Atlas Park, The Shops at

 

WMAP, LLLC

 

Glendale, New York

 

 

Borgata, The

 

TWC Borgata Holding, LLC

 

Scottsdale, Arizona

 

 

Camelback Colonnade

 

Camelback Colonnade SPE LLC

 

Phoenix, Arizona

 

 

Carmel Plaza

 

Macerich Carmel Limited Partnership

 

Carmel, California

 

 

Chandler Boulevard Shops (The Boulevard Shops)

 

Propcor II Associates, LLC

 

Chandler, Arizona

 

 

Chandler Festival

 

Chandler Festival SPE LLC

 

Chandler, Arizona

 

 

Chandler Gateway

 

Chandler Gateway SPE LLC

 

Chandler, Arizona

 

 

Chandler Village

 

Chandler Village Center, LLC

 

Chandler, Arizona

 

 

Estrella Falls, The Market at

 

The Market at Estrella Falls LLC

 

Goodyear, Arizona

(1)

 

Flagstaff Mall, The Marketplace at

 

Railhead Assciates, LLC

 

Flagstaff, Arizona

(1)

 

Hilton Village (Office and Retail)

 

Westlinc Associates

 

Scottsdale, Arizona

 

 

 

 

Kierland Greenway, LLC, Kierland Main Street, LLC, Kierland

 

 

(3)

 

Kierland Commons

 

Residential/Retail I, LLC

 

Phoenix, Arizona

 

 

Kierland Tower Lofts

 

Kierland Tower Lofts, LLC

 

Phoenix, Arizona

 

 

Promenade at Casa Grande

 

WP Casa Grande Retail LLC

 

Casa Grande, Arizona

 

 

Paradise Valley Ground Leases (PVIC Ground Leases)

 

Macerich Management Company

 

Phoenix, Arizona

 

 

Paradise Village Office Park II (PVOP II)

 

Macerich Management Company

 

Phoenix, Arizona

 

 

San Tan Village Power Center

 

Macerich SanTan Phase 2 SPE LLC

 

Gilbert, Arizona

 

 

Superstition Springs Power Center

 

The Westcor Company II dba SSPC

 

Mesa, Arizona

 

61

--------------------------------------------------------------------------------


 

Schedule 6.22
Schedule of Real Properties
as of April 2011

 

Property Name

 

Owner/Lessee

 

Location

Tucson La Encantada

 

TWC Tucson, LLC

 

Tucson, Arizona

Desert Sky Mall Perimeter Land

 

Westpen Associates

 

Phoenix, Arizona

Former Meryvyn’s Parcels

 

Macerich Holdings LLC, and various SPE’s

 

Various

3105 Wilshire

 

3105 Wilshire Investments LLC

 

Los Angeles, CA

 

 

 

 

 

Land:

 

 

 

 

Belle Mead

 

MACW Freehold, LLC

 

Freehold, New Jersey

Black Canyon

 

Westcor/Black Canyon Motorplex LLC

 

Black Canyon, Arizona

Coolidge

 

Coolidge Holding LLC

 

Coolidge, Arizona

Goodyear

 

Westcor Goodyear RSC LLC

 

Goodyear, Arizona

Marana

 

Westcor Marana, LLC

 

Tuscon, Arizona

Meridian Meadows

 

Westcor/Queen Creek, LLC

 

Queen Creek, Arizona

(1)   Palisene

 

Palisene Regional Mall LLC

 

Phoenix, Arizona

Paradise Ridge

 

Paradise West #1, LLC

 

Phoenix, Arizona

Propcor (Chandler)

 

Propcor Associates

 

Chandler, Arizona

One Scottsdale

 

One Scottsdale Investors, LLC

 

Scottsdale, Arizona

Superstition Springs Ground Lease

 

East Mesa Land, LLC

 

Mesa, Arizona

Prasada Auto Park

 

Westcor/Surprise Auto Park LLC

 

Surprise, Arizona

Prasada RSC

 

Westcor Surprise RSC LLC

 

Surprise, Arizona

Prasada - Cactus Power Center

 

Westcor Surprise CPC LLC

 

Surprise, Arizona

Prasada - Waddell Center West

 

Westcor Surprise WCW LLC

 

Surprise, Arizona

SanTan Adjacent

 

Westcor SanTan Adjacent LLC

 

Gilbert, Arizona

 

--------------------------------------------------------------------------------

NOTE:

Unless otherwise noted with a (1), the center or land is fee owned.

 

 

(1)

Portions of the land on which this center is located are subject to one or more
ground leases.

(2)

In addition to the regional mall asset, there are community center assets
located adjacent to the mall.

(3)

In addition to the regional mall asset, there are various parcels located at the
mall that are owned by other Macerich affiliate entities

 

62

--------------------------------------------------------------------------------


 

Schedule 7.15

 

WHOLLY-OWNED PROJECTS WITH NON-STANDARD MANAGEMENT
AGREEMENT

 

None

 

63

--------------------------------------------------------------------------------


 

Schedule 8.1

 

ADDITIONAL PERMITTED LIENS

 

None

 

64

--------------------------------------------------------------------------------


 

Schedule 8.5

 

JOINT VENTURES IN WHICH THE MACERICH PARTNERSHIP, MAC OR

ANY WHOLLY-OWNED SUBSIDIARY IS NOT A GENERAL PARTNER OR

A MANAGING MEMBER

 

WM Inland LP – joint venture in Inland Center

WM Ridgmar, LP – joint venture in Ridgmar Mall

WMAP, LLC – joint venture in Atlas Park

NorthPark Land Partners, LP and NorthPark Partners, LP – joint venture in
Northpark Center

 

65

--------------------------------------------------------------------------------


 

Schedule 8.6

 

TRANSACTIONS WITH AFFILIATES

 

None

 

66

--------------------------------------------------------------------------------


 

Schedule 11.6

 

ADDRESSES FOR NOTICE

 

BORROWER PARTIES

 

c/o: The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA  90401

Attn: Chief Financial Officer

Phone: (310) 394-6000

Fax: (310) 394-0632

 

with a copy to:

 

The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA  90401

Attention: Chief Legal Officer

Phone: (310) 899-6314

Fax: (310) 394-7692

 

67

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

DEUTSCHE BANK SECURITIES INC.

 

Deutsche Bank Securities, Inc.

200 Crescent Court, Suite 500

Dallas, TX  75201

Attn: Scott Speer, Vice President

Phone: (214) 740-7903

Fax: (214) 740-7910

 

with a copy to:

 

DB Services New Jersey, Inc.

100 Plaza One — 2nd Floor

Jersey City, NJ  07311

Attn: Ershad Sattar, Deal Administrator

Phone: (201) 593-2166

Fax: (201) 593-2315

 

68

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.

 

JPMORGAN SECURITIES LLC

 

383 Madison Avenue, Floor 24

New York, NY  10179

Attn: Marc Costantino, Executive Director

Phone: (212) 622-8167

Fax: (646) 534-0574

 

with a copy to:

 

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE  19713-2107

Attn: Nicole Mangiaracina, Deal Administrator

Phone: (302) 634-2022

Fax: (201) 244-3885

 

69

--------------------------------------------------------------------------------


 

EMIGRANT REALTY FINANCE, LLC

 

6 East 43rd Street, 21st Floor

New York, NY  10017

Attn: Michelle Liu, Assistant Vice President

(212) 850-4606

(212) 850-4608

 

with a copy to:

 

6 East 43rd Street, 21st Floor

New York, NY  10017

Attn: Catherine Schulz, Assistant Treasurer

Phone: (212) 850-4391

Fax: (212) 850-3608

 

70

--------------------------------------------------------------------------------


 

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH

 

388 E. Valley Blvd., Suite 218

Alhambra, CA 91801

Attn: Jonathan Kuo, SVP & Business Manager

Phone: (626) 656-8838

Fax: (626) 656-8833

 

with a copy to:

 

388 E. Valley Blvd., Suite 218

Alhambra, CA 91801

Attn: Anita Yung, Loans Operations Officer

Phone: (626) 656-8809

Fax: (626) 308-1229

 

71

--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC

 

600 Washington Boulevard

Stamford, CT  06901

Attn: Bruce Ferguson

Phone: (203) 897-2240

Fax: (203) 873-3168

bruce.ferguson@rbs.com

 

with copies to:

 

600 Washington Boulevard

Stamford, CT  06901

Attn: Brett Thompson

Phone: (203) 897-2240

Fax: (203) 873-3168

brett.thompson@rbs.com

 

600 Washington Boulevard

Stamford, CT  06901

Attn: Rajesh Adhinarayanan

Phone: (203) 897-4431

Fax: (203) 873-5019

Rajesh.adhinarayanan1@rbs.com

 

600 Washington Boulevard

Stamford, CT  06901

Attn: Vinodh Karuppannan

Phone: (203) 897-4431

Fax: (203) 873-5019

vinodh.karuppannan@rbs.com

 

72

--------------------------------------------------------------------------------


 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

 

685 3rd Ave., 29th Floor

New York, NY  10017

Attn: Melody Tson, Senior Loan Officer

Phone: (212) 651-9770 ext. 28

Fax: (212) 651-9785

 

with a copy to:

 

685 3rd Ave., 29th Floor

New York, NY  10017

Attn: Sarah Lim

Phone: (212) 651-9770 Ext. 31

Fax: (212) 651-9785

 

73

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC

 

745 7th Avenue

New York, NY  10019

Attn: Nicholas Versandi

Phone: (212) 526-9799

Fax: (646) 758-5246

nicholas.versandi@barcap.com

 

with copies to:

 

745 7th Avenue

New York, NY  10019

Attn: Annie Rogosky

Phone: (212) 526-1075

itmny@barcap.com

 

70 Hudson Street

Jersey City, NJ  07302

Attn: Szufan (Val) Shih

Phone: (201) 499-4980

Fax: (917) 522-0453

xrausloanops2@barclayscapital.com

 

70 Hudson Street

Jersey City, NJ  07302

Attn: Helen Occhiuzzi

Phone: (201) 499-6392

Helen.occhiuzzi@barcap.com

 

74

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION

 

One PNC Plaza

Pittsburgh, PA  15222

Attn: Darin Mortimer, Vice President

Phone: (412) 762-9688

Fax: (412) 762-6500

 

with a copy to:

 

6750 Miller Rd.

Brecksville, OH  44141

Attn: David McFarland, Loan Administrator

Phone: (440) 546-6568

Fax: (877) 718-7659

 

75

--------------------------------------------------------------------------------


 

SOVEREIGN BANK

 

75 State Street MA 1 SST 05.16

Boston, MA 02109

Attn: John Everly, Vice President

Phone: (617) 346-7297

Fax: (617) 757-3564

 

with copies to:

 

450 Penn Street

Reading, PA  19602

Attn: Participations Area — Rosanna Marquard

Phone: (610) 988-1268

participations@sovereignBank.com

 

75 State St., MA 1 SST 05.16

Boston, MA  02109

Attn: Cathy Camabda, Loan Administrator III

Phone: (617) 346-7316

Fax: (617) 757-3565

 

76

--------------------------------------------------------------------------------


 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD.,

LOS ANGELES BRANCH

 

445 S. Figueroa St., #1900

Los Angeles, CA  90071

Attn: Angela Sheu, AVP & Manager of Loan Div.

Phone: (213) 426- 3872

Fax: (213) 489-1160

 

77

--------------------------------------------------------------------------------


 

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH

 

601 South Figueroa Street, #3500

Los Angeles, CA  90017

Attn: Kevin Lu, Loan Officer

Phone: (213) 489-5433 ext. 240

Fax: (213) 489-5195

 

78

--------------------------------------------------------------------------------


 

BANK OF THE WEST

 

300 S. Grand Avenue

Los Angeles, CA  90071

Attn: Kent Horiuchi, Vice President

Phone: (213) 972-0240

Fax: (213) 972-0308

 

with a copy to:

 

2527 Camino Ramon

San Ramon, CA  94583

Attn: Kimberly Laplante, Loan Administrator

Phone: (925) 843-4677

Fax: (323) 837-3844

 

79

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA

 

One Liberty Plaza, 3rd Floor

165 Broadway

New York, NY  10006-1404

Attn: GLA Administrator

Phone: (877) 332-7455

Fax: (212) 428-2372

 

with copies to:

 

One Liberty Plaza, 3rd Floor

165 Broadway

New York, NY  1006-1404

Attn: Chandran Panicker

Phone: (212) 428-6235

Fax: (212) 428-3015

Chandran.Panicker@rbccm.com

 

Attn: Jamie Cameron

Fax: (416) 842-4020

Jamie.Cameron@rbccm.com

 

Attn: Manager, Compliance-CTM

Fax: (416) 842-4020
managercompliance-ctm@rbccm.com

 

80

--------------------------------------------------------------------------------


 

SUMITOMO MITSUI BANKING CORPORATION

 

601 South Figueroa Street, Suite 1800

Los Angeles, CA  90017

Attn: J.D. Benko

Phone: (213) 452-7885

Fax: (213) 623-6832

James_D_Benko@smbcgroup.com

 

with copies to:

 

277 Park Avenue

New York, NY  10172

Attn: Deal Administration, Yvette Browne

Phone: (212) 224-4306

Fax: (212) 224-5197

 

34 Exchange Place, 402 Plaza 1, 4th Floor

Jersey City, NJ  07311

Attn: Grace Acosta

Phone: (212) 224-4138

Fax: (212) 224-5429

SMBC_Documentation@smbcgroup.com

 

81

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Wells Fargo Bank — Real Estate Banking Group

11601 Wilshire Blvd., 17th Floor

Los Angeles, CA  90025

Attn: Mark Loewen, Senior Vice President

Phone: (310) 444-7622

Fax: (310) 444-7650

 

with a copy to:

 

Wells Fargo Wholesale Loan Services

2120 Park Place, Suite 100

El Segundo, CA  90245

Attn: Sandra Cooper, Loan Servicing Specialist

Phone: (310) 335-9511

Fax: (866) 869-4392

 

82

--------------------------------------------------------------------------------


 

LAND BANK OF TAIWAN LOS ANGELES BRANCH

 

811 Wilshire Blvd., 19th Floor

Los Angeles, CA  90017

Attn: Joseph Chiuwei, Vice President

Phone: (213) 532-3789 ext. 129

Fax: (213) 532-3766

 

with a copy to:

 

811 Wilshire Blvd., 19th Floor

Los Angeles, CA  90017

Attn: Tony Chen, Assistant Manager

Phone: (213) 532-3789 ext. 120

Fax: (213) 532-3766

 

83

--------------------------------------------------------------------------------


 

FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH

 

750 3rd Ave., 34th Floor

New York, NY  10017

Attn: Jeffrey Yu, Loan Officer

Phone: (212) 599-6868 ext. 231

Fax: (212) 599-6133

 

with a copy to:

 

750 3rd Ave., 34th Floor

New York, NY  10017

Attn: Esther Lee, Loan Assistant

Phone: (212) 599-6868 Ext. 201

Fax: (212) 599-6133

 

84

--------------------------------------------------------------------------------


 

UNION BANK, NA

 

350 California St.

San Francisco, CA  94104

Attn: Katherine Brandt, Vice President

Phone: (415) 705-5037

Fax: (415) 433-7438

Katherine.Brandt@unionbank.com

 

with copies to:

 

145 S. State College Blvd., Suite 600

Brea, CA  92821

Attn: Amelida Carreno, Senior Loan Administrator

Phone: (714) 987-5112

Fax: (949) 752-8361

Amelida.Carreno@unionbank.com

 

145 S. State College Blvd., Suite 600

Brea, CA  92821

Attn: Angela Pederson, Loan Administrator

Phone: (714) 987-5105

Fax: (949) 553-7114

Angela.pederson@unionbank.com

 

85

--------------------------------------------------------------------------------


 

CITIBANK, N.A.

 

388 Greenwich Street

New York, NY  10013

Attn: Bryce Hong

Phone: (212) 723-6951

Fax: (646) 688-2052

 

with a copy to:

 

1615 Brett Road Building III

New Castle, DE  19702

Attn: Loan Operations

Phone: (302) 894-6052

Fax: (212) 994-0847

 

86

--------------------------------------------------------------------------------


 

MIDFIRST BANK

 

501 NW Grand Blvd., 4th Floor

Oklahoma City, OK  73118

Attn: Tom Gray, First Assistant Vice President

Phone: (405) 767-7148

Fax: (405) 767-7119

 

with a copy to:

 

501 NW Grand Blvd., 4th Floor

Oklahoma City, OK 73118

Attn: Glenda Edwards, Administrative Assistant

Phone: (405) 767-7140

Fax: (405) 767-7119

 

87

--------------------------------------------------------------------------------


 

ING REAL ESTATE FINANCE (USA) LLC

 

333 South Grand Avenue, Suite 4120

Los Angeles, CA  90071-1504

Attn: Laura Lynton, Vice President

Phone: (213) 346-3909

Fax: (213) 346-3991

Laura.Lynton@americas.ing.com

 

with copies to:

 

333 South Grand Avenue, Suite 4120

Los Angeles, CA  90071-1504

Attn: Todd Savitz, Associate

Phone: (213) 346-3905

Fax: (213) 346-3991

Todd.Savitz@americas.ing.com

 

1325 Avenue of the Americas, 11th Floor

New York, NY  10019

Attn: Simone Dassen-Schoonman, Associate

Phone: (646) 424-8532

Fax: (646) 424-8930

loanadmn@americas.ing.com

 

1325 Avenue of the Americas, 11th Floor

New York, NY  10019

Phone: (646) 424-8529

Fax: (646) 424-8930

loanadmn@americas.ing.com

 

88

--------------------------------------------------------------------------------


 

BANK OF TAIWAN, LOS ANGELES BRANCH

 

601 S. Figueroa St., Suite 4525

Los Angeles, CA  90017

Attn: Jessie Huang, Vice President

Phone: (213) 629-6600 ext. 156

Fax: (213) 629-6613

 

with a copy to:

 

601 S. Figueroa St., Suite 4525

Los Angeles, CA  90017

Attn: Sabrina Lin, Manager

Phone: (213) 629-6600 ext. 149

Fax: (213) 629-6610

 

89

--------------------------------------------------------------------------------


 

HUA NAN COMMERCIAL BANK, LTD.

NEW YORK AGENCY

 

330 Madison Avenue, 38 Floor

New York, NY 10017

Attention: Elvis Lee, Senior Officer

Phone:  212-286-1999 ext.113

Facsimile:  212-286-1212

 

with a copy to:

 

330 Madison Avenue, 38 Floor

New York, NY 10017

Attention: Henry Hsieh, Assistant Vice President

Phone:  212-286-1999 ext.105

Facsimile:  212-286-1212

 

90

--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION

 

633 W. 5th Street

Los Angeles, CA 90071

Attention:  Adrian Metter, Senior Vice President

Phone:  213-615-6657

Facsimile:  213-615-6792

 

With a copy to:

 

Commercial Loan Servicing

555 SW Oak St.

Portland, OR 97204

Attention:  Marcy Marlow

Phone:  503-275-5005

Facsimile:  866-721-7062

 

91

--------------------------------------------------------------------------------


 

GOLDMAN SACHS BANK USA

 

c/o Goldman, Sachs & Co.

30 Hudson Street, 38th Floor

Jersey City, NJ 07302

Attention:  Lauren Day

Telephone: (212) 934-3921

Email: gsd.link@gs.com

 

92

--------------------------------------------------------------------------------


 

Schedule G-1

 

Initial Commitments

 

Lender

 

Initial Commitment

 

Deutsche Bank Trust Company Americas

 

$

147,500,000.00

 

JPMorgan Chase Bank, N.A.

 

$

147,500,000.00

 

Wells Fargo Bank, National Association

 

$

125,000,000.00

 

The Royal Bank of Scotland plc

 

$

125,000,000.00

 

Barclays Bank plc

 

$

125,000,000.00

 

Goldman Sachs Bank USA

 

$

110,000,000.00

 

Citibank, N.A.

 

$

100,000,000.00

 

Royal Bank of Canada

 

$

100,000,000.00

 

ING Real Estate Finance (USA) LLC

 

$

100,000,000.00

 

U.S. Bank National Association

 

$

100,000,000.00

 

PNC Bank, National Association

 

$

50,000,000.00

 

Union Bank, NA

 

$

50,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

50,000,000.00

 

Bank of the West

 

$

35,000,000.00

 

Sovereign Bank

 

$

25,000,000.00

 

MidFirst Bank

 

$

20,000,000.00

 

Emigrant Realty Finance, LLC

 

$

15,000,000.00

 

Land Bank of Taiwan Los Angeles Branch

 

$

15,000,000.00

 

The Bank of East Asia, Limited, Los Angeles Branch

 

$

10,000,000.00

 

Hua Nan Commercial Bank, Ltd, New York Agency

 

$

10,000,000.00

 

First Commercial Bank, Ltd., New York Branch

 

$

10,000,000.00

 

Mega International Commercial Bank Co., Ltd., Los Angeles Branch

 

$

10,000,000.00

 

Taiwan Cooperative Bank, Los Angeles Branch

 

$

10,000,000.00

 

Bank of Taiwan, Los Angeles Branch

 

$

5,000,000.00

 

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$

5,000,000.00

 

Total

 

$

1,500,000,000.00

 

 

93

--------------------------------------------------------------------------------


 

Schedule G-2

 

SCHEDULE OF GUARANTIES

 

See attached

 

94

--------------------------------------------------------------------------------


 

Schedule G-2
GUARANTEED MORTGAGES
As of April 2011 (based on 12-31-2010 loan balances)
(in 000’s)

 

Property

 

Loan
Balance

 

MAC Share
of
Guarantee

 

Current Guaranty
Based on Dec-31-
2010 Balance

 

Pro-Rata
Share

 

Pro-Rata Share
12-31-2010 Loan
Amount

 

Add’l Guaranty
in Excess of Pro-
Rata Share of
Indebtedness

 

Name of Guarantor/s

 

Comments/Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mall at Victor Valley

 

100,000

 

20.0

%

20,000

 

100.0

%

100,000

 

0

 

The Macerich Partnership, L.P.

 

Static partial recourse throughout loan term

 

Westside Pavilion

 

175,000

 

25.0

%

43,750

 

100.0

%

175,000

 

0

 

The Macerich Partnership, L.P. and The Macerich Company

 

Static partial recourse throughout loan term

 

San Tan Regional Mall

 

138,087

 

35.0

%

48,330

 

84.9

%

117,277

 

0

 

The Macerich Partnership, L.P.

 

Reduced to 25% upon achieving certain conditions

 

The Oaks

 

257,264

 

27.5

%

70,873

 

100.0

%

257,264

 

0

 

The Macerich Partnership, L.P.

 

B-note reduces to 15% recourse upon stabilization; entire mortgage debt on
property will have a 15% floor on recourse

 

Estrella alls Marketplace (1)

 

33,950

 

25.0

%

8,488

 

39.8

%

13,504

 

0

 

The Macerich Partnership, L.P. and Globe Land Investors LLC

 

50% repayment guaranty when wastewater service is in place for the entire
project; 25% repayment guaranty at 1.15 DSCR, Completion and 85% occupied (90
day fwd convention).

 

Promenade at Casa Grande

 

79,104

 

51.3

%

40,580

 

51.3

%

40,572

 

9

 

The Macerich Partnership, L.P., WDP, and J&R Holdings VX, LLC (Pederson)

 

Static full recourse throughout loan term (credit obtained from Pederson partner
supporting its share of guarantee)

 

Chandler Village Center

 

17,286

 

25.0

%

4,322

 

50

%

8,643

 

0

 

The Macerich Partnership, L.P.

 

Static partial recourse throughout loan term

 

Propcor II (aka Boulevard Shops)

 

21,400

 

20.0

%

4,280

 

50

%

10,700

 

0

 

The Macerich Partnership, L.P.

 

Static partial recourse throughout loan term

 

Paradise Valley Mall

 

85,000

 

50.0

%

42,500

 

100.0

%

85,000

 

0

 

The Macerich Partnership, L.P.

 

Static partial recourse throughout loan term

 

Twenty Ninth Street

 

106,244

 

30.0

%

31,873

 

100

%

106,244

 

0

 

The Macerich Partnership, L.P.

 

Static partial recourse throughout loan term

 

Salisbury, The Centre at

 

115,000

 

3.0

%

3,479

 

100

%

115,000

 

0

 

The Macerich Partnership, L.P.

 

release of guaranty tied to NOI and DSCR of 1.20x based on artificial
assumptions for constant and NOI

 

Northgate

 

38,115

 

100.0

%

38,115

 

100

%

38,115

 

0

 

The Macerich Partnership, L.P.

 

100% repayment guaranty plus construction completion guaranty, reduces to 35%
repayment guaranty at stabilization

 

Queens Center (2)

 

331,533

 

100.0

%

331,533

 

51

%

169,082

 

162,451

 

The Macerich Partnership, L.P.

 

Static full recourse throughout loan term (indemnity to Macerich from Ontario
Teachers Pension Plan for its share)

 

 

 

 

 

 

 

688,123

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) The Company’s joint venture is negotiating a transaction whereby this loan
is 100% recourse to the above-named guarantors on a joint & several basis.

 

(2) The Company’s joint venture partner in Queens Center provides an indemnity
back to The Company for the partner’s pre-rata share of the guarantee.

 

95

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REQUEST FOR BORROWING

 

, 201 

 

TO:

Deutsche Bank Trust Company Americas,

 

as Administrative Agent

 

90 Hudson Street Mail Stop: JCY05-0511

 

Jersey City, NJ 07302

 

Attention: [ ]

 

Facsimile: [ ]

 

Phone: [ ]

 

Reference is made to that certain $1,500,000,000 Revolving Loan Facility Credit
Agreement dated as of May [    ], 2011 (as Modified from time to time, the
“Credit Agreement,” and with capitalized terms not otherwise defined herein used
with the meanings given such terms in the Credit Agreement), by and among The
Macerich Partnership, L.P., a Delaware limited partnership (“Borrower”), the
Macerich Company, a Maryland corporation, and the other guarantors party
thereto, as guarantors, the Lenders thereunder and Deutsche Bank Trust Company
Americas, as Administrative Agent for said Lenders and Collateral Agent for the
Secured Parties.

 

Pursuant to Sections 1.[3][4-A] and 5.2 of the Credit Agreement, the Borrower
hereby elects to make the following [Swing Line Loan] Borrowings:

 

1.

Date of Borrowings:

                       , 201 (1)

 

 

 

2.

Amount of Borrowings:

$                        (2)

 

--------------------------------------------------------------------------------

(1)  The day must be a Business Day.

(2)  The amount of the Borrowings shall, (i) in the case of all Loans (other
than a Swing Line Loan), be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof and (ii) in the case of Swing Line
Loans, be in the principal amount of $500,000 or whole multiples of $100,000 in
excess thereof.

 

1

--------------------------------------------------------------------------------


 

3.

Interest Rate Options(3):

 

 

o  (i)                   Base Rate Borrowings

o  (ii)                LIBO Rate Borrowings for an initial Interest Period of
         months(4)

 

You are hereby irrevocably instructed to disburse such amounts to the
undersigned at the account designated on Exhibit A attached hereto.

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that:

 

(a)  the undersigned Person signing on behalf of the Borrower is a Responsible
Officer of the Borrower;

 

(b)  after giving effect to the proposed Borrowings, the sum of the total
Revolving Credit Exposures of all Lenders shall not exceed the total
Commitments[ and the sum of all Swing Line Loans does not exceed the Swing Line
Sublimit](5);

 

(c)  the representations and warranties of the Borrower set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (after taking into account non-material updates to disclosure schedules
or exceptions provided to Administrative Agent in connection with such
representations and warranties which have been approved by the Administrative
Agent in its good faith judgment in accordance with Section 5.2(1) of the Credit
Agreement) on and as of the date hereof (or, if such representation and warranty
is expressly stated to have been made as of a specific date, as of such specific
date);

 

(d)  as of the date hereof and immediately after giving effect to the Borrowings
requested hereby, no Potential Default or Event of Default shall have occurred
and be continuing;

 

(e)  after giving effect to the Borrowings requested hereby, the Borrower
Parties remain in compliance with the covenants set forth in Article 8 of the
Credit Agreement; and

 

Borrower is delivering this request on behalf of itself.

 

[SIGNATURE PAGE APPEARS ON NEXT PAGE]

 

--------------------------------------------------------------------------------

(3)  For Swing Line Loans, must elect Base Rate

(4)  Must elect one, two, three or six (or if all Lenders agree, twelve months).

(5)  Include only for Swing Line Borrowings

 

2

--------------------------------------------------------------------------------


 

BORROWER:

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Wiring Instructions

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LETTER OF CREDIT REQUEST

 

Date:                       (1)

 

Deutsche Bank Trust Company Americas

Global Loan Operations, Standby Letter of Credit Unit

60 Wall Street

New York, New York 10005 - MS NYC 60-2708

 

Ladies and Gentlemen:

 

Reference is made to that certain $1,500,000,000 Revolving Loan Facility Credit
Agreement dated as of May     , 2011 (as Modified from time to time, the “Credit
Agreement,” and with capitalized terms not otherwise defined herein used with
the meanings given such terms in the Credit Agreement), by and among the The
Macerich Partnership, L.P., a Delaware limited partnership (the “Borrower”), The
Macerich Company, a Maryland corporation, and the other guarantors party
thereto, as guarantors, the Lenders thereunder and Deutsche Bank Trust Company
Americas, as Administrative Agent for said Lenders and as Collateral Agent for
the Secured Parties.

 

The undersigned hereby requests that
                                                        (2), as Issuing Lender
under the Credit Agreement, issue an irrevocable Standby Letter of Credit for
account of the undersigned on                        (3) (the “Date of
Issuance”) in an aggregate stated amount of  US$                     (4).

 

--------------------------------------------------------------------------------

(1)  Insert date of Letter of Credit Request.

(2)  Insert Deutsche Bank Trust Company Americas or its successor in such
capacity as Issuing Lender.

(3)  Insert proposed issuance date.

(4)  Insert initial stated amount (Subject to Section 1.4(3) of the Credit
Agreement).

 

1

--------------------------------------------------------------------------------


 

The beneficiary of the Letter of Credit will be
                                                       (5), and such Letter of
Credit will support                                                            
(6) and will have a stated expiration date of 
                                       (7).

 

The undersigned, Borrower, hereby represents and warrants to the Administrative
Agent and the Lenders that:

 

(a)  the Person signing on behalf of the Borrower is a Responsible Officer of
the Borrower;

 

(b)  after giving effect to the proposed issuance of the Letter of Credit
pursuant to this Letter of Credit Request, (i) the sum of the total Revolving
Credit Exposures of all Lenders shall not exceed the total Commitments, and
(ii) the aggregate LC Exposure of the Issuing Lender (determined for these
purposes without giving effect to the participations therein of the Lenders
pursuant to Section 1.4(5) of the Credit Agreement) shall not exceed
$75,000,000;

 

(c)  the representations and warranties of the Borrower set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (after taking into account non-material updates to disclosure schedules
or exceptions provided to Administrative Agent in connection with such
representations and warranties which have been approved by the Administrative
Agent in its good faith judgment in accordance with Section 5.2(1) of the Credit
Agreement) on and as of the date hereof (or, if such representation is expressly
stated to have been made as of a specific date, as of such specific date);

 

(d)  as of the date hereof and immediately after giving effect to the proposed
issuance of the Letter of Credit pursuant to this Letter of Credit Request, no
Potential Default or Event of Default shall have occurred and be continuing;

 

(e)  after giving effect to the proposed issuance of the Letter of Credit
pursuant to this Letter of Credit Request, the Borrower Parties remain in
compliance with the covenants set forth in Article 8 of the Credit Agreement.

 

--------------------------------------------------------------------------------

(5)          Insert full name and address of the Beneficiary.

(6)          Insert brief description of obligation to be supported by the
Letter of Credit.

(7)          Insert date which cannot be later then the earlier of (i) the date
which is twelve months after the Date of Issuance (or, in the case of any
renewal or extension thereof, twelve months after the then-current expiration
date of such Letter of Credit) and (ii) the Outside L/C Maturity Date.

 

2

--------------------------------------------------------------------------------


 

Copies of all documentation with respect to the supported transaction are
attached hereto as Exhibit A.

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Copies of Documents with Respect to Supported Transaction

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

 

RATE CONVERSION/CONTINUATION REQUEST

 

TO:

Deutsche Bank Trust Company Americas,

 

as Administrative Agent for

 

the Lenders from time to time a party to the

 

Credit Agreement described below

 

90 Hudson Street Mail Stop: JCY05-0511

 

Jersey City, NJ 07302

 

Attention: [ ]

 

Facsimile:

 

Phone:

 

Pursuant to that certain $1,500,000,000 Revolving Loan Facility Credit Agreement
dated as of May     , 2011 (as Modified from time to time, the “Credit
Agreement,” and with capitalized terms not otherwise defined herein used with
the meanings given such terms in the Credit Agreement), by and among The
Macerich Partnership, L.P., a Delaware limited partnership (the “Borrower”), The
Macerich Company, a Maryland corporation, and the other guarantors party
thereto, as guarantors, the Lenders from time to time party thereto and Deutsche
Bank Trust Company Americas, as Administrative Agent for said Lenders and as
Collateral Agent for the Secured Parties, Borrower hereby makes the following
requests.

 

I.   [    ]   CONVERSION TO A LIBO RATE LOAN:

 

Maturity Date of
Existing Base Rate
Loan to Be
Converted

 

Dollar Amount(1)

 

Interest Period(2)

 

Conversion Date

 

Maturity Date

/      /

 

$

 

 

 

 

/      /

 

/      /

/      /

 

$

 

 

 

 

/      /

 

/      /

/      /

 

$

 

 

 

 

/      /

 

/      /

 

--------------------------------------------------------------------------------

(1)  Each LIBO Rate Loan shall be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof, except as otherwise provided in
Section 2.4 of the Credit Agreement.

(2)  Must elect one, two, three, six or twelve months.

 

1

--------------------------------------------------------------------------------


 

II.   [    ]   CONVERSION TO A BASE RATE LOAN:

 

Maturity Date of Existing
LIBO Rate Loan to Be
Converted

 

Dollar Amount(3)

 

Conversion Date

/      /

 

$

                              

 

/      /

/      /

 

$

                              

 

/      /

/      /

 

$

                              

 

/      /

 

III.   [    ]   CONTINUATION OF A LIBO RATE LOAN:

 

Maturity Date of
Existing LIBO
Rate Loan to Be
Continued

 

Dollar Amount(4)

 

Interest Period(5)

 

Continuation
Date(6)

 

Maturity Date

/      /

 

$

 

 

 

 

/      /

 

/      /

/      /

 

$

 

 

 

 

/      /

 

/      /

/      /

 

$

 

 

 

 

/      /

 

/      /

 

Borrower hereby confirms that on and as of the date of the foregoing requests no
Event of Default or Potential Default has occurred and is continuing.(7)

 

Borrower is delivering this request on behalf of itself.

 

[Signature on Next Page]

 

--------------------------------------------------------------------------------

(3)  Each Base Rate Loan shall be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof, except as otherwise provided in
Section 1.2(3) or Section 2.4 of the Credit Agreement.

(4)  Each LIBO Rate Loan shall be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof, except as otherwise provided in
Section 2.4 of the Credit Agreement.

(5)  Must elect one, two, three, six or twelve months.

(6)  Must be the last day of an Interest Period.

(7)  Applicable to conversion to, or continuation of, any LIBO Rate Loan.

 

2

--------------------------------------------------------------------------------


 

DATE:

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

Its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (the “Assignment Agreement”) is made
and dated as of                           , 201  between
                                         (the “Assignor”) and
                                             (the “Assignee”).  The parties
hereto agree as follows:

 

1.                                       The Assignor is a Lender under that
certain $1,500,000,000 Revolving Loan Facility Credit Agreement dated as of
May       , 2011 (as Modified from time to time, the “Credit Agreement”, and
with capitalized terms used herein and not otherwise defined herein used with
the same meanings attributed to them in the Credit Agreement), by and among The
Macerich Partnership, L.P., a Delaware limited partnership (“Borrower”), the
Macerich Company, a Maryland corporation (“MAC”), and the other guarantors party
thereto, as guarantors, the Lenders from time to time party thereto and Deutsche
Bank Trust Company Americas, as Administrative Agent for said Lenders and as
Collateral Agent for the Secured Parties.

 

2.                                       Effective as of as of
                                   , 201  (the “Effective Date”), the Assignor
hereby sells and assigns to the Assignee, and the Assignee hereby purchases and
assumes from the Assignor, a portion of the Revolving Credit Exposure held by
the Assignor and/or a portion of the Assignor’s Commitment as more fully set
forth on Schedule 1 attached hereto.

 

3.                                       By executing this Assignment Agreement
in the space provided below, the Administrative Agent and, to the extent MAC’s
consent is required under the Credit Agreement, MAC approves the inclusion of
the Assignee as a Lender under the Credit Agreement effective as of the
Effective Date.

 

4.                                       On and after the Effective Date:
(a) the Assignee shall be a party to the Credit Agreement and shall have the
rights and obligations of a Lender under the Credit Agreement and the other Loan
Documents with respect to the rights and obligations assigned to the Assignee
hereunder arising on and after such Effective Date, and (b) the Assignor shall
relinquish its rights and be released from its corresponding obligations under
the Credit Agreement and the other Loan Documents with respect to the rights and
obligations assigned to Assignee hereunder arising prior to such Effective Date.

 

5.                                       The Assignee shall be entitled to
receive from the Administrative Agent all payments of principal, interest and
fees with respect to the interest assigned hereby accruing on and after the
Effective Date.  In the event that either the Assignee or the Assignor receives
any payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit it to the
other party hereto.

 

1

--------------------------------------------------------------------------------


 

6.                                       The Assignor represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim.  It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee.  Neither the Assignor
nor any of its officers, directors, employees, agents or attorneys shall be
responsible for: (a) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any the Loan Documents or the
Obligations, (b) any representation, warranty or statement made in or in
connection with any of the Loan Documents, (c) the financial condition or
creditworthiness of the Borrower or its Subsidiaries, (d) the performance of or
compliance with any of the terms or provisions of any of the Loan Documents,
(e) inspecting any of the property, books or records of the Borrower Parties or
their respective Subsidiaries, (f) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Obligations or (g) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loan Documents.

 

7.                                       The Assignee: (a) confirms that it has
received a copy of the Loan Documents, together with copies of any financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (c) appoints and authorizes the Administrative Agent
to take such actions as agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to such agent by the terms thereof on the
terms set forth therein, including, without limitation, the terms set forth in
Article 10 of the Credit Agreement entitled “The Administrative Agent,”
(d) agrees that on and after the Effective Date it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender[,] [and] (e) agrees that its
payment instructions and notice instructions are as set forth in Schedule 2
attached hereto[, and (f) represents and warrants to Assignor and Administrative
Agent that it is an Eligible Assignee.](1)

 

8.                                       The Assignee agrees to indemnify and
hold harmless the Assignor against any and all losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred by the Assignor in connection with or arising in any manner from the
Assignee’s non-performance of the obligations assumed under this Assignment
Agreement.

 

9.                                       The Assignor and the Assignee each
hereby agrees to execute and deliver such other instruments, and take such other
action, as either party may reasonably request in connection with the
transactions contemplated by this Assignment Agreement, including the delivery
of any notices or other documents or instruments to Borrower

 

--------------------------------------------------------------------------------

(1)   Applicable only to the extent Assignee is not an Affiliate of an Existing
Lender.

 

2

--------------------------------------------------------------------------------


 

Parties or Administrative Agent, which may be required in connection with the
assignment and assumption contemplated hereby.

 

10.                                 This Assignment Agreement embodies the
entire agreement and understanding between the parties hereto and supersedes all
prior agreements and understandings between the parties hereto relating to the
subject matter hereof.   Any amendment or waiver of any provision of this
Assignment Agreement shall be in writing and signed by the parties hereto.  No
failure or delay by either party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof and any waiver of any
breach of the provisions of this Assignment Agreement shall be without prejudice
to any rights with respect to any other or further breach thereof.

 

11.                                 This Assignment Agreement shall be governed
by, and shall be construed and enforced in accordance with, the laws of the
State of New York, including Section 5-1401 of the General Obligations Law, but
otherwise without regard to choice of law rules.

 

12.                                 Notices shall be given under this Assignment
Agreement in the manner set forth in the Credit Agreement.  For the purpose
hereof and of the Loan Documents, the address of the Assignee (until notice of a
change is delivered pursuant to the provisions of the Credit Agreement) shall be
the address set forth on Schedule 2 attached hereto.

 

13.                                 As provided in Section 11.8(1) of the Credit
Agreement, on or before the Effective Date the Assignee shall pay to the
Administrative Agent a processing fee in the amount of $3,500.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

[signatures continued on next page]

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO THIS      DAY OF                           ,
        :

 

AGENT:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Administrative Agent

 

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

MAC:(2)

THE MACERICH COMPANY, a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  To the extent MAC’s consent is required under the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO

ASSIGNMENT AND

ACCEPTANCE AGREEMENT

 

ASSIGNED INTEREST(3)

 

--------------------------------------------------------------------------------

(3)  Subject to Paragraph 11.8(1) of the Credit Agreement

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO

ASSIGNMENT AND

ACCEPTANCE AGREEMENT

 

PAYMENT AND NOTICE INSTRUCTIONS

 

[To be supplied by the Assignee in format acceptable to the Administrative
Agent]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

CLOSING CERTIFICATE

 

The undersigned, being the duly appointed and acting Senior Executive Vice
President, Secretary and Chief Legal Officer of The Macerich Company, a Maryland
corporation (the “Company”), DOES HEREBY CERTIFY to Deutsche Bank Trust Company
Americas, as Administrative Agent for the benefit of the Lenders under the
Credit Agreement described below (“Administrative Agent”), on behalf of the
Company and the Borrower under the Credit Agreement, as follows:

 

1.                                       The Credit Agreement referred to herein
is that certain $1,500,000,000 Revolving Loan Facility Credit Agreement dated as
of the date hereof (the “Credit Agreement”), by and among The Macerich
Partnership, L.P., a Delaware limited partnership, the Company and the other
guarantors party thereto, as guarantors, the Lenders thereunder, and the
Administrative Agent thereunder.  Initially-capitalized terms used herein and
not otherwise defined have the meanings ascribed to such terms in the Credit
Agreement.

 

2.                                       Each of the representations and
warranties made by the Borrower and the Guarantors set forth in the Credit
Agreement and in the other Loan Documents are accurate and complete in all
material respects on and as of the date hereof (unless any such representation
and warranty speaks of a particular date, in which case it is accurate and
complete in all material respects as of such date).

 

3.                                       No Potential Default has occurred and
is continuing nor has any Event of Default occurred, and all of the conditions
to closing set forth in Article 5 have been satisfied or waived; provided
however that (a) no representations are made with respect to any condition that
requires the satisfaction of any Agent or any Lender, Swing Line Lender or
Issuing Lender and (b) for purposes of this Certificate, with respect to any
condition in Article 5 that requires deliveries by or the approval of any Agent
or any Lender, Swing Line Lender or Issuing Lender, all such deliveries are
assumed to have been made or such approvals are assumed to have been given.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto signed his name in his capacity
as an officer of the Company this          day of         , 2011.

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit G

 

FORM OF

 

COMPLIANCE CERTIFICATE

 

TO:

Deutsche Bank Trust Company Americas,

 

as Administrative Agent for

 

the Lenders from time to time a party to the

 

Credit Agreement described below

 

This Compliance Certificate is furnished on behalf of The Macerich Company, a
Maryland corporation (the “Company”), pursuant to that certain $1,500,000,000
Revolving Loan Facility Credit Agreement dated as of May     , 2011, by and
among The Macerich Partnership, L.P., a Delaware limited partnership
(“Macerich”), as Borrower thereunder, the Company and the other guarantors party
thereto, as guarantors, the Lenders thereunder, and Deutsche Bank Trust Company
Americas (“DBTCA”), as Administrative Agent for said Lenders (as Modified from
time to time, the “Credit Agreement”). Capitalized terms not otherwise defined
herein are used with the meanings given such terms in the Credit Agreement.

 

The undersigned, being the Responsible Financial Officer of the Company, hereby
certifies in such capacity on behalf of the Company as set forth below:

 

1.                                       The financial statements attached to
Schedule 1 attached hereto (the “Financial Statements”) have been prepared in
accordance with GAAP (provided, however, that such financial statements may not
include all of the information and footnotes required by GAAP for complete
financial information), and the Financial Statements reflect all adjustments
that are, in the opinion of management, necessary for a fair presentation of
financial information contained therein, as of the end of [ ], 201[ ] (the
“Relevant Period”);

 

2.                                       I have reviewed the terms of the Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and consolidated financial
condition of the Company and its Subsidiaries, in each case during the Relevant
Period;

 

3.                                       The review described in paragraph 2 has
not disclosed the existence during or at the end of the Relevant Period, and I
have no knowledge of the existence as of the date of this Certificate, of any
condition or event which constitutes an Event of Default or Potential Default,
except as set forth on Schedule 2 hereto;

 

4.                                       Schedule 3 hereto sets forth
calculations for the Relevant Period which demonstrate the Company’s compliance
with the covenants and financial ratios set forth in Section 8.12 of the Credit
Agreement;

 

5.                                       Schedule 4 hereto sets forth a schedule
of Total Liabilities in respect of borrowed money for the Relevant Period in the
level of detail disclosed in the Company’s

 

1

--------------------------------------------------------------------------------


 

Form 10-Q filings with the Securities and Exchange Commission, as well as such
other information regarding such Indebtedness as has been reasonably requested
by the Administrative Agent; and

 

6.                                       Schedule 5 hereto is a schedule of
EBITDA for the Relevant Period.

 

2

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the Financial Statements and the
information set forth on Schedules 1, 2, 3, 4 and 5 hereto, are made and
delivered this           day of                   , 201 .

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

Schedule 1

to Compliance Certificate

 

FINANCIAL STATEMENTS

 

4

--------------------------------------------------------------------------------


 

Schedule 2

to Compliance Certificate

 

POTENTIAL DEFAULTS AND EVENTS OF DEFAULTS

 

Described below are the exceptions, if any, to paragraph 3 of the attached
Compliance Certificate, including a description of the nature of the condition
or event constituting an Event of Default or Potential Default and the period
during which it has existed.  Also specified below are the actions which the
Company or its Subsidiaries are taking, have taken or propose to take with
respect to each such condition or event.

 

5

--------------------------------------------------------------------------------


 

Schedule 3

to Compliance Certificate

 

FINANCIAL CALCULATIONS

 

(THE MACERICH COMPANY)

 

6

--------------------------------------------------------------------------------


 

Schedule 4

to Compliance Certificate

 

TOTAL LIABILITIES

 

7

--------------------------------------------------------------------------------


 

Schedule 5

to Compliance Certificate

 

EBITDA

 

8

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF

 

MANAGEMENT AGREEMENT

 

(See Attached)

 

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into as of
                            , 2011, by and
between                                    , a                    limited
liability company, having a principal address at c/o The Macerich Partnership,
L.P., 401 Wilshire Boulevard, Suite 700, Santa Monica, California 90401
(“Owner”), and MACERICH WESTCOR MANAGEMENT LLC, a Delaware limited liability
company, having a principal address at 401 Wilshire Boulevard, Suite 700, Santa
Monica, California 90401 (“Manager”).

 

R E C I T A L

 

WHEREAS, Owner owns all of that certain real property located in Phoenix,
Arizona, commonly known as                             (the “Property”); and

 

WHEREAS, Owner now wishes to retain Manager to provide property management
services for the Property, and Manager desires to provide such management
services for the Property as more particularly set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Owner and Manager agree as follows:

 

A G R E E M E N T

 

ARTICLE I
Appointment and Services of Manager

 

1.1                               Appointment.  Owner hereby hires Manager to
manage, serve, lease, maintain and operate the Property, from and after the date
hereof until this Agreement shall be terminated pursuant to Article VII hereof.

 

1.2 Services of Manager.  Manager shall generally manage and operate the
Property in accordance with prevailing standards applicable to properties of
similar size and character, and in compliance with the leases and occupancy and
operating agreements with tenants or other occupants of the Property.  Subject
to the terms and conditions herein stated, and provided that the Manager’s fee
compensation and expenses are paid by Owner as provided in Sections 2.1 and 2.2,
Manager shall, in connection with such management and operation, perform the
following services with due diligence, prudence, skill and care:

 

(a)                                  Leasing.  Subject to the Budgets (as
defined in Section 4.1), Manager shall promote the leasing of the Property by
use of advertising, floor plans, circular or promotional aids, and shall deal
promptly and efficiently with all inquiries relating to leases.  Manager shall
negotiate with tenants and prospective tenants for leases and extensions,
renewals, modifications, amendments or terminations thereof, for space held for
lease in the Property, and shall submit such agreements to Owner for Owner’s
approval and execution.  Manager shall cause Owner’s attorneys to prepare lease
documents for all space in the Property using the standard form of lease

 

2

--------------------------------------------------------------------------------


 

pre-approved by Owner.  Once fully executed, Manager shall deliver to Owner an
executed original of each lease, modification, amendment and other document
relating to the leases or any tenant’s occupancy of the Property.  Manager shall
maintain a copy of all such leases, modifications, amendments and other
documents on-site at the Property.

 

(b)                                 Rent.  Manager shall use its best efforts to
collect, or cause to be collected, for Owner’s account rent and other charges
due from all tenants and occupants of the Property and shall deposit all moneys
collected in the Depository Account (as defined in Section 5.1).  Manager shall
obtain and review and cause to be audited, when deemed appropriate by Manager,
statements of sales furnished by tenants to support their payments of percentage
rentals and deductions and to remit the amount thereof to Owner, along with
copies of said statements, at the times and in the manner hereinafter set
forth.  After obtaining Owner’s approval, Manager shall serve notices upon
tenants to quit and surrender space occupied by them when such tenants are in
default under their leases after applicable notice and grace periods, if any,
and sue, utilizing counsel approved by Owner, on behalf of Owner for rent and
other charges which may at any time be or become due from any tenant and
institute summary proceedings to recover possession of space.

 

(c)                                  Offices.  At no cost to Manager, Owner
shall provide Manager with, and Manager shall maintain, an office or offices for
the management of the Property and pay the salaries of all employees of Manager
at the Property and all other expenses in connection with the operation of any
office or offices of Manager, including telephone, telegraph, stationary of
Manager, and heat and light for the area or areas occupied at Manager’s
office(s) at the Property.  Manager shall have the right to use fixtures,
furniture, furnishings and equipment which are the property of Owner in said
office space.

 

(d)                                 Repairs.  At Owner’s expense, Manager shall
make or cause to be made such ordinary repairs, alterations and improvements to
the Property as approved in the Budgets, including those of a structural nature,
and purchase such supplies, tools and equipment (which shall be the property of
Owner) necessary for such repairs, alterations and improvements as it deems
advisable or necessary; provided, however, unless included in the Capital Budget
(as defined in Section 4.1), Manager shall obtain Owner’s written consent to any
capital expenditure or related group of capital expenditures, if the cost
thereof exceeds $50,000 in the aggregate annually; provided further, however,
that if Manager in its prudent judgment believes emergency repairs or
replacements are necessary for the preservation or safety of persons or
property, or to avoid the suspension of any necessary service in or to the
Property, Manager may carry out said repairs, irrespective of the cost thereof,
without the prior approval of Owner.  Manager shall furnish Owner with a written
report submitted within three (3) days of making such emergency repairs
describing the cause of such repairs, the actual repairs undertaken and the cost
of such repairs.  In connection therewith, Manager may engage architects,
engineers or other similar experts acceptable to Owner.

 

(e)                                  Equipment; Supplies.  At Owner’s expense,
Manager shall purchase all equipment, tools, appliances, materials, supplies and
uniforms necessary or desirable for the maintenance and operation of the
Property, which shall be the property of Owner.  Manager shall use its
reasonable efforts to secure all discounts, rebates and commissions, and shall
credit to Owner any and all such discounts, rebates or commissions obtained for
said purchases.

 

3

--------------------------------------------------------------------------------


 

(f)                                    Contracts.  In accordance with the
Budgets, Manager shall contract or arrange for the furnishing of services
appropriate or necessary for the operation, maintenance and security of the
Property; provided however, unless included in the Budgets, and unless necessary
in the case of an emergency to protect person or property, or to avoid the
suspension of any necessary service in or to the Property, Manager shall not
enter into any contract having a term longer than one (1) year or requiring
annual payments in excess of $50,000 without obtaining Owner’s prior written
consent.  Once fully executed, Manager shall deliver to Owner an executed
original of each contract and shall maintain on-site at the Property a copy of
each contract.

 

(g)                                 Employees.  Manager shall engage, pay
(subject to reimbursement as hereinafter provided), supervise and discharge such
employees as Manager deems necessary for the operation, maintenance and security
of the Property, all such employees to be in the employ of Manager or in the
employ of other firms, corporations or persons and not in the employ of Owner. 
Manager shall fully comply with all applicable laws and regulations having to do
with workers’ compensation, social security, unemployment insurance, hours of
labor, wages, working conditions, non-discrimination and other
employer/employee-related subjects, and shall comply with all collective
bargaining agreements, if any.  Manager shall have the right to review and
approve all collective bargaining agreements which affect the Property prior to
their implementation or acceptance by Manager.

 

(h)                                 Property Expenses.  At Owner’s expense,
Manager shall pay all interest and amortization on any mortgages encumbering the
Property, rent under any ground leases, insurance premiums, and all taxes and
assessments, water and sewer rents and other charges and assessments of every
kind or nature imposed with respect to the Property.  Manager shall ascertain
the assessment of the Property each year, and, upon written request by Owner,
report such assessment to Owner and make recommendations with respect thereto,
and if instructed by Owner, Manager shall, at Owner’s expense, defend against,
seek revision of, protest, challenge or appeal from any tax or assessment or
charge deemed improper or excessive and seek a refund thereof.  Manager shall
process, in a reasonable manner, all bills received for services, work and
supplies ordered in connection with maintaining and operating the Property and
pay or cause to be paid in a timely manner from funds furnished by Owner only
those bills which Manager reasonably believes to be legitimate and proper.

 

(i)                                     Tenant Move-In/Move-Out.   Manager shall
supervise the moving in or out of tenants and subtenants and arrange the dates
and times thereof so that there shall be a minimum of disturbance to the
operation of the Property and of inconvenience to other tenants and occupants
and their customers.  Manager shall coordinate the construction of tenant
improvements which may, in Manager’s discretion, include the following:  contact
tenants or their architects with respect to obtaining tenant drawings and
coordinate such drawings with Owner’s criteria for tenant construction; forward
tenant drawings to Owner’s architect for approval if necessary, and, once
approved, process such drawings with the appropriate building department for
issuance of building permits for such tenant work; consult with contractors, if
necessary, for such construction; coordinate and bill all reimbursable charges
from tenants; review all construction at the Property; assist tenants, if
necessary, to complete such construction by the date required pursuant to the
tenant’s lease; and assist tenants in obtaining all necessary inspections by
building department officials so that tenants may open for business by the date
set forth in the tenant’s lease.

 

4

--------------------------------------------------------------------------------


 

(j)                                     Compliance with Laws.  At Owner’s
expense, Manager shall comply, or cause to be complied with, all building codes,
zoning ordinances, orders and requirements of, and take all steps necessary to
remove any and all violations filed against the Property by any Federal, state
or local governmental or quasi-governmental authorities or any agency thereof or
any local Board of Fire Underwriters or Insurance Services offices having
jurisdiction with respect to the Property, and shall comply with all other
Federal, state and local laws and regulations, including, without limitation,
laws relating to Hazardous Materials (as defined in Section 8.3(b)).  At Owner’s
expense, Manager shall diligently assist in obtaining all licenses, permits or
other instruments required for the operation of the Property or any portion
thereof.  Manager shall send to Owner a copy of all initial or renewal license
applications.  All such licenses, permits and other instruments shall be
obtained in Owner’s name whenever possible.  All such licenses, permits or other
instruments held in the name of Manager shall be held by it on behalf of Owner
and, upon the termination or expiration of this Agreement, shall be transferred
or assigned to Owner or to such person as Owner may direct.

 

(k)                                  Property Files.  Manager shall set up and
maintain orderly and accurate files containing original bank statements,
cancelled and voided checks, rent records, insurance policies, leases and
subleases, complaints, inquiries and requests for services, correspondence,
receipted bills, purchase orders, vouchers and all other material documents and
papers pertaining to the Property and the operation and maintenance thereof, the
same to be and at all times to remain the property of Owner, and Manager shall
upon request of Owner make same available to Owner, Owner’s accountants,
attorneys and other representatives and shall deliver the same to Owner or its
agents on demand from Owner and immediately upon termination of this Agreement.

 

(l)                                     Accounting; Taxes.  Manager shall
cooperate with Owner’s accountants, auditors and other representatives in regard
to and assist in facilitating audits and periodic inspections of the Books and
Records (as defined in Section 6.1) and all other accounting documentation of
Owner and Manager relating to the Property, and shall cooperate with Owner’s
accountants in regard to the preparation and filing on behalf of Owner of
Federal, state, city and any other income and other tax returns required by any
governmental authority.

 

(m)                               Litigation.  At Owner’s expense, Manager shall
engage reputable counsel for the benefit of Owner, who shall be approved by
Owner, to advise on all legal matters and to conduct all legal proceedings
(other than those conducted by the Property’s insurance carrier) affecting the
Property.  Manager shall give prompt and timely written notice to Owner and any
insurance carrier for the Property of any claims, lawsuits, actions or
proceedings instituted or threatened against Manager or Owner, arising out of
this Agreement, Manager’s duties hereunder or Owner’s ownership or use of the
Property.  Owner shall direct Manager as to the course of action Owner desires
Manager to take in such litigation.

 

(n)                                 Condemnation.  Manager shall promptly notify
Owner of any taking or proposed taking by eminent domain which may affect the
Property or the area in the general vicinity thereof, make recommendations with
respect to the advisability of challenging, compromising or settling any such
proceeding and, with the approval or at the direction of Owner, act on Owner’s
behalf and at its expense in connection with any such proceeding in eminent
domain.

 

5

--------------------------------------------------------------------------------


 

(o)                                 Insurance.  Manager shall procure, if
specifically requested in writing by Owner, and maintain, at Owner’s sole cost
and expense, general and automobile liability insurance policies in the name of
Owner, and fire, rent, plate glass, boiler & machinery, water damage and any
other insurance Owner may elect to carry, with coverages and from carriers
reasonably satisfactory to Owner, each such policy to name Manager and any
mortgagee of the property as additional insureds thereunder.  Manager shall
promptly investigate and, in its reasonable judgment, make written reports to
the insurance carrier(s) as to claims for damages relating to the ownership,
operation, management and maintenance of the Property or by any tenants or third
parties, as well as (and including) any damage or destruction to the Property
and the estimated cost of repair.  Manager shall acquaint itself with all terms
and conditions of the insurance policies and cooperate with and make all reports
required by the insurance carrier(s) and shall not knowingly do anything to
jeopardize the insured under said policies.  Manager shall forward to the
insurance carrier any summons, subpoena or other similar legal document served
upon Manager relating to actual or alleged potential liability of Owner, Manager
or the Property.  Manager shall not settle any claims against insurance
companies arising out of policies, including the execution of proof of loss, the
adjustment of losses, signing of receipts, and the collection of money, without
Owner’s prior written consent.

 

(p)                                 Notices.  Manager shall furnish Owner, upon
receipt by Manager, copies of all written notices received in connection with
the Property or its services hereunder, including, without limitation, the
following: (i) all written notices of violations by Owner of law or municipal
ordinances or orders issued by any governmental authority or by any board of
fire underwriters or other similar body, (ii) all written notices from any
mortgagee claiming any default in any mortgage on the Property, (iii) any
written notices of default from any tenant of the Property, and (iv) any written
notices of default given by a department store or other party pursuant to a
reciprocal easement agreement, if any, affecting the Property.

 

(q)                                 Compliance with Agreements.  At Owner’s
expense, Manager shall administer and comply with, or cause to be complied with,
the terms and provisions of all ground and underlying leases, reciprocal
easement agreements, tenant or occupancy leases, or mortgages, easements,
restrictions or covenants or any other material agreements affecting the
Property, in each case to the extent such terms and provisions relate to the
operation, leasing, maintenance or physical condition of the Property following
the date hereof or involve periodic debt service or rental payments.

 

(r)                                    Energy Conservation.  Manager shall use
its good faith efforts to use and control utilities at the Property in a prudent
manner to minimize the total costs thereof and satisfy Owner’s obligations to
tenants.

 

(s)                                  Vehicles.  At Owner’s expense, Manager may,
upon Owner’s prior written approval (unless included in the Budgets), purchase
motorized vehicles from time to time to be utilized in connection with the
operation of the Property.  Manager shall have charge of and shall maintain
these vehicles, and shall use the same exclusively for the benefit of the
Property.  Manager shall act reasonably to assure that such vehicles are
operated by reliable persons in accordance with all laws, rules or regulations
that may be applicable to the operation of the same.  All vehicles shall be
registered and licensed, and title to such vehicles shall be held, in Manager’s
name.  All vehicles shall be insured pursuant to Section 1.2(o) above.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II
Compensation

 

2.1                               Basic Compensation.  As compensation for the
management services performed by Manager pursuant to this Agreement, Owner
agrees to pay Manager an annual property management fee (the “Management Fee”)
equal to one and one-half percent (1.5%) of Gross Receipts (as defined below)
commencing on the date hereof.  The Management Fee shall be payable in monthly
installments, commencing on the 20th day of the month following the date hereof
and on the 20th day of each month thereafter.  The Management Fee will be pro
rated on a daily basis with respect to any period less than a full calendar
month.  For purposes of this Agreement, “Gross Receipts” shall mean all income
derived on an accrual basis from the Property from any source whatsoever,
provided that, the following items shall be excluded from Gross Receipts
hereunder: (i) tenant charges of real estate taxes or assessments, (ii) tenant
charges of common area maintenance, (iii) merchants’ association dues and
promotional fund charges, (iv) tenant or other occupants of the Property charges
of utility, sprinkler and other related billings, (v) security and other
deposits, (vi) parking expense recoveries, (vii) any and all other tenant
reimbursements, including reimbursements for landlord’s work or work performed
or labor or materials furnished and any expense incurred on behalf of tenants,
(viii) insurance or condemnation proceeds in connection with a casualty or
condemnation, except that, business interruption insurance proceeds shall be
included as Gross Receipts, (ix) proceeds from the sale of assets, (x) interest
income, and (xi) business initiative programs.

 

2.2                               Expense Reimbursement.  In addition to the
Management Fee, Owner shall reimburse Manager for all out-of-pocket costs,
expenses, fees, charges and outlays incurred in connection with the proper
performance by Manager of its duties under this Agreement, to the extent
included in the Budgets or otherwise approved by Owner or incurred in connection
with an emergency to protect against property damage or personal injury,
including, without limitation, (a) salaries, together with reasonable fringe
benefit costs, of on-site personnel allocable to the management of the Property,
including, without limitation, the Shopping Center Manager, On-Site Leasing
Manager and Merchants’ Association Secretary/Secretary to the Shopping Center
Manager, (b) off-site expenses properly allocable to the management of the
Property such as salaries and other compensation of regional leasing and
management supervisory personnel, travel, entertainment, professional education
and conventions, (c) all amounts payable by Manager for the account or benefit
of Owner consistent with the terms of this Agreement, to any firm, corporation
or person engaged by Manager for the servicing, maintenance, repair or operation
of the Property or any part or phase thereof (including all out-of-pocket costs
incurred in connection with an emergency to protect against property damage or
personal injury), (d) reasonable purchase and maintenance costs for all
motorized vehicles used by Manager in connection with the operation of the
Property, and (e) all out-of-pocket costs otherwise approved by Owner, but
excluding (i) except as provided in subparagraph (b) above, salaries and other
compensation of supervisory management personnel not located at the Property,
(ii) overhead expenses of Manager incurred in its general offices and (iii) any
expenses of Manager incurred by reason of Manager’s

 

7

--------------------------------------------------------------------------------


 

gross negligence, willful misconduct or failure to comply with the terms,
provisions and covenants of this Agreement.

 

ARTICLE III
Bonding

 

3.1                               Fidelity Bond.  Manager shall, at Owner’s
cost, obtain a fidelity bond or bonds covering Manager, and all persons who
handle, have access to, or are responsible for, Owner’s monies in an amount not
less than $1,000,000 and in such forms as are reasonably acceptable to Owner, at
all times and to cover all periods, during the term of this Agreement.  Any
changes in such bond(s) must be approved by Owner.  Manager hereby assigns all
proceeds of said bond(s) as they relate to the Property to Owner and agrees to
execute such further assignments and notices thereof as shall be required by
Owner.  Such bond(s) shall indemnify Owner and Manager against any loss of money
or other property which either shall sustain through any criminal, fraudulent or
dishonest act or acts committed by any employees or agents during the
performance of their obligations under their employment.

 

ARTICLE IV
Budgets

 

4.1                               Annual Budgets.  Within thirty (30) days after
the date hereof, and thereafter, not later than 30 days prior to the end of each
fiscal year of Owner (which fiscal year shall be the calendar year), Manager
shall prepare and submit to Owner (i) a proposed operating budget showing the
estimated receipts, expenditures, escrow deposits and reserves for the next
succeeding fiscal year on a monthly basis, and the expected sources of funds,
together with the estimated net cash flow from the Property for the next
succeeding fiscal year (the “Operating Budget”), and (ii) a capital budget,
together with supporting data and assumptions used, in respect of the Property
setting forth a statement of proposed capital expenditures to be made by Manager
in the succeeding fiscal year, including cost and timing estimates therefor (the
“Capital Budget”).  The Operating Budget and Capital Budget shall be subject to
the approval of Owner (such budgets, as so approved, together with any
modifications thereto approved by Owner, shall be collectively referred to
herein as the “Budgets”).  Manager shall use reasonable efforts to implement the
Budgets and shall be authorized, without the need for further approval by Owner,
to make the expenditures and incur the obligations provided for in the Budgets. 
Until such time as Owner approves any of the Budgets for a particular fiscal
year, Manager shall continue to follow the most recent Budgets and shall be
authorized to make expenditures in accordance therewith.  Owner shall have the
right to make further revisions to the Budgets, provided Owner notifies Manager
of any such further revisions.

 

ARTICLE V
Bank Accounts

 

5.1                               Property Accounts.  Manager shall open a bank
account, to be known as the “Operating Account”, or a name of similar import. 
Owner shall designate the bank in which such account shall be established. 
Manager shall deposit all rent, proceeds or other sums received by Manager from
tenants or occupants of the Property or collected by Manager in connection with
the management and operation of the Property (“Gross Income”) into the Operating
Account to

 

8

--------------------------------------------------------------------------------


 

be held in trust for the benefit of Owner.  The Operating Account shall be used
to pay Manager’s compensation and to pay the normal and reasonable expenses
incurred in the operation of the Property.  If at any time Gross Income from the
Property is not sufficient to pay the expenses incurred in connection with the
management and operation of the Property as authorized by this Agreement,
Manager shall submit to Owner a statement of such expenses and the funds that
will be required to satisfy the same and Owner shall deposit sufficient moneys
into the Operating Account to pay such expenses.  At Owner’s request, Manager
shall keep the Operating Account open for a period of three (3) months from the
date of termination of this Agreement.  Manager will verify and pay all
appropriate invoices relating to the period prior to termination and will
furnish monthly financial statements as specified in Section 6.1 below.

 

5.2                               Bank Statements.  The bank in which the
Operating Account is established shall send directly to Manager, promptly at the
end of each month, copies of the monthly statement for each such account.

 

ARTICLE VI
Accounting

 

6.1                               Books and Records.  Manager shall maintain, at
its principal office, adequate and separate books and records in connection with
its management and operation of the Property (the “Books and Records”).  The
Books and Records shall be kept in accordance with generally accepted accounting
principles at Manager’s sole expense.  Owner shall have the right and privilege
of examining the Books and Records at Manager’s principal office at any and all
reasonable times.  On or before the 20th day of each month, Manager shall render
to Owner, on an accrual basis, a detailed profit and loss statement for the
preceding calendar month.  The profit and loss statement shall include eight
columns which present both current month and year-to-date figures for the
following: actual revenues and expenses, budget revenues and expenses (variances
between the actual expenses and the Budgets), and in the second and subsequent
years, prior year actual revenue and expense figures.  In addition, the profit
and loss statement should include a reasonably detailed explanation of the
variances. On or before the 20th day of each month, Manager shall submit a full
balance sheet and cash reconciliation statement (in a format approved by Owner)
as of the last day of the preceding month.  Upon Owner’s reasonable request,
Manager shall also furnish such further accounting and fiscal information
normally prepared and used in the operation of similar properties.  Manager
agrees that, upon Owner’s request, at the termination of this Agreement or
otherwise, Manager will immediately deliver to Owner all books, records,
accounts and sums held or maintained by it hereunder.

 

6.2                               Audit.  Owner shall have the right to conduct
by an independent third party an audit of the Property’s operations at any
time.  Manager shall promptly correct all errors, if any, by Manager disclosed
by such audits, and shall timely inform Owner in writing of all corrective
actions taken.  Such audit shall be at Owner’s expense unless an error is
discovered that, when netted against all errors that were made during the audit
period in question, results in a difference equal to or greater than two percent
(2%) of Gross Income for the period audited, in which case Manager shall bear
the full cost of the subject audit.  Any adjustments in amounts due and owing
from Owner to Manager shall be paid within fifteen (15) calendar days following
Owner’s or Manager’s (as applicable) receipt of the audit.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VII
Duration, Termination, Default

 

7.1                               Duration.  This Agreement shall become
effective on the date hereof and shall continue thereafter until terminated as
provided herein.

 

7.2                               Termination Events.  This Agreement may be
terminated and the obligations of the parties hereunder shall thereupon cease
(except with respect to those obligations theretofore accrued or to which by the
express provisions of this Agreement survive such termination) at any time
during the term hereof as follows:

 

(a)                                  Either party may terminate this Agreement
upon thirty (30) days’ prior written notice served by such party upon the other
party, which notice shall state such party’s intent to terminate this Agreement.

 

(b)                                 A non-defaulting party may terminate this
Agreement if any default occurs in the performance of any obligation hereunder
and such default continues for fifteen (15) days after written notice from such
non-defaulting party to the defaulting party, which termination shall become
effective as of the expiration of such fifteen (15) day period; provided
however, if the default is of such a nature that it cannot be cured in such
fifteen (15) day period, the defaulting party shall not be deemed to be in
default if it commences to cure the default within such fifteen (15) day period
and thereafter diligently pursues such cure to completion.

 

(c)                                  This Agreement may be terminated upon the
occurrence of any of the following events:  (i) the filing by or against either
party of an involuntary petition in bankruptcy or similar proceeding; (ii) the
adjudication of a party as bankrupt or insolvent; (iii) the appointment of a
receiver or trustee to take possession of all or substantially all of the assets
of a party; (iv) a general assignment by a party for the benefit of creditors;
or (v) any other action taken or suffered by a party under state or federal
insolvency or bankruptcy law, or any comparable law which is now or hereafter
may be in effect.  Upon the occurrence of any such event, the non-defaulting
party may, at its option, terminate this Agreement by written notice to the
defaulting party, and upon the giving of such notice this Agreement and the term
hereof shall immediately terminate.

 

(d)                                 This Agreement may be terminated immediately
upon giving written notice to Manager if Manager, without the prior written
consent of Owner, shall assign, transfer or otherwise alienate its rights and
obligations hereunder or attempt to do any of the same in violation of
Section 9.2 hereof.

 

(e)                                  This Agreement may be terminated
immediately upon the giving of written notice by any party hereunder to the
other party if (i) the Property shall be damaged or destroyed to the extent of
25% or more by fire or other casualty and Owner elects not to restore or replace
such property or (ii) there shall be a condemnation or deed in lieu thereof of
10% or more of the Property.

 

10

--------------------------------------------------------------------------------


 

7.3                               Manager’s Post-Termination Obligations.  Upon
the expiration or earlier termination of this Agreement, Manager shall surrender
and deliver to Owner any space in the Property occupied by Manager and shall
make delivery to Owner or to Owner’s designee or agent, at Manager’s principal
office or at its offices at the Property, the following:

 

(a)                                  the Books and Records held by Manager
pursuant to this Agreement;

 

(b)                                 a final accounting, reflecting the balance
of income from and expenses of the Property as of the date of expiration or
termination of this Agreement;

 

(c)                                  any funds of Owner or tenant security or
advance rent deposits, or both, held by agent with respect to the Property;

 

(d)                                 all motorized vehicles used in connection
with the operation of the Property and paid for by Owner, together with all
registration and title documentation necessary to transfer such vehicles to
Owner or its nominee; and

 

(e)                                  all other records, contracts, leases,
ground leases, reciprocal easement agreements, receipts for deposits, unpaid
bills, lease summaries, canceled checks, bank statements, paid bills and all
other records, papers and documents and any microfilm and/or computer disk of
any of the foregoing which relate to the Property and the operation,
maintenance, management and leasing thereof; all such data, information and
documents being at all times the property of Owner.

 

Manager hereby agrees to furnish all of the above-listed information and take
all such action as Owner shall reasonably require to effectuate an orderly and
systematic termination of Manager’s duties and activities under this Agreement.

 

7.4                               Survival.  The terms and provisions of this
Article VII, any right arising out of or accruing in connection with the terms
of this Agreement attributable to events or circumstances occurring in whole or
in any part prior to termination or expiration of this Agreement, and all rights
and obligations so specified in this Agreement, shall survive the expiration or
earlier termination of this Agreement.

 

ARTICLE VIII
Indemnities

 

8.1                               Owner’s Indemnity.  Owner shall indemnify,
defend and hold Manager, its officers, employees and agents harmless from all
losses, costs, damages, expenses and liabilities to or for third persons
relating to or arising out of the Property or Manager’s performance of this
Agreement except to the extent any of the foregoing are proximately caused by
Manager’s gross negligence, willful misconduct or fraud.

 

8.2                               Manager’s Indemnity.  Manager shall indemnify,
defend and hold Owner, its partners, officers, employees and agents harmless
from all losses, costs, damages, expenses and liabilities which are proximately
caused by Manager’s gross negligence, willful misconduct or fraud.

 

11

--------------------------------------------------------------------------------


 

8.3                               Hazardous Materials.

 

(a)                                  Owner represents and warrants to Manager
that, to Owner’s actual knowledge, the Property is not in violation of any
federal, state or local law, ordinance or regulation relating to any Hazardous
Materials (as defined below); to Owner’s actual knowledge, there exists no
presence, use, treatment, storage, release or disposal of any Hazardous
Materials at, on or beneath the Property which has created or is likely to
create any liability under any current federal, state or local law, ordinance or
regulation or which would require reporting to a governmental agency; and to
Owner’s actual knowledge, no asbestos or PCBs (as defined below) are contained
in or stored on the Property; and there in not and has never been landfill
containing decomposable material, petroleum wells, mineral-bearing mines, sewage
treatment facilities, storage tanks, sink holes, radon or other toxic emissions
in, on or under the Property.  Notwithstanding anything to the contrary stated
above, the representations and warranties contained in this Section 8.3
expressly exclude any and all matters and items disclosed in any environmental
reports, studies or other such documentation delivered by Owner to Manager prior
to the date of this Agreement.  Owner shall indemnify, defend and hold Manager,
its officers, directors, employees and agents harmless from and against all
fines, suits, procedures, claims, actions, costs or expenses whatsoever
(including, without limitation, attorney and related expenses and sums paid in
settlement of claims) arising out of or in any way connected with (i) Owner’s
breach or alleged breach of any of the foregoing environmental representations,
or (ii) any alleged or actual release, spill or discharge of Hazardous Materials
on the Property or any condition created by or arising from, in whole or in
part, Hazardous Materials on the Property, unless such release, spill, discharge
or condition is caused by the gross negligence or willful misconduct of
Manager.  If any such release, spill, discharge or other Hazardous Materials
condition is caused by Manager’s gross negligence or willful misconduct, Manager
shall, at Manager’s sole cost and expense, take all necessary actions to
completely remedy the Hazardous Materials condition; provided that, Owner’s
prior approval shall be required before Manager may commence any such remedial
action, which approval shall not be unreasonably withheld.

 

(b)                                 For purposes of this Agreement, the term
“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
material, or waste as defined for purposes of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended 42 U.S.C. § 9601,
et seq., or any other federal, state or local law, ordinance, or regulation
applicable to the Property, and establishing liability, storage, uncontrolled
loss, seepage, filtration, disposal, removal, use or existence of a hazardous,
toxic or dangerous substance, material or waste, including, without limitation,
petroleum or petroleum products, asbestos, radon, polychlorinated biphenyls
(“PCBs”) and all of those chemicals, substances, materials, controlled
substances, objects, conditions, wastes, living organisms or combinations
thereof which are now or become in the future listed, defined or regulated in
any manner by any federal, state or local law based upon its being, directly or
indirectly, hazardous to human health or safety or to the environment due to its
radioactivity, ignitability, corrosivity, reactivity, explosivity, toxicity,
carcinogenicity, mutagenicity, phytoxicity, infectiousness or other harmful or
potentially harmful properties or effects.

 

ARTICLE IX
Limitation on Liability; Assignment

 

9.1                               Limitation on Manager’s Liability. 
Not-withstanding anything to the contrary, Manager will not be directly or
indirectly liable or accountable for Owner’s losses, debts,

 

12

--------------------------------------------------------------------------------


 

liabilities or obligations incurred with respect to the Property other than
losses, debts, liabilities or obligations proximately caused by Manager’s gross
negligence, willful misconduct or fraud in performance of this Agreement.

 

9.2                               Prohibition Against Assignment by Manager.  No
assignment, transfer or other disposition of Manager’s rights and obligations
under this Agreement shall be permitted without Owner’s prior written consent,
and any such attempted assignment, transfer or disposition shall be null and
void and shall not confer any rights or obligations upon any third party.

 

ARTICLE X
REIT Acknowledgment

 

10.1                        REIT Status.  Manager acknowledges that an affiliate
of Owner (the “REIT”) intends to qualify at all times as a “real estate
investment trust” within the meaning of Section 856 of the Internal Revenue Code
of 1986, as amended (the “Code”), and that its ability to qualify as such will
depend principally upon the nature of Owner’s operations.  Accordingly, the
operations of the Property shall be conducted by Manager at all times in a
manner that will enable the REIT to satisfy all the requirements for real estate
investment trust status under Sections 856 through 860 of the Code to the extent
possible.

 

ARTICLE XI
Miscellaneous

 

11.1                        Relationship of Parties.  By virtue of this
Agreement, Manager and Owner shall not be construed to be joint venturers or
partners of each other, and neither shall have the power to bind or obligate the
other party except as set forth in this Agreement.  Manager understands and
agrees that the relationship to Owner is that of independent contractor, and
that it will not represent to anyone that its relationship to Owner is other
than that of independent contractor.  Nothing herein shall deprive or otherwise
affect the right of either party to own, invest in, manage or operate property,
or to conduct business activities which are competitive with the business of the
Property.  Manager covenants and agrees that even though it shall have either an
ownership interest in, or a management responsibility for other similar
properties, which from time to time may be competitive with the Property,
Manager shall always represent the Property fairly and deal with the Owner on an
equitable basis.

 

11.2                        Governing Law.  This Agreement shall be construed
and interpreted in accordance with, and governed and enforced in all respects
by, the laws of the State of Arizona.

 

11.3                        Headings.  The headings of the various articles and
sections of this Agreement have been inserted for convenient reference only and
shall not have the effect of modifying or amending the express terms and
provisions of this Agreement.

 

11.4                        Entire Agreement.  This Agreement contains the
entire Agreement between Owner and Manager with regard to the subject matter
hereof, and this Agreement shall not be amended, modified or cancelled except in
writing signed by Owner and Manager.  Except as expressly set forth in this
Agreement, nothing in this Agreement is intended to confer any rights or

 

13

--------------------------------------------------------------------------------


 

remedies upon any person, other than the parties hereto and their respective
permitted successors and assigns.

 

11.5                        Successors and Assigns.  All terms, conditions and
agreements herein set forth shall inure to the benefit of, and be binding upon
the parties, and any and all of their respective permitted heirs, successors,
representatives and assigns.

 

11.6                        Waiver.  The failure of either party to insist upon
strict performance of any of the terms or provisions of this Agreement or to
exercise any option, right or remedy herein contained, shall not be construed as
a waiver or as a relinquishment for the future of such term, provision, option,
right or remedy, but the same shall continue and remain in full force and
effect.  No waiver by either party of any terms or provisions hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

 

11.7                        Severability.  In the event that any portion of this
Agreement shall be decreed invalid by the judgment of a court, this Agreement
shall be construed as if such portion had not been inserted herein except when
such construction would operate as an undue unwaived material hardship upon
Owner or Manager or constitute a material unwaived deviation from the general
intent and purpose of said parties as reflected in this Agreement.

 

11.8                        Time.  Time is of the essence of this Agreement.

 

11.9                        Attorneys’ Fees.  In the event of litigation with
regard to this Agreement, the prevailing party in such litigation shall be
awarded its reasonable attorneys’ fees and costs incurred therein from the
respective nonprevailing party.  “Prevailing Party” and “nonprevailing party”
for the purposes of this Agreement shall be as determined by the court.  For
purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees and
costs” shall mean the fees and expenses of counsel to the parties hereto, which
may include printing, Photostatting, duplicating and other expenses, air freight
charges, and fees billed for law clerks, paralegals and other persons not
admitted to the bar but performing services under the supervision of an
attorney.

 

11.10                 Further Acts.  Owner and Manager shall execute such other
documents and perform such other acts as may be reasonably necessary and/or
helpful to carry out the purposes of this Agreement.

 

11.11                 Authority.  Each party executing this Agreement represents
that the persons executing this Agreement on behalf of such party hold the
office and/or position in such legal entity respectively indicated hereinafter
for them, and has full right and power and has been duly and legally authorized
to act on behalf of such legal entity in executing and entering into this
Agreement on behalf of such party.

 

11.12                 Notices.  Any communication, notice or demand of any kind
whatsoever which either party may be required or may desire to give to or serve
upon the other shall be in writing and delivered by personal service (including
express or courier service) or by registered or certified mail, postage prepaid,
return receipt requested, at the addresses set forth above.  Any party may
change its address for notice by written notice given to the other in the manner
provided in this Section.  Any such communication, notice or demand shall be
deemed to have been duly

 

14

--------------------------------------------------------------------------------


 

given or served on the date personally served, if by personal service, or on the
date shown on the return receipt or other evidence of delivery, if mailed.

 

11.13                 Fair Dealing.  In exercising its rights and performing its
obligations under this Agreement, each party shall act in good faith and deal
fairly with the other.  Each party shall conduct itself in a commercially
reasonable manner in the administration of this Agreement.  Manager shall act no
less diligently with respect to, and shall not discriminate against or act to
the detriment of, Owner and the Property in relation to other retail shopping
centers located in the county where the Property is situated which are either
owned and/or managed by Manager or an entity affiliated with Manager.

 

11.14                 Counterparts.  This Agreement may be executed in any
number of counterparts and each such executed counterpart shall be deemed to be
an original instrument, but all such executed counterparts together shall
constitute one and the same instrument.

 

11.15                 Approvals.  Unless specifically provided in this
Agreement, all approvals or consents which are required hereunder shall not be
unreasonably withheld or delayed.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Owner and Manager have caused this Agreement to be
executed as of the day and year first above written.

 

OWNER:

 

 

 

 

 

a                       limited liability company

 

 

 

By:

 

 

 

Richard A. Bayer,

 

 

Senior Executive Vice President,

 

 

Chief Legal Officer and Secretary

 

 

 

 

 

MANAGER:

 

 

 

MACERICH WESTCOR MANAGEMENT LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Richard A. Bayer,

 

 

Senior Executive Vice President,

 

 

Chief Legal Officer and Secretary

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF

 

REVOLVING LOAN NOTE

 

, 201[ ]

 

FOR VALUE RECEIVED, The Macerich Partnership, L.P., a limited partnership
organized under the laws of the state of Delaware (the “Borrower”), hereby
promises to pay to                                              (“Lender”) or
its assignee (as permitted pursuant to the Credit Agreement) at the Contact
Office, in lawful money of the United States and in immediately available funds,
on the dates required under that certain $1,500,000,000 Revolving Loan Facility
Credit Agreement dated as of May       , 2011 (as Modified from time to time,
the “Credit Agreement,” and with capitalized terms not otherwise defined herein
used with the meanings given such terms in the Credit Agreement), by and among
the Borrower, the Guarantors, the Lenders from time to time party thereto and
Deutsche Bank Trust Company Americas, as Administrative Agent for said Lenders
(in such capacity, the “Administrative Agent”) and as Collateral Agent for the
Secured Parties thereunder, the aggregate principal amount of such Lender’s
Loans outstanding from time to time and the aggregate amount of such Lender’s
Applicable Percentage of all LC Disbursements that have not yet been reimbursed
by or on behalf of the Borrower from time to time.

 

The Borrower agrees to pay interest in like money and funds at the office of the
Administrative Agent referred to above on the unpaid principal balance hereof
from the date advanced until paid in full on the dates and at the applicable
rates set forth in the Credit Agreement.  The holder of this Note is hereby
authorized to record the date and amount of its Loans and Revolving Credit
Exposure, the date and amount of each payment of principal and interest, and the
applicable interest rates and other information with respect thereto, on the
schedules annexed to and constituting a part of this Note and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded absent manifest error; provided, however, that the
failure to make a notation or the inaccuracy of any notation shall not affect in
any manner or to any extent the obligations of the Borrower under the Loan
Documents.

 

This Note is a “Note” within the meaning of, and is entitled to all the benefits
of, the Loan Documents.  Reference is hereby made to the Credit Agreement and
the other Loan Documents for, among other things, rights and obligations of
payment and prepayment, Events of Default and the rights of acceleration of the
maturity hereof upon the occurrence of an Event of Default.

 

This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York, including Section 5-1401 of
the General Obligations Law, but otherwise without regard to choice of law
rules.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first written above.

 

 

BORROWER:

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF

 

PLEDGE AGREEMENT

 

(See Attached)

 

--------------------------------------------------------------------------------


 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT, dated as of May 2, 2011 (this “Agreement”),
is made by THE MACERICH COMPANY, a Maryland corporation (“Pledgor”), in favor of
DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation (“DBTCA”),
in its capacity as Collateral Agent for the Secured Parties described below (in
such capacity, together with its successors in such capacity, “Collateral
Agent”).

 

R E C I T A L S

 

A.                                   Pursuant to that certain $1,500,000,000
Revolving Loan Facility Credit Agreement dated as of the date hereof (as the
same may be Modified from time to time, the “Credit Agreement”) by and among The
Macerich Partnership, L.P., a Delaware limited partnership, as Borrower (the
“Borrower”), The Macerich Company, a Maryland corporation, and the other
Guarantors from time to time party thereto, as Guarantors, (collectively, the
“Guarantors”), the Lenders from time to time party thereto (the “Lenders”),
DBTCA, as Administrative Agent (in such capacity, the “Administrative Agent”),
and Collateral Agent, Lenders have agreed to make a revolving loan to Borrower
in the maximum principal amount of $1,500,000,000 (subject to increase pursuant
to and in accordance with Article 3 thereof).

 

B.                                     Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

A G R E E M E N T

 

NOW THEREFORE, to induce the Secured Parties to extend the Credit Facility, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Pledgor hereby covenants and agrees as follows:

 

1.                                 Definitions.  In addition to all of the other
capitalized terms defined herein, the following terms shall have the following
respective meanings:

 

1.1                                 “Code” means the Uniform Commercial Code, as
in effect from time to time in the State of New York.

 

1.2                                 “Collateral” means (i) the Pledged
Interests, (ii) all additional Pledged Interests, rights and/or options acquired
by Pledgor pursuant to Section 2.2(h) below or otherwise, and (iii) all rights
of Pledgor, if any, as creditor of the Pledged Entities.  The inclusion of
Proceeds in the Collateral does not authorize Pledgor to sell, dispose of or
otherwise use the Collateral in any manner not specifically authorized hereby.

 

1.3                                 “Corporations” means the corporations
identified on Exhibit A attached hereto.

 

1.4                                 “Distributions” means all dividends,
distributions, liquidation proceeds, cash, profits, instruments and other
property and economic benefits to which Pledgor is entitled

 

1

--------------------------------------------------------------------------------


 

with respect to the Pledged Interests whether or not received by or otherwise
distributed to Pledgor, whether such dividends, distributions, liquidation
proceeds, cash, profits, instruments and other property and economic benefits
are paid or distributed by the Pledged Entities in respect of operating profits,
sales, exchanges, refinancing, condemnations or insured losses of the company’s
assets, the liquidation of the company’s assets and affairs, management fees,
guaranteed payments, repayment of loans, reimbursement of expenses or otherwise
in respect of or in exchange for any or all of the Pledged Interests.

 

1.5                                 “Event of Default” means, for purposes of
this Agreement, the occurrence of any of the following:

 

(a)                                  An “Event of Default” under the Credit
Agreement shall have occurred and be continuing;

 

(b)                                 Any representation or warranty made by
Pledgor hereunder shall be inaccurate or incomplete in any material respect on
or as of the date made or deemed made;

 

(c)                                  Pledgor shall breach any of the covenants
set forth in Section 4.1(a), (e), (f), (g), (h), (i), (j), or (k); or

 

(d)                                 Pledgor shall fail to observe or perform any
other term or provision contained in this Agreement and such failure shall
continue for thirty (30) days following the date Pledgor knew or, in the orderly
conduct of its business, should have known of such failure.

 

1.6                                 “LLCs” means the limited liability companies
identified on Exhibit A attached hereto.

 

1.7                                 “LLC Interests” means all membership, equity
or ownership interests now or hereafter owned by Pledgor in the LLCs, and
including all of Pledgor’s right, title and interest in and to:  (i) any and all
now existing and hereafter acquired membership, equity or ownership interest of
Pledgor in the LLCs, whether in capital, profits or otherwise; (ii) any and all
now existing and hereafter arising rights of Pledgor to receive Distributions or
payments from the LLCs, whether in cash or in kind and whether such
Distributions or payments are on account of Pledgor’s interest as owner of a
membership, equity or ownership interest or as a creditor of the LLCs or
otherwise, and all other economic rights and interests of any nature of Pledgor
in the LLCs; (iii) any and all now existing and hereafter acquired management
and voting rights of Pledgor of, in, or with respect to the LLCs, whether as an
owner of a membership, equity or ownership interest of the LLCs or otherwise,
and whether provided for under the Operating Agreements and/or applicable law,
and all other rights of and benefits to Pledgor of any nature arising or
accruing under the Operating Agreements; (iv) any and all now existing and
hereafter acquired rights of Pledgor under the Operating Agreements to any
specific property owned by the LLCs; (v) if any of the membership, equity or
ownership interests in the LLCs are evidenced in certificate form, the LLC
Interests shall include all such certificates, delivered to Collateral Agent
accompanied by stock powers (in form and substance acceptable to Collateral
Agent) duly executed in blank; (vi) all rights of Pledgor to cause an assignee
to be substituted in the LLCs as

 

2

--------------------------------------------------------------------------------


 

a member in the place and stead of Pledgor; (vii) all rights, remedies, powers,
privileges, security interest, Liens and claims of Pledgor for damages arising
out of or for breach of or default under the Operating Agreements; (viii) all
present and future claims, if any, of Pledgor against the LLCs under or arising
out of the Operating Agreements for monies loaned or advanced, for services
rendered or otherwise; (ix) all rights of Pledgor to access the books and
records of the LLCs and to other information concerning or affecting the LLCs;
(x) all rights of Pledgor to terminate the Operating Agreements, to perform
thereunder, to compel performance and otherwise to exercise all remedies
thereunder; (xi) all rights of Pledgor to acquire the rights or interest of any
other member in the LLCs; and (xii) all Proceeds of the foregoing.

 

1.8                                 “Operating Agreements” means the operating
agreements and articles of organization, certificates of formation or other
formation documents and all other agreements, certificates and other documents
which govern the existence, operation and ownership of the LLCs, as the same are
in effect as of the date hereof and as the same hereafter may be Modified from
time to time in accordance with the Credit Agreement.

 

1.9                                 “Organizational Documents” means (i) the
articles or certificate of incorporation (including any amendments thereto or
restatements thereof), bylaws and any certificate or statement of designation of
the Corporations, (ii) the Operating Agreements and (iii) the Partnership
Agreements.

 

1.10                           “Partnerships” means the partnerships identified
on Exhibit A attached hereto.

 

1.11                           “Partnership Agreements” means the partnership
agreements and certificates of limited partnership, together with all other
agreements, certificates and other documents which govern the existence,
operation and ownership of the Pledged Entities, as the same are in effect as of
the date hereof and as the same hereafter may be Modified from time to time in
accordance with the Credit Agreement.

 

1.12                           “Partnership Interests” means all partnership,
equity or ownership interests now or hereafter owned by Pledgor in the
Partnerships, and including all of Pledgor’s right, title and interest in and
to:  (i) any and all now existing and hereafter acquired partnership, equity or
ownership interest of Pledgor in the Partnerships whether in capital, profits or
otherwise; (ii) any and all now existing and hereafter arising rights of Pledgor
to receive Distributions or payments from the Partnerships, whether in cash or
in kind and whether such Distributions or payments are on account of Pledgor’s
interest as an owner of a partnership, equity or ownership interest of the
Partnerships or as a creditor of the Partnerships or otherwise, and all other
economic rights and interests of any nature of Pledgor in the Partnerships;
(iii) any and all now existing and hereafter acquired management and voting
rights of Pledgor of, in, or with respect to the Partnerships, whether as an
owner of a partnership, equity or ownership interest of the Partnerships or
otherwise, and whether provided for under the Partnership Agreements and/or
applicable law, and all other rights of and benefits to Pledgor of any nature
arising or accruing under the Partnership Agreements; (iv) any and all now
existing and hereafter acquired rights of Pledgor under the Partnership
Agreements to any specific property owned by the Partnerships; (v) if the
partnership, equity or ownership interest of the Partnerships are evidenced in
certificate form, the Partnership Interests shall include all such certificates,
delivered to Collateral Agent

 

3

--------------------------------------------------------------------------------


 

accompanied by stock powers (in form and substance acceptable to Collateral
Agent) duly executed in blank; (vi) all rights of Pledgor to cause an assignee
to be substituted in the Partnerships as a partner in the place and stead of
Pledgor; (vii) all rights, remedies, powers, privileges, security interest,
Liens and claims of Pledgor for damages arising out of or for breach of or
default under the Partnership Agreements; (viii) all present and future claims,
if any, of Pledgor against the Partnerships under or arising out of the
Partnership Agreements for monies loaned or advanced, for services rendered or
otherwise; (ix) all rights of Pledgor to access the books and records of the
Partnerships and to other information concerning or affecting the Partnerships;
(x) all rights of Pledgor to terminate the Partnership Agreements, to perform
thereunder, to compel performance and otherwise to exercise all remedies
thereunder; (xi) all rights of Pledgor to acquire the rights or interest of any
other partner in the Partnerships and (xii) all Proceeds of the foregoing.

 

1.13                           “Pledged Entities” means the Corporations, the
LLCs and the Partnerships.

 

1.14                           “Pledged Interests” means the LLC Interests, the
Partnership Interests and the Pledged Stock.

 

1.15                           “Pledged Stock” means, with respect to Pledgor: 
(i) all shares of capital stock of the Corporations, now owned or hereafter
acquired by Pledgor, and the certificates representing the shares of such
capital stock (delivered to Collateral Agent accompanied by stock powers in form
and substance acceptable to Collateral Agent duly executed in blank) and any
interest of Pledgor in the entries on the books of any financial intermediary
pertaining to such shares (such now-owned shares being identified on Schedule 1
attached hereto), and all options and warrants for the purchase of shares of the
stock of the Corporations now or hereafter held in the name of Pledgor; (ii) all
additional shares of stock or certificated interests of the Corporations from
time to time acquired by Pledgor in any manner, and the certificates
representing such additional shares (delivered to Collateral Agent accompanied
by stock powers in form and substance acceptable to Collateral Agent duly
executed in blank) and any interest of Pledgor in the entries on the books of
any financial intermediary pertaining to such shares and interests, and all
securities convertible into and options, warrants, dividends, cash, instruments
and other rights and options from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares
(including all rights to request or cause the issuer thereof to register any or
all of the Collateral under federal and state securities laws to the maximum
extent possible under any agreement for such registration rights), and all put
rights, tag-along rights or other rights pertaining to the sale or other
transfer of such Collateral, together in each case with all right under any
agreements, articles or certificates of incorporation or otherwise pertaining to
such rights; (iii) all voting rights and rights to cash and non-cash dividends,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the
foregoing; and (iv) all Proceeds of the foregoing.

 

1.16                           “Proceeds” means, collectively, (i) all
“proceeds” (as such term is defined in Section 9-102 of the Code) with respect
to any of the Collateral, (ii) whatever is receivable or received when any of
the Collateral is sold, collected, exchanged or otherwise disposed of, whether
such disposition is voluntary or involuntary, and includes, without limitation,
all rights to payment, including return premiums, with respect to any insurance
relating thereto and also

 

4

--------------------------------------------------------------------------------


 

includes all interest, dividends and other property receivable or received on
account of any of the Collateral or proceeds thereof, and in any event, shall
include all Distributions or other income from any of the Collateral, all
collections thereon or all Distributions with respect thereto, and (iii) all
proceeds, products, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the Collateral.

 

1.17                           “Secured Parties” means the Agents, the Lenders,
the Swing Line Lender and the Issuing Lender.

 

2.                                       Pledge of Collateral.

 

2.1                                 As security for the due and punctual payment
and performance of all of the Obligations in accordance with the terms of the
Credit Agreement and the other Loan Documents (whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, including
without limitation the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a)), whether allowed or allowable as claims, Pledgor hereby
(a) pledges, transfers, hypothecates and assigns to Collateral Agent the
Collateral, and (b) grants to Collateral Agent a continuing general
first-priority lien on and security interest in and to the Collateral.  Pledgor
shall promptly deliver or cause to be delivered to Collateral Agent all
certificates or instruments evidencing the Pledged Interests, together with duly
executed stock powers or other appropriate endorsements.  With respect to any
Collateral in the possession of or registered in the name of a custodian bank or
nominee therefor, or any Collateral represented by entries on the books of any
financial intermediary, Pledgor agrees to cause such custodian bank or nominee
either to enter into a customary agreement with Collateral Agent reasonably
satisfactory to Collateral Agent in form and content confirming that the
Collateral is held for the account of Collateral Agent.  With respect to any
Collateral held in an account maintained by Collateral Agent as financial
intermediary, Pledgor hereby gives notice to Collateral Agent of Collateral
Agent’s security interest in such Collateral.  In addition, Pledgor agrees that
in the event that any Collateral is held by Collateral Agent in a fiduciary
capacity for or on behalf of Pledgor as the beneficial owner thereof, any
agreements executed by Pledgor in connection therewith are hereby amended to
authorize and direct the pledge, hypothecation and/or transfer of such
Collateral to Collateral Agent as secured party by Collateral Agent as fiduciary
in accordance with the terms, covenants and conditions of this Agreement.  The
rights granted to Collateral Agent pursuant to this Agreement are in addition to
the rights granted to Collateral Agent pursuant to any such agreements.  In case
of conflict between the provisions of this Agreement and those of any other such
agreement, the provisions hereof shall prevail.

 

2.2                                 The Collateral shall be held and disposed of
by Collateral Agent in accordance with the following provisions:

 

(a)                                  Collateral Agent shall retain a valid and
perfected first-priority security interest in the Collateral until the date on
which each and every one of the Obligations has been fully performed in
accordance with the terms of the Credit Agreement and the other Loan Documents,
including the payment in full of the principal amount of the Credit Facility,
and all interest accrued thereon (excluding indemnification or similar
contingent Obligations for which no claim has been made).

 

5

--------------------------------------------------------------------------------


 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, Collateral Agent may exercise, in addition
to its other rights and remedies hereunder, or in any of the other Loan
Documents, all rights and remedies of a Collateral Agent under the Code with
respect to the Collateral as in effect at the time and otherwise available by
action or actions at law or in equity, including, without limitation:

 

(i)                                     to sell, assign and effectively transfer
the Collateral either at public or private sale, at the option of Collateral
Agent, without recourse to judicial proceedings and without either demand,
appraisement, advertisement or notice of any kind, all of which are expressly
waived except to the extent such waiver is prohibited under applicable law;

 

(ii)                                  to proceed by way of appropriate judicial
proceedings to have the Collateral sold at judicial sale, with or without
appraisement;

 

(iii)                               to seek an injunction of the prohibited
action; or

 

(iv)                              to pursue any other available legal remedy;
and, out of the Proceeds of the sale of the Collateral, Collateral Agent shall
be entitled to receive, by preference and priority over all Persons whatsoever,
the full remaining and unpaid balance of the Obligations, together with all
interest, costs, reasonable attorneys’ fees and other charges.

 

(c)                                  Without limiting the provisions of
Section 2.2(b), upon the occurrence and during the continuation of an Event of
Default, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except for any notice required by law) to
or upon Pledgor, the Pledged Entities, any guarantor of the Credit Facility, or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived except to the extent such waiver is prohibited under
applicable law), Collateral Agent and/or its nominee(s) or designee(s) may
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, assign, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), upon such terms and conditions as Collateral Agent may deem
advisable and at such prices as Collateral Agent may deem best, for cash or on
credit or for future delivery without assumption of any credit risk.  Collateral
Agent and/or such nominee(s) or designee(s) shall have the right upon any public
sale or sales, and, to the extent permitted by law, upon any private sale or
sales, to purchase the Collateral so sold, free of any right or equity of
redemption in Pledgor, which right or equity Pledgor hereby waives and/or
releases.  Collateral Agent shall apply any Proceeds from time to time held by
it and the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale in accordance with this Agreement. 
Collateral Agent or any other Secured Party may be the purchaser(s) of any or
all of the Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties, shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by Collateral Agent at such sale.  Each

 

6

--------------------------------------------------------------------------------


 

purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Pledgor, and Pledgor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may have at any time in the future have under any rule of
law or statute now existing or thereafter enacted.  If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least ten (10) days before
such sale or other disposition.  Collateral Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. 
Collateral Agent may adjourn any public or private sale from time to time by
announcing the time and place fixed therefor, and such sale may, without further
notice, be made at the time and place to which it was so adjourned.  Pledgor
hereby waives any claims against Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  In connection with any sale of the
Collateral, Collateral Agent may specifically disclaim any warranties of title
or the like, and such disclaimer shall not be considered to adversely affect the
commercial reasonableness of such sale.  If Collateral Agent sells any of the
Collateral on credit, Pledgor will be credited only with payments actually made
by the purchaser(s) of such Collateral which are received by Collateral Agent
and applied to the Obligations.  In the event a purchaser fails to pay for the
Collateral, Collateral Agent may resell the Collateral and Pledgor shall be
credited with the proceeds of the sale.

 

(d)                                 In addition to the remedies described in
Sections 2.2(b) and 2.2(c) above, upon the occurrence and during the
continuation of any Event of Default, (i) at Collateral Agent’s election
Collateral Agent and/or its nominee(s) or designee(s) shall have the right to
receive any and all Distributions or other payments paid with respect to the
Pledged Interests and the other Collateral, as applicable, and make application
thereof in accordance with this Agreement (and any dividends and other payments
received by Pledgor for the benefit of Collateral Agent shall be segregated from
the other funds of Pledgor), and (ii) at Collateral Agent’s election, all
Pledged Interests shall be transferred to Collateral Agent and/or one or more
nominee(s) or designee(s) thereof, and Collateral Agent and/or such
nominee(s) or designee(s) may in the name of Pledgor or in Collateral Agent’s
and/or such nominee(s)’ or designee(s)’ own name, collect all payments and
assets due Pledgor pursuant to the Pledged Interests and/or the applicable
Organizational Documents, and Collateral Agent and/or such nominee(s) or
designee(s) may thereafter exercise (x) all voting and other rights pertaining
to the Pledged Interests, as applicable, to the extent permitted by law, and
(y) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to the Pledged Interests as if they
were the absolute owners thereof (including the right to exchange at their
discretion any and all of the Pledged Interests upon the merger, consolidation,
reorganization, recapitalization or other change in the entity structure of the
Pledged Entities), or upon the exercise by Pledgor or Collateral Agent and/or
such nominee(s) or designee(s) of any right, privilege or option pertaining to
such Pledged Interests, and, in connection therewith, the right to deposit and
deliver evidences of the Pledged Interests with any committee, depository,
transfer agent, registrar or other designated agency (upon such terms and
conditions as they may

 

7

--------------------------------------------------------------------------------


 

determine), all without liability except to account for property actually
received by them, but neither Collateral Agent nor any such nominee or designee
shall have any duty to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.  Further,
unless and until Collateral Agent and/or such nominee(s) or designee(s) succeed
to actual ownership thereof, pursuant to the exercise of Collateral Agent’s
remedies described in Sections 2.2(b) and 2.2(c) above, neither Collateral Agent
nor the other Secured Parties nor any such nominee or designee shall be
obligated to perform or discharge any obligation, duty or liability in
connection with the Pledged Interests.  The rights of Collateral Agent hereunder
shall not be conditioned or contingent upon the pursuit by Collateral Agent or
the other Secured Parties of any other right or remedy against Pledgor, any
guarantor of the Credit Facility, or against any other person or entity which
may be or become liable in respect of all or any part of the Obligations or
against any other collateral security therefor, guarantee thereof or right of
offset with respect thereto.  Neither Collateral Agent, the other Secured
Parties nor any such nominee or designee shall be liable for any failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so, nor shall they be under any obligation to sell or otherwise
dispose of any Collateral upon the request of Pledgor or any other person or
entity or to take any other action whatsoever with regard to the Collateral or
any part thereof.  Notwithstanding anything herein to the contrary,
Distributions may be made following an occurrence of an Event of Default to the
extent necessary to permit the making of Distributions by Pledgor and the
Borrower permitted under Section 8.11 of the Credit Agreement.

 

(e)                                  Collateral Agent is hereby authorized to
and shall apply the net proceeds of such sale of, or other realization upon, any
or all of the Collateral, after first deducting the costs and expenses of sale,
including reasonable attorneys’ fees and reasonable costs of Collateral Agent
and the other Secured Parties’ agents, to the payment of the Obligations in such
order as Collateral Agent shall elect, in its sole discretion, it being
understood that this Agreement shall remain in full force and effect and
Collateral Agent shall retain all rights hereunder, until the date on which all
of the Obligations have been indefeasibly satisfied in full, after deducting all
such costs and expenses (excluding indemnification and similar contingent
Obligations for which no claims have been made).  If, after any sale of the
Collateral pursuant to this Section 2.2, there shall be a balance remaining
after the payment of all of the items described above, such balance shall be
paid to persons or entities entitled by law to receive such balance to allocate
among themselves, without any liability resulting from the allocation thereof on
the part of Collateral Agent or the other Secured Parties.

 

(f)                                    Following the occurrence and during the
continuance of an Event of Default, in addition to any other remedies available
to Collateral Agent hereunder and without imposing upon Collateral Agent any
duty to do so, Collateral Agent may, in its sole and absolute discretion, pay,
purchase, contest or compromise any encumbrance, charge or Lien which is prior
or superior to its security interest in the Collateral and pay all expenses
incurred in connection therewith (any payment or expense so incurred shall be
deemed Obligations and shall be immediately due and payable and secured hereby),
all of which shall be deemed authorized by Pledgor.  All such expenses not paid
or reimbursed by Pledgor when due shall accrue interest at the rate described in
Section 2.12

 

8

--------------------------------------------------------------------------------


 

of the Credit Agreement.  Nothing in this Section 2.2(f) shall be construed as
authorizing Pledgor to grant or permit any encumbrance, charge or Lien on the
Collateral in violation of any other provision of this Agreement or the other
Loan Documents.

 

(g)                                 All remedies of Collateral Agent hereunder
are cumulative and are in addition to any other remedies provided for at law or
in equity and may, to the extent permitted by law, be exercised concurrently or
separately, and the exercise of any one remedy shall not be deemed an election
of such remedy or to preclude the exercise of any other remedy.  No failure on
the part of Collateral Agent or the other Secured Parties to exercise and no
delay in exercising any right or remedy shall operate as a waiver thereof or in
any way modify or be deemed to modify the terms of this Agreement or of the
obligations secured hereby, nor shall any single or partial exercise by
Collateral Agent or the other Secured Parties of any right or remedy preclude
any other or further exercise of the same or any other right or remedy.  Except
as otherwise specifically required herein, notice of the exercise of any right,
remedy or power granted to Collateral Agent by this Agreement is not required to
be given.

 

(h)                                 In the event that Pledgor purchases or
otherwise acquires or obtains any additional Pledged Interests in the Pledged
Entities or any rights, options, subscriptions or warrants to acquire such
Pledged Interests, all such Pledged Interests, options, rights, subscriptions or
warrants shall automatically be deemed to be a part of the Collateral.  If any
such Pledged Interests are to be evidenced by a certificate, any such additional
certificates shall be promptly delivered to Collateral Agent, together with
assignments related thereto, or other instruments appropriate to transfer a
certificate representing any Pledged Interests, duly executed in blank.  Pledgor
shall deliver to Collateral Agent all subscriptions, warrants, options and all
such other rights that are evidenced by a certificate or other writing, and upon
the delivery to Collateral Agent, Collateral Agent shall hold such
subscriptions, warrants, options and other rights as additional collateral
pledged to secure the Obligations; provided, however, that if Collateral Agent
determines, in its sole discretion, that the value of any such subscriptions,
warrants, options or other rights shall terminate, expire or be materially
reduced in value by holding the same as Collateral, Collateral Agent shall have
the right (but not the obligation), in its sole discretion, to sell or exercise
the same, and if exercised, then the monies disbursed by Collateral Agent in
connection therewith shall become part of the Obligations and all the stock,
securities, evidences of indebtedness and other items so acquired shall be
titled in the name of the applicable Pledgor and shall become part of the
Collateral.

 

(i)                                     Pledgor hereby expressly agrees and
acknowledges that:  (i) the Pledged Interests are not of a type customarily sold
on a recognized market; and (ii) so long as Collateral Agent provides notice of
sale of the Collateral in such form, to such persons, and through such
publication as required under the Code, and as long as any public or private
sale is held in the place required under the Code, Collateral Agent shall be
deemed to have acted in good faith and in a commercially reasonable manner so
long as it provides not less than 30 days notice of such sale.

 

9

--------------------------------------------------------------------------------


 

(j)                                     Because of the Securities Act of 1933,
as Modified (the “Securities Act”), or any other applicable laws or regulations,
there may be legal restrictions or limitations affecting Collateral Agent in any
attempts to dispose of certain portions of the Collateral in the enforcement of
its rights and remedies hereunder.  For these reasons, and without limiting the
generality of the other provisions of this Agreement, Collateral Agent is hereby
authorized by Pledgor, but not obligated, in the event of the occurrence and
during the continuance of any Event of Default hereunder giving rise to
Collateral Agent’s rights to sell or otherwise dispose of the Collateral, and
after the giving of any notices required herein, to sell all or any part of the
Collateral at private sale, subject to an investment letter or in any other
manner which will not require the Collateral, or any part thereof, to be
registered in accordance with the Securities Act, or other applicable rules and
regulations promulgated thereunder, or any other law or regulation, at the best
price reasonably obtainable by Collateral Agent at any such private sale or
other disposition in the manner mentioned above, and Pledgor specifically
acknowledges that any such disposition shall be commercially reasonable under
the Code, even though any such private sales may be at prices and on terms less
favorable than those obtainable through a public sale without such restrictions,
and agrees that Collateral Agent shall have no obligation to engage in public
sales and no obligation to delay the sale of any Collateral for the period of
time necessary to permit the issues thereof to register it for a form of public
sale required by registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should agree to, so register it. 
Collateral Agent is also hereby authorized by Pledgor, but not obligated, to
take such actions, give such notices, obtain such consents, and do such other
things as Collateral Agent may deem required or appropriate in the event of a
sale or disposition of any of the Collateral.  If Collateral Agent determines to
exercise its right to sell any or all of the Collateral, upon written request,
Pledgor shall and shall cause each issuer of any Pledged Interests owned by
Pledgor to be sold hereunder from time to time to furnish to Collateral Agent
all such information as Collateral Agent may request in order to determine the
number of shares and other instruments included in the Collateral which may be
sold by Collateral Agent in exempt transactions under the Securities Act and the
rules and regulations of the Securities and Exchange Commission thereunder, as
the same are from time to time in effect.  Pledgor clearly understands that
Collateral Agent may at its discretion approach a restricted number of potential
purchasers and that a sale under such circumstances may yield a lower price for
the Collateral, or any part or parts thereof, than would otherwise be obtainable
if same were registered and sold in the open market.  Pledgor agrees:  (i) in
the event Collateral Agent shall, upon an Event of Default hereunder, sell the
Collateral, or any portion thereof, at such private sale or sales, Collateral
Agent shall have the right to rely upon the advice and opinion of any member
firm of any registered national securities exchange as to the best price
reasonably obtainable upon such private sale thereof; and (ii) that such
reliance shall be conclusive evidence that Collateral Agent handled such matter
in a commercially reasonable manner under the Code.

 

(K)                               In order to permit Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant to this Section 2.2 and to receive all Distributions and other
payments which it may be entitled to receive hereunder, (i) Pledgor shall
promptly execute and deliver (or cause to be executed and

 

10

--------------------------------------------------------------------------------


 

delivered) to Collateral Agent all such proxies, dividend payment orders and
other instruments as Collateral Agent may from time to time reasonably request
and (ii) WITHOUT LIMITING THE EFFECT OF THE IMMEDIATELY PRECEDING CLAUSE
(i), PLEDGOR HEREBY GRANTS TO COLLATERAL AGENT AN IRREVOCABLE PROXY TO VOTE THE
PLEDGED INTERESTS PLEDGED BY PLEDGOR AND TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED INTERESTS WOULD BE
ENTITLED (INCLUDING WITHOUT LIMITATION GIVING OR WITHHOLDING WRITTEN CONSENTS OF
MEMBERS OR PARTNERS, AS APPLICABLE, CALLING SPECIAL MEETINGS OF MEMBERS OR
PARTNERS, AS APPLICABLE, AND VOTING AT SUCH MEETINGS), WHICH PROXY SHALL BE
EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY
TRANSFER OF ANY PLEDGED INTERESTS ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY
ANY OTHER PERSON (INCLUDING THE ISSUER OF THE PLEDGED INTERESTS OR ANY OFFICER
OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT AND WHICH PROXY SHALL ONLY TERMINATE UPON THE PAYMENT IN FULL OF THE
OBLIGATIONS OTHER THAN THE SURVIVING OBLIGATIONS (WHICH, HOWEVER, SHALL REMAIN
SUBJECT TO THE PREFERENTIAL PAYMENT PROVISIONS).

 

2.3                                 Upon the Disposition of the Pledged
Interests by Pledgor in accordance with the Credit Agreement and the
corresponding payment of all such sums due to the extent required pursuant to
the Credit Agreement and this Agreement in connection with such Disposition, the
Collateral Agent shall release the Pledged Interests subject to such
Disposition.

 

3.                                       Representations and Warranties of
Pledgor.  Pledgor hereby represents and warrants, as of the date hereof, that:

 

3.1                                 Pledgor (i) is the record and beneficial
owner of the Pledged Interests to the extent and in the manner set forth in
Exhibit A attached hereto as of the date hereof,  and (ii) will own any Pledged
Interests and other Collateral hereafter acquired, in either case, free and
clear of all Liens of any kind and Pledgor has the right and authority to pledge
and assign its portion of the Pledged Interests and grant a security interest
therein as herein provided.

 

3.2                                 The execution, delivery and performance of
this Agreement by Pledgor will not cause a violation of or a default under the
Organizational Documents of Pledgor or the Pledged Entities.

 

3.3                                 The pledge, assignment, lien and security
interest made and granted hereunder constitutes a valid pledge, assignment, lien
and security interest of, on and in all of the Collateral owned by Pledgor; and,
upon the filing of a financing statement in the state of organization of
Pledgor, such lien and security interest shall constitute a perfected
first-priority lien and security interest on and in the Collateral, which lien
and security interest, to the extent provided in the Code, shall be enforceable
as such against all creditors of Pledgor and any person or entity purporting to
purchase or otherwise acquire any Collateral from Pledgor (subject to

 

11

--------------------------------------------------------------------------------


 

applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights of creditors generally).

 

3.4                                 The Organizational Documents as of the
Closing Date are described on Exhibit B hereto.  True, correct and complete
copies of the Organizational Documents as of the Closing Date have been
delivered to Collateral Agent, each of which is in full force and effect, has
not been Modified except to the extent indicated therein or otherwise permitted
under the Credit Agreement and, to the best of each of Pledgor’s knowledge,
there are no defaults under the Organizational Documents and no events which,
with the passage of time or giving of notice or both, would constitute a default
under the Organizational Documents.

 

3.5                                 The state of formation and chief executive
office address of Pledgor are set forth on Exhibit C hereto.  No change has been
or will be made in the state of formation or chief executive office address of
the Pledged Entities or Pledgor except upon at least thirty (30) days’ (or such
shorter period of time agreed upon in writing by the Collateral Agent in its
sole and absolute discretion) prior written notice to Collateral Agent and the
delivery to Collateral Agent of such financing statements and other documents as
Collateral Agent may require in connection therewith.

 

3.6                                 No approval by, authorization of, or filing
with any federal, State or other governmental commission, agency or authority is
necessary in connection with the execution, delivery and performance by Pledgor
of this Agreement or to perfect the security interests granted herein other than
the filing of a financing statement in the state of organization of Pledgor.

 

3.7                                 Other than rights of setoff granted to
financial institutions with respect to accounts that may hold cash that
constitutes a portion of the Collateral, there are no setoffs, counterclaims or
defenses with respect to the Collateral owned by Pledgor and no agreement, oral
or written, has been made with any other person or party under which any
deduction or discount may be claimed with respect to such Collateral and Pledgor
does not know of any fact which would prohibit or prevent Pledgor assigning or
granting a security interest in the Collateral.

 

3.8                                 The pledge, assignment, lien and security
interest made and granted hereunder and the exercise of remedies by Collateral
Agent hereunder do not violate, and do not require that any filing, registration
or other act be taken with respect to, any Requirements of Law pertaining to the
registration or transfer of securities, including without limitation the
Securities Act and the Securities and Exchange Act of 1934, and any and all
rules and regulations promulgated thereunder (as such laws may be Modified from
time to time, collectively, the “Securities Laws”).  Each of the Pledged Stock
are represented by a “certificated security” as that term is defined in
Section 8-102 of the Code and each such Pledged Stock has been delivered to the
Collateral Agent together with assignments related thereto, or other instruments
appropriate to transfer a certificate representing such Pledged Stock, duly
executed in blank.  Pledgor shall at all times comply with the Securities Laws
as the same pertain to all or any portion of the Collateral or pledge,
assignment, lien and security interest made and granted hereunder.

 

12

--------------------------------------------------------------------------------


 

3.9                                 No approval by or authorization or consent
of any other Person is necessary to authorize or validate the execution and
delivery of this Agreement, or if such approval, authorization, or consent is
necessary, it is evidenced by the Consent and Waiver attached hereto or
otherwise obtained.

 

3.10                           Except as otherwise set forth on Exhibit A
hereto, each Pledgor hereby represents, warrants, and covenants that (i) it has
not caused or authorized any LLC Interests or Partnership Interests to be
governed by Article 8 of the UCC and (ii) none of the LLC Interests or
Partnership Interests are represented or shall be represented by any
“certificated security” as that term is defined in Section 8-102 of the UCC
unless such certificated security is promptly delivered to the Collateral Agent
together with assignments related thereto, or other instruments appropriate to
transfer a certificate representing any Pledged Interests, duly executed in
blank.

 

4.                                       Covenants of Pledgor.

 

4.1                                 Pledgor hereby covenants and agrees as
follows:

 

(a)                                  Except as permitted under the Credit
Agreement, Pledgor will not amend, terminate, rescind, supplement or otherwise
modify the Organizational Documents, or waive any rights thereunder.

 

(b)                                 Without the prior written consent of
Collateral Agent, which consent may be granted or withheld in Collateral Agent’s
sole and absolute discretion, or except as expressly provided herein or as
expressly permitted in the Credit Agreement (or as otherwise approved by the
Required Lenders in accordance with this Agreement), Pledgor shall not, either
directly or indirectly, mortgage, sell, dispose of (whether directly or
indirectly), hypothecate, pledge, create a security interest or Lien upon,
encumber, give, or place in trust, any of the Pledged Interests, or any other
Collateral owned by Pledgor, until the date on which all of the Obligations
(excluding indemnification of similar contingent Obligations for which no claims
have been made) have been fully paid in full and otherwise performed.

 

(c)                                  Pledgor shall, at Pledgor’s cost, maintain
the portion of the Collateral owned by Pledgor and shall defend, at Pledgor’s
cost, Collateral Agent’s security interest in and to the Pledged Interests or
any other Collateral as applicable, against all persons and against all claims
and demands whatsoever.

 

(d)                                 Pledgor shall promptly notify Collateral
Agent, in writing, of the imposition at any time of any claim, option, Lien or
encumbrance upon or against all or any portion of the Pledged Interests and/or
any other Collateral.

 

(e)                                  Except as expressly permitted under the
Credit Agreement, without the prior written consent of Collateral Agent, at no
time shall Pledgor cause or allow any Pledged Entity (nor, without limiting the
foregoing, shall Pledgor vote to enable, or take any other action to permit,
such Pledged Entity) to:

 

(i)                                     make any Distribution under any of the
Organizational Documents or otherwise, or purchase or redeem or obligate itself
to purchase or

 

13

--------------------------------------------------------------------------------


 

redeem any Pledged Interests in violation of this Agreement or any of the other
Loan Documents; or

 

(ii)                                  redeem or cancel any Pledged Interests or
issue or authorize to be issued any additional Pledged Interests; or

 

(iii)                               breach any of the covenants or obligations
relating to (x) Pledgor under to this Agreement, and (y) Pledgor or the Pledged
Entities under any of the Credit Agreement or the other Loan Documents.

 

(f)                                    [Intentionally Omitted.]

 

(g)                                 Without limiting the foregoing provisions of
this Section 4.1, except as expressly permitted in the Credit Agreement (or as
otherwise approved by the Required Lenders in accordance with this Agreement),
Pledgor will not agree to admit any new members or partners, as the case may be,
into the Pledged Entities or transfer its interests in the Pledged Entities
unless any such new member or partner, as the case may be, executes and
delivers, and agrees to be bound by an agreement, in form and content
substantially identical to this Agreement, pursuant to which such new member or
partner, as the case may be, pledges its interest in the Pledged Entities to
Collateral Agent to secure the Obligations and such admission is otherwise in
accordance with the terms of the Organizational Documents.

 

(h)                                 Upon the occurrence and during the
continuation of an Event of Default, all proceeds of the Collateral received by
Pledgor shall be promptly delivered to Collateral Agent, in the same form as
received, with the addition only of such endorsements and assignments as may be
necessary to transfer title to Collateral Agent, and pending such delivery, such
proceeds shall be held in trust for Collateral Agent; and such proceeds shall be
applied to the obligations secured hereby in such order as Collateral Agent
shall elect in its sole discretion.

 

(i)                                     Pledgor authorizes Collateral Agent, at
the expense of Pledgor, at any time and from time to time to file any initial
financing statements, amendments thereto and continuation statements, with or
without signature of Pledgor, as deemed necessary by Collateral Agent to perfect
its security interest in the Collateral.  Pledgor hereby ratifies its
authorization for Collateral Agent to have filed any initial financing
statements, amendments thereto or continuation statements if filed prior to the
date of this Agreement.  Pledgor will sign and deliver any financing statements
and other documents and information, and perform such other acts, as Collateral
Agent deems necessary or desirable from time to time to establish and maintain
in favor of Collateral Agent valid and perfected security interest in the
Collateral, free of all other Liens, encumbrances, security interests and claims
except, in the case of proceeds of Collateral, to the extent otherwise permitted
under the Loan Documents.  Pledgor shall also furnish to Collateral Agent all
certificates or other instruments evidencing or constituting any of the
Collateral, together with appropriate endorsements and assignments and any
information relating thereto, and shall do anything Collateral Agent may deem
necessary or desirable

 

14

--------------------------------------------------------------------------------


 

from time to time from time to time to establish a valid security interest in
and to further protect and perfect its interests in the Collateral.

 

(j)                                     Pledgor upon demand shall pay to
Collateral Agent the amount of any and all reasonable expenses, including the
reasonable fees and disbursements of counsel and of any experts and agents,
which Collateral Agent may incur in connection with (i) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any of the Collateral; (ii) the exercise or enforcement of any
of the rights of Collateral Agent hereunder; or (iii) the failure by Pledgor to
perform or observe any of the provisions hereof.

 

(k)                                  In no event shall Pledgor do or permit to
be done, or omit to do or permit the omission of, any act or thing, the doing or
omission of which, would impair the validity, enforceability, perfection or
priority of the security interests granted herein.

 

4.2                                 Pledgor hereby covenants and agrees that in
the event that Collateral Agent, its designee or any purchaser at a foreclosure
sale acquires all or any portion of the Pledged Interests, notwithstanding
anything to the contrary in the Organizational Documents, such Person, at its
option, shall be admitted as a member or partner, as the case may be, of the
Pledged Entities, and shall be entitled to receive all benefits and exercise all
rights in connection therewith pursuant to the Organizational Documents;
provided, however, that such Person shall have no liability for matters in
connection with the Pledged Interests arising or occurring, directly or
indirectly, prior to such Person’s becoming a member or partner, as the case may
be, of the Pledged Entities.

 

5.                                       Voting Rights; Distributions.  So long
as no Event of Default shall have occurred and be continuing:  (a) Pledgor shall
be permitted to exercise all voting and other rights with respect to the Pledged
Interests; and (b) subject to the provisions of the Credit Agreement, Pledgor
shall be entitled to make and receive Distributions paid in respect of the
Collateral; provided, however, that any and all Distributions paid or payable
other than in cash in respect of, or in exchange for, any Collateral shall be,
and shall forthwith be delivered to Collateral Agent to hold as, Collateral and
shall, if received by Pledgor, be received in trust for the benefit of
Collateral Agent, be segregated from the other property of Pledgor and be
forthwith delivered to Collateral Agent as Collateral in the same form as so
received (with all necessary endorsements).  Upon the occurrence and during the
continuation of an Event of Default, the aforesaid rights shall immediately vest
in Collateral Agent in accordance with Section 2.2(d) hereof.

 

6.                                       Power of Attorney.  Pledgor hereby
irrevocably appoints and instructs Collateral Agent (and its nominees and
designees) as its attorney-in-fact to take any and all actions necessary and
proper, upon notice to Pledgor, or to carry out the intent of this Agreement and
to perfect and protect the lien, pledge, assignment and security interest of
Collateral Agent created hereunder, provided, however, that Collateral Agent
shall not exercise such grant except during the continuance of an Event of
Default.  Pledgor hereby ratifies, approves and confirms all actions taken by
Collateral Agent and its agents and attorneys-in-fact pursuant to this
Section 6.  Neither Collateral Agent, the other Secured Parties nor any said
agent or attorney-in-fact will be liable for any acts of commission or omission
nor for any error of judgment or mistake of fact or law with respect to its
dealings with the Collateral, except for acts constituting

 

15

--------------------------------------------------------------------------------


 

recklessness or willful misconduct.  This power of attorney, being coupled with
an interest, is irrevocable until the date upon which the Obligations (excluding
indemnification or similar contingent Obligations for which no claim has been
made) have been indefeasibly satisfied in full.  Without limiting the foregoing,
if Pledgor fails to perform any agreement or obligation contained herein,
Collateral Agent may itself perform, or cause performance of, where necessary or
advisable in the name or on behalf of Pledgor, and at the expense of Pledgor, as
applicable.

 

7.                                       Rights and Duties of Collateral Agent;
Application of Proceeds.

 

7.1                                 The provisions of this Section 7 are solely
for the benefit of Collateral Agent and the other Secured Parties, and neither
Pledgor nor Borrower shall have any rights or benefits pursuant to this
Section 7.  Notwithstanding any other provisions of this Agreement to the
contrary, Collateral Agent (on behalf of the Secured Parties) may amend the
provisions of this Section 7 and any other provision of this Agreement which
govern the relationship and rights among Collateral Agent and the other Secured
Parties, without notice to Pledgor or Borrower and without the consent of
Pledgor or Borrower.  Through its acceptance of this Agreement, each Secured
Party agrees to be bound by the terms hereof.

 

7.2                                 Notwithstanding any provision of this
Agreement to the contrary, as between Collateral Agent and the other Secured
Parties, the exercise by Collateral Agent of its rights and remedies hereunder
shall be subject to and in accordance with the following:

 

(a)                                  Automatically upon the occurrence of an
Event of Default under Section 9.7 of the Credit Agreement, and in all other
cases, at the option of the Collateral Agent at the request or with the consent
of the Required Lenders:  (i) the Collateral Agent may (or at the direction of
the Required Lenders shall) exercise, on behalf of the Secured Parties, all
rights and remedies under this Agreement, and any other collateral documents
entered into with respect to the Credit Facility; and (ii) the Collateral Agent
may (or at the direction of the Required Lenders, shall) exercise all rights,
powers and remedies available to it at law, in equity or otherwise, including,
without limitation, under the other Loan Documents, all of which rights, powers
and remedies are cumulative and not exclusive.

 

(b)                                 The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any Potential Default or Event of
Default unless the Collateral Agent has received notice from a Secured Party or
the Borrower referring to the Loan Documents, describing such Potential Default
or Event of Default and stating that such notice is a “notice of default.”  The
Collateral Agent shall take such action with respect to such Potential Default
or Event of Default as shall be reasonably directed by the Required Lenders;
provided that, unless and until the Collateral Agent shall have received such
directions, the Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Potential
Default or Event of Default as it shall deem advisable in the best interest of
the Secured Parties (except to the extent that this Agreement expressly requires
that such action be taken or not taken by the Collateral Agent with the consent
or upon the authorization of any other group of Secured Parties, in which case
such action will be taken or not taken as directed by such other group of
Secured Parties).

 

16

--------------------------------------------------------------------------------


 

7.3                                 No Secured Party shall independently acquire
for its own account (whether by way of direct grant, indemnification,
subrogation or otherwise), any Lien in the Collateral or any portion thereof. 
No Secured Party shall acquire any Lien on any other property (real or personal,
tangible or intangible or otherwise) of any Macerich Entity which Lien secures
the Facility or any portion thereof unless such Lien is granted in favor of the
Collateral Agent for the benefit of the Secured Parties.  Any Liens obtained by
any Secured Party in violation of this Section 7.3 shall be immediately assigned
to the Collateral Agent for the benefit of all Secured Parties and until so
assigned shall automatically be deemed held by such Secured Party in trust for
the benefit of all Secured Parties.  If, following an Event of Default and the
exercise of rights and remedies as contemplated by Section 7.4 below, any
Secured Party shall receive any payment or proceeds from any Borrower Party in
respect of the Obligations, such Secured Party shall immediately pay such
amounts to Collateral Agent for distribution in accordance with Section 7.4 of
this Agreement.  Nothing contained herein shall affect the setoff right of any
Secured Party as set forth in Section 11.17 of the Credit Agreement, provided
that such Secured Party complies with the requirements of Section 7.4 below.

 

7.4                                 If an Event of Default has occurred and is
continuing, all other moneys collected by Collateral Agent upon any sale or
other disposition of the Collateral hereunder, or upon any sale or other
disposition of any other security or collateral pursuant to any other Loan
Document, upon the exercise of any other rights and remedies of Collateral Agent
as against any Borrower Party pursuant to any Loan Document (including, without
limitation, any Guaranty), or by any Secured Party pursuant to any Loan
Document, whether by way of setoff or otherwise, shall be applied in accordance
with Article 9 of the Credit Agreement.

 

7.5                                 Except as set forth in Section 7.4 hereof,
all payments required to be made hereunder shall be made to the Administrative
Agent for the account of the Secured Parties to be distributed by the
Administrative Agent to the Secured Parties in accordance with the Credit
Agreement.

 

7.6                                 In its capacity as the Secured Parties’
contractual representative, Collateral Agent is a “representative” of the
Secured Parties within the meaning of Section 9-102(a)(72)(E) of the Code.  The
Secured Parties have empowered and authorized Collateral Agent to execute and
deliver on their behalf to Pledgor, this Agreement and any financing statements,
agreements, documents or instruments as shall be necessary or appropriate to
effect the purposes of this Agreement.

 

8.                                       Miscellaneous.

 

8.1                                 Notices.  All notices, requests, demands and
other communications which are required or may be given under this Agreement
shall be in writing and shall be delivered to the parties hereto in the manner
provided in the Credit Agreement to the following addresses:

 

To Pledgor:

c/o The Macerich Company
401 Wilshire Boulevard, Suite 700
Santa Monica, CA  90401

Attention:  Mr. Tom O’Hern

 

17

--------------------------------------------------------------------------------


 

with a copy to:

The Macerich Company
401 Wilshire Boulevard, Suite 700
Santa Monica, CA  90401

Attention:  Richard A. Bayer, Esq.

 

 

To Collateral Agent:

Deutsche Bank Trust Company Americas
200 Crescent Court, #550
Dallas, Texas  75201
Attn:  Pam Wedenfeller

Tel: (904) 527-6516

Fax: (904) 494-6811

 

 

With a copy to:

Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California  90071
Attention:  Donald I. Berger, Esq.

 

 

To a Secured Party:

To the Administrative Agent at the address provided in the Credit Agreement.

 

Any party may change the address to which notices are to be sent by notice of
such change to each other party given as provided above.

 

8.2                                 No Assignment.  Pledgor may not assign its
rights or obligations under this Agreement without the prior written consent of
Collateral Agent and, to the extent required pursuant to the Credit Agreement,
the Secured Parties.  Subject to the foregoing, all provisions contained in this
Agreement and the other Loan Documents and in any document or agreement referred
to herein or therein or relating hereto or thereto shall inure to the benefit of
Collateral Agent and each other Secured Party, their respective successors and
assigns, and shall be binding upon Pledgor and its successors and assigns.  Each
Secured Party may assign its interest hereunder in whole or in part in
connection with an assignment of its interest in the Credit Facility pursuant to
Section 11.8 of the Credit Agreement.

 

8.3                                 No Assumption of Obligations; No Liability. 
Neither Collateral Agent nor any other Secured Party assumes any of the
obligations of Pledgor, including, without limitation, any claims that may arise
or exist under or in connection with the Organizational Documents, nor shall
Collateral Agent or any other Secured Party be deemed to be a member or partner,
as the case may be, of the Pledged Entities; Pledgor hereby indemnifies and
agrees to hold Collateral Agent and the other Secured Parties harmless from any
obligation or liability of Pledgor arising out of the Organizational Documents
or the operation of the Pledged Entities.  Neither Collateral Agent, any other
Secured Party nor any of their respective directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Pledgor or
otherwise.  Notwithstanding the foregoing, in the event of a foreclosure by
Collateral Agent on, or sale to Collateral Agent or any other Secured

 

18

--------------------------------------------------------------------------------


 

Party(s) of, any of the Pledged Interests, the admission of Collateral Agent and
such other Secured Party(s) to the Pledged Entities and the assumption by
Collateral Agent and such other Secured Party(s) of any obligations in
connection therewith shall be governed by Section 4.2 hereof.

 

8.4                                 Modification.  Except for the provisions of
Section 7 above and any related defined terms (which, so long as they apply
solely to Section 7, may be Modified or waived with the written consent of
Collateral Agent and the Required Lenders), and subject to Section 11.2 of the
Credit Agreement, this Agreement may be Modified only by, and none of the terms
hereof may be waived without, a written instrument executed by Pledgor,
Collateral Agent and the Required Lenders.

 

8.5                                 Severability.  The illegality or
unenforceability of any provision of this Agreement or any other Loan Document
or any instrument or agreement required hereunder or thereunder shall not in any
way affect or impair the legality or enforceability of the remaining provisions
hereof or thereof.

 

8.6                                 No Waiver.  No failure or delay on the part
of Collateral Agent in the exercise of any power, right or privilege hereunder
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude any other for further exercise
thereon for of any other power, right or privilege.  All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

 

8.7                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

8.8                                 JURISDICTION.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,  PLEDGOR CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  PLEDGOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT.  PLEDGOR WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

 

8.9                                 WAIVER OF JURY TRIAL.  PLEDGOR, AND BY
ACCEPTANCE OF THIS AGREEMENT, COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND
EACH OF THE OTHER SECURED PARTIES, WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE

 

19

--------------------------------------------------------------------------------


 

BROUGHT BY ANY OF THE PARTIES TO THE CREDIT AGREEMENT AGAINST ANY OTHER PARTY OR
ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE.  PLEDGOR, AND BY ACCEPTANCE OF THIS AGREEMENT, COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT AND EACH OF THE OTHER SECURED PARTIES, AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, PLEDGOR, AND BY ACCEPTANCE OF THIS
AGREEMENT, COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND EACH OF THE OTHER
SECURED PARTIES, FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.

 

8.10                           Construction of Agreement.  All words used herein
in the plural shall be deemed to have been used in the singular, and all words
used herein in the singular shall be deemed to have been used in the plural,
where the context and construction so require.  Section headings in this
Agreement are included for convenience of reference only and are not a part of
this Agreement for any other purpose.

 

(Signature Page Follows)

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

PLEDGOR:

 

 

 

THE MACERICH COMPANY, a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

Richard A. Bayer

 

Title:

 

 

 

 

 

 

COLLATERAL AGENT:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Pledge and Security Agreement

(The Macerich Company)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Pledged Entities and Pledged Interests

 

Corporations

 

Macerich TWC II Corp.

 

Macerich WRLP Corp.

 

Macerich WRLP II Corp.

 

Limited Liability Companies

 

None

 

Partnerships

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Organizational Documents

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

State of Formation and Chief Executive Office Address

 

The following Pledged Entities were formed under the laws of the State of
Delaware:

 

Macerich TWC II Corp.

 

Macerich WRLP Corp.

 

Macerich WRLP II Corp.

 

All of the Pledged Entities have the following chief executive office address:

 

c/o The Macerich Company

401 Wilshire Boulevard, Suite 700
Santa Monica, CA  90401

 

--------------------------------------------------------------------------------


 

AGREEMENT AND ACKNOWLEDGEMENT OF PLEDGE

 

EACH OF THE UNDERSIGNED hereby agrees, acknowledges and consents to the
execution and delivery to DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity
as Collateral Agent for the benefit of the Secured Parties (in such capacity,
together with its successors in such capacity, the “Collateral Agent”), of that
certain Pledge and Security Agreement dated as of the date hereof (the “Pledge
Agreement”) made by The Macerich Company, a Delaware corporation (“Pledgor”), as
collateral security for the payment and performance the Obligations described
therein, and the assignment and pledge thereby to Collateral Agent by Pledgor of
all of Pledgor’s right, title and interest to the Collateral (as defined in the
Pledge Agreement).  All capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed to such terms in the Pledge Agreement.

 

Each of the undersigned shall cause all of its books and records to reflect the
pledge of the Collateral to Collateral Agent (for its benefit and the benefit of
the Secured Parties) and agrees not to consent to or to permit any transfer
thereof or any other action that may be taken by Pledgor that might constitute a
breach of any term or condition of the Pledge Agreement or the Credit Agreement
so long as any of the Obligations remain outstanding.  Each of the undersigned
represents and warrants that (i) the execution and delivery of the Pledge
Agreement does not violate any of the undersigned’s Organizational Documents or
any other agreement to which the undersigned is a party or by which any of the
property of the undersigned is bound, (ii) the undersigned does not have any
claim, right of offset, or counterclaim against Pledgor under or with respect to
the Collateral or otherwise under any of the undersigned’s Organizational
Documents, and Pledgor is not in default to the undersigned or otherwise under
or in respect of any of its obligations in any material respect under any of the
undersigned’s Organizational Documents,  (iii) the Collateral is not represented
by any instrument issued in bearer or registered form and none of the Collateral
constitutes or will constitute certificated or uncertificated securities as
defined in Article 8 of the Code (except as set forth on Exhibit A attached to
the Pledge Agreement), or is or will be dealt in or traded on any securities
exchanges or securities markets or is or will be held in any securities accounts
as defined in Article 8 of the Code, and (iv) Exhibit A to the Pledge Agreement
is true and correct.  Each of the undersigned agrees that Collateral Agent
and/or its representatives may, at any reasonable time during normal business
hours, inspect the books, records and properties of the undersigned.

 

Notwithstanding the security interests of Collateral Agent in the Collateral,
Collateral Agent shall have no obligation or liability whatsoever to the
undersigned, or any shareholder, member, partner or manager thereof, or any
creditor or other person having any relationship, contractual or otherwise, with
the undersigned, nor shall Collateral Agent be obligated to perform any of the
obligations or duties of Pledgor under any of the undersigned’s Organizational
Documents, or to take any action to collect or enforce any claim for payment due
Pledgor arising thereunder.  The undersigned acknowledges that the security
interest of Collateral Agent (on behalf of itself and the other Secured Parties)
in the Collateral and all of Collateral Agent’s rights and remedies under the
Pledge Agreement may be freely transferred or assigned by Collateral Agent, as
permitted by the Credit Agreement.  In the event of any such

 

--------------------------------------------------------------------------------


 

transfer or assignment, all of the provisions of this Agreement and
Acknowledgment of Pledge Agreement shall inure to the benefit of the
transferees, successors, and/or assigns of Collateral Agent.  The provisions of
this Agreement and Acknowledgment of Pledge Agreement shall likewise be binding
upon any and all permitted transferees, successors and assigns of the
undersigned.

 

Each of the undersigned hereby agrees that it will comply with all instructions
concerning the Collateral originated by Collateral Agent without further consent
of Pledgor, provided that such instructions specifically state: (i) that an
Event of Default is then continuing under the Loan Documents; and (ii) that the
instructions given, including any directives regarding Distributions, are given
pursuant to and in accordance with the Loan Documents.  Upon the occurrence and
during the continuation of any Event of Default, (i) all Distributions will be
made as provided in the Pledge Agreement, (ii) Collateral Agent shall have the
sole and exclusive right to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral, and (iii) Collateral Agent may take any
reasonable action which Collateral Agent may deem necessary for the maintenance,
preservation and protection of any of the Collateral or Collateral Agent’s
security interests therein, including, without limitation, the right to declare
any or all Obligations to be immediately due and payable without demand or
notice and the right to transfer any of the Pledged Interests or other
Collateral into Collateral Agent’s name or the name of any designee or nominee
of Collateral Agent.

 

Each of the undersigned further agrees that in the event that Collateral Agent
forecloses on the Collateral or the interest of any other shareholder, member or
partner, as the case may be, of the undersigned, notwithstanding anything to the
contrary in the Organizational Documents, Collateral Agent, its designee or the
purchaser at such foreclosure sale, at such Person’s option, shall be admitted
as a shareholder, member or partner, as the case may be, of the undersigned and
shall be entitled to receive all benefits and exercise all rights in connection
therewith pursuant to the Organizational Documents of the undersigned; provided,
however, that neither Collateral Agent (or any of its successors or assigns),
its designee or such purchaser shall have any liability for matters in
connection with the Pledged Interests arising or occurring, directly or
indirectly, prior to such Person’s becoming a shareholder, member or partner, as
the case may be, of the undersigned.

 

Each of the undersigned shall, from time to time, promptly execute and deliver
such further instruments, documents and agreements, and perform such further
acts as may be necessary or proper to carry out and effect the terms of the
Pledge Agreement and this Agreement and Acknowledgment of Pledge.

 

This Agreement and Acknowledgment of Pledge is being given to induce Collateral
Agent to accept the Pledge and with the understanding that Collateral Agent will
rely hereon.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement and
Acknowledgment of Pledge to be duly executed and delivered.

 

Dated this      day of May, 2011.

 

 

 

MACERICH TWC II CORP,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name: Richard A. Bayer

 

 

Title:

 

Signature Page to Agreement and Acknowledgement of Pledge

(The Macerich Company)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement and
Acknowledgment of Pledge to be duly executed and delivered.

 

Dated this      day of May, 2011.

 

 

 

MACERICH WRLP CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name: Richard A. Bayer

 

 

Title:

 

Signature Page to Agreement and Acknowledgement of Pledge

(The Macerich Company)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement and
Acknowledgment of Pledge to be duly executed and delivered.

 

Dated this      day of May, 2011.

 

 

 

 

 

 

MACERICH WRLP II CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name: Richard A. Bayer

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of               , 20     (this “Agreement”),
by and among                      (each a “New Lender” and collectively the “New
Lenders”), The Macerich Partnership, L.P., a Delaware limited partnership
(“Borrower”), and Deutsche Bank Trust Company Americas, as administrative agent
for the Lenders (the “Administrative Agent”) and as collateral agent for the
Secured Parties (the “Collateral Agent”).

 

RECITALS

 

A.            Reference is made to that certain $1,500,000,000 Revolving Loan
Facility Credit Agreement dated as of May [ ], 2011 (as the same may be Modified
from time to time, the “Credit Agreement”) by and among the Borrower, The
Macerich Company, a Maryland corporation, and the other Guarantors from time to
time party thereto, as Guarantors (collectively, the “Guarantors”), the Lenders
from time to time party thereto (the “Lenders”), Administrative Agent and the
Collateral Agent.  Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement.

 

B.                            Subject to the terms and conditions of the Credit
Agreement, Borrower may obtain New Revolving Loan Commitments or New Term Loan
Commitments by entering into one or more Joinder Agreements with Administrative
Agent and New Revolving Loan Lenders and/or New Term Lenders.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

AGREEMENT

 

Each New Lender party hereto hereby agrees to commit to provide its respective
New Revolving Loan Commitments or New Term Loan Commitments, as applicable, as
set forth on Schedule A annexed hereto, on the terms and subject to the
conditions set forth below:

 

Each New Lender (i) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”); (ii) agrees that it will, independently
and without reliance upon Administrative Agent or any other Agent or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and

 

1

--------------------------------------------------------------------------------


 

authorizes Administrative Agent to take such action as agent on its behalf and
to exercise such powers under the Credit Agreement and the other Loan Documents
as are delegated to Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto; (iv) appoints and authorizes
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to Collateral Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

Each New Lender hereby agrees to make its Commitment on the following terms and
conditions(1):

 

1.                                       Applicable Base Rate and Applicable
LIBO Rate.  (a) The Applicable Base Rate for each Series [    ] New Term Loan
shall mean, as of any date of determination, [      ]% per annum and (b) the
Applicable LIBO Rate for each Series [    ] New Term Loan shall mean, as of any
date of determination, [      ]%.

 

2.                                       Principal Payments.  Borrower shall
make principal payments on the Series [    ] New Term  Loans in installments on
the dates and in the amounts set forth below:

 

(A)
Payment
Date

 

(B)
Scheduled
Repayment of
Series [    ] New Term Loans

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

--------------------------------------------------------------------------------

(1)  Insert completed items 1-7 as applicable, with respect to New Term Loans
with such modifications as may be agreed to by the parties hereto to the extent
consistent with Article 3 of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

(A)
Payment
Date

 

(B)
Scheduled
Repayment of
Series [    ] New Term Loans

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

TOTAL

 

$

 

 

 

3.                                       Voluntary and Mandatory Prepayments. 
Scheduled installments of principal of the [Series [    ]] New Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the [Series [    ]] New Term Loans in accordance with Sections [
] of the Credit Agreement.

 

4.                                       Prepayment Fees.  Borrower agrees to
pay to each [New Term Loan Lender] the following prepayment fees, if any:
[                    ].

 

[Insert other additional prepayment provisions with respect to New Term Loans]

 

5.                                       Other Fees.  Borrower agrees to pay
each [New Term Loan Lender] [New Revolving Lender] its Applicable Percentage of
an aggregate fee equal to [                     ,         ] on
[                       ,         ].

 

6.                                       Proposed Borrowing.  This Agreement
represents Borrower’s request to borrow [Series [    ] New Term Loans] from New
Term Loan Lender as follows (the “Proposed Borrowing”):

 

 

a.

Business Day of Proposed Borrowing:                       ,

 

 

 

 

b.

Amount of Proposed Borrowing: $

 

 

 

 

c.

Interest rate option:

o

a.

Base Rate Loan(s)

 

 

 

o

b.

LIBO Rate Loans

 

 

 

 

 

with an initial Interest

 

 

 

 

 

Period of          month(s)

 

7.                                       [New Lenders.  Each [New Term Loan
Lender] [New Revolving Loan Lender] acknowledges and agrees that upon its
execution of this Agreement [and the making of [New Term Loans] Series       
New Term Loans] that such [New Term Loan Lender] [New Revolving Loan Lender]
shall become a “Lender” under, and

 

3

--------------------------------------------------------------------------------


 

for all purposes of, the Credit Agreement and the other Credit Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender thereunder.](2)

 

[Insert other provisions with respect to New Term Loan Commitments and/or New
Revolving Loan Commitments to the extent permitted by Article 3 of the Credit
Agreement]

 

1.             New Lenders.  Each New Lender acknowledges and agrees that upon
its execution of this Agreement that such New Lender shall become a “Lender”
under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

 

2.             Credit Agreement Governs.  Except as set forth in this Agreement,
New Revolving Loans and New Term Loans shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.

 

3.             Borrower’s Certifications.  By its execution of this Agreement,
the undersigned officer (in such capacity and not individually) and Borrower
each hereby certify that:

 

(a)           The representations and warranties of the Borrower set forth in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects  (after taking into account non-material updates to disclosure
schedules or exceptions provided to Administrative Agent in connection with such
representations and warranties which have been approved by the Administrative
Agent in its good faith judgment in accordance with Section 5.2(1) of the Credit
Agreement) on and as of the date hereof (or, if such representation and warranty
is expressly stated to have been made as of a specific date, as of such specific
date);

 

(b)           As of the date hereof, no Potential Default or Event of Default
shall have occurred and be continuing; and

 

(c)           Set forth on the attached Officers’ Certificate are the
calculations (in reasonable detail) demonstrating pro forma compliance with the
covenants and financial ratios set forth in Section 8.12 of the Credit Agreement
as of the last day of the most recently ended Fiscal Quarter after giving effect
to the New Revolving Loan Commitments and New Term Loan Commitments.

 

4.             Conditions Precedent.  The commitment of the New Lenders shall
become effective upon the satisfaction of each of the conditions precedent in
Section 3.3 of the Credit Agreement.

 

--------------------------------------------------------------------------------

(2)  Insert bracketed language if the lending institution is not already a
Lender.

 

4

--------------------------------------------------------------------------------


 

5.             Eligible Assignee.  By its execution of this Agreement, each New
Lender represents and warrants that it is an Eligible Assignee.

 

6.             Notice.  For purposes of the Credit Agreement, the initial notice
address of each New Lender shall be as set forth below its signature below.

 

7.             Recordation of the New Loans.  Upon execution and delivery
hereof, Administrative Agent will record the New Revolving Loans and the New
Term Loans, as applicable, made by the New Lenders in the Register.

 

8.             Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

9.             Entire Agreement.  This Agreement, the Credit Agreement and  the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

10.           Governing Law.  This Agreement and the other Loan Documents shall
be governed by and construed in accordance with the laws of the State of New
York without giving effect to its choice of law rules.

 

11.           Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as would be enforceable.

 

12.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of
                          , 201  .

 

NEW LENDER:

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

6

--------------------------------------------------------------------------------


 

BORROWER:

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of New Lender

 

Type of Commitment

 

Amount

 

[                                      ]

 

New [Revolving] [Term] Loan Commitment

 

$

 

 

 

 

 

 

 

 

 

 

Total:

 

$

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF

 

SWING LINE NOTE

 

, 2011

 

FOR VALUE RECEIVED, The Macerich Partnership, L.P., a limited partnership
organized under the laws of the state of Delaware (the “Borrower”), hereby
promises to pay to                                              (“Swing Line
Lender”) or its assignee (as permitted pursuant to the Credit Agreement) at the
Contact Office, in lawful money of the United States and in immediately
available funds, on the dates required under that certain $1,500,000,000
Revolving Loan Facility Credit Agreement dated as of May       , 2011 (as
Modified from time to time, the “Credit Agreement,” and with capitalized terms
not otherwise defined herein used with the meanings given such terms in the
Credit Agreement), by and among the Borrower, the Guarantors, the Lenders from
time to time party thereto and Deutsche Bank Trust Company Americas, as
Administrative Agent for said Lenders (in such capacity, the “Administrative
Agent”) and as Collateral Agent for the Secured Parties thereunder, the
aggregate principal amount of such Swing Line Lender’s Swing Line Loans
outstanding from time to time.

 

The Borrower agrees to pay interest in like money and funds at the office of the
Administrative Agent referred to above on the unpaid principal balance hereof
from the date advanced until paid in full on the dates and at the applicable
rates set forth in the Credit Agreement.  The holder of this Swing Line Note is
hereby authorized to record the date and amount of its Swing Line Loans, the
date and amount of each payment of principal and interest, and the applicable
interest rates and other information with respect thereto, on the schedules
annexed to and constituting a part of this Swing Line Note and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded absent manifest error; provided, however, that the
failure to make a notation or the inaccuracy of any notation shall not affect in
any manner or to any extent the obligations of the Borrower under the Loan
Documents.

 

This Swing Line Note is a “Swing Line Note” within the meaning of, and is
entitled to all the benefits of, the Loan Documents.  Reference is hereby made
to the Credit Agreement and the other Loan Documents for, among other things,
rights and obligations of payment and prepayment, Events of Default and the
rights of acceleration of the maturity hereof upon the occurrence of an Event of
Default.

 

This Swing Line Note shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York, including Section 5-1401
of the General Obligations Law, but otherwise without regard to choice of law
rules.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Swing Line Note to be duly executed
as of the date first written above.

 

 

BORROWER:

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------